Exhibit 10.36

 

EXECUTION VERSION

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of November 25, 2015
among

 

LANNETT COMPANY, INC.,
as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS(1)
and

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners,

 

CITIZENS BANK, NATIONAL ASSOCIATION
PNC BANK, NATIONAL ASSOCIATION

and

BMO CAPITAL MARKETS CORP.,
as Co-Documentation Agents

 

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

$910,000,000 Initial Term Loans
$125,000,000 Revolving Commitments

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(1)              RBC Capital Markets is a brand name for the capital markets
activities of Royal Bank of Canada and its Affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1.         DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

62

1.2

Accounting Terms

62

1.3

Interpretation, Etc.

63

1.4

Letter of Credit Amounts

64

1.5

Rounding

64

1.6

References to Agreements and Laws

64

1.7

Times of Day

64

1.8

Timing of Payment or Performance

64

1.9

Limited Condition Acquisitions

64

1.10

Pro Forma Calculations

65

1.11

Calculation of Baskets

66

1.12

Time Periods

66

1.13

Loan Amounts

67

 

 

 

SECTION 2.         LOANS AND LETTERS OF CREDIT

67

2.1

Term Loans

67

2.2

Revolving Loans

68

2.3

Letters of Credit

69

2.4

Pro Rata Shares; Availability of Funds

80

2.5

Evidence of Debt; Register; Disqualified Lenders; Lenders’ Books and Records;
Notes

81

2.6

Interest on Loans

82

2.7

Conversion/Continuation

83

2.8

Default Interest

84

2.9

Commitment Fees

84

2.10

Scheduled Payments

85

2.11

Voluntary Prepayments/Commitment Reductions; Call Protection

87

2.12

Mandatory Prepayments

88

2.13

General Provisions Regarding Payments

93

2.14

Ratable Sharing

94

2.15

Making or Maintaining Eurocurrency Rate Loans

94

2.16

Increased Costs; Capital Adequacy

96

2.17

Taxes; Withholding, Etc.

97

2.18

Mitigation Obligations; Replacement of a Lender

101

2.19

Defaulting Lenders

103

2.20

Incremental Facilities or Commitments

104

2.21

Refinancing Amendments

109

2.22

Extensions of Loans

116

2.23

Swing Line Loans

120

2.24

Permitted Debt Exchanges

123

 

--------------------------------------------------------------------------------


 

SECTION 3.         CONDITIONS PRECEDENT

125

3.1

Closing Date

125

3.2

Conditions to Any Credit Extension After the Closing Date

129

 

 

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

130

4.1

Organization; Powers

130

4.2

Authorization

130

4.3

Enforceability

130

4.4

Governmental Approvals; Third-Party Consents

131

4.5

Financial Statements

131

4.6

No Material Adverse Effect

131

4.7

Title to Properties

131

4.8

Equity Interests and Ownership of Subsidiaries

131

4.9

Litigation; Compliance with Laws

132

4.10

Federal Reserve Regulations

132

4.11

Investment Company Act

132

4.12

Use of Proceeds

132

4.13

Tax Returns

133

4.14

No Material Misstatements

133

4.15

Employee Benefit Plans

134

4.16

Environmental Matters

134

4.17

Collateral Documents

135

4.18

Insurance

136

4.19

Solvency

136

4.20

[Reserved]

136

4.21

Intellectual Property

137

4.22

Anti-Terrorism Laws

137

4.23

Foreign Corrupt Practices Act

137

4.24

[Reserved]

137

4.25

Undisclosed Liabilities

138

4.26

Labor Matters

138

 

 

 

SECTION 5.         AFFIRMATIVE COVENANTS

138

5.1

Existence; Material Properties

138

5.2

Insurance

139

5.3

Payment of Obligations

139

5.4

Financial Statements, Reports, Etc.

139

5.5

Litigation and Other Notices

141

5.6

Compliance with Laws

141

5.7

Maintaining Records; Access to Properties and Inspections

141

5.8

Lender Calls

142

5.9

Use of Proceeds

142

5.10

Compliance with Environmental Laws

142

5.11

Further Assurances; Additional Security

142

5.12

Maintenance of Ratings

145

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.         NEGATIVE COVENANTS

145

6.1

Indebtedness

145

6.2

Liens

150

6.3

Investments, Loans and Advances

155

6.4

Mergers, Consolidations and Sales of Assets

158

6.5

Restricted Payments

162

6.6

Transactions with Affiliates

166

6.7

Business of the Borrower and its Restricted Subsidiaries

168

6.8

Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; Etc.

168

6.9

Changes in Fiscal Year

171

6.10

Financial Performance Covenant

171

6.11

Tranche A Term Loan Financial Performance Covenant

172

 

 

 

SECTION 7.         GUARANTY

172

7.1

Guaranty of the Obligations

172

7.2

Contribution by Guarantors

172

7.3

Payment by Guarantors

173

7.4

Liability of Guarantors Absolute

173

7.5

Waivers by Guarantors

175

7.6

Guarantors’ Rights of Subrogation, Contribution, Etc.

176

7.7

Subordination of Other Obligations

177

7.8

Continuing Guaranty

177

7.9

Authority of Guarantors or Borrower

177

7.10

Financial Condition of Borrower

177

7.11

Bankruptcy, Etc.

178

7.12

Keepwell

178

 

 

 

SECTION 8.         EVENTS OF DEFAULT

179

8.1

Events of Default

179

8.2

Right to Cure

183

 

 

 

SECTION 9.         AGENTS

184

9.1

Authorization and Action

184

9.2

Agent’s Reliance, Etc.

185

9.3

MSSF and its Affiliates

186

9.4

Lender Credit Decision

187

9.5

Indemnification of Agents

187

9.6

Successor Agents

188

9.7

Arrangers and Documentation Agents Have No Liability

188

9.8

Administrative Agent May File Proofs of Claim

189

9.9

Collateral and Guaranty Matters

189

9.10

Withholding

190

9.11

Intercreditor Agreements

191

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.         MISCELLANEOUS

191

10.1

Notices; Communications

191

10.2

Survival of Agreement

192

10.3

Binding Effect

193

10.4

Successors and Assigns

193

10.5

Expenses; Indemnity

199

10.6

Right of Set-off

201

10.7

Governing Law

202

10.8

Waivers; Amendment

202

10.9

Interest Rate Limitation

205

10.10

Entire Agreement

205

10.11

WAIVER OF JURY TRIAL

205

10.12

Severability

206

10.13

Counterparts

206

10.14

Headings

206

10.15

Jurisdiction; Consent to Service of Process

206

10.16

Confidentiality

207

10.17

Platform; Borrower Materials

208

10.18

Release of Liens and Guarantees

208

10.19

Judgment

210

10.20

USA PATRIOT Act Notice

210

10.21

Acknowledgements

211

 

iv

--------------------------------------------------------------------------------


 

APPENDICES:

A-1

Initial Tranche A Term Loan Commitments

 

A-2

Initial Tranche B Term Loan Commitments

 

A-3

Revolving Commitments

 

 

 

SCHEDULES:

1.1(a)

Guarantors

 

1.1(b)

Immaterial Subsidiaries

 

1.1(c)

Unrestricted Subsidiaries

 

4.4

Filings, Governmental Approvals and Third Party Consents

 

4.8

Equity Interests

 

4.9

Actions, Suits and Proceedings

 

4.16

Environmental Matters

 

4.18

Insurance

 

4.21

Intellectual Property

 

5.11

Post-Closing Deliverables

 

6.1(a)

Certain Indebtedness

 

6.2(a)

Certain Liens

 

6.3(h)

Certain Investments

 

6.5(c)

Certain Restricted Payments

 

6.6(b)

Certain Affiliate Transactions

 

6.8

Non-Permitted Encumbrances

 

10.1

Notice Addresses

 

 

 

EXHIBITS:

A-1

Funding Notice

 

A-2

Conversion/Continuation Notice

 

A-3

Request for L/C Credit Extension

 

B-1

B-2

Initial Tranche A Term Loan Note

Initial Tranche B Term Loan Note

 

B-3

Revolving Loan Note

 

C

Compliance Certificate

 

D

Joinder Agreement

 

E

Assignment Agreement

 

F-1, F-2, F-3 and F-4

U.S. Tax Compliance Certificates

 

G

Solvency Certificate

 

H

Affiliated Lender Assignment Agreement

 

I

Pledge and Security Agreement

 

J

Prepayment Notice

 

K

Mortgage

 

L

Intra-Group Subordination Agreement

 

M

Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of November 25, 2015, is entered
into by and among LANNETT COMPANY, INC., a Delaware corporation (as further
defined in Section 1.1, the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors, the Lenders party hereto from time to time, MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”) as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, pursuant to the terms of that certain Stock Purchase Agreement, dated
as of September 2, 2015, by and among the Borrower and the Sellers (as defined
herein) (together with all exhibits, schedules and disclosure letters thereto,
collectively, the “Acquisition Agreement”), the Borrower will acquire the Target
Stock (as defined herein) from the Sellers (the “Acquisition”);

 

WHEREAS, the Borrower will issue and sell senior unsecured notes providing for
gross proceeds of up to $250.0 million (the “Senior Notes”) pursuant to a
Rule 144A and/or Regulation S offering, or other private placement;

 

WHEREAS, all the existing third-party indebtedness for borrowed money of the
Borrower, the Target and their respective subsidiaries, including the Existing
Revolving Credit Agreement (as defined herein), except for Indebtedness
permitted under Section 6.1, will be refinanced or repaid, and all security and
guaranties in respect thereof discharged and released (the “Refinancing”);

 

WHEREAS, Lenders have agreed to extend certain credit facilities to the
Borrower, consisting of (i) $275.0 million aggregate principal amount of Initial
Tranche A Term Loans, (ii) $635.0 million aggregate principal of Initial Tranche
B Term Loans, and (iii) $125.0 million aggregate principal amount of Initial
Revolving Commitments (together, the “Facility”); and

 

WHEREAS, the proceeds of the Initial Tranche A Term Loans, the Initial Tranche B
Term Loans and the Senior Notes will be applied, as applicable, (i) to pay the
Acquisition consideration, (ii) to pay the fees and expenses incurred in
connection with the Transactions (such fees and expenses, the “Transaction
Costs”) and (iii) to pay for the Refinancing.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                                   DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions.  The following terms used herein,
including in the preamble, recitals, exhibits and schedules hereto, shall have
the following meanings:

 

--------------------------------------------------------------------------------


 

“Acquisition” as defined in the recitals hereto.

 

“Acquisition Agreement” as defined in the recitals hereto.

 

“Acquisition Agreement Representations” means such of the representations and
warranties made by or on behalf of the Seller or any seller party in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that a breach of such representations and warranties results in
the Borrower (or any of its Affiliates) having the right to terminate the
Borrower’s (or any such Affiliate’s) obligations under the Acquisition Agreement
or to decline to consummate the Acquisition pursuant to the Acquisition
Agreement (in each case, without liability to the Borrower or such Affiliate).

 

“Additional Lender” means any Person (other than a natural Person) that is not
an existing Lender and that has agreed to provide Incremental Commitments
pursuant to Section 2.20 or Refinancing Commitments pursuant to Section 2.21.

 

“Adjusted LIBOR” means, for any date with respect to an Interest Period in
relation to a Eurocurrency Rate Loan, the rate per annum obtained by dividing
(i) (a) the London interbank offered rate administered by the ICE Benchmark
Association Limited (or any other Person which takes over the administration of
that rate) for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such date, for the relevant
Interest Period displayed on page LIBOR01 of the Reuters screen (or any
replacement Reuters page which displays that rate); provided that if such
Reuters page or service ceases to be available, the Agent may specify another
page or service displaying the relevant rate after consultation with the
Borrower or (b) if the rates referenced in the preceding clause (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest, expressed based upon a 360 day year, at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term and amount comparable to
such Interest Period and principal amount of such Eurodollar Rate Loan as would
be offered by the Administrative Agent’s London Branch to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period; provided
that if (a) and (b) are not available, the terms of Section 2.15(a) shall apply;
by (ii) an amount equal to (x) one minus (y) the Applicable Reserve Requirement;
provided, however, that notwithstanding the foregoing, (x) the Adjusted LIBOR
with respect to the Initial Tranche A Term Loans and the Initial Tranche B Term
Loans shall at no time be less than 1.00% per annum and (y) the Adjusted LIBOR
with respect to the Revolving Loans shall not be less than 0.00% and there shall
otherwise be no Adjusted LIBOR “floor” for the Revolving Loans.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.

 

“Affiliated Lender Assignment Agreement” as defined in Section 10.4(o)(i).

 

“Agent(s)” means the Administrative Agent and/or the Collateral Agent, as
applicable.

 

“Aggregate Amounts Due” as defined in Section 2.14.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of November 25,
2015 as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

“All-In-Yield” means, as to any Indebtedness, the yield thereof calculated in
good faith consistent with generally accepted financial practices, whether in
the form of interest rate, margin, original issue discount, upfront fees,
Adjusted LIBOR floor (in the case of an Incremental Revolving Commitment, to the
extent the operation of such Adjusted LIBOR floor would increase the yield on
drawn amounts under any applicable existing Revolving Commitment on the proposed
date of the initial availability thereof), or otherwise, in each case, incurred
or payable by the Borrower generally to all the lenders or holders of such
Indebtedness; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); provided, further, that “All-In-Yield” shall not include ticking
fees, unused line fees, amendment fees, arrangement fees, structuring fees,
commitment fees, underwriting fees and similar fees (regardless of whether paid,
in whole or in part, to any or all lenders or holders of such Indebtedness) or
other fees not paid generally to all lenders or holders of such Indebtedness.

 

“AML Legislation” as defined in Section 3.1(k).

 

“Anti-Terrorism Laws” as defined in Section 4.22.

 

“Applicable Margin” means (a) with respect to Initial Tranche A Term Loans that
are Eurocurrency Rate Loans, 4.75% per annum and with respect to Initial Tranche
A Term Loans that are Base Rate Loans, 3.75% per annum, (b) with respect to
Initial Tranche B Term Loans that are Eurocurrency Rate Loans, 5.375% per annum
and with respect to Initial Tranche B Term Loans that are Base Rate Loans,
4.375% per annum, and (c) with respect to Initial Revolving Loans, Unused
Commitment Fees and Letter of Credit Fees for standby Letters of Credit,
(i) until delivery of financial statements for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 5.4, (A) for
Eurocurrency Rate Loans, 4.75% per annum, (B) for Base Rate Loans, 3.75% per
annum, (C) for Letter of Credit Fees, 4.75% per annum and (D) for Unused
Commitment Fees, 0.50% per annum, and (ii) thereafter, with respect to the
Revolving Loans, Letter of Credit Fees and Unused Commitment Fees the following
percentages per annum, based upon the First Lien Net Leverage Ratio as specified
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.4(c):

 

3

--------------------------------------------------------------------------------


 

Applicable Margin for Revolving Facility Loans, Etc.

 

Pricing Level

 

First Lien Net Leverage Ratio

 

Eurocurrency
Rate Loans and
Letter of Credit
Fees

 

Base Rate Loans

 

1

 

> 2.00:1.00

 

4.75

%

3.75

%

2

 

< 2.00:1.00 but > 1.25:1.00

 

4.50

%

3.50

%

3

 

< 1.25:1.00

 

4.25

%

3.25

%

 

Pricing Level

 

First Lien Net Leverage Ratio

 

Unused Commitment Fees

 

1

 

> 2.00:1.00

 

0.50

%

2

 

< 2.00:1.00 but > 1.25:1.00

 

0.375

%

3

 

< 1.25:1.00

 

0.25

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 5.4(c); provided that “Pricing Level 1” in the table
immediately above shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) or (y) at
the option of the Administrative Agent and upon written notice to the Borrower
(provided, that in the case of an Event of Default pursuant to Section 8.1(g) or
(h), such notice shall automatically be deemed to have been provided), as of the
first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 

If it is subsequently determined before the date on which all Loans have been
repaid and all Commitments have been terminated that the First Lien Net Leverage
Ratio set forth in any Compliance Certificate delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the First Lien Net Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined First Lien Net Leverage Ratio
for such period, and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period as a result of the miscalculation of the
First Lien Net Leverage Ratio shall be deemed to be (and shall be) due and
payable by the Borrower upon the date that is three Business Days after notice
by the Administrative Agent to the Borrower of such miscalculation (even if, for
the avoidance of doubt, such third Business Day occurs on or after the Maturity
Date).  During such three

 

4

--------------------------------------------------------------------------------


 

Business Day period and thereafter, if the preceding sentence is complied with,
the failure to previously pay such interest and fees at the correct Applicable
Margin and the delivery of such inaccurate certificate shall not in and of
themselves constitute a Default or Event of Default and no amounts shall be
payable at the Default Rate in respect of any such interest or fees.

 

“Applicable Reserve Requirement” means, for any day, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained during such Interest Period against “Eurocurrency liabilities”
(as such term is defined in Regulation D) under regulations issued from time to
time by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted LIBOR or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurocurrency Rate Loans.  A Eurocurrency Rate Loan shall be deemed
to constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Lenders and (c) with respect to the
Swing Line Obligation, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.23, the Revolving Lenders.

 

“Approved Fund” as defined in Section 10.4(b).

 

“Arrangers” means MSSF, RBC Capital Markets and Citigroup Global Markets Inc.,
as joint lead arrangers and joint bookrunners.

 

“Asset Sale” means any sale, transfer or other disposition (other than by way of
license or lease) of any assets by the Borrower or any Restricted Subsidiary. 
Notwithstanding the foregoing, none of the following shall constitute “Asset
Sales”:  (1) issuances of Equity Interests by the Borrower, (2) issuances of
Equity Interests by any subsidiary of the Borrower to the Borrower or any other
subsidiary of the Borrower to the extent such issuances do not result in a
reduction of the percentage of such subsidiary directly or indirectly owned by
the Borrower, or such subsidiary, or (3) any disposition of assets permitted by
Section 6.4 (other than clause (i) thereof).

 

“Assignment Agreement” means, as applicable, an assignment and acceptance
agreement substantially in the form of Exhibit E, with such amendments or
modifications as may be approved by the Administrative Agent and the Borrower.

 

“Assignor” as defined in Section 10.4(b)(i).

 

5

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, in respect of a Sale and Leaseback
Transaction, at the time of determination, the present value (discounted at the
rate of interest implicit in such transaction) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been or may be extended).

 

“Authorized Agent” as defined in Section 10.15(c)(i).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or controller of such Person or any other individual designated (i) by
the Board of Directors or member of such Person or (ii) in writing to the
Administrative Agent by an existing Authorized Officer of such Person as an
authorized signatory of any document or certificate delivered hereunder.

 

“Auto-Extension Letter of Credit” as defined in Section 2.3(b)(iii).

 

“Auto-Reinstatement Letter of Credit” as defined in Section 2.3(b)(iv).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate plus ½ of 1.0%, (ii) the Prime
Rate in effect for such day as announced from time to time and (iii) the
Adjusted LIBOR for a one-month Interest Period for a deposit in Dollars on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.0%; provided that any change in such rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBOR, as the case may
be; provided, further, that for the purpose of clause (iii), the Adjusted LIBOR
for any day shall be based on the rate determined on such day at approximately
11:00 a.m. (London time).

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Below Threshold Asset Sale Proceeds” as defined in the definition of “Net Cash
Proceeds”.

 

“Beneficiary” means each Agent, L/C Issuer, Swing Line Lender, Lender and Lender
Counterparty.

 

“Board of Directors” means (i) with respect to a corporation, the board of
directors of such corporation or any duly authorized committee thereof; (ii) in
the case of a limited liability company, the board of directors or managers,
manager or managing member of such Person or duly authorized committee thereof;
(iii) in the case of a partnership, the general partner of such Person or duly
authorized committee thereof; and (iv) with respect to any other

 

6

--------------------------------------------------------------------------------


 

entity, the board of directors or similar body of the general partner or
managers of such entity or any duly authorized committee thereof.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” as defined in the preamble hereto.  In the event the Borrower
consummates any merger, amalgamation or consolidation in accordance with
Section 6.4, the surviving Person in such merger, amalgamation or consolidation
shall be deemed to be the “Borrower” for all purposes of this Agreement and the
other Loan Documents.

 

“Borrower Materials” as defined in Section 10.17.

 

“Borrowing” means any Loans of the same Class and Type of Loan made, converted
or continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Minimum” means (a) with respect to a Borrowing of Eurocurrency Rate
Loans, $500,000 and (b) with respect to a Borrowing of Base Rate Loans,
$500,000.

 

“Borrowing Multiple” means (a) with respect to a Borrowing of Eurocurrency Rate
Loans, $250,000 and (b) with respect to a Borrowing of Base Rate Loans,
$250,000.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day on which
banking institutions are authorized or required by law or other governmental
action to close in New York, New York and (ii) with respect to all notices,
determinations, fundings and payments in connection with any Eurocurrency Rate
Loans, the term “Business Day” means any day which is a Business Day described
in clause (i) and which is also a day for trading by and between banks in
deposits in the applicable currency in the London interbank market.

 

“Calculation Date” means any of (a) the date of delivery of each Funding Notice,
(b) the date of issuance, extension or renewal of any Letter of Credit, (c) the
date of conversion or continuation of any Borrowing of a Loan, (d) each date a
calculation of fees due under this Agreement is required to be made and (e) the
last Business Day of each calendar quarter.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations have been or should be, in accordance with GAAP, classified and
accounted for as capital leases on a balance sheet of such Person and, for
purposes hereof, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that any obligations that would not be accounted for as Capital Lease
Obligations under GAAP as in effect on the Closing Date shall not be deemed to
be Capital Lease Obligations after the Closing Date as a result of any changes
in GAAP or interpretations thereunder or otherwise.

 

“Cash Collateral Account” means a blocked account at MSSF (or any successor
Administrative Agent or another commercial bank selected by the Administrative
Agent and reasonably acceptable to the Borrower) in the name of the
Administrative Agent and under the

 

7

--------------------------------------------------------------------------------


 

sole dominion and control of the Administrative Agent, and otherwise established
in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit, as applicable, of the Administrative
Agent, the Swing Line Lender, the applicable L/C Issuer and the Lenders, as
collateral for L/C Obligations, the Swing Line Loans or obligations of Lenders
to fund participations in respect of either of the foregoing, cash or deposit
account balances or, if the applicable L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and, as applicable, the
applicable L/C Issuer and/or the Swing Line Lender.

 

“Cash Collateral” shall have a meaning correlative to the definition of “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the
following:  (i) marketable securities or any other evidence of Indebtedness
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case, maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America, or any political subdivision of any such state or any public
instrumentality thereof, in each case, maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (iv) certificates of deposit, Dollar-denominated time deposits,
overnight bank deposits or bankers’ acceptances (or, in the case of Foreign
Subsidiaries, the foreign equivalent) maturing within one year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $500.0 million or Dollar
Equivalent (or, in the case of Foreign Subsidiaries, any local office of any
commercial bank organized under the law of the relevant jurisdiction or any
political subdivision thereof which has combined capital and surplus and
undivided profits in excess of the Dollar Equivalent of $500.0 million);
(v) repurchase obligations for underlying securities of the types described in
clauses (i) through (iv) above; and (vi) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $250.0 million or Dollar Equivalent, and (c) has one of the two
highest ratings obtainable from either S&P or Moody’s; provided, that, in the
case of any Investment by any Foreign Subsidiary of the Borrower, “Cash
Equivalents” shall also include:  (x) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case, maturing within a
year after such date and having, at the time of the acquisition thereof, a
rating equivalent to at least A-2 from S&P and at least P-2 from Moody’s,

 

8

--------------------------------------------------------------------------------


 

(y) investments of the type and maturity described in clauses (i) through
(vi) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (z) shares of any money market mutual or
similar fund that has substantially all its assets invested continuously in the
types of investments otherwise satisfying the requirements of this definition
(including this proviso).

 

“Cash Management Agreement” means any agreement to provide to Borrower or any of
its subsidiaries cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services allocation.

 

“Casualty Event” means any settlement of, or payment in respect of, (i) any
property or casualty insurance claim or (ii) any seizure, condemnation,
confiscation or taking under the power of eminent domain or expropriation of,
requisition of title to or use of, or any similar event in respect of, or
proceeding relating to, any asset of the Borrower or any Restricted Subsidiary.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Internal Revenue Code.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Lender (or, for purposes of Section 2.16, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
written request, guideline or directive (whether or not having the force of law)
of any Governmental Authority, made or issued after the Closing Date; provided,
however, that, notwithstanding anything herein to the contrary, (x) all
requests, rules, guidelines or directives under or issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act, all interpretations
and applications thereof and any compliance by a Lender with any request or
directive relating thereto and (y) all requests, rules, guidelines or directives
promulgated under or in connection with, all interpretations and applications
of, and any compliance by a Lender with any request or directive relating to
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
amended or issued, but only to the extent such rules, regulations, or published
interpretation, written requests, guidelines or directives are applied to the
Borrower and its subsidiaries by the Administrative Agent or any Lender in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities, including, without limitation,
for purposes of Section 2.16.

 

9

--------------------------------------------------------------------------------


 

“Change of Control” means the earliest to occur of:

 

(a)                                 any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act shall become beneficial
owner, directly or indirectly, of more than 35% of the then outstanding voting
stock of (i) so long as the Borrower is a wholly owned Subsidiary of any Parent
Holding Company, the Relevant Parent Entity or (ii) otherwise, the Borrower; or

 

(b)                                 any “change of control” or similar event
under any Indebtedness permitted by Section 6.1, in each case which constitutes
Material Indebtedness, shall occur.

 

“Charges” as defined in Section 10.9.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Tranche A Term Loan Commitments, Initial Tranche B Term
Loan Commitments, Initial Revolving Commitments, Incremental Revolving
Commitments, Refinancing Revolving Commitments, Extended Revolving Commitments
of a given Extension Series, Incremental Term Commitments, Refinancing Term
Commitments or Commitments in respect of Extended Term Loans of a given
Extension Series, in each case, not designated part of another existing
Class and (c) when used with respect to Loans, refers to whether such Loans are
Initial Tranche A Term Loans, Initial Tranche B Term Loans, Initial Revolving
Loans, Incremental Term Loans, Incremental Revolving Loans, Refinancing
Revolving Loans, Extended Term Loans, Loans made pursuant to Extended Revolving
Commitments or Refinancing Term Loans, in each case not designated part of
another existing Class.  Commitments (and, in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in different Classes.  Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.

 

“Closing Date” means first date on which all of the conditions set forth in
Section 3.1 are satisfied or waived.

 

“Collateral” means all of the property and assets of the Credit Parties, now
owned or hereafter acquired, upon which a Lien is purported to be granted by any
Collateral Document.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                 on the Closing Date, the Administrative
Agent shall have received from each Credit Party, a counterpart of the Pledge
and Security Agreement duly executed and delivered on behalf of such Credit
Party;

 

(b)                                 on the Closing Date, (i) the Administrative
Agent shall have received subject to the exceptions (if any) set forth in the
Pledge and Security Agreement, a pledge of all

 

10

--------------------------------------------------------------------------------


 

the issued and outstanding Equity Interests of each wholly owned direct
Subsidiary (other than any Immaterial Subsidiary) of the Borrower and each
Guarantor and (ii) the Administrative Agent (or a designated bailee thereof)
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

(c)                                  (i) on the Closing Date, all Indebtedness
of the Borrower and each Subsidiary of the Borrower having, in the case of each
instance of Indebtedness, an aggregate principal amount in excess of
$5.0 million (other than (A) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its subsidiaries or (B) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Credit Party shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Pledge and Security Agreement (or other
applicable Collateral Document as reasonably required by the Administrative
Agent); and (ii) the Administrative Agent (or a designated bailee thereof) shall
have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;
provided that if any such promissory notes, instruments, note powers or other
instruments of transfer (collectively, the “Debt Transfer Documents”) cannot be
provided on the Closing Date after the Borrower’s use of commercially reasonable
efforts to do so and without undue burden or expense to the Borrower, then such
Debt Transfer Documents shall not be required to be delivered until the 90th day
following the Closing Date (or on such later date as the Administrative Agent
may agree to in its reasonable discretion);

 

(d)                                 in the case of any Person that becomes or is
required to become a Credit Party after the Closing Date, the Administrative
Agent shall have received a Joinder Agreement and supplements to the Pledge and
Security Agreement and the other applicable Credit Documents, in each case,
substantially in the form specified therein, duly executed and delivered on
behalf of such Credit Party and in accordance with Section 5.11;

 

(e)                                  after the Closing Date, subject to the
exceptions set forth in the Pledge and Security Agreement, (i) all the
outstanding Equity Interests of (A) any Person that becomes a Credit Party after
the Closing Date and (B) subject to Section 5.11(c), all the Equity Interests
that are acquired by a Credit Party after the Closing Date, shall have been
pledged pursuant to the Pledge and Security Agreement; provided that in no event
shall any Credit Party be required to pledge (x) more than 65% of the issued and
outstanding Equity Interests of any class of Equity Interests of any Foreign
Subsidiary (including any FSHCO); and (ii) the Administrative Agent (or a
designated bailee thereof) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank,
to the extent required by the Pledge and Security Agreement;

 

(f)                                   except as otherwise contemplated by the
Collateral Documents, all documents and instruments, including UCC financing
statements, filings with the United States Patent and Trademark Office, filings
with the United States Copyright Office, and all other instruments reasonably
requested by the Administrative Agent to be filed, registered, recorded or
delivered to create the Liens intended to be created by the Collateral Documents
(in each case,

 

11

--------------------------------------------------------------------------------


 

including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Collateral Documents, shall have been
delivered to the Administrative Agent (or a designated bailee thereof) for
filing, registration or the recording concurrently with, or promptly following,
the execution and delivery of each such Collateral Document; provided that if
any such documents or instruments (other than documents or instruments with
respect to Filing Collateral or Possessory Collateral) cannot be provided on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so and without undue burden or expense to the Borrower, then such documents and
instruments shall not be required to be delivered until the 90th day following
the Closing Date (or on such later date as the Administrative Agent may agree to
in its reasonable discretion);

 

(g)                                  except as otherwise contemplated by any
Collateral Document, each Credit Party shall have obtained all consents and
approvals required to be obtained by it in connection with (i) the execution and
delivery of all Collateral Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (ii) the performance of
its obligations thereunder; and

 

(h)                                 after the Closing Date, the Administrative
Agent shall have received (i) such other Collateral Documents as may be required
to be delivered pursuant to Section 5.11 and (ii) upon reasonable request by the
Administrative Agent, evidence of compliance with any other requirements of
Section 5.11.

 

The foregoing definition shall not require, and the Credit Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, Mortgages on, or the obtaining of title insurance,
surveys, abstracts or appraisals or taking other actions with respect to, any
Excluded Property.  The Collateral Agent may grant extensions of time for the
perfection of security interests in or the delivery of the Mortgages and the
obtaining of title insurance, surveys, abstracts and appraisals with respect to
particular assets and the delivery of assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the
Credit Parties on such date) where it reasonably determines, in consultation
with the Borrower, that perfection cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

 

Notwithstanding anything to the contrary in the Credit Documents, there shall be
no requirement for (and no Default or Event of Default under the Credit
Documents shall arise out of the lack of) (a) control agreements or control or
similar arrangements with respect to deposit or securities accounts, (b) notices
to account debtors or other contractual third parties prior to the occurrence
and during the continuance of an Event of Default, (c) perfection (except to the
extent perfected through the filing of Uniform Commercial Code financing
statements) with respect to letter of credit rights, commercial tort claims and
immaterial intercompany notes or (d) actions required by the Laws of any
non-U.S. jurisdiction in order to create any security interests in any assets or
to perfect such security interests (including any intellectual property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the Laws of any
non-U.S. jurisdiction).

 

12

--------------------------------------------------------------------------------


 

In addition, the Borrower may cause any Restricted Subsidiary that is not
otherwise required to be a Guarantor to Guarantee the Obligations and otherwise
satisfy the Collateral and Guarantee Requirement, in which case such Restricted
Subsidiary shall be treated as a Guarantor under this Agreement and every other
Credit Document for all purposes.

 

“Collateral Documents” means the Pledge and Security Agreement, any Mortgages,
and all other instruments, documents and agreements delivered by or on behalf of
any Credit Party pursuant to Section 5.11 that creates or purports to create, in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
property of that Credit Party as security for the Obligations, in each case, as
amended, supplemented, waived or otherwise modified from time to time.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment or Term
Loan Commitment.

 

“Commitment Letter” means the Amended and Restated Commitment Letter, dated
September 24, 2015, among the Borrower, the Arrangers, the Documentation Agents
and the Administrative Agent, as amended and supplemented prior to the date
hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or another form as may be agreed by the Borrower and Administrative
Agent from time to time.

 

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period for which financial statements are available,
which may include internal financial statements prepared in good faith by the
Borrower:

 

(a)                                 increased, in each case (other than with
respect to clause (xi)) to the extent deducted (and not added back) in
Consolidated Net Income, and in each case, without duplication with any other
item described in this clause (a) or any item excluded pursuant to the
definition of Consolidated Net Income, by:

 

(i)                                     provision for Taxes based on income or
profits or capital, including state, provincial, franchise, excise and similar
Taxes and foreign withholding Taxes of such Person paid or accrued, including
any penalties and interest relating to any Tax examinations; plus

 

(ii)                                  Consolidated Interest Expense for such
period; plus

 

(iii)                               depreciation and amortization expense of
such Person for such period; plus

 

(iv)                              extraordinary, non-recurring, unusual or
exceptional losses, charges and expenses; plus

 

13

--------------------------------------------------------------------------------


 

(v)                                 losses, charges and expenses relating to the
Transactions regardless of when paid (including, without limitation, the
write-off of deferred financing fees capitalized on the balance sheet
corresponding to the Existing Revolving Credit Agreement, any financial advisory
fees, filing fees, accounting fees, legal fees and other similar advisory and
consulting fees and related out-of-pocket expenses and other fees, discounts and
commissions, including with regard to arranging or syndication); plus

 

(vi)                              (A) actual expenses, costs and charges related
to business optimization, relocation or integration; (B) actual expenses, costs
and charges related to Permitted Acquisitions after the Closing Date and
(C) severance and other restructuring charges actually incurred; plus

 

(vii)                           losses, charges and expenses relating to asset
dispositions or the sale or other disposition of any Equity Interests of any
Person other than in the ordinary course of business (in each case whether or
not consummated), as determined in good faith by an Authorized Officer of the
Borrower; plus

 

(viii)                        losses, charges and expenses attributable to
disposed or discontinued operations and losses, charges and expenses related to
the disposal of disposed, abandoned, closed or discontinued operations; plus

 

(ix)                              losses, charges and expenses attributable to
the early extinguishment or conversion of Indebtedness, Hedge Agreements or
other derivative instruments (including deferred financing expenses written off
and premiums paid); plus

 

(x)                                 charges, expenses and fees incurred,
including financial advisory, accounting, auditor, legal and other consulting
and advisory fees and any or other filing fees and expenses, or any amortization
thereof, in connection with any equity offering, acquisition, merger,
amalgamation, investment, recapitalization, asset disposition, incurrence or
repayment of Indebtedness (including deferred financing expenses), refinancing
transaction, restructuring or amendment or modification of any debt instrument
(in each case, including any such transaction consummated prior to the Closing
Date and any transaction undertaken but not completed) and any non-recurring
charges and expenses (including non-recurring merger or amalgamation expenses)
incurred as a result of any such transaction; plus

 

(xi)                              the amount of “run rate” cost savings,
operating expense reductions and synergies projected by the Borrower in good
faith to be realized as a result of specified actions (including, in connection
with, mergers and other business combinations, acquisitions, divestitures, and
other transactions (including transactions described in clause (x) above)) taken
or expected to be taken prior to or during such period (which “run rate” cost
savings, operating expense reductions or synergies shall be subject only to
certification by an Authorized Officer of the Borrower and shall be calculated
on a Pro Forma Basis as though such cost savings, reductions or synergies had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized during such period from such actions; provided that
(A) such cost savings, reductions or synergies are reasonably identifiable and
factually supportable, (B) (x) in

 

14

--------------------------------------------------------------------------------


 

the case of mergers and other business combinations, acquisitions and
divestitures are expected to be realized (in the good faith determination of the
Borrower) within six fiscal quarters after the date of such action and (y) in
other cases are expected to be realized within 18 months of the date of
determination to take such action and (C) the aggregate amount of “run rate”
cost savings, operating expense reductions and synergies included in
Consolidated Adjusted EBITDA pursuant to this paragraph (xi) during any Test
Period shall not exceed 25.0% of Consolidated Adjusted EBITDA for such Test
Period, calculated after giving effect to any adjustment pursuant to this
paragraph (xi); plus

 

(xii)                           net unrealized losses on Hedge Agreements and
non-controlling interests; plus

 

(xiii)                        any other non-cash losses, charges and expenses,
including any write offs or write downs, reducing Consolidated Net Income for
such period;

 

(b)                                 decreased (in each case to the extent added
in Consolidated Net Income), by (without duplication):

 

(i)                                     net unrealized gains on Hedge Agreements
and non-controlling interests; plus

 

(ii)                                  gains relating to asset dispositions or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business; plus

 

(iii)                               cash payments during such period on account
of accruals on or reserves added to Consolidated Adjusted EBITDA pursuant to
clause (a) above; plus

 

(iv)                              non-cash gains, excluding any non-cash gains
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges that were deducted (and not added back) in the calculation of
Consolidated Adjusted EBITDA for any prior period.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, as of the most recent date for which
financial statements are available, which may include internal financial
statements prepared in good faith by the Borrower.

 

“Consolidated Current Liabilities” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current liabilities at such date of determination, other than (a) the current
portion of any Indebtedness, (b) accruals of Consolidated Interest Expense
(excluding Consolidated Interest Expense that is due and unpaid), (c) accruals
for current or deferred Taxes based on income or profits, (d) accruals, if any,
of transaction costs resulting from the Transactions, (e) accruals of any costs
or expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to Consolidated Adjusted

 

15

--------------------------------------------------------------------------------


 

EBITDA included in clauses (a)(v), (a)(vi), (a)(xi) and (a)(xii) of the
definition thereof, as of the most recent date for which for which financial
statements are available, which may include internal financial statements
prepared in good faith by the Borrower.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

(1)                                 the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income,
as determined on a consolidated basis in accordance with GAAP, including,
without limitation:

 

(a)                                 any amortization of Indebtedness discount;

 

(b)                                 the net payments (less net payments
received) under any Hedge Agreement in respect of interest rate protection
(including any amortization of discounts, but excluding mark to market movements
in the valuation of obligations pursuant to any Hedge Agreement);

 

(c)                                  the interest portion of any deferred
payment obligation;

 

(d)                                 all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances; and

 

(e)                                  all accrued interest;

 

(2)                                 the interest component of Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by such Person
and its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP; and

 

(3)                                 all capitalized interest of such Person and
its Restricted Subsidiaries for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period; provided that, without duplication:

 

(a)                                 the cumulative effect of a change in
accounting principles shall be excluded;

 

(b)                                 the net after-Tax effect of extraordinary,
non-recurring, unusual or exceptional gains, losses, charges and expenses,
including any relating to or arising in connection with claims or litigation
(including legal fees, settlements, judgments and awards), shall be excluded;

 

(c)                                  the net after-Tax effect of gains, losses,
charges and expenses attributable to asset dispositions or the sale or other
disposition of any Equity Interests of any Person other

 

16

--------------------------------------------------------------------------------


 

than in the ordinary course of business, as determined in good faith by an
Authorized Officer of the Borrower, shall be excluded;

 

(d)                                 the net after-Tax effect of gains, losses,
charges and expenses attributable to disposed, discontinued, closed or abandoned
operations and any net after-Tax gains, losses, charges and expenses related to
the disposal of disposed, abandoned, closed or discontinued operations shall be
excluded;

 

(e)                                  the net after-tax effect of gains, losses,
charges and expenses attributable to the early extinguishment or conversion of
Indebtedness, Hedge Agreements or other derivative instruments (including
deferred financing expenses written off and premiums paid) shall be excluded;

 

(f)                                   the net income for such period of any
Person that is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income shall be increased by the amount of dividends or distributions or other
payments that are actually paid to the Borrower or any Restricted Subsidiary
thereof in such period in cash;

 

(g)                                  the effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) in any line item in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in connection with the
Transaction, any acquisition or any joint venture investments or the
amortization or write off of any amounts thereof, net of taxes, shall be
excluded;

 

(h)                                 impairment and amortization charges, asset
write offs and write downs, including impairment and amortization charges, asset
write offs and write downs related to goodwill, intangible assets, long-lived
assets, investments in debt and equity securities or as a result of a change in
law or regulation, in each case, pursuant to GAAP shall be excluded;

 

(i)                                     non-cash compensation charges and
expenses, including any such charges and expenses arising from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock,
deferred stock or other rights or equity incentive programs and non-cash deemed
finance charges in respect of any pension liabilities or other provisions shall
be excluded;

 

(j)                                    (i) charges and expenses pursuant to any
management equity plan, long-term incentive plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement and (ii) charges, expenses, accruals and reserves in
connection with the rollover, acceleration or payout of Equity Interests held by
management of the Borrower or any of the Restricted Subsidiaries, in the case of
each of (i) and (ii) above, to the extent that (in the case of any cash charges
and expenses) such charges, expenses, accruals and reserves are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Equity Interests (other than Disqualified Stock) of the Borrower or
any direct or indirect parent of the Borrower shall be excluded;

 

17

--------------------------------------------------------------------------------


 

(k)                                 any non-cash loss, charge or expense
relating to the incurrence of obligations in respect of an “earn out” or other
similar contingent obligations shall be excluded, but only for so long as such
loss, charge or expense remains a non-cash contingent obligation;

 

(l)                                     to the extent covered by insurance
(including business interruption insurance) and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that (i) such coverage is not denied by the applicable carrier or
indemnifying party in writing within 270 days and (ii) such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so added back to the extent not
so reimbursed within 365 days), losses, charges, expenses, accruals and reserves
with respect to liability or casualty events or business interruption shall be
excluded;

 

(m)                             (i) non-cash or unrealized gains or losses in
respect of obligations under Hedge Agreements or any ineffectiveness recognized
in earnings related to qualifying hedge transactions or the fair value of
changes therein recognized in earnings for derivatives that do not qualify as
hedge transactions, in each case, in respect of obligations under Hedge
Agreements, and (ii) gains or losses resulting from currency translation gains
or losses related to currency re-measurements of Indebtedness (including gains
or losses resulting from (x) Hedge Agreements for currency exchange risk and
(y) intercompany Indebtedness) and all other foreign currency translation gains
or losses to the extent such gains or losses are non-cash items shall be
excluded;

 

(n)                                 non-cash interest charges on defined
benefit, defined contribution or other pension plans shall be excluded;

 

(o)                                 any expenses or charges to the extent paid
by a third party that is not a Restricted Subsidiary on behalf of the Borrower
or a Restricted Subsidiary (and not required to be reimbursed), and any gain
resulting from such payment, shall be excluded; and

 

(p)                                 solely for the purpose of determining the
amount available under clause (a)(ii) of the definition of “Cumulative Credit,”
the net income (or loss) for such period of any Restricted Subsidiary (other
than any of the Guarantors) shall be excluded to the extent the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its net income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
is otherwise restricted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its equity holders;
provided that Consolidated Net Income of the Borrower will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash to the Borrower or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein.

 

“Consolidated Total Assets” means, as of any date of determination and on a Pro
Forma Basis for any acquisition or disposition or other Specified Transaction
that has been consummated on or prior to the date of determination, the total
amount of all assets of the Borrower and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with

 

18

--------------------------------------------------------------------------------


 

GAAP, as of the most recent date for which for which financial statements are
available, which may include internal financial statements prepared in good
faith by the Borrower.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date and determined on a consolidated basis in
accordance with GAAP consisting of the types of Indebtedness set forth in
clauses (a), (b), (d), (f), (h) (to the extent of unreimbursed amounts under
Letters of Credit) and (i) of the definition of “Indebtedness” and all
guarantees by the Borrower or any of its Restricted Subsidiaries of Indebtedness
described in the foregoing clauses of others; provided that, Consolidated Total
Debt shall not include (i) Indebtedness in respect of letters of credit, except
to the extent of drawn and unreimbursed amounts thereunder and (ii) obligations
under Hedge Agreements.

 

“Consolidated Working Capital” means, as of any date of determination, with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
Consolidated Current Assets at such date of determination minus Consolidated
Current Liabilities at such date of determination; provided that, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
any changes in Consolidated Current Assets or Consolidated Current Liabilities
as a result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and non-current, (ii) the effects of
purchase accounting; (iii) any changes in fair value of derivative instruments,
to the extent those changes are excluded from Consolidated Net Income due to
hedge accounting treatment of derivative instruments; or (iv) any acquisitions
permitted pursuant to the terms hereof, of an operating or geographical unit of
a business or Persons by the Borrower or any of its Restricted Subsidiaries
completed during such period.

 

“continuing” means, with respect to any default or event of default, that such
default or event of default has not been cured or waived.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Covenant Trigger Event” means if as of the last day of the most recent Fiscal
Quarter covered by the financial statements delivered pursuant to Section 5.4,
the aggregate principal amount of outstanding Revolving Loans made pursuant to
Section 2.2(a) and outstanding Letters of Credit (excluding (i) up to
$5.0 million of undrawn Letters of Credit, (ii) any drawn Letters of Credit that
have been Cash Collateralized and (iii) with respect to each Test Period ending
on or prior to December 31, 2016, up to $22,750,000 of Initial Revolving Loans
drawn on the Closing Date) is greater than 30% of the aggregate amount of
Revolving Commitments (without giving effect to any adjustment or reduction due
to the issuance or cancellation of a Letter of Credit or borrowing or repayment
of a Revolving Loan subsequent to such day).

 

19

--------------------------------------------------------------------------------


 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intra-Group Subordination Agreement and any Intercreditor
Agreement (on and after the execution thereof), each as amended, supplemented,
waived, or otherwise modified from time to time.

 

“Credit Extension” means, as to any Lender, the making of an Initial Tranche A
Term Loan, an Initial Tranche B Term Loan, a Revolving Loan, a Swing Line Loan
or an Incremental Revolving Loan (other than the initial extension of credit
thereunder), and with respect to an Issuing Bank, the issuance or extension of a
Letter of Credit.

 

“Credit Parties” means the Borrower and the Guarantors; each, individually, a
“Credit Party”.

 

“Cumulative Credit” means, at any time, an amount (which shall not be less than
zero) equal to:

 

(a)                                 (i)                                     the
Retained Excess Cash Flow Amount at such time; plus

 

(ii)                                  the aggregate amount of cash proceeds from
the sale of Qualified Stock of the Borrower (including upon exercise of warrants
or options or upon the conversion of Indebtedness of the Borrower or any
Restricted Subsidiary owed to a Person other than a Restricted Subsidiary)
received by the Borrower after the Closing Date and at or prior to such time;
provided that this clause (ii) shall exclude sales of Disqualified Stock and
Equity Interests issued in connection with the cure right pursuant to
Section 8.2; plus

 

(iii)                               the cumulative amount of (x) capital
contributions made to the Borrower in cash or Cash Equivalents (other than
proceeds from (1) the issuance of Disqualified Stock, (2) Equity Interests
issued in connection with the cure right pursuant to Section 8.2 and (3) capital
contributions made on or prior to the Closing Date) and (y) the fair market
value, as determined by the Borrower in good faith, of property or assets (other
than cash) received by the Borrower as a capital contribution, in each case
after the Closing Date; plus

 

(iv)                              an amount equal to the net reduction in
Investments made pursuant to Section 6.3(dd) in respect of any returns in cash,
Cash Equivalents and assets (valued at the fair market value thereof, as
determined by the Borrower in good faith) (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Restricted Subsidiary
from such Investments after the Closing Date and in each case to the extent not
included in Consolidated Net Income used in calculating Excess Cash Flow and not
required to be used for prepayments pursuant to Section 2.12 or are reinvested
pursuant to Section 2.12; plus

 

(v)                                 in the event any Unrestricted Subsidiary has
been redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or

 

20

--------------------------------------------------------------------------------


 

transfers or conveys its assets to, or is liquidated into, the Borrower or any
of its Restricted Subsidiaries after the Closing Date, the fair market value of
the Investments of the Borrower or the applicable Restricted Subsidiary made
with the Cumulative Credit in such Unrestricted Subsidiary at the time of such
redesignation, merger or consolidation (or of the assets transferred or
conveyed, as applicable), as determined by the Borrower in good faith; plus

 

(vi)                              the cumulative amount of mandatory prepayments
declined by a Lender under Section 2.12(e) to the extent not used or required to
make other permitted prepayments of permitted Indebtedness; minus

 

(b)                                 the aggregate amount of any Investments made
pursuant to Section 6.3(dd), any Restricted Payments made pursuant to
Section 6.5(j) and any payments or distributions in respect of any Junior
Financing made pursuant to Section 6.8(a)(1)(d)(2) after the Closing Date and at
or prior to such time.

 

“Cure Notice” as defined in Section 8.2.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, winding-up, reorganization
or similar debtor relief laws of the United States applicable jurisdictions from
time to time in effect.

 

“Debt Transfer Documents” as defined in the definition of “Collateral and
Guarantee Requirement”.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to the amount of
any principal or interest of any Loan not paid when due, the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2.0%
per annum or (b) with respect to all other overdue amounts, the Base Rate, plus
the Applicable Margin applicable to Revolving Loans which are Base Rate Loans,
plus 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 2.19, any Lender whose acts or
failure to act, whether directly or indirectly, cause it to meet any part of the
definition of “Lender Default”.

 

“Deposit Account” means any deposit account (as such term is defined in
Article 9 of the UCC).

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower on the date a legally binding commitment for the
relevant Disposition (or, if later, for the payment of such item) was entered
into) of non-cash consideration received by the Borrower or any Restricted
Subsidiary in connection with an asset disposition that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower, setting forth the basis of such valuation, less the

 

21

--------------------------------------------------------------------------------


 

amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration.

 

“Disinterested Directors” means, with respect to any transaction that is subject
to the requirements of Section 6.6, one or more members of the Board of
Directors of the Borrower, or one or more members of the Board of Directors of a
Parent Holding Company, having no material direct or indirect financial interest
in or with respect to such Affiliate Transaction.  A member of any such Board of
Directors shall not be deemed to have such a financial interest by reason of
such member’s holding capital stock of the Borrower or any Parent Holding
Company or any options, warrants or other rights in respect of such capital
stock.

 

“Disqualified Lenders” means (i) certain banks, financial institutions and other
institutional lenders that have been specified to the Joint Lead Arrangers by
the Borrower in writing at any time prior to September 2, 2015, (ii) any of the
Borrower’s competitors that have been specified to the Joint Lead Arrangers
before the Closing Date or to the Administrative Agent after the Closing Date by
the Borrower in writing at any time and from time to time and (iii) in the case
of each of clauses (i) and (ii), any of their respective affiliates (other than
any bona fide debt funds) that are either (x) identified in writing by the
Borrower from time to time or (y) clearly identifiable on the basis of such
affiliate’s name.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security into which
such Equity Interests are convertible or for which such Equity Interests are
redeemable or exchangeable), or upon the happening of any event or condition,
(a) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) are convertible or exchangeable for
Indebtedness or Disqualified Stock, or (c) are redeemable at the option of the
holder thereof, in whole or in part, in each case prior to 91 days following the
latest Maturity Date at the time of issuance of such Equity Interests; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrower or its subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

“Distress Event” means, with respect to any Person (a “Distressed Person”), a
voluntary or involuntary case filed with respect to such Distressed Person,
under any debt relief law, or a custodian, conservator, receiver or similar
official being appointed for such Distressed Person or any substantial part of
such Distressed Person’s assets, or such Distressed Person or

 

22

--------------------------------------------------------------------------------


 

any Person that directly or indirectly controls such Distressed Person being
subject to a forced liquidation, or such Distressed Person making a general
assignment for the benefit of creditors or being otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interests in any Person or any Person
that directly or indirectly controls such Person by a Governmental Authority or
an instrumentality thereof.

 

“Distressed Person” as defined in the definition of “Distress Event”.

 

“Documentation Agent” means, collectively, Citizens Bank, National Association,
PNC Bank, National Association and BMO Capital Markets Corp., as
co-Documentation Agents.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any subsidiary of the Borrower that is not a Foreign
Subsidiary.

 

“Dutch Auction” means an auction of Term Loans conducted pursuant to
Section 10.4(o) to allow a Purchasing Borrower Party to prepay Term Loans at a
discount to par value and on a non pro rata basis, in each case, in accordance
with the applicable Dutch Auction Procedures.

 

“Dutch Auction Procedures” means, with respect to a purchase or prepayment of
Term Loans by a Purchasing Borrower Party pursuant to Section 10.4(o), Dutch
auction procedures as reasonably agreed upon by such Purchasing Borrower Party
and the Administrative Agent.

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or an Approved Fund (any two or more Approved
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, no (a) Defaulting Lender, Credit Party or Affiliate of a
Credit Party shall be an Eligible Assignee (except assignments pursuant to
Section 10.4(o)) and (b) Disqualified Lender shall be an Eligible Assignee
(except assignments pursuant to Section 10.4(i)).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA) which is or was
sponsored, maintained or contributed to by, or required to be contributed by,
the Borrower, any of its subsidiaries or any of their respective ERISA
Affiliates.

 

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order (conditional or otherwise),
by any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any

 

23

--------------------------------------------------------------------------------


 

actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Materials Activity; or (iii) in connection with any actual or
alleged environmental damage, injury or harm.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal, provincial or state (or any subdivision of any of them) laws, statutes,
ordinances, orders, rules, or regulations relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) the protection of human, plant or animal health from exposure to any
Hazardous Materials, in any manner applicable to the Borrower or any of its
subsidiaries.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing (in each case, other than debt securities convertible into the
foregoing, and royalties).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for 30-day notice to
the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Sections 412 and 430 of the Internal Revenue Code and
Sections 302 and 303 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code and
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by the Borrower, any of its subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a

 

24

--------------------------------------------------------------------------------


 

trustee to administer, any Pension Plan; (vi) the imposition of liability on the
Borrower, any of its subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower, any of its
subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by the Borrower, any of its subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) receipt from the Internal Revenue Service of written notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (ix) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) of
ERISA or a violation of Section 436 of the Internal Revenue Code; or (x) any
event with respect to any Non-U.S. Plan which is similar to any event described
in any of subsections (i) through (ix) hereof.

 

“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1; provided that any requirement for the giving notice, the lapse of
time, or both, or any other condition, has been satisfied; provided further that
(i) a Financial Covenant Default with respect to the Revolver Financial
Performance Covenant shall not be an Event of Default with respect to the Term
Loans in the circumstances described in the last sentence of Section 8.1, and
(ii) a Financial Covenant Default with respect to the Tranche A Term Loan
Financial Performance Covenant shall not be an Event of Default with respect to
the Revolving Commitments, the Revolving Loans and any Term Loans (other than
the Initial Tranche A Term Loans) in the circumstances described in the last
sentence of Section 8.1.

 

“Excess Cash Flow” means, for any period, an amount (if positive) equal to:

 

(1)                                 the Consolidated Net Income of the Borrower
and its Restricted Subsidiaries for such period determined on a consolidated
basis, increased, in each case, without duplication, by:

 

(a)                                 an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income, but excluding (i) any such
non-cash charges representing an accrual or reserve for potential cash items in
any future period and (ii) amortization of a prepaid cash item that was paid in
a prior period;

 

(b)                                 decreases in Consolidated Working Capital
for such period;

 

(c)                                  net cash receipts in respect of Hedge
Agreements during such period to the extent not otherwise included in such
Consolidated Net Income;

 

25

--------------------------------------------------------------------------------


 

(d)                                 the aggregate amount of any non-cash loss
recognized as a result of any Asset Sale or Casualty Event (other than any Asset
Sale in the ordinary course of business) that resulted in a decrease to
Consolidated Net Income (up to the amount of such decrease);

 

reduced by (without duplication):

 

(2)                                 the sum, in each case, without duplication,
of:

 

(a)                                 an amount equal to the amount of all
(i) non-cash credits included in arriving at such Consolidated Net Income
(excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (1)(a) above) and (ii) cash charges
excluded by virtue of clauses (a) through (p) of the definition of Consolidated
Net Income;

 

(b)                                 the amount of any prepaid cash item deducted
in part for such period, with the balance amortized over a subsequent period;

 

(c)                                  the aggregate amount of all principal
payments of Indebtedness of the Borrower and its Restricted Subsidiaries
(including (i) the principal component of payments in respect of Capital Lease
Obligations and (ii) the amount of any voluntary prepayment of Indebtedness
(excluding (A) all prepayments in respect of any revolving credit facility
(including Revolving Commitments), except to the extent there is an equivalent
permanent reduction in commitments thereunder (other than the Revolving
Commitments) and (B) all other prepayments of the Term Loans)) made during such
period, in each case financed with Internally Generated Cash of the Borrower and
its Restricted Subsidiaries;

 

(d)                                 increases in Consolidated Working Capital
for such period;

 

(e)                                  cash payments by the Borrower and its
Restricted Subsidiaries during such period in respect of the permanent reduction
of long-term liabilities of the Borrower and its Restricted Subsidiaries (other
than Indebtedness) to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income;

 

(f)                                   [Reserved];

 

(g)                                  without duplication of amounts deducted
pursuant to clause (j) below in prior Fiscal Years, (i) the amount of capital
expenditures, including but not limited to the purchase of fixed assets, and
(ii) the aggregate amount of cash consideration paid by the Borrower and its
Restricted Subsidiaries in connection with Investments made pursuant to
Section 6.3(a), (k), (l), (r), (u), (cc) or (ff), during such period, in each
case, to the extent financed with Internally Generated Cash of the Borrower and
its Restricted Subsidiaries;

 

(h)                                 the amount of Restricted Payments made in
cash pursuant to Section 6.5 (other than clauses (i), (j) or (k) of Section 6.5)
paid during such period in each case to the extent such Restricted Payments were
financed with Internally Generated Cash of the Borrower and its Restricted
Subsidiaries;

 

26

--------------------------------------------------------------------------------


 

(i)                                     the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and its
Restricted Subsidiaries during such period that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income;

 

(j)                                    without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contractual Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions or other Investments,
capital expenditures or permitted acquisitions of Intellectual Property to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such period; provided that to the extent that the
aggregate amount of cash actually utilized to finance such Permitted
Acquisitions (or similar Investments) or capital expenditures during such period
of four consecutive Fiscal Quarters (x) is financed by the issuance or
incurrence of long-term Indebtedness by, or the issuance of Equity Interests by,
or the making of capital contributions to, the Borrower or any of its Restricted
Subsidiaries or using the proceeds of any Asset Sale outside the ordinary course
of business or other proceeds not included in Consolidated Net Income (the
“Financed Amount”) or (y) is less than the Contract Consideration, the Financed
Amount and/or the amount of such shortfall shall, in each case but without
duplication, be added to the calculation of Excess Cash Flow, at the end of such
period of four consecutive Fiscal Quarters;

 

(k)                                 the amount of cash taxes (including
penalties and interest) paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period;

 

(l)                                     cash expenditures in respect of Hedge
Agreements during such period to the extent not deducted in arriving at such
Consolidated Net Income;

 

(m)                             proceeds of any Asset Sale or Casualty Event to
the extent otherwise included in the definition of Excess Cash Flow and to the
extent the Borrower is in compliance with the applicable mandatory prepayment
requirements set forth in Section 2.12;

 

(n)                                 the aggregate amount of any non-cash gain
recognized as a result of any Asset Sale or Casualty Event (other than any Asset
Sale in the ordinary course of business) that resulted in an increase to
Consolidated Net Income (up to the amount of such increase), and cash indemnity
payments received pursuant to indemnification provisions in any acquisition or
any other Investment permitted under this Agreement, in each case that resulted
in an increase to Consolidated Net Income (up to the amount of such increase);

 

(o)                                 the aggregate amount of fees, costs and
expenses in connection with any Permitted Acquisition or Asset Sale, and any
payments of Transaction Costs, to the extent not expensed and not deducted in
calculating Consolidated Net Income; and

 

27

--------------------------------------------------------------------------------


 

(p)                                 to the extent not already deducted in
calculating Consolidated Net Income, losses, charges and expenses related to
internal software development that are expenses but could have been capitalized
under alternative accounting policies in accordance with GAAP.

 

“Excess Cash Flow Calculation Date” as defined in Section 2.12(b).

 

“Excess Cash Flow Period” means each Fiscal Year of the Borrower, commencing
with the Fiscal Year of the Borrower ending on June 30, 2017.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Amounts” as defined in Section 2.12(g).

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.1 (other than Refinancing Loans and Refinancing Equivalent Debt).

 

“Excluded Property” means (a) (1) all owned real property interests with a fair
market value (as reasonably determined by the Borrower in good faith) equal to
or less than $7.5 million; and (2) all leasehold interests (it is understood
that there shall be no requirement to obtain landlord waivers, estoppels or
collateral access agreements or acknowledgements, bailee waivers and similar
letters), (b) motor vehicles, rolling stock and other assets subject to
certificates of title (unless otherwise capable of perfection by registration
under the UCC), letter of credit rights with an individual face amount not
exceeding $5.0 million (except to the extent constituting a support obligation
for other Collateral as to which perfection of the security interest in such
other Collateral is accomplished solely by the filing of a UCC financing
statement) and commercial tort claims below $5.0 million, (c) any lease, license
or other agreement or any property subject to a purchase money security
interest, Capital Lease Obligation or similar arrangements permitted hereunder,
the property subject thereto, any insurance in respect thereof, any management
or operating agreement with respect thereto and deposits made in respect thereof
and all rights in relation to any of the foregoing, in each case, to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license or agreement, purchase money, capital lease or a similar
arrangement or create a right of termination in favor of any other party thereto
(other than a Credit Party) (d) (1) Equity Interests which constitute Margin
Stock, (2) Equity Interests in Unrestricted Subsidiaries and (3) Equity
Interests in any Person other than wholly owned subsidiaries to the extent the
granting of a security interest is not permitted by law or the terms of such
subsidiary’s organizational, shareholders, acquisition, joint venture or
governance documents (including as a result of minority ownership) or would
trigger termination pursuant to any “change of control” or similar provision,
(e) pledges and security interests (including in respect of interests in
partnerships, joint ventures and other non-wholly owned entities) to the extent
prohibited by law or prohibited by agreements containing anti assignment
clauses not overridden by the UCC or other applicable law, (f) foreign
intellectual property, (g) assets to the extent a security interest in such
assets would result in material adverse tax consequences to any Credit Party (as
reasonably determined by the Borrower), (h) deposit accounts, securities
accounts, commodities accounts, futures accounts and other similar accounts of
the Credit Parties (A) for the sole purpose of funding (1) payroll, healthcare
and other employee wage and benefit accounts, (2) tax accounts

 

28

--------------------------------------------------------------------------------


 

(including without limitation, sales tax accounts), (3) escrow, defeasance,
discharge and redemption accounts and (4) fiduciary and trust accounts, and, in
the case of sub-clauses (1) through (4), the funds or other property held in or
maintained in any such account, (B) that are zero-balance accounts, (C) that are
accounts in jurisdictions other than in the jurisdiction of organization of the
applicable granting Credit Party, the United States or any state thereof, and
(D) that are accounts other than those described in the preceding
clauses (A) through (C) with respect to which the average daily balance of the
funds maintained on deposit therein does not exceed $5.0 million,
(i) intellectual property specifically requiring a filing in a jurisdiction
outside of the United States and “intent-to-use” trademark applications to the
extent and during the period in which the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications or resulting registrations under applicable federal law, including
prior to the filing and acceptance by the United States Patent and Trademark
Office of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, (j) assets in circumstances where the Administrative Agent and the
Borrower reasonably determine in good faith that the cost, burden or
consequences of obtaining or perfecting a security interest in such assets is
excessive in relation to the practical benefit to the Lenders of the security to
be afforded thereby and (k) the Borrower’s or its subsidiaries’ rights in
relation to aircraft and airframes, including rights under any lease, sublease,
charter, management, operating, crew, service, repair, maintenance, storage or
other agreement relating to the aircraft, rights in the aircraft and any parts,
accessions and accessories thereto, rights under insurance policies and security
deposits and rights in income derived from and proceeds of any of the foregoing,
in the ordinary course; provided that clauses (c), (d), (e) and (f) shall not
include (x) items to the extent the prohibition or restriction on the assignment
or pledge thereof under the Collateral Documents is ineffective under applicable
anti-assignment provisions of the UCC or other applicable law or (y) proceeds
and receivables of the assets referred to in such clause, the assignment of
which is expressly deemed effective under applicable anti-assignment provisions
of the UCC or other applicable law notwithstanding such prohibition.

 

“Excluded Subsidiary” means any (a) Unrestricted Subsidiary, (b) Immaterial
Subsidiary, (c) subsidiary that is prohibited by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or on
the date any such subsidiary is acquired (so long as, in respect of any such
contractual prohibition, such prohibition is not incurred in contemplation of
such acquisition), from guaranteeing the payment of the Obligations or which
would require consent, approval, license or authorization from any Governmental
Authority to provide a guarantee or which would result in material adverse tax
consequences to the Borrower or one of its subsidiaries (including as a result
of the operation of Section 956 of the Internal Revenue Code or any similar law
or regulation in any applicable jurisdiction) as reasonably determined by the
Borrower), (d) (subject to the Borrower’s option to designate any such
subsidiary as not “Excluded”) subsidiary that is not wholly owned directly by
the Borrower or one or more of its wholly owned Restricted Subsidiaries,
(e) Foreign Subsidiary, (f) FSHCO, (g) not-for-profit subsidiary, captive
insurance subsidiary or other special purpose entity, or (h) notwithstanding the
foregoing, additional subsidiaries may be excluded from the guarantee
requirements in circumstances where the Administrative Agent and the Borrower
determine in good faith that the cost or burden of providing such a guarantee is
excessive in relation to the value afforded to the Lenders thereby.

 

29

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof), after giving effect to any applicable guarantee or keepwell, support
or other agreement, by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guaranty of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Credit Party hereunder, the following Taxes:

 

(a)                                 any Taxes imposed on (or measured by) its
net income (however denominated), net profits, net gains or franchise Taxes that
(x) are imposed by the country in which the applicable recipient is legally
organized or any political subdivision thereof, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, in each case including any political subdivision thereof or (y) that
are Other Connection Taxes,

 

(b)                                 any branch profits Taxes or any similar Tax
(i) imposed by the United States of America, (ii) imposed by any other
jurisdiction described in clause (a) above or (iii) that is an Other Connection
Tax,

 

(c)                                  any withholding Tax that is attributable to
the Administrative Agent’s or a Lender’s failure to comply with Section 2.17(c),

 

(d)                                 any withholding Tax imposed by the United
States on amounts payable by a Credit Party (or the Administrative Agent) in the
case of a Lender, to the applicable lending office of such Lender at the time
such Lender becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)) or designates a new
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office and, in the case of
the Administrative Agent, to the Administrative Agent at the time it becomes a
party to this agreement, except in the case of a successor Administrative Agent
to the extent amounts with respect to such Taxes were payable to the preceding
Administrative Agent,

 

(e)                                  [Reserved],

 

(f)                                   [Reserved], and

 

(g)                                  any U.S. withholding Taxes imposed under
FATCA.

 

30

--------------------------------------------------------------------------------


 

“Executive Order” as defined in Section 4.22(a).

 

“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
December 18, 2013, among the Borrower, the financial institutions from time to
time party thereto, and Citibank, N.A., as administrative agent.

 

“Existing Revolver Tranche” as defined in Section 2.22(b).

 

“Existing Term Loan Tranche” as defined in Section 2.22(a).

 

“Extended Revolving Commitment” as defined in Section 2.22(b).

 

“Extended Term Loans” as defined in Section 2.22(a).

 

“Extending Lender” means Extending Term Lender or Extending Revolving Lender, as
the context may require.

 

“Extending Revolving Lender” as defined in Section 2.22(c).

 

“Extending Term Lender” as defined in Section 2.22(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
and/or Commitment pursuant to Section 2.22 and the applicable Extension
Amendment.

 

“Extension Amendment” as defined in Section 2.22(d).

 

“Extension Election” as defined in Section 2.22(c).

 

“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the Borrower’s sole discretion) of any or all applicable Class or
Classes be submitted for Extension.

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Facility” as defined in the recitals hereto.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, (b) any
agreements entered into pursuant to

 

31

--------------------------------------------------------------------------------


 

Section 1471(b)(1) of the Internal Revenue Code, and (c) any intergovernmental
agreement between the U.S. and any other jurisdiction which facilitates the
implementation of any law or regulation referred to in clause (a) above and any
fiscal or regulatory legislation, rules or official administrative practices
adopted pursuant to any such intergovernmental agreement.

 

“FCPA” as defined in Section 4.23.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated September 24,
2015, among the Borrower, the Arrangers, certain Documentation Agents and the
Administrative Agent, as amended and supplemented prior to the date hereof.

 

“Filing Collateral” means any Lien in respect of assets in which such Lien may
be perfected by the filing of a financing statement under the UCC.

 

“Financed Amount” as defined in the definition of “Excess Cash Flow”.

 

“Financial Covenant Default” as defined in Section 8.1.

 

“Financial Officer” means, of any Person, the Chief Financial Officer, principal
accounting officer, vice-president of finance, Treasurer, Assistant Treasurer or
Controller of such Person (and, in the case of the Borrower, shall also mean
each Person performing similar duties as the foregoing (including any director,
manager or member of the Borrower)).

 

“Financial Performance Covenants” means the covenants set forth in Section 6.10
and Section 6.11.

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated Total Debt secured by a Lien on the assets of any
Credit Party (other than (x) Liens that are junior or subordinated to the Liens
on the Collateral securing the Obligations and (y) Liens on Collateral
consisting of property or assets held in defeasance or deposited in trust for
redemption, repayment, retirement, satisfaction, discharge or defeasance or
similar arrangement for the benefit of indebtedness secured thereby) as of such
date minus the aggregate amount of Unrestricted Cash of the Borrower or any
Restricted Subsidiary (except the proceeds of Indebtedness that is incurred for
which the First Lien Net Leverage Ratio is to be calculated and the proceeds of
other Indebtedness incurred substantially contemporaneously therewith) to
(ii) Consolidated Adjusted EBITDA for the trailing four Fiscal Quarter period
ending on the most recent Fiscal Quarter for which financial statements are
available, which may include internal financial statements prepared in good
faith by the Borrower.

 

32

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower
ending on March 31, June 30, September 30 and December 31.

 

“Fiscal Year” means the twelve-month accounting period of the Borrower ending on
June 30 of each year.

 

“Flood Hazard Property” means any real estate asset located in the United States
of America subject to a mortgage and located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Subsidiary” means (a) any subsidiary of the Borrower which is (i) not
organized under the laws of the United States, any state thereof or the District
of Columbia or (ii) a FSHCO or (b) any subsidiary of a Person described in
clause (a).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations (other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof) and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans (other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof).

 

“FSHCO” means any Restricted Subsidiary (i) that is organized under the laws of
the United States, any state thereof or the District of Columbia and (ii) that
has no material assets other than Equity Interests of Foreign Subsidiaries.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the provisions of Section 1.2, generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, as in
effect from time to time.

 

“Governmental Authority” means any applicable foreign or domestic, federal,
state, provincial, territorial, municipal, supranational, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof (which shall include, without
limitation, the European Central Bank and the Council of Ministers of the
European Union) or any entity, officer or examiner exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to any government or any court, in each case whether associated with
a state of the United States, the United States, or a foreign entity or
government.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

33

--------------------------------------------------------------------------------


 

“Guarantor” means (a) each Restricted Subsidiary listed on Schedule 1.1(a) (such
Restricted Subsidiaries not to include any Excluded Subsidiary) and each other
Restricted Subsidiary of the Borrower thereafter that becomes, or is required to
become, a Guarantor after the Closing Date in accordance with the Collateral and
Guarantee Requirement, in each case, unless and until such time as the
respective Guarantor is released from all of its obligations hereunder in
accordance with the terms and provisions hereof and (b) with respect to
Obligations owing by any other Credit Party under any Hedge Agreement or with
respect to Swap Obligations, the Borrower.

 

“Guaranty” as defined in Section 7.1.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited, governed or regulated by any Governmental
Authority pursuant to any Environmental Law.

 

“Hazardous Materials Activity” means any use, manufacture, possession, storage,
holding, Release, threatened Release, discharge, placement, generation,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and
any corrective action or response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any swap, spot, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, foreign exchange,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, in each case,
not entered into for speculative purposes.  For the avoidance of doubt, Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes if any Hedge Agreement is intended in good faith, at inception of
execution, (A) to hedge or manage the interest rate exposure associated with any
debt securities or debt facilities of the Borrower or its Restricted
Subsidiaries, (B) for foreign exchange or currency exchange management or (C) to
hedge any exposure that the Borrower or its Restricted Subsidiaries may have to
counterparties under other Hedge Agreements such that the combination of such
Hedge Agreements is not speculative taken as a whole.

 

“Honor Date” as defined in Section 2.3(d)(i).

 

“Immaterial Subsidiary” means any subsidiary of the Borrower (a) identified on
Schedule 1.1(b) or (b) designated by the Borrower as an Immaterial Subsidiary
hereunder after the Closing Date by written notice to the Administrative Agent,
that (x) as of the last day of the Fiscal Quarter of the Borrower most recently
ended, (i) such subsidiary did not have assets with a value in excess of 2.5% of
Consolidated Total Assets or revenues representing in excess of 2.5% of
Consolidated Adjusted EBITDA as of such date and (ii) when taken together with
all other Immaterial Subsidiaries as of such date, such Immaterial Subsidiaries
did not have assets with a value in excess of 7.5% of the Consolidated Total
Assets or revenues representing in excess of 7.5% of Consolidated Adjusted
EBITDA as of such date, and (y) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized

 

34

--------------------------------------------------------------------------------


 

Officer of the Borrower, certifying to such officer’s knowledge, compliance with
the requirements of clause (x) above.  Any Immaterial Subsidiary may be
designated to be a Material Subsidiary for the purposes of this Agreement by
written notice from the Borrower to the Administrative Agent.  Any determination
of whether a subsidiary shall cease to qualify as an Immaterial Subsidiary shall
be made on the date that financial statements are delivered pursuant to
Section 5.4(a). To the extent a subsidiary ceases to be an Immaterial Subsidiary
in connection with such determination, the Borrower shall have 90 days from the
date of delivery of such financial statements to cause such subsidiary to comply
with any applicable requirements of the Collateral and Guarantee Requirement
with extensions of such 90-day period as may be reasonably requested by the
Borrower and consented to by the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed).

 

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of the Borrower and the accretion of original issue
discount or liquidation preference.

 

“Incremental Amendment” as defined in Section 2.20(f).

 

“Incremental Amount” means, at any date of determination,

 

(x)                                 the maximum aggregate principal amount of
Indebtedness (not less than $0) that can be incurred, at such time, such that
after giving Pro Forma Effect to the incurrence of such Indebtedness and the use
of proceeds thereof, the First Lien Net Leverage Ratio of the Borrower is less
than or equal to 2.50:1.00 (it being understood that (A) Pro Forma Effect shall
be given to the entire committed amount of any such Indebtedness (assuming that
the entire committed amount thereof is fully drawn on the effective date
thereof) and such committed amount may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without further compliance with this
clause and (B) for purposes of calculating the First Lien Net Leverage Ratio
solely for purposes of this definition, (i) any Indebtedness incurred pursuant
to clause (x), (y) or (z) of this definition, (ii) any outstanding Refinancing
Loans, Refinancing Equivalent Debt, Permitted Debt Exchange Notes and Rollover
Indebtedness in respect of such Indebtedness and (iii) in each case any
Refinancing Indebtedness thereof incurred pursuant to Section 6.1(b) shall, in
each case, be treated as if such amount is Consolidated Total Debt of the type
included in clause (i) of the definition of “First Lien Net Leverage Ratio”,
regardless of whether such amount is actually secured on such a basis), plus

 

(y)                                 (1) $200,000,000 minus (2) the aggregate
amount of any and all Incremental Commitments, Incremental Equivalent Debt and
other Indebtedness incurred or issued pursuant to Sections 2.20 at or prior to
such time in reliance on this clause (y), plus

 

(z)                                  an amount equal to all voluntary
prepayments, repayments or redemptions of Loans (and in the case of Revolving
Loans accompanied by a corresponding permanent commitment reduction) made
pursuant to Section 2.11(a) and any Refinancing Indebtedness thereof secured on
a pari passu basis with the Obligations (whether Refinancing Loans, Refinancing
Equivalent Debt, Permitted Debt Exchange Notes and Rollover Indebtedness or

 

35

--------------------------------------------------------------------------------


 

otherwise), other than such voluntary prepayments, repayments or redemptions
financed with the proceeds of other Indebtedness;

 

provided that, it is understood that (1) at the Borrower’s option, Incremental
Commitments and Incremental Equivalent Debt may be incurred under any of
clauses (x), (y) and (z) above as selected by the Borrower in its sole
discretion and (2) Incremental Commitments and Incremental Equivalent Debt may
be incurred under (i) clause (x) above and (ii) clause(s) (y) and/or (z) above
in a single transaction by first calculating the incurrence under
clause (x) (without giving effect to any Incremental Commitments or Incremental
Equivalent Debt incurred under clause(s) (y) and/or (z)) and then calculating
the incurrence under clause(s) (y) and/or (z).

 

“Incremental Commitments” as defined in Section 2.20(a).

 

“Incremental Equivalent Debt” means Indebtedness issued in accordance with
Section 2.20(h) consisting of one or more series of pari passu notes, junior
lien notes, subordinated notes or unsecured notes or unsecured loans, in each
case, issued in a public offering, Rule 144A or other private placement
transaction, a bridge facility in lieu of the foregoing, or junior lien or
subordinated loans, secured or unsecured mezzanine Indebtedness or debt
securities, in each case subject to the terms set forth in Section 2.20(i).

 

“Incremental Lenders” as defined in Section 2.20(c).

 

“Incremental Loan” as defined in Section 2.20(b).

 

“Incremental Loan Request” as defined in Section 2.20(a).

 

“Incremental Revolving Commitments” as defined in Section 2.20(a).

 

“Incremental Revolving Lender” as defined in Section 2.20(c).

 

“Incremental Revolving Loan” as defined in Section 2.20(b).

 

“Incremental Term Commitments” as defined in Section 2.20(a).

 

“Incremental Term Lender” as defined in Section 2.20(c).

 

“Incremental Term Loan” as defined in Section 2.20(b).

 

“Incremental Tranche Closing Date” as defined in Section 2.20(d).

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services, (e) all guarantees by such Person of Indebtedness
described in the other clauses of this definition of others, (f) all Capital
Lease Obligations of such Person, (g) all net

 

36

--------------------------------------------------------------------------------


 

payments that such Person would have to make in the event of an early
termination, on the date Indebtedness of such Person is being determined, in
respect of outstanding Hedge Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (other than letters of credit issued in respect of
trade payables), (i) the principal component of all obligations of such Person
in respect of bankers’ acceptances (other than bankers’ acceptances issued in
respect of trade payables) and (j) the amount of all obligations of such Person
with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (i) current trade liabilities and current intercompany
liabilities (other than any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business, (ii) prepaid or deferred
revenue arising in the ordinary course of business and not overdue for more than
60 days, (iii) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset, (iv) earn-out obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP, (v) obligations in respect of letters of credit or
bankers’ acceptances issued in respect of trade payables or (vi) interest, fees,
premium, and expenses and additional payments, if any.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such Person in
respect thereof.

 

“Indemnified Costs” as defined in Section 9.5.

 

“Indemnified Taxes” means (a) all Taxes (other than Excluded Taxes) imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.5(b).

 

“Information” as defined in Section 4.14(a).

 

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Initial Revolving Credit Loans to the Borrower
pursuant to Section 2.20, (b) purchase participations in L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Appendix A-3 under the caption “Initial Revolving Credit
Commitment” or in the Assignment Agreement pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.  The aggregate Initial Revolving Credit
Commitment of all Revolving Credit Lenders shall be $125,000,000 on the Closing
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

 

“Initial Revolving Loan” means a Loan made by a Lender to a Borrower in respect
of an Initial Revolving Commitment pursuant to Section 2.2 or Section 2.20.

 

37

--------------------------------------------------------------------------------


 

“Initial Term Loans” means the Initial Tranche A Term Loans and the Initial
Tranche B Term Loans.

 

“Initial Tranche A Term Lender” means, at any time, a Lender that has an Initial
Tranche A Term Commitment or holds an Initial Tranche A Term Loan, in each case,
at such time.

 

“Initial Tranche A Term Loan” as defined in Section 2.1(a)(i).

 

“Initial Tranche A Term Commitment” means, as to each Term Lender, its
obligation to make Initial Tranche A Term Loans to the Borrower pursuant to
Section 2.1(a)(i) in an aggregate principal amount not to exceed the amount set
forth opposite such Term Lender’s name on Appendix A-1 under the caption
“Initial Tranche A Term Commitment”, as such amount may be adjusted from time to
time in accordance with this Agreement.  The initial aggregate amount of the
Initial Tranche A Term Commitments is $275.0 million.

 

“Initial Tranche A Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Initial
Tranche A Term Loans of such Lender; provided, at any time prior to the making
of the Initial Tranche A Term Loans, the Initial Tranche A Term Loan Exposure of
any Lender shall be equal to such Lender’s Initial Tranche A Term Loan
Commitment.

 

“Initial Tranche A Term Loan Note” means a promissory note in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Initial Tranche B Term Lender” means, at any time, a Lender that has an Initial
Tranche B Term Commitment or holds an Initial Tranche B Term Loan, in each case,
at such time.

 

“Initial Tranche B Term Loan” as defined in Section 2.1(a)(ii).

 

“Initial Tranche B Term Commitment” means, as to each Term Lender, its
obligation to make Initial Tranche B Term Loans to the Borrower pursuant to
Section 2.1(a)(ii) in an aggregate principal amount not to exceed the amount set
forth opposite such Term Lender’s name on Appendix A-2 under the caption
“Initial Tranche B Term Commitment”, as such amount may be adjusted from time to
time in accordance with this Agreement.  The initial aggregate amount of the
Initial Tranche B Term Commitments is $635.0 million.

 

“Initial Tranche B Term Loan Exposure” means, with respect to any Lender as of
any date of determination, the outstanding principal amount of the Initial
Tranche B Term Loans of such Lender; provided, at any time prior to the making
of the Initial Tranche B Term Loans, the Initial Tranche B Term Loan Exposure of
any Lender shall be equal to such Lender’s Initial Tranche B Term Loan
Commitment.

 

“Initial Tranche B Term Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

38

--------------------------------------------------------------------------------


 

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

“Intercreditor Agreement” means an intercreditor agreement, substantially in the
form of Exhibit M, entered into by the Agents pursuant to Section 9.11 hereof,
as amended, restated, modified, supplemented or replaced from time to time in
accordance with the terms of this Agreement.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
Business Day of each March, June, September and December of each year
(commencing on the first such date to occur after the Closing Date) and the
final maturity date of such Loan and (ii) any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan; provided, in the case of
each Interest Period of longer than three months, “Interest Payment Date” shall
also include each date that is three months, or an integral multiple thereof,
after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one, two, three or six months or, if agreed to by all
relevant Lenders, twelve months, as selected by the Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d) of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond such Class’s Maturity
Date; and (d) no Interest Period with respect to any portion of the Revolving
Loans shall extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period
for a Eurocurrency Rate Loan, the date that is two Business Days prior to the
first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Internally Generated Cash” means, with respect to any period, any cash of the
Borrower and its Restricted Subsidiaries generated during such period, excluding
Net Cash Proceeds and any cash that is generated from an incurrence of
Indebtedness, an issuance of Equity Interests or a capital contribution.

 

“Intra-Group Subordination Agreement” means the Intra-Group Subordination
Agreement among MSSF, as Administrative Agent (as defined therein), each other
agent party thereto, the Borrower and each subsidiary of the Borrower listed on
the signature pages thereto

 

39

--------------------------------------------------------------------------------


 

or that becomes a party thereto pursuant to Section 3.12 thereof substantially
in the form of Exhibit L, as the same may be amended, supplemented or modified
from time to time in accordance with the terms thereof.

 

“Investment” means, as to any Person, (a) any purchase or other acquisition by
such Person of, or of a beneficial interest in, any of the Equity Interests of
any other Person (other than the Borrower or any Restricted Subsidiary), (b) the
acquisition by purchase or otherwise (other than purchases or other acquisitions
of inventory, goods, materials, supplies and/or equipment in the ordinary course
of business) of all or a substantial portion of the business, property or fixed
assets of any Person or any division or line of business or other business unit
of any Person (in each case, other than the Borrower or any Restricted
Subsidiary to the extent the purchaser is a Credit Party following consummation
thereof) and (c) any loan, advance (other than (i) advances to current or former
employees, officers, directors and consultants of the Borrower or any Restricted
Subsidiary for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business, (ii) advances made on
an intercompany basis in the ordinary course of business for the purchase of
inventory, (iii) accounts receivable and other extensions of trade credit in
accordance with customary practices and (iv) prepaid expenses and workers’
compensation, utility, lease (including leases and other agreements related to
aircraft) and similar deposits in the ordinary course of business) or capital
contribution by the Borrower or any Restricted Subsidiary to any other Person
(other than the Borrower or any Credit Party).  Subject to Section 6.3, the
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment, but giving effect to any repayments of principal in the case of
Investments in the form of loans and any return of capital or return on
Investment in the case of equity Investments (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the initial
Investment).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any subsidiary of the Borrower) or
in favor of the L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit D,
with such changes as may be required by or reasonably acceptable to the Borrower
and the Agent.

 

“judgment currency” as defined in Section 10.19.

 

“Junior Financing” as defined in Section 6.8(a).

 

“LCA Election” as defined in Section 1.10(b).

 

“LCA Test Date” as defined in Section 1.10(b).

 

40

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date required under
Section 2.3(d)(i) or refinanced as a Revolving Loan.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time and (b) the aggregate principal
amount of all L/C Advances that have not yet been reimbursed at such time.  The
L/C Exposure of any Lender at any time means its Pro Rata Share of the aggregate
L/C Exposure at such time.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standard Practices, International Chamber of Commerce No. 590, or
by the reason of article 36 of UCP 600 being excluded as a governance, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that, with respect to any
Letter of Credit that by its terms or the terms of any document related thereto
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

“L/C Issuer” means, with respect to any Letter of Credit, MSSF, RBC Capital
Markets, Citigroup Global Markets Inc., Citizens Bank, National Association and
PNC Bank, National Association, together with their respective Affiliates,
successors and permitted assigns in such capacity and any Revolving Lender
(including any Person who is a Revolving Lender as of the date such Person
becomes an L/C Issuer but subsequently, after agreeing to become an L/C Issuer,
ceases to be a Revolving Lender and is subject to Section 2.3(m)) which, at the
request of the Borrower, and with the consent of the Administrative Agent (not
to be unreasonably withheld), agrees in such Revolving Lender’s sole discretion
to become an L/C Issuer for the purposes of issuing such Letter of Credit,
together with its Affiliates, permitted successors and assigns in such capacity.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

41

--------------------------------------------------------------------------------


 

“L/C Overnight Rate” means for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Revolving
Commitments, Incremental Term Commitments, Incremental Revolving
Loans, Incremental Term Loans, Refinancing Revolving Loans, Refinancing Term
Loans, Extended Revolving Commitments or Extended Term Loans, in each case as
extended in accordance with this Agreement from time to time.

 

“Lender” means each lender party to this Agreement from time to time and, as the
context requires, includes each L/C Issuer and the Swing Line Lender; provided,
however, that the term “Lender” shall not include any L/C Issuer for purposes of
Section 2.18.

 

“Lender Counterparty” means (a) each Lender, each Agent and each of their
respective Affiliates counterparty to a Cash Management Agreement or a Hedge
Agreement (including any Person who was an Agent or a Lender or an Affiliate
thereof as of the date on which such Person became a counterparty to a Cash
Management Agreement or a Hedge Agreement but subsequently ceases to be an Agent
or a Lender or an Affiliate thereof, as the case may be) and (b) with respect to
any Hedge Agreement entered prior to the Closing Date, any Person who is an
Agent or a Lender or an Affiliate thereof as of the Closing Date or in
connection with the initial syndication of the Loans; provided, at the time of
entering into a Cash Management Agreement or a Hedge Agreement, no Lender
Counterparty shall be a Defaulting Lender.

 

“Lender Default” means (a) the refusal (which may be given orally or in writing
and has not been retracted) or failure of any Lender to make available its
portion of any Loans, which refusal or failure is not cured within one
(1) Business Day after the date of such refusal or failure; (b) the failure of
any Lender to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due; (c) a Lender having notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or having
made a public statement to that effect with respect to any of its funding
obligations hereunder or under other agreements in which it commits to extend
credit; (d) a Lender has failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with any of its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent and the Borrower); or (e) a Lender becomes subject to a
Distress Event or has admitted in writing that it is insolvent.

 

“Lender Party” means any of the Administrative Agent, the Collateral Agent, any
Arranger or any Lender.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit shall be a standby letter of credit and shall be governed by the laws of
the State of New York, in each case, unless otherwise agreed to by the
applicable L/C Issuer.

 

42

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Commitment Termination Date then in effect (or, if such
day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” as defined in Section 2.3(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of $15.0 million
and the aggregate unused amount of the Revolving Commitments in effect.  The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Commitments.

 

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, encumbrance, charge, assignment by way of security or
security interest in or on such asset, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (c) in the case of securities (other
than securities representing an interest in a joint venture that is not a
subsidiary), any purchase option, call or similar right of a third party with
respect to such securities; provided that in no event shall an operating lease
(including aircraft leases) or an agreement to sell be deemed to constitute a
Lien.

 

“Limited Condition Acquisition” means any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

 

“Limited Conditionality Provisions” as defined in Section 3.1.

 

“Loan” means an Initial Tranche A Term Loan, an Initial Tranche B Term Loan, a
Revolving Loan, Swing Line Loan, an Incremental Loan, a Refinancing Loan or an
Extended Term Loan, as the context may require.

 

“Margin Stock” as defined in Regulation U.

 

“Market Disruption Event” as defined in Section 2.15(a).

 

“Material Adverse Effect” means:

 

(a)                                 on the Closing Date, a “Material Adverse
Effect” as defined in the Acquisition Agreement; and

 

(b)                                 after the Closing Date, a material adverse
effect on (i) the assets, business, financial condition or results of
operations, of the Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) the ability of the Borrower and the other Credit Parties, taken as a whole,
to perform their payment obligations under any Credit Document or (iii) the
rights and remedies of

 

43

--------------------------------------------------------------------------------


 

the Administrative Agent, the Lenders or any Secured Party under any Credit
Document, taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than (x) Indebtedness
hereunder and (y) Indebtedness owed by the Borrower to any Credit Party or by
any Restricted Subsidiary to the Borrower or any other Credit Party) of the
Borrower or any subsidiary in an aggregate principal amount exceeding
$35.0 million.

 

“Material Subsidiary” means any subsidiary of the Borrower that is not an
Immaterial Subsidiary.

 

“Maturity Date” means (i) with respect to the Initial Tranche A Term Loans, the
earlier of (a) the fifth anniversary of the Closing Date, and (b) the date on
which all Initial Tranche A Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise, (ii) with respect to the
Initial Tranche B Term Loans, the earlier of (a) the seventh anniversary of the
Closing Date, and (b) the date on which all Initial Tranche B Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise,
(iii) with respect to the Revolving Loans, the earlier of (a) the fifth
anniversary of the Closing Date and (b) the date on which all Revolving Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise, (iv) with respect to any tranche of Extended Term Loans and Extended
Revolving Commitments, the final maturity date as specified in the applicable
Extension Request accepted by the respective Lender or Lenders, (v) with respect
to any Refinancing Term Loans or Refinancing Revolving Commitments, the final
maturity date as specified in the applicable Refinancing Amendment and (vi) with
respect to any Incremental Loans or Incremental Revolving Commitments, the final
maturity date as specified in the applicable Incremental Amendment; provided
that, in each case, if such day is not a Business Day, the applicable Maturity
Date shall be the Business Day immediately preceding such day.

 

“Maximum Rate” as defined in Section 10.9.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a deed of trust, trust deed, hypothecation or mortgage, as
applicable, made by the Credit Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties substantially in the form of
Exhibit K.

 

“Mortgage Policies” as defined in Section 5.11(b).

 

“MSSF” as defined in the preamble hereto.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary “managements’ discussion and
analysis” report describing the operations of the Borrower and its subsidiaries
for the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of

 

44

--------------------------------------------------------------------------------


 

such period to which such financial statements relate.  For the avoidance of
doubt, such Narrative Report need not comply with the requirements of Regulation
S-K of the Securities Act applicable to a Management’s Discussion and Analysis
of Financial Conditions and Result of Operations.

 

“Net Cash Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any of its Restricted Subsidiaries (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when actually received) in respect of any Asset Sale (except as
provided below) or Casualty Event, net of (i) documented and invoiced attorneys’
fees, auditors’ fees, securities laws filing fees, printers’ fees, accountants’
fees, consultant fees, investment banking, placement agent and advisory fees
actually incurred by the Borrower or any of its Restricted Subsidiaries in
connection with the applicable event, (ii) documented search and recording
charges actually incurred by the Borrower or any of its Restricted Subsidiaries
in connection with the applicable event, (iii) required debt payments and
required payments of other obligations in respect of Indebtedness secured by a
Permitted Lien on any asset that is the subject of such Asset Sale or Casualty
Event (other than any Lien created pursuant to a Collateral Document or a Lien
which is pari passu with the Liens created pursuant to any Collateral Document
(in which case the pro rata portion (determined based on the then outstanding
principal amount of all pari passu Indebtedness that would otherwise be required
to be prepaid with such Net Cash Proceeds) of such Net Cash Proceeds applied in
respect of any such payments secured by the Liens pursuant to any Collateral
Document shall not constitute Net Cash Proceeds for purposes hereof) or junior
to the Liens created pursuant to the Collateral Documents), (iv) other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (v) Taxes, including sales, goods and services, harmonized
sales, transfer, deed or mortgage recording Taxes, paid or estimated to be
payable as a result thereof, and any other payment required by applicable law as
a result of such Asset Sale, (vi) any reserve established in accordance with
GAAP (provided that such reserved amounts shall be Net Cash Proceeds to the
extent and at the time of any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount)), and (vii) any
payment amount required to be paid by law, rule or regulation upon receipt to a
third party related to the transaction (including to labor unions and
environmental trusts) in each case, as determined in good faith by an Authorized
Officer of the Borrower; provided that, with respect to any Asset Sale or
Casualty Event, (x) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless such proceeds
shall exceed $10.0 million and (y) no proceeds shall constitute Net Cash
Proceeds in any Fiscal Year until the aggregate amount of all such proceeds in
such Fiscal Year shall exceed $20.0 million (the proceeds described in this
proviso, the “Below Threshold Asset Sale Proceeds”).

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any of its Restricted
Subsidiaries of (x) any Indebtedness not permitted to be incurred under this
Agreement and (y) Refinancing Loans and Refinancing Equivalent Debt, net of all
Taxes and documented and invoiced attorneys’ fees, auditors’ fees, securities
laws filing fees, printers’ fees, accountants’ fees, consultant fees, investment
banking fees, placement agent fees, advisory fees, underwriting discounts,
commissions, costs and other expenses, in each case,

 

45

--------------------------------------------------------------------------------


 

incurred by the Borrower or any of its Restricted Subsidiaries in connection
with such incurrence, issuance or sale.

 

“New York Courts” as defined in Section 10.15(a).

 

“Non-Consenting Lender” as defined in Section 2.18(c).

 

“Non-Credit Party Limitation” as defined in the definition of “Permitted
Acquisition”.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” as defined in Section 2.3(b)(iii).

 

“Non-Public Information” means material non-public information (within the
meaning of United States Federal or state securities Laws) with respect to the
Borrower or its subsidiaries or securities.

 

“Non-Reinstatement Deadline” as defined in Section 2.3(b)(iv).

 

“Non-U.S. Plan” means any Employee Benefit Plan maintained by the Borrower or
any of its subsidiaries for employees outside the United States.

 

“Note” means an Initial Tranche A Term Loan Note, an Initial Tranche B Term Loan
Note or a Revolving Loan Note.

 

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Credit
Document, Secured Cash Management Agreement or Secured Hedge Agreement, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Secured Hedge
Agreements, fees, expenses, indemnification or otherwise, excluding, in each
case Excluded Swap Obligations.

 

“Obligations of the Borrower” means all obligations of every nature of the
Borrower, including obligations from time to time owed to Agents (including
former Agents), Lenders or any of them and Lender Counterparties, under any
Credit Document, Secured Cash Management Agreement or Secured Hedge Agreement,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to the Borrower, would have accrued on any
Obligation, whether or not a claim is allowed against the Borrower for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Secured Hedge
Agreements, fees, expenses, indemnification or otherwise.

 

“Obligee Guarantor” as defined in Section 7.7.

 

46

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Lists” means, collectively, the List of Specially Designated Nationals and
Blocked persons maintained by OFAC, as amended from time to time, or any similar
lists issued by OFAC.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, amalgamation or
continuance, organization or association, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate or
declaration of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any Foreign Subsidiary, the equivalent thereof in its
jurisdiction of incorporation or organization.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official including an official of a non-United States government,
the reference to any such “Organizational Document” shall only be to a document
of a type customarily certified by such governmental official in such official’s
relevant jurisdiction.

 

“Other Applicable Indebtedness” as defined in Section 2.12(a)(ii).

 

“Other Connection Taxes” means, with respect to the Administrative Agent and any
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Lender and the jurisdiction imposing such Tax (other
than connections arising solely from the Administrative Agent and such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or sold
or assigned an interest in this Agreement).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
recording, filing or similar Taxes arising from any payment made hereunder or
from the execution, delivery, registration or enforcement of, or from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Credit Document, and any interest, fines,
penalties and additions related thereto.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Parent Holding Company” means any Person of which the Borrower becomes a
subsidiary and which was organized at the direction of the Borrower or an
existing Parent

 

47

--------------------------------------------------------------------------------


 

Holding Company and not in contemplation of an acquisition of the Borrower or a
Parent Holding Company; provided that any such Person that is a direct parent of
the Borrower shall be in compliance with the requirements of Section 5.11(g).

 

“Participant” as defined in Section 10.4(d).

 

“Participant Register” as defined in Section 10.4(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means any acquisition, directly or indirectly (including
in one transaction or a series of related transactions), of all or substantially
all the assets of, or all the Equity Interests (other than directors’ qualifying
shares or shares issued to foreign nationals) in, or merger or consolidation or
amalgamation with, a Person or division or line of business of a Person or
franchisee rights, assets or operations (or any subsequent investment made in a
Person, division, line of business or franchisee rights, assets or operations
previously acquired in a Permitted Acquisition), if immediately after giving
effect thereto:  (a) no Event of Default shall have occurred and be continuing
or would result therefrom, (b) to the extent subject to testing, before and
after giving effect to such acquisition on a Pro Forma Basis, the Borrower shall
be in compliance with the Financial Performance Covenants, (c) [Reserved],
(d) any Credit Party making such acquisition and any Person acquired in such
acquisition comply with the requirements of Section 5.11 or make arrangements to
comply with such Section 5.11 after the effectiveness of such Permitted
Acquisition within the time periods set forth in Section 5.11 and (e) the
aggregate consideration funded by a Credit Party for any and all such
acquisitions of any Person that is not and will not become a Credit Party
concurrently with or reasonably promptly following such acquisition shall not,
when aggregated with Investments made pursuant to Section 6.3(l) and
Indebtedness incurred by Restricted Subsidiaries that are not Credit Parties
owing to a Credit Party pursuant to Section 6.1(g)(ii), exceed the greater of
(i) $100.0 million and (ii) 8.50% of Consolidated Total Assets (the “Non-Credit
Party Limitation”); provided that if greater than 80% of the assets or
Consolidated Adjusted EBITDA being acquired in any Permitted Acquisition is
generated by entities that will become Credit Parties concurrently with or
reasonably promptly following such Permitted Acquisition, assets being acquired
by Credit Parties or any combination of the foregoing, such Investment shall not
reduce the Non-Credit Party Limitation.

 

“Permitted Debt Exchange” as defined in Section 2.24(a).

 

“Permitted Debt Exchange Notes” as defined in Section 2.24(a)

 

“Permitted Debt Exchange Offer” as defined in Section 2.24(a).

 

“Permitted Junior Secured Refinancing Debt” as defined in Section 2.21(h)(i).

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

48

--------------------------------------------------------------------------------


 

“Permitted Pari Passu Secured Refinancing Debt” as defined in
Section 2.21(h)(i).

 

“Permitted Unsecured Refinancing Debt” as defined in Section 2.21(h)(i).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, unlimited liability
companies, limited liability partnerships, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.

 

“Platform” as defined in Section 10.17.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Borrower and each Guarantor substantially in the form of
Exhibit I, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Prepayment Minimum” means, with respect to a payment of Loans or a reduction in
Commitments, as the case may be, and with respect to Revolving Loans or
Revolving Commitments, $500,000.

 

“Prepayment Multiple” means, with respect to a payment of Loans or a reduction
in Commitments, as the case may be, with respect to Revolving Loans or Revolving
Commitments $250,000.

 

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that (a) is not included in the Credit Documents
at such time or (b) is only applied to the Revolving Loans at such time.

 

“Prime Rate” means the rate of interest per annum published by the Wall Street
Journal from time to time as the “prime rate”.

 

“Principal Office” means, for each of the Administrative Agent and L/C Issuers,
such Person’s “Principal Office” as set forth on Schedule 10.1, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to Borrower, the Administrative Agent
and each Lender.

 

“Possessory Collateral” means any Lien in respect of capital stock in which such
lien may be perfected by the delivery of a definitive stock certificate.

 

“Pro Forma” or “Pro Forma Basis” means, for purposes of determining compliance
with any provision of this Agreement, including the determination of any
financial ratio or test or the amount of revenue or Consolidated Total Assets or
Consolidated Adjusted EBITDA, that any Specified Transaction occurring since the
first day of the relevant period to and including the relevant date such
determination is made (including after the relevant quarter or period end, if
applicable) shall be deemed to have occurred as of the first day of the relevant
period, including pro forma adjustments arising out of events attributable to
such Specified Transaction (including giving effect to those specified in
accordance with the definitions of

 

49

--------------------------------------------------------------------------------


 

Consolidated Adjusted EBITDA and Consolidated Net Income); provided that, any
event, occurrence or transaction that would otherwise be deemed a Specified
Transaction, but for failure to meet the monetary threshold in the definition
thereof, shall also be given effect on a “Pro Forma Basis”.  Upon giving effect
to a transaction on a “Pro Forma Basis,” (i) any Indebtedness incurred by the
Borrower or any Restricted Subsidiaries in connection with such Specified
Transaction (or any other transaction which occurred during the relevant period)
shall be deemed to have been incurred as of the first day of the relevant
period, (ii) if such Indebtedness has a floating or formula rate, then the rate
of interest for such Indebtedness for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of such calculations, (iii) income statement items (whether
positive or negative) and Consolidated Adjusted EBITDA attributable to all
property acquired in such Specified Transaction or to the Investment
constituting such Specified Transaction, as applicable, shall be included as if
such Specified Transaction has occurred as of the first day of the relevant
period, (iv) income statement items (whether positive or negative) attributable
to all property disposed of in any Specified Transaction (including any income
statement items attributable to disposed, abandoned or discontinued operations),
shall be excluded as if such Specified Transaction has occurred as of the first
day of the relevant period, (v) such other pro forma adjustments which would be
permitted or required by United States Federal or state securities Laws, as
amended shall be taken into account, (vi) any adjustments permitted pursuant to
any applicable financial definition or test shall be taken into account and
(vii) such other adjustments made by the Borrower with the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned)
shall be taken into account.  Interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by an Authorized
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.  Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, bankers’ acceptances market
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or the applicable Restricted Subsidiary may designate.  Any such
adjustments included in calculations made on a Pro Forma Basis shall continue to
apply to subsequent calculations of any applicable financial ratios or tests,
including during any subsequent test period in which the effects thereof are
expected to be realized.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Initial Tranche A Term Loan of any Lender, the
percentage obtained by dividing (a) the Initial Tranche A Term Loan Exposure of
that Lender by (b) the aggregate Initial Tranche A Term Loan Exposure of all
Lenders, (ii) with respect to all payments, computations and other matters
relating to the Initial Tranche B Term Loan of any Lender, the percentage
obtained by dividing (a) the Initial Tranche B Term Loan Exposure of that Lender
by (b) the aggregate Initial Tranche B Term Loan Exposure of all Lenders
(iii) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased therein by any Lender, the percentage
obtained by dividing (a) the Revolving Exposure of that Lender by (b) the
aggregate Revolving Exposure of all Lenders and (iv) with respect to all
payments, computations and other matters relating to any other Class of Loan of
any Lender, the percentage obtained by dividing (a) an amount equal to the sum
of the outstanding principal amount of the Loans of such Class

 

50

--------------------------------------------------------------------------------


 

held by such Lender by (b) an amount equal to the sum of the outstanding
principal amount of the Loans of such Class held by all Lenders.  For all other
purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the sum of the Initial Tranche A
Term Loan Exposure, the Initial Tranche B Term Loan Exposure and the Revolving
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Initial Tranche A Term Loan Exposure, the aggregate Initial Tranche B Term Loan
Exposure and the aggregate Revolving Exposure of all Lenders.

 

“Prohibited Person” means any Person subject to international economic sanctions
adopted, administered or enforced by the United Nations Security Council, the
European Union, Canada (including any Persons subject to country-specific or
activity-specific sanctions administered by the Department of Foreign Affairs,
Trade and Development), the United Kingdom, OFAC (including any persons subject
to country-specific or activity-specific sanctions administered by OFAC and any
persons named on any OFAC List), the U.S. Department of Commerce Bureau of
Industry and Security, the U.S. Department of State or pursuant to any other
law, rules, regulations or other official acts of the United States (each of the
foregoing, collectively, “Sanctions”).  As of the date hereof, certain
information regarding Prohibited Persons issued by the United States can be
found on the website of the United States Department of Treasury at
www.treas.gov/ofac/.

 

“Projections” means the financial projections of the Borrower delivered to MSSF
on November 18, 2015.

 

“Public Lenders” means Lenders that do not wish to receive material Non-Public
Information with respect to the Borrower, its subsidiaries or their securities.

 

“Purchasing Borrower Party” means the Borrower or any Restricted Subsidiary that
becomes an assignee hereof pursuant to Section 10.4.

 

“Qualified Stock” of any Person means any Equity Interests of such Person that
is not Disqualified Stock.

 

“Ratio-Based Debt Baskets” as defined in Section 1.10(c).

 

“Ratio-Based Lien Baskets” as defined in Section 1.10(d).

 

“Refinance” as defined in the definition of “Refinancing Indebtedness”.

 

“Refinanced Debt” as defined in Section 2.21(a).

 

“Refinanced Loans” as defined in Section 2.21(h)(i).

 

“Refinancing” as defined in the recitals hereto.

 

“Refinancing Amendment” as defined in Section 2.21(f).

 

“Refinancing Closing Date” as defined in Section 2.21(d).

 

51

--------------------------------------------------------------------------------


 

“Refinancing Commitments” as defined in Section 2.21(a).

 

“Refinancing Equivalent Debt” as defined in Section 2.21(h)(i).

 

“Refinancing Indebtedness” means any Indebtedness issued in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”) the Indebtedness (or unutilized
commitments in respect of Indebtedness) being Refinanced (or previous
refinancings thereof constituting Refinancing Indebtedness); provided that
(a) the principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus the amount of unpaid accrued
or capitalized interest and premiums thereon (including tender premiums),
underwriting discounts, original issue discount, defeasance costs, fees
(including upfront fees, underwriting fees, legal fees, accounting and audit
fees and other similar or customary fees), commissions and expenses and an
amount equal to any existing commitments unutilized and letters of credit
undrawn thereunder), (b) except with respect to Section 6.1(c), the Weighted
Average Life to Maturity of such Refinancing Indebtedness is greater than or
equal to the shorter of (i) the Weighted Average Life to Maturity of the
Indebtedness being Refinanced and (ii) the Weighted Average Life to Maturity
that would result if all payments of principal on the Indebtedness being
Refinanced that were due on or after the Latest Maturity Date were instead due
on the date that is the Latest Maturity Date; provided that no Refinancing
Indebtedness incurred in reliance on this subclause (ii) shall have any
scheduled principal payments due prior to the Latest Maturity Date in excess of,
or prior to, the scheduled principal payments due prior to such Latest Maturity
Date for the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Refinancing Indebtedness shall be subordinated in right of
payment to such Obligations on terms at least as favorable taken as a whole to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced; provided, further, that with respect to a Refinancing of any
Indebtedness permitted hereunder that is subordinated in right of payment, such
Refinancing Indebtedness shall (A) be expressly subordinated in right of payment
to the guarantee by the Borrower and the Guarantors of the Obligations and
(B) be otherwise on terms not materially less favorable to the Lenders than
those contained in the documentation governing the Indebtedness being
Refinanced; provided further, that Indebtedness constituting Refinancing
Indebtedness shall not cease to constitute Refinancing Indebtedness as a result
of the subsequent extension of the Latest Maturity Date, (d) no Refinancing
Indebtedness shall have different obligors, or greater guarantees or security
than, the Indebtedness being Refinanced (provided that (i) Indebtedness (A) of
any Credit Party may be Refinanced to add or substitute as an obligor another
Credit Party and (B) of any subsidiary that is not a Credit Party may be
Refinanced to add or substitute as an obligor another subsidiary that is not a
Credit Party, in each case to the extent not prohibited by Section 6, and
(ii) other guarantees and security may be added to the extent then permitted by
Section 6) and (e) if the Indebtedness being Refinanced is secured by a Lien on
any Collateral (whether equally and ratably with, or junior to, the Lien of the
Secured Parties or otherwise), such Refinancing Indebtedness may be secured by a
Lien on such Collateral (including any Collateral pursuant to after-acquired
property clauses to the extent any such Collateral would have secured the
Indebtedness being Refinanced) on terms relating to such Collateral not
materially less favorable to the Secured Parties (as determined conclusively by
the Borrower and evidenced by a certificate of an Authorized Officer of the
Borrower) than those contained in the documentation

 

52

--------------------------------------------------------------------------------


 

(including any intercreditor agreement) governing the Indebtedness being
Refinanced, or on terms otherwise then permitted by Section 6.2.

 

“Refinancing Lenders” as defined in Section 2.21(c).

 

“Refinancing Loan” as defined in Section 2.21(b).

 

“Refinancing Loan Notice” as defined in Section 2.21(a).

 

“Refinancing Revolving Commitments” as defined in Section 2.21(a).

 

“Refinancing Revolving Lender” as defined in Section 2.21(c).

 

“Refinancing Revolving Loan” as defined in Section 2.21(b).

 

“Refinancing Term Commitments” as defined in Section 2.21(a).

 

“Refinancing Term Lender” as defined in Section 2.21(c).

 

“Refinancing Term Loan” as defined in Section 2.21(b).

 

“Refunded Swing Line Loans” as defined in Section 2.23(b)(iv).

 

“Register” as defined in Section 2.5(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate amount of Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection therewith that are not applied to prepay the
Term Loans as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale or Casualty Event in respect of which
the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by an Authorized Officer
of the Borrower stating that the Borrower or any Restricted Subsidiary intends
and expects to use all or a portion of the amount of Net Cash Proceeds of an
Asset Sale or Casualty Event to restore, rebuild, repair, construct, improve,
maintain, upgrade, develop, replace or

 

53

--------------------------------------------------------------------------------


 

otherwise acquire assets useful in the Borrower’s or such Restricted
Subsidiary’s business or to make Permitted Acquisitions or other Investments
permitted pursuant to Section 6.3; it being understood that (a) the Borrower may
elect by such notice to reinvest proceeds attributable to any such Asset Sale or
Casualty Event prior to actual receipt of such Net Cash Proceeds and (b) upon
such receipt, such Net Cash Proceeds shall be deemed reinvested so long as such
reinvestment has been consummated.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto, less any amount expended
prior to the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, maintain, upgrade, develop, replace or otherwise acquire
assets useful in the Borrower’s or any Restricted Subsidiary’s business or to
make Permitted Acquisitions or other Investments permitted pursuant to
Section 6.3.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date (which shall be a Business Day) occurring twelve
months after such Reinvestment Event (or, if the Borrower or any Restricted
Subsidiary shall have entered into a legally binding commitment within one year
after such Reinvestment Event to restore, rebuild, repair, construct, improve,
maintain, upgrade, develop, replace or otherwise acquire assets useful in the
Borrower’s or such Restricted Subsidiary’s business or to make Permitted
Acquisitions or other Investments permitted pursuant to Section 6.03 with the
applicable Reinvestment Deferred Amount, the date occurring eighteen months
after such Reinvestment Event) and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, restore, rebuild, repair,
construct, improve, maintain, upgrade, develop, replace or otherwise acquire
assets useful in the Borrower’s or such Restricted Subsidiary’s business or to
make Permitted Acquisitions or other Investments permitted pursuant to
Section 6.3 with all or any portion of the relevant Reinvestment Deferred
Amount.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, affiliates, controlling persons,
and other representatives of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Relevant Four Fiscal Quarter Period” as defined in Section 8.2.

 

“Relevant Parent Entity” means any Parent Holding Company so long as the
Borrower is a Subsidiary thereof and such Parent Holding Company is not a
Subsidiary of any other Parent Holding Company.

 

“Repatriation Limitation” as defined in Section 2.12(g).

 

54

--------------------------------------------------------------------------------


 

“Repricing Transaction” means, in connection with a transaction the primary
purpose of which is to prepay, refinance, substitute or replace the Initial
Tranche A Term Loans or Initial Tranche B Term Loans with Indebtedness with a
lower All-In-Yield than the Initial Tranche A Term Loans or Initial Tranche B
Term Loans, as applicable, or to amend this Agreement to reduce the
All-In-Yield, (a) the prepayment, refinancing, substitution or replacement of
all or a portion of the Initial Tranche A Term Loans or Initial Tranche B Term
Loans with the incurrence of any new long-term first lien bank indebtedness by
the Borrower or any of its Restricted Subsidiaries having an All-In-Yield at the
time of incurrence thereof that is less than the All-In-Yield of such Initial
Tranche A Term Loans or Initial Tranche B Term Loans, as applicable, at the time
of such incurrence or (b) any amendment to this Agreement that, directly or
indirectly, reduces the All-In-Yield of such Initial Tranche A Term Loans or
Initial Tranche B Term Loans, as applicable (or any Lender must assign its Loans
under the Term Loans as a result of its failure to consent to any such
amendment).  No “Repricing Transaction” shall be deemed to occur in connection
with any Change of Control or transformative investment or acquisition.

 

“Required Mortgages” as defined in Section 5.11(f).

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, 75.0%;
provided that (a) if the First Lien Net Leverage Ratio (calculated on a Pro
Forma Basis) as of the end of the applicable Excess Cash Flow Period is less
than or equal to 2.00:1.00 but greater than 1.50:1.00, such percentage shall be
50.0%, (b) if the First Lien Net Leverage Ratio (calculated on a Pro Forma
Basis) as of the end of the applicable Excess Cash Flow Period is less than or
equal to 1.50: 1.00 but greater than 1.00:1.00, such percentage shall be 25.0%
and (c) if the First Lien Net Leverage Ratio (calculated on a Pro Forma Basis)
as of the end of the applicable Excess Cash Flow Period is less than or equal to
1.00: 1.00, such percentage shall be 0%.

 

“Requisite Class Lenders” means, as of any date of determination, with respect
to one or more Classes, Lenders having more than 50% of the sum of (a) the
Outstanding Amount under such Class or Classes (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
under such Class or Classes being deemed “held” by such Lender for purposes of
this definition) and (b) the aggregate unused Commitments under such Class or
Classes.  The Outstanding Amount and Commitments of any Defaulting Lender shall
be disregarded in determining Requisite Class Lenders at any time.

 

“Requisite Financial Covenant Lenders” means, as of any date of determination,
one or more Lenders having or holding Initial Tranche A Term Loan Exposure
and/or Revolving Exposure and representing more than 50% of the sum of the
aggregate Voting Power Determinants of all Lenders having or holding Initial
Tranche A Term Loan Exposure and/or Revolving Exposure. The Initial Tranche A
Term Loan Exposure and/or Revolving Exposure, as applicable, of any Defaulting
Lender shall be disregarded in determining Requisite Financial Covenant Lenders
at any time.

 

“Requisite Lenders” means, as of any date of determination, one or more Lenders
having or holding Term Loan Exposure and/or Revolving Exposure and representing
more than 50% of the sum of the aggregate Voting Power Determinants of all
Lenders. The

 

55

--------------------------------------------------------------------------------


 

Term Loan Exposure and/or Revolving Exposure, as applicable, of any Defaulting
Lender shall be disregarded in determining Requisite Lenders at any time.

 

“Reset Date” as defined in Section 1.5.

 

“Restricted Payment” means (a) any dividend or other distribution on account of
any class of Equity Interests of the Borrower now or hereafter outstanding,
except a dividend payable solely in shares of Equity Interests of the Borrower
that are not Disqualified Stock, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of any shares of any
class of the Equity Interests of the Borrower now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of the Equity
Interests of the Borrower now or hereafter outstanding.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amount of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination in which
Excess Cash Flow was a positive number, minus (b) the sum at the time of
determination of the aggregate amount of prepayments required to be made
pursuant to Section 2.12(b) through the date of determination (if such
prepayments are accepted by the Lenders) calculated without regard to any
reduction in such sum that resulted from voluntary prepayments of the Term Loans
or Revolving Loans referred to in Section 2.12(b); provided that, in the case of
any Excess Cash Flow Period in respect of which the amount of Excess Cash Flow
shall have been calculated as contemplated by Section 2.12(b) but the prepayment
required pursuant to Section 2.12(b) is not yet due and payable in accordance
with the provisions of Section 2.12(b) as of the date of determination, the
amount of prepayments that will be so required to be made in respect of such
Excess Cash Flow shall be deemed to be made for purposes of this paragraph.

 

“Revolver Extension Request” as defined in Section 2.22(b).

 

“Revolver Extension Series” as defined in Section 2.22(b).

 

“Revolver Financial Performance Covenant” means the covenant set forth in
Section 6.10.

 

“Revolving Commitment” means an Initial Revolving Commitment, an Incremental
Revolving Commitment, a Refinancing Revolving Commitment or an Extended
Revolving Commitment, and “Revolving Commitments” means all of them,
collectively.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means, with respect to any Class of
Revolving Commitments, the earliest to occur of (a) (i) in the case of the
Revolving Commitments in respect of the Initial Revolving Commitments, the fifth
anniversary of the

 

56

--------------------------------------------------------------------------------


 

Closing Date, (ii) in the case of any Extended Revolving Commitments, the date
specified in the applicable Extension Amendment and (iii) in the case of any
Refinancing Revolving Commitments, the date specified in the relevant
Refinancing Amendment, (b) the date the Revolving Commitments of such Class are
permanently reduced to zero pursuant to Section 2.11(c), and (c) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of any L/C Issuer, the aggregate
L/C Obligations in respect of all Letters of Credit issued by that L/C Issuer
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any Unreimbursed Amount, (d) in the case of the Swing Line Lender,
the aggregate outstanding principal amount of all Swing Line Loans (net of any
participations therein by other Lenders) and (e) the aggregate amount of all
participations therein by that Lender in any outstanding Swing Line Loans.

 

“Revolving Lender” means, at any time, a Lender that has a Revolving Commitment
or a Revolving Loan at such time.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.2(a), Section 2.20, Section 2.21 or Section 2.22 (and pursuant to
Sections 2.3 and 2.23 as provided therein).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Rollover Indebtedness” means Indebtedness of the Borrower issued to any Lender
in lieu of such Lender’s pro rata portion of any prepayment of Term Loans made
pursuant to Section 2.11 or 2.12(a)(ii); provided that (other than in connection
with a refinancing in full of the Facility) the terms of any such Indebtedness
shall comply with the proviso set forth in the definition of “Refinancing
Indebtedness”.

 

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc. and
any successor to its rating agency business.

 

“Sale and Lease-Back Transaction” means any arrangement, direct or indirect,
with any Person whereby the Borrower sells or transfers any property, real or
personal, used or useful in the Borrower’s business, whether now owned or
hereafter acquired, and thereafter rents or leases such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Same Day Funds” means immediately available funds.

 

57

--------------------------------------------------------------------------------


 

“Sanctioned Jurisdiction” means any country or territory, in each case, to the
extent that such country or territory itself is the subject (or becomes the
subject) of Sanctions.  As of the Closing Date, Iran, North Korea, Sudan and
Syria are sanctioned jurisdictions.

 

“Sanctions” as defined in the definition of “Prohibited Person”.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means a Cash Management Agreement entered
into with a Lender Counterparty.

 

“Secured Hedge Agreement” means a Hedge Agreement entered into with a Lender
Counterparty.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated Total Debt secured by a Lien on the assets of any Credit
Party (other than Liens on Collateral consisting of property or assets held in
defeasance or deposited in trust for redemption, repayment, retirement,
satisfaction, discharge or defeasance or similar arrangement for the benefit of
indebtedness secured thereby) as of such date minus the aggregate amount of
Unrestricted Cash of the Borrower or any Restricted Subsidiary to
(ii) Consolidated Adjusted EBITDA for the trailing four Fiscal Quarter period
ending on the most recent Fiscal Quarter for which financial statements are
available, which may include internal financial statements prepared in good
faith by the Borrower.

 

“Secured Parties” means (a) the Agents, the L/C Issuers, the Swing Line Lender,
the Lenders and the Lender Counterparties and shall include, without limitation,
all former Agents, L/C Issuers, Swing Line Lenders, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, L/C Issuers, Swing Line Lenders,
Lenders or Lender Counterparties and such Obligations have not been paid or
satisfied in full and (b) any Secured Parties under and as defined in any
Permitted Pari Passu Secured Refinancing Debt.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Sellers” means the Seller Parties (as defined in the Acquisition Agreement).

 

“Senior Notes” as defined in the recitals hereto.

 

“Senior Notes Indenture” means the Indenture dated the date hereof, among the
Borrower, as the issuer, the guarantors thereunder and as trustee thereunder and
pursuant to which the Senior Notes have been issued.

 

“Solvency Certificate” means a Solvency Certificate of any Financial Officer of
the Borrower substantially in the form of Exhibit G.

 

“Specified Equity Contribution” as defined in Section 8.2.

 

58

--------------------------------------------------------------------------------


 

“Specified Event of Default” means any Event of Default under Section 8.1(b),
Section 8.1(c), Section 8.1(g) or Section 8.1(h).

 

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a) and(d), 4.2(a), 4.2(b)(A)(ii), 4.3, 4.10, 4.11, 4.17(a) and
(b) (subject to the limitations in Sections 3.1(a), (i) and (j)), 4.19 and
4.22(c).

 

“Specified Transaction” means with respect to any period, any (i) Investment
involving the acquisition of an operating or geographical unit of a business or
that constitutes an acquisition of all or substantially all of the common stock
of a Person and involves the payment of consideration by the Borrower and its
Restricted Subsidiaries in excess of $2.0 million, (ii) sale or transfer of
assets or property or other asset disposition (including any disposal,
abandonment or discontinuance of operations) that yields gross proceeds to the
Borrower or any of its Restricted Subsidiaries in excess of $2.0 million or
involves the abandonment or discontinuation of operations with a value in excess
of $2.0 million, (iii) incurrence, amendment, modification, repayment or
refinancing of Indebtedness, (iv) Restricted Payment, (v) designation or
redesignation of an Unrestricted Subsidiary or Restricted Subsidiary,
(vi) provision of Incremental Revolving Commitment increases, (vii) operational
change or implementation of initiative not in the ordinary course of business or
(viii) other event, in each case that by the terms of the Credit Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

 

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Subsidiary Redesignation” as defined in the definition of “Unrestricted
Subsidiary”.

 

“Supplemental Agent” as defined in Section 9.1(c).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Lender” means MSSF in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by Swing Line Lender to a Borrower pursuant
to Section 2.23.

 

59

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means the lesser of (a) $15.0 million and (b) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Target Stock” means, collectively, the Transferred Share (as defined in the
Acquisition Agreement).

 

“Transferred Subsidiary” as defined in the Acquisition Agreement.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called imposed, levied, collected,
withheld or assessed by any Governmental Authority.

 

“Term Loan” means an Initial Tranche A Term Loan, an Initial Tranche B Term
Loan, an Incremental Term Loan, a Refinancing Term Loan or Extended Term Loan,
as the context may require.

 

“Term Loan Commitment” means the Initial Tranche A Term Loan Commitment, the
Initial Tranche B Term Loan Commitment, the Incremental Term Commitment or the
Refinancing Term Commitment of a Lender, and “Term Loan Commitments” means such
commitments of all Lenders.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Extension Request” as defined in Section 2.22(a).

 

“Term Loan Extension Series” as defined in Section 2.22(a).

 

“Term Loan Increase” as defined in Section 2.20(a).

 

“Term Loan Lender” means at any time, a Lender that has a Term Loan Commitment
or holds a Term Loan, in each case, at such time.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 5.4.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt as of such date minus the aggregate amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries, (except
proceeds of Indebtedness that is incurred for which the Total Net Leverage Ratio
is to be calculated and the proceeds of other Indebtedness incurred
substantially contemporaneously therewith) to (ii) Consolidated Adjusted EBITDA
for the trailing four Fiscal Quarter period ending on the most recent Fiscal
Quarter for which financial statements are available, which may include internal
financial statements prepared in good faith by the Borrower.

 

60

--------------------------------------------------------------------------------


 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing any L/C Issuer for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans and (iii) the aggregate L/C
Obligations.

 

“Tranche A Term Loan Financial Performance Covenant” means the covenant set
forth in Section 6.11.

 

“Transaction Costs” as defined in the recitals hereto.

 

“Transaction Documents” means any and all agreements, instruments or documents,
in each case entered into in contemplation of or in connection with the
Transactions.

 

“Transactions” means, collectively, (a) the consummation of the transactions
contemplated by the Acquisition Agreement, (b) the execution, delivery and
performance by the Credit Parties of the Credit Documents and the borrowings
contemplated hereby(c) the issuance and sale of the Senior Notes and the
performance of obligations contemplated by the Senior Notes Indenture, (d) the
Refinancing and (e) the payment of Transaction Costs.

 

“TSD” as defined in Section 4.16.

 

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unreimbursed Amount” as defined in Section 2.3(d)(i).

 

“Unrestricted Cash” means, as at any date of determination, the lesser of
(x) the aggregate amount of cash and Cash Equivalents included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
as at such date, to the extent such cash and Cash Equivalents are not
(A) subject to a Lien securing any Indebtedness or other obligations, other than
(i) the Obligations or (ii) any such other Indebtedness permitted hereunder that
is subject to an Intercreditor Agreement or (B) classified as “restricted”
(unless so classified solely because of any provision under the Credit
Documents, or any other agreement or instrument governing any such other
Indebtedness that is subject to an Intercreditor Agreement governing the
application thereof or because they are subject to a Lien securing the
Obligations or other Indebtedness that is subject to an Intercreditor Agreement)
and (y) $200.0 million.

 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower identified on
Schedule 1.1(c), (b) any additional subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary

 

61

--------------------------------------------------------------------------------


 

so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) if immediately after giving effect to such
designation the Borrower would be in Pro Forma Basis compliance with the
Revolver Financial Performance Covenant (whether or not then in effect) and the
Tranche A Term Loan Financial Performance Covenant; provided further that such
designation shall constitute an Investment by the Borrower therein at the date
of designation in an amount equal to the portion of the fair market value (as
determined by the Borrower in good faith which determination shall be
conclusive) of the net assets of such subsidiary attributable to the Borrower’s
equity interest therein (and such designation shall only be permitted to the
extent such Investment is permitted under Section 6.3), and (c) any subsidiary
of an Unrestricted Subsidiary.  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by an Authorized Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i) and (iii) if immediately after giving effect to such designation the
Borrower would be in Pro Forma Basis compliance with the Revolver Financial
Performance Covenant (whether or not then in effect) and the Tranche A Term Loan
Financial Performance Covenant.

 

“Unused Commitment Fee” as defined in Section 2.9.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” as defined in Section 2.17(c)(i).

 

“Voting Power Determinants” means, collectively, Initial Tranche A Term Loan
Exposure and/or the Initial Tranche B Term Loan Exposure and/or Revolving
Exposure.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest 1/12) that will elapse
between such date and the making of such payment by (b) the then outstanding
principal amount of such Indebtedness.

 

1.2                               Accounting Terms.  (a) Except as otherwise
expressly provided herein, all financial statements to be delivered pursuant to
this Agreement shall be prepared in accordance with GAAP, and all terms of an
accounting or financial nature that are used in the computation of any covenant
(including the computation of any financial covenant) set forth in any Credit
Document shall be construed and interpreted in accordance with GAAP; provided
that, in the event of any change in GAAP or the application thereof, from that
applied in the preparation of the financial statements of the Borrower most
recently delivered on or prior to the Closing Date that would affect the
computation of any financial covenant, ratio, accounting definition or
requirement set forth in this Agreement or any other Credit Document, if the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Requisite Lenders and the

 

62

--------------------------------------------------------------------------------


 

Borrower shall negotiate in good faith, each acting reasonably (and without the
requirement of any fee), to amend such financial covenant, ratio, accounting
definition or requirement to preserve the original intent thereof in light of
such change in GAAP or the application thereof; provided, further, that, until
so amended as provided in the preceding proviso, (a) such financial covenant,
ratio, accounting definition or requirement shall continue to be computed in
accordance with GAAP or the application thereof without regard to such change or
conversion therein, and (b) the Borrower shall furnish to the Administrative
Agent and the Lenders the financial statements required under this Agreement,
and a reconciliation between such financial statements and the calculations of
such financial covenant, ratio, accounting definition or requirement made before
and after giving effect to such change in GAAP; provided that (i) no amendment
fee shall be payable in connection therewith, (ii) any such amendments that
relate to Section 6.10 shall be subject solely to the prior written consent of
the Requisite Class Lenders with respect to Revolving Loans (such consent not to
be unreasonably withheld or delayed) and not the Requisite Lenders, (iii) any
such amendments, that relate to Section 6.11 shall be subject solely to the
prior written consent of the Requisite Class Lenders with respect to Initial
Tranche A Term Loans (such consent not to be unreasonably withheld or delayed)
and not the Requisite Lenders, and (iv) all amendments relating to the Total Net
Leverage Ratio, Secured Net Leverage Ratio and First Lien Net Leverage Ratio
(other than in connection with Section 6.10 and Section 6.11) shall be subject
to the prior written consent of the Requisite Lenders (such consent not to be
unreasonably withheld or delayed) and not the Requisite Class Lenders with
respect to Revolving Loans.  Notwithstanding any other provision contained
herein, (x) each financial covenant, ratio, accounting definition or requirement
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
GAAP to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (y) Capital Lease Obligations
shall be excluded for purposes of (1) calculating Consolidated Interest Expense,
Consolidated Total Debt and Indebtedness and (2) any restriction, basket,
covenant or carve-out, in each case, to the extent such Capital Lease
Obligations would have been characterized as operating leases in accordance with
GAAP as of the Closing Date, shall instead be treated as operating leases.

 

1.3                               Interpretation, Etc.  Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference.  References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or
an Exhibit, as the case may be, hereof unless otherwise specifically provided. 
The use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  The terms lease and license shall include sub-lease,
charter (including related to corporate aircraft leases) and sub-license, as
applicable.  Unless otherwise specifically indicated, the term “consolidated”
with respect to any Person refers to such Person consolidated with its
Restricted Subsidiaries, and excludes from such consolidation any Unrestricted
Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of such
Person.

 

63

--------------------------------------------------------------------------------


 

1.4                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.5                               Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.6                               References to Agreements and Laws.  Unless
otherwise expressly provided herein, (a) references to Organization Documents,
agreements (including, without limitation, the Credit Documents and the
Intercreditor Agreements) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.7                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
savings or standard, as applicable).

 

1.8                               Timing of Payment or Performance.  When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business
Day, the date of such payment (other than as specifically provided in
Section 2.13 or as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

1.9                               Limited Condition Acquisitions.  In connection
with any action being taken in connection with a Limited Condition Acquisition,
for purposes of determining compliance with any provision of this Agreement
which requires that no Default, Event of Default or Specified Event of Default,
as applicable, has occurred, is continuing or would result from any such action,
as applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default, Event of Default or Specified Event of
Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into.  For the avoidance of doubt, if
the Borrower has exercised its option under the first sentence of this
Section 1.9, and any Default, Event of Default or Specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default, Event of Default or Specified
Event of Default shall be deemed to not have occurred or be continuing solely
for purposes of determining whether any action being taken in connection with
such Limited Condition Acquisition is permitted hereunder.

 

64

--------------------------------------------------------------------------------


 

1.10                        Pro Forma Calculations.

 

(a)                                 For purposes of the calculation of the First
Lien Net Leverage Ratio, Secured Net Leverage Ratio or the Total Net Leverage
Ratio, in the period from the Closing Date to the first date on which Borrower
is required to deliver financial statements pursuant to Section 5.4, such ratio
shall be calculated based on Consolidated Adjusted EBITDA for the four
consecutive fiscal quarters of the Borrower ended June 30, 2015 (calculated on a
Pro Forma Basis).

 

(b)                                 In connection with any action being taken in
connection with a Limited Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Total Net
Leverage Ratio, First Lien Net Leverage Ratio or Secured Net Leverage Ratio; or

 

(ii)                                  testing baskets set forth in this
Agreement (including baskets measured as a percentage of Consolidated Total
Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the applicable Test Period, the Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with.  For
the avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in currency exchange rates,
in any such ratio or basket, including due to fluctuations in Consolidated
Adjusted EBITDA or Consolidated Total Assets of the Borrower or the Person
subject to such Limited Condition Acquisition, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations.  If the Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio or basket availability with respect
to the incurrence of Indebtedness or Liens, or the making of Investments,
Restricted Payments, prepayments of Junior Financing, dispositions, or the
designation of an Unrestricted Subsidiary on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

 

65

--------------------------------------------------------------------------------


 

(c)                                  For purposes of calculating the principal
amount of Indebtedness permitted to be incurred pursuant to (w) either
Section 2.20(d)(iv) or (h), in each case, in reliance on clause (x) of the
definition “Incremental Amount,” (x) Section 6.1(c) or
(y) Section 6.1(j) (collectively, the “Ratio-Based Debt Baskets”), any pro forma
calculation of the Total Net Leverage Ratio or the First Lien Net Leverage
Ratio, as applicable, shall be determined without giving effect to any other
incurrence of Indebtedness on the date of determination pursuant to
Section 2.20(d)(iv) or (h) in reliance on clauses (y) or (z) of the definition
“Incremental Amount” and/or any clause or sub-clause of Section 6.01 other than
a Ratio-Based Debt Basket.

 

(d)                                 For purposes of calculating the amount of
Liens permitted to be incurred pursuant to (x) (solely with respect to
Indebtedness incurred pursuant to Section 2.20(d)(iv) or (h) in reliance of
clause (x) of the definition of “Incremental Amount”) Section 6.2(b), or
(y) Section 6.2(dd) (collectively, the “Ratio-Based Lien Baskets”), any pro
forma calculation of the First Lien Net Leverage Ratio shall be determined
without giving effect to any other incurrence of Liens on the date of
determination pursuant to Section 2.20(d)(iv) or (h) in reliance on
clauses (y) or (z) of the definition “Incremental Amount” and/or any clause or
sub-clause of Section 6.2 other than a Ratio-Based Lien Basket.

 

1.11                        Calculation of Baskets.

 

(a)                                 Unless otherwise specified herein, the
baskets and other exceptions set forth in Section 6 of this Agreement (or in any
defined term used in Section 6) shall be tested solely at the time of
consummation of the relevant transaction or action utilizing any of such baskets
or other exceptions and, for the avoidance of doubt, if any of such baskets
(including ratio based baskets) are exceeded as a result of fluctuations to
Consolidated Total Assets or Consolidated Adjusted EBITDA for the most recently
completed Test Period after the last time such baskets (including ratio based
baskets) were calculated for any purpose under Section 6, such baskets
(including ratio based baskets) will not be deemed to have been exceeded as a
result of such fluctuations.  If any Indebtedness or Liens securing Indebtedness
are incurred to refinance Indebtedness or Liens securing Indebtedness, in each
case, initially incurred in reliance on a basket measured by reference to a
percentage of Consolidated Total Assets at the time of incurrence, and such
refinancing would cause the percentage of Consolidated Total Assets restriction
to be exceeded if calculated based on the Consolidated Total Assets on the date
of such refinancing, such percentage of Consolidated Total Assets restriction
shall not be deemed to be exceeded so long as the principal amount of such
Indebtedness or Indebtedness secured by such Liens, as applicable, does not
exceed the principal amount of such Indebtedness or Indebtedness secured by such
Liens, as applicable, being refinanced, plus an amount equal to premiums,
defeasance costs and fees and expenses in connection therewith.

 

(b)                                 For purposes of determining whether the
incurrence of any Indebtedness or Lien or the making of any Investment,
disposition, Restricted Payment or prepayment, redemption, purchase, defeasance
or other satisfaction of Junior Financing complies with any basket that is based
upon the greater of a specified Dollar amount and a percentage of Consolidated
Total Assets, Consolidated Total Assets shall be calculated on a Pro Forma
Basis.

 

1.12                        Time Periods.  Notwithstanding anything herein to
the contrary, any and all time periods for the submission by the Borrower of any
notice hereunder (including, without

 

66

--------------------------------------------------------------------------------


 

limitation, a notice in respect of a conversion of a Loan, a continuation of a
Loan, a mandatory prepayment or any optional prepayment of any Loan, but
excluding notices in respect of new Borrowings) may be adjusted by the
Administrative Agent in its sole discretion.

 

1.13                        Loan Amounts.  Notwithstanding anything herein to
the contrary, any minimum amounts or multiples of any amount specified in this
Agreement (including, without limitation, any minimum amounts or multiples of
any amount in respect of any Borrowings, mandatory prepayments, optional
prepayments or Incremental Commitments) may be in such lower minimum amounts or
multiples as agreed to by the Administrative Agent in its sole discretion.

 

SECTION 2.                                   LOANS AND LETTERS OF CREDIT

 

2.1                               Term Loans.

 

(a)                                 Loan Commitments.

 

(i)                                     Subject to the terms and conditions
hereof, each Lender with an Initial Tranche A Term Loan Commitment severally
agrees to make, on the Closing Date, one or more term loans (each, an “Initial
Tranche A Term Loan”) to the Borrower in Dollars in an amount equal to such
Lender’s Initial Tranche A Term Loan Commitment.  The Borrower may make only one
borrowing under the Initial Tranche A Term Loan Commitment which shall be on the
Closing Date.  Any amount borrowed under this Section 2.1(a)(i) and subsequently
repaid or prepaid may not be reborrowed.  Subject to Sections 2.11(a) and 2.12,
all amounts owed hereunder with respect to the Initial Tranche A Term Loans
shall be paid in full no later than the Maturity Date applicable to such Initial
Tranche A Term Loans.  Each Lender’s Initial Tranche A Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Initial Tranche A Term Loan
Commitment on such date.

 

(ii)                                  Subject to the terms and conditions
hereof, each Lender with an Initial Tranche B Term Loan Commitment severally
agrees to make, on the Closing Date one or more term loans (each, an “Initial
Tranche B Term Loan”) to the Borrower in Dollars in an amount equal to such
Lender’s Initial Tranche B Term Loan Commitment.  The Borrower may make only one
borrowing under the Initial Tranche B Term Loan Commitment which shall be on the
Closing Date.  Any amount borrowed under this Section 2.1(a)(ii) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.11(a) and 2.12, all amounts owed hereunder with respect to the Initial Tranche
B Term Loans shall be paid in full no later than the Maturity Date applicable to
such Initial Tranche B Term Loans.  Each Lender’s Initial Tranche B Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Initial Tranche B Term
Loan Commitment on such date.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Borrowing Mechanics for Term Loans for
Initial Tranche A Term Loans and Initial Tranche B Term Loans.

 

(i)                                     The Borrower shall deliver to the
Administrative Agent a fully executed Funding Notice no later than 9:00
a.m. (New York City time) on the Closing Date (or such later time as may be
acceptable to Administrative Agent).  Promptly upon receipt by the
Administrative Agent of such Funding Notice, the Administrative Agent shall
notify each Lender of the proposed borrowing.

 

(ii)                                  Each Lender shall make its Initial Tranche
A Term Loan and its Initial Tranche B Term Loan available to Administrative
Agent not later than 9:30 a.m. (New York City time) on the Closing Date, by wire
transfer of Same Day Funds in Dollars at the Principal Office designated by the
Administrative Agent.  Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the
Initial Tranche A Term Loans and the Initial Tranche B Term Loans available to
the Borrower on the Closing Date by causing an amount of Same Day Funds in
Dollars equal to the proceeds of all such Loans received by the Administrative
Agent from Lenders to be credited to the account of the Borrower at the
Principal Office designated by the Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by the Borrower.

 

2.2                               Revolving Loans.

 

(a)                                 Revolving Commitments.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Revolving Loans in Dollars in an aggregate amount up to
but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 2.2(a) may be repaid and
reborrowed during the Revolving Commitment Period.  Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(b)                                 Borrowing Mechanics for Revolving Loans.

 

(i)                                     Revolving Loans shall be made in an
aggregate minimum amount of the Borrowing Minimum and integral multiples of the
Borrowing Multiple in excess of that amount.

 

(ii)                                  Whenever the Borrower desires that Lenders
make Revolving Loans, the Borrower shall deliver to the Administrative Agent a
fully executed and delivered Funding Notice no later than 11:00 a.m. (New York
City time) (A) at least three Business Days in advance of the proposed Credit
Date (which shall be a Business Day) in the case of a Eurocurrency Rate Loan or
(B) at least one Business Day in advance of the proposed Credit Date (which
shall be a Business Day) in the case of a Revolving Loan that is a Base Rate
Loan.  Except as otherwise provided herein, a

 

68

--------------------------------------------------------------------------------


 

Funding Notice for a Revolving Loan that is a Eurocurrency Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and the
requesting Borrower shall be bound to make a borrowing in accordance therewith.

 

(iii)                               Notice of receipt of each Funding Notice in
respect of Revolving Loans, together with the amount of each Lender’s Pro Rata
Share thereof, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than
3:00 p.m. (New York City time) on the same day as the Administrative Agent’s
receipt of such Funding Notice from the Borrower, unless the date on which the
Funding Notice is received is the Credit Date, in which case by 12:00 p.m. (New
York City time); provided, however, that if, on the date the Funding Notice with
respect to such Revolving Loans is given by the Borrower, there are L/C
Borrowings or Swing Line Loans outstanding, then the proceeds of such Revolving
Loan, first, shall be applicable to the payment in full of any such L/C
Borrowing and Swing Line Loans and second, shall be made available to the
Borrower.

 

(iv)                              Each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 2:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of Same Day Funds
in Dollars at the Principal Office of the Administrative Agent.  Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of Same Day Funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from Lenders to be credited
to the account of the Borrower at the Principal Office designated by the
Administrative Agent or such other account as may be designated in writing to
the Administrative Agent by the Borrower.

 

2.3                               Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Borrower and the Lenders set forth in this Section 2.3, (1) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars for
the account of the Borrower or its subsidiaries (so long as the Borrower is a
co-applicant and jointly and severally liable thereunder), and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its subsidiaries and any drawings thereunder;
provided that, after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Utilization of Revolving Commitments shall
not exceed the Revolving Commitments then in effect, (x) the aggregate
Outstanding Amount of the Revolving Loans and Swing Line Loans of

 

69

--------------------------------------------------------------------------------


 

any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of L/C
Obligations, shall not exceed such Lender’s Revolving Commitment then in effect,
(y) the Outstanding Amount of L/C Obligations shall not exceed the Letter of
Credit Sublimit, and (z) the aggregate Outstanding Amount of the Revolving Loans
and Swing Line Loans made by each L/C Issuer, plus the aggregate Outstanding
Amount of all Letters of Credit issued by such L/C Issuer, plus such L/C
Issuer’s Pro Rata Share of the Outstanding Amount of L/C Obligations issued by
other L/C Issuers shall not exceed such L/C Issuer’s Revolving Commitment at
such time.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit, if:

 

(A)                               subject to Section 2.3(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the applicable L/C Issuer
approves such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders and the applicable L/C Issuer have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

70

--------------------------------------------------------------------------------


 

(C)                               such Letter of Credit is a commercial Letter
of Credit (unless the applicable L/C Issuer consents to the issuance of a
commercial Letter of Credit);

 

(D)                               except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, the Letter of Credit is in
an initial stated amount less than $50,000;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the applicable L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral (in an amount at least equal to 103%
of such L/C Issuer’s actual or potential Fronting Exposure), satisfactory to
such L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.19(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 An L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuers shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Section 9 with respect to
any acts taken or omissions suffered by any L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Section 9 included such L/C Issuer with respect to such acts or
omissions and (B) as additionally provided herein with respect to each L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto- Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application and Request for L/C Credit Extension substantially
in the form of Exhibit A-3, appropriately completed and signed by an Authorized
Officer of the Borrower.  Such Letter of Credit

 

71

--------------------------------------------------------------------------------


 

Application and Request for L/C Credit Extension must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least three Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof (including a final expiration
date in the case of an Auto-Extension Letter of Credit); (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require (which may
include the form of the requested Letter of Credit).  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from the
Administrative Agent (or any Lender or Credit Party through the Administrative
Agent), at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 3 shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period

 

72

--------------------------------------------------------------------------------


 

(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (which shall be a
Business Day) (the “Non-Extension Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued.  Once an
Auto-Extension Letter of Credit has been issued, unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension.  Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the applicable L/C Issuer shall
not permit any such extension if (A) such L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.3(a) or otherwise)
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent (or any Lender or Credit Party through the
Administrative Agent) or the Borrower that one or more of the applicable
conditions specified in Section 3.2 is not then satisfied (or a Default or Event
of Default has occurred and is continuing), and in each such case directing such
L/C Issuer not to permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Once an
Auto-Reinstatement Letter of Credit has been issued, unless otherwise directed
by the applicable L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.2
is not then satisfied (or a Default or Event of Default has occurred and is
continuing) (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the

 

73

--------------------------------------------------------------------------------


 

beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(vi)                              Anything herein to the contrary
notwithstanding, in the event of any conflict between the terms of any Letter of
Credit Application and those of this Agreement, the terms of this Agreement
shall be controlling.

 

(c)                                  Provisions Related to Extended Revolving
Commitments.  If the Letter of Credit Expiration Date in respect of any Class of
Revolving Commitments occurs prior to the expiry date of any Letter of Credit,
then (i) if consented to by such L/C Issuer which issued such Letter of Credit,
if one or more other Classes of Revolving Commitments under which Letters of
Credit are issued in respect of which the Letter of Credit Expiration Date shall
not have occurred are then in effect, such Letters of Credit for which consent
of the respective L/C Issuer has been obtained shall automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Lenders to purchase participations therein and to make Revolving Loans and
payments in respect thereof pursuant to Sections 2.3(d) and (e)) under (and
ratably participated in by Revolving Lenders pursuant to) the Revolving
Commitments in respect of such non-terminating Classes up to an aggregate amount
not to exceed the aggregate principal amount of the unutilized Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i) and unless provisions
reasonably satisfactory to the applicable L/C Issuer for the treatment of such
Letter of Credit as a letter of credit under a successor credit facility have
been agreed upon, the Borrower shall, on or prior to the applicable Maturity
Date, cause all such Letters of Credit to be replaced and returned to the
applicable L/C Issuer undrawn and marked “cancelled” or to the extent that the
Borrower is unable to so replace and return any Letter(s) of Credit, such
Letter(s) of Credit shall be secured by a “back to back” letter of credit
reasonably satisfactory to the applicable L/C Issuer or the Borrower shall
provide Cash Collateral for any such Letter of Credit.  Commencing with the
Maturity Date of any Class of Revolving Commitments, the sublimit for Letters of
Credit shall be agreed solely with such L/C Issuer; provided that, at the
request of the Borrower, the Letter of Credit Sublimit immediately following
such Maturity Date shall be no less than the Letter of Credit Sublimit
immediately prior to such Maturity Date multiplied by a fraction, the numerator
of which is the aggregate amount of the Revolving Commitments immediately
following such Maturity Date and the denominator of which is the aggregate
amount of the Revolving Commitments immediately prior to such Maturity Date.

 

(d)                                 Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  Not later than 11:00 a.m. (New York City time) on the date of any
payment by the applicable L/C Issuer, in accordance with normal banking
procedures in the place of payment (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing in Dollars.  If the Borrower fails to
so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the

 

74

--------------------------------------------------------------------------------


 

“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof. 
In such event, the Borrower shall be deemed to have requested a Revolving Loan
that is a Base Rate Loan (if denominated in Dollars) to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 3.2 (other than the delivery
of a Funding Notice).  Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.3(d)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.3(d)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer, in Dollars, at the Principal Office designated by such
L/C Issuer in an amount equal to its Pro Rata Share of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.3(d)(iv), each Lender that so makes funds available shall be deemed to
have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall reasonably promptly remit the funds so
received to the applicable L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Loan that is a Base Rate Loan because the
conditions set forth in Section 3.2 cannot be satisfied or for any other reason,
the Borrower shall be deemed to have incurred from the applicable L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Letter of Credit Fees Default
Rate.  In such event, each Lender’s payment to the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.3(d)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.3(d) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
such L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.3(d), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each

 

75

--------------------------------------------------------------------------------


 

Lender’s obligation to make Revolving Loans pursuant to this Section 2.3(d) is
subject to the conditions set forth in Section 3.2 (other than delivery by the
Borrower of a Funding Notice).  No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the applicable
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.3(d) by the time specified in Section 2.3(d)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the L/C Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Commitment or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(e)                                  Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.3(d), if the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.3(a)(i) is required to be returned under any of the circumstances
described in Section 10 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the L/C Overnight Rate.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing (whether made to the Borrower
or any of its subsidiaries) shall be absolute,

 

76

--------------------------------------------------------------------------------


 

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Credit Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
any L/C Issuer or any other Person, whether in connection with this Agreement or
the transactions contemplated hereby, or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect, or any statement therein being untrue or
inaccurate in any respect, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit, or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver, curator or other representative of
or successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(g)                                  Role of an L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the

 

77

--------------------------------------------------------------------------------


 

Lenders or the Requisite Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable judgment); or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.3(d); provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against any L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the willful misconduct or
gross negligence of such L/C Issuer or any of its Related Parties (as determined
by a court of competent jurisdiction in a final and non-appealable judgment). 
In furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued or when it is amended with the consent of the
beneficiary thereof, (i) the rules of the ISP shall apply to each standby Letter
of Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to an
amount per annum to be agreed at the time of issuance times the daily amount
available to be drawn under such Letter of Credit and (ii) for each standby
Letter of Credit equal to the Applicable Margin times the daily amount available
to be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to Section 2.19
shall be payable, to the maximum extent permitted by applicable law, to the
other Lenders in accordance with the upward adjustments in their respective Pro
Rata Share allocable to such Letter of Credit pursuant to Section 2.19(a)(iv),
with the balance of such fee, if any, payable to such L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4.  Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on

 

78

--------------------------------------------------------------------------------


 

demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Margin during any quarter, the daily amount available
to be drawn under each standby Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to applicable L/C Issuer.  The Borrower shall pay
directly to the applicable L/C Issuer for its own account, in Dollars, a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
equal to an amount to be agreed at the time of issuance of each such commercial
Letter of Credit, computed on the amount of such Letter of Credit, and payable
upon the issuance thereof, (ii) with respect to any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Borrower and the applicable L/C Issuer, computed
on the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
per annum equal to 0.125% per annum, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the last Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4.  In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
subsidiary, the Borrower shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
subsidiaries.

 

(m)                             Resignation as L/C Issuer.  Any L/C Issuer
(unless it is the sole L/C Issuer, in which case, so long as a replacement L/C
Issuer reasonably acceptable to the Borrower has agreed to assume the
responsibilities of the L/C Issuer, such L/C Issuer) may, upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
any L/C Issuer; provided, further, that the resignation of such L/C Issuer shall
only become effective upon the payment of all fees and other amounts due and
owing hereunder by such successor to such resigning L/C Issuer.  If MSSF or

 

79

--------------------------------------------------------------------------------


 

another Lender resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit that it issued, including Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Revolving
Loans that are Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.3(d)).  Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer as the case may
be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable L/C Issuer
to effectively assume the obligations of such L/C Issuer with respect to such
Letters of Credit and the successor L/C Issuer shall arrange for the return and
cancellation of all such Letters of Credit to the resigning L/C Issuer.

 

2.4                               Pro Rata Shares; Availability of Funds.

 

(a)                                 Pro Rata Shares.  All Loans shall be made,
and all participations purchased, by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby, nor shall any Term Loan Commitment or any Revolving Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

 

(b)                                 Availability of Funds.  Unless
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, the Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to Borrower a corresponding amount on such Credit Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate.  In the
event that (i) Administrative Agent does not make available to Borrower a
requested amount on the applicable Credit Date until such time as all applicable
Lenders have made payment to Administrative Agent, (ii) any payment by or on
behalf of a Lender hereunder is not made in Same Day Funds prior to the time
period specified herein, and (iii) such delay causes Administrative Agent’s
failure to fund to Borrower in accordance with its Funding Notice, such payment
shall be deemed a non-conforming payment and such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by Borrower through and including the time of Borrower’s receipt of
the requested amount.  If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, the Administrative Agent
shall promptly notify Borrower and the Borrower shall immediately pay such
corresponding amount

 

80

--------------------------------------------------------------------------------


 

to Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans.  Nothing in
this Section 2.4(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments and Revolving Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

2.5                               Evidence of Debt; Register; Disqualified
Lenders; Lenders’ Books and Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts of the Loans
made by it and each repayment and prepayment in respect thereof.  In addition to
the accounts and records referred to in subsection (b), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit.  Any such recordation shall be conclusive
and binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or the Borrower’s Obligations in respect of
any applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b)                                 Register.  The Administrative Agent (or its
agent or sub-agent appointed by it) shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and the principal amounts and stated interest of the Loans
of each Lender from time to time (the “Register”).  The Administrative Agent
shall record, or shall cause to be recorded, in the Register the Revolving
Commitments and the Loans in accordance with the provisions of Section 10.4, and
each repayment or prepayment in respect of the principal amount of the Loans,
and any such recordation shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or the Borrower’s Obligations in respect of any Loan.  The
Borrower hereby designates the Administrative Agent to serve as the Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.5, and the Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”.

 

(c)                                  Disqualified Lenders.  The list of
Disqualified Lenders will be available to the Lenders and the Agents upon
request to the Administrative Agent.  The parties to this Agreement hereby
acknowledge and agree that the Administrative Agent shall not be deemed to be in
default under this Agreement or to have any duty or responsibility or to incur
any liabilities as a result of a breach of this Section 2.5(c), nor shall the
Administrative Agent have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Lenders (except to the extent of the Administrative Agent’s gross negligence,
bad faith or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment)), or otherwise take (or
omit to take) any action with respect

 

81

--------------------------------------------------------------------------------


 

thereto (it being understood that any assignment or participation to any
Disqualified Lender without the Borrower’s prior written consent thereto shall
be without effect and void and the Administrative Agent shall not consider any
Disqualified Lender to be a Lender or have any rights hereunder).  The parties
to this Agreement further acknowledge and agree that, notwithstanding the right
of the Borrower to supplement the list of Disqualified Lenders pursuant to
clause (ii) of the definition thereof, in no event shall any such supplement
apply retroactively to disqualify any Person or Persons that have previously
acquired an assignment or participation interest under this Agreement that is
otherwise permitted hereunder; provided that upon the effectiveness of any such
supplement, any such Person or Persons shall not be permitted to acquire
additional Loans, Commitments or participations hereunder.

 

(d)                                 Notes.  If so requested by any Lender by
written notice to Borrower (with a copy to the Administrative Agent) at least
three Business Days prior to the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after receipt by Borrower of such notice), the
Borrower shall execute and deliver to such Lender (or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.4) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after the Borrower’s receipt of such notice) a
Note or Notes to evidence such Lender’s Initial Tranche A Term Loan, Initial
Tranche B Term Loan or Revolving Loan, as the case may be; provided that any
excise, stamp or similar tax required to be paid by the Borrower or any other
Credit Party pursuant to Rule 12B-4 of the Florida Administrative Code (or any
successor or replacement provision thereto) as a result of the delivery of such
Note shall be for the account of the Lender requesting such Note.

 

2.6                               Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Class of Loan shall bear interest on the unpaid principal amount thereof from
the date made through repayment (whether by acceleration or otherwise) thereof
as follows:

 

(i)                                     if a Base Rate Loan, at the Base Rate
plus the Applicable Margin; or

 

(ii)                                  if a Eurocurrency Rate Loan, at the
Adjusted LIBOR plus the Applicable Margin.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan, and the Interest Period with respect to any
Eurocurrency Rate Loan, shall be selected by the Borrower and notified to
Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be.

 

(c)                                  In connection with Eurocurrency Rate Loans,
there shall be initially no more than ten Interest Periods plus three Interest
Periods in respect of each additional Class of Commitments.  With respect to the
Initial Tranche A Term Loans, the Initial Tranche B Term Loans and Revolving
Loans borrowed by the Borrower, in the event the Borrower fails to specify
between a Base Rate Loan and a Eurocurrency Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan, (i) if outstanding as a
Eurocurrency Rate Loan, will

 

82

--------------------------------------------------------------------------------


 

be automatically continued as a Eurocurrency Rate Loan with a one-month Interest
Period on the last day of the then-current Interest Period for such Loan,
(ii) if outstanding as a Base Rate Loan, will remain as a Base Rate Loan,
(iii) [Reserved] or (iv) if not then outstanding, will be made as a Base Rate
Loan.  In the event the Borrower fails to specify an Interest Period for any
Eurocurrency Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, the Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurocurrency Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

 

(d)                                 All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Base Rate or Adjusted
LIBOR shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.  In computing interest on any Loan,
the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Term Loan, the last Interest
Payment Date with respect to such Term Loan or, with respect to a Base Rate Loan
being converted from a Eurocurrency Rate Loan, the date of conversion of such
Eurocurrency Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurocurrency Rate Loan, the date of conversion of such Base
Rate Loan to such Eurocurrency Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

(e)                                  Except as otherwise set forth herein,
interest on each Loan (i) shall accrue on a daily basis and shall be payable in
arrears on each Interest Payment Date with respect to interest accrued on and to
each such payment date; (ii) shall accrue on a daily basis and shall be payable
in arrears upon any prepayment of that Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily basis and shall be payable in arrears at maturity of the Loans, including
final maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued and unpaid interest shall instead be
payable on the applicable Interest Payment Date.

 

2.7                               Conversion/Continuation.

 

(a)                                 Subject to Section 2.15 and so long as no
Event of Default shall have occurred and then be continuing.

 

(i)                                     The Borrower shall have the option to
convert at any time all or any part of any Revolving Loans or any Term Loan, in
each case, equal to or greater than $500,000 from one Type of Loan to another
Type of Loan; provided a Eurocurrency Rate

 

83

--------------------------------------------------------------------------------


 

Loan may only be converted on the expiration of the Interest Period applicable
thereto unless the Borrower shall pay all amounts due under Section 2.15 in
connection with any such conversion; or

 

(ii)                                  Borrower shall have the option upon the
expiration of any Interest Period applicable to any Eurocurrency Rate Loan to
continue all or any portion of such Loan equal to or greater than $500,000 as a
Eurocurrency Rate Loan.

 

(b)                                 Subject to Section 3.2(b), the Borrower
shall deliver a Conversion/Continuation Notice to Administrative Agent no later
than 10:00 a.m. (New York City time) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Loan) and
at least three Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a Eurocurrency Rate
Loan).  Except as otherwise provided herein, a Conversion/Continuation Notice
for conversion to (solely with respect to Initial Tranche A Term Loans and
Initial Tranche B Term Loans), or continuation of, any Eurocurrency Rate Loans
shall be irrevocable on and after 9:00 a.m. (New York City time) on the related
Interest Rate Determination Date and the Borrower shall be bound to effect a
conversion or continuation in accordance therewith.  If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

 

2.8                               Default Interest.  During the continuance of
any Event of Default, the Borrower shall pay interest on past due amounts owing
by it hereunder at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable laws; provided
that no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon demand.

 

2.9                               Commitment Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender, in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, an unused commitment fee (the “Unused Commitment Fee”) equal to the
Applicable Margin for Unused Commitment Fees times the actual daily amount by
which the aggregate Revolving Commitments exceeds the sum of (A) the Outstanding
Amount of Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) and (B) the Outstanding Amount of L/C Obligations; provided that any
Unused Commitment Fee accrued with respect to any of the Revolving Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided, further, that no Unused Commitment Fee shall accrue on any of the
Revolving Commitments of a Defaulting Lender.  The Unused Commitment Fee on the
Revolving Commitments shall accrue at all times from the Closing Date until the
Maturity Date for the Revolving Loans, and shall be

 

84

--------------------------------------------------------------------------------


 

due and payable quarterly in arrears on the last Business Day of each of March,
June, September and December, commencing with the last Business Day of the first
full fiscal quarter after the Closing Date, and on the Maturity Date for the
Revolving Loans.  The Unused Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

2.10                        Scheduled Payments.

 

(a)                                 Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders of the applicable
Class as follows:

 

(i)                                     on the following dates (or, if any such
date is not a Business Day, on the last Business Day immediately preceding such
date) an aggregate amount equal to the respective percentage of the aggregate
principal amount of all Initial Tranche A Term Loans (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.11, 2.12 and 2.13, as applicable):

 

Date

 

Percentage of Principal Amount of
Initial Tranche A Term Loans

 

March 31, 2016

 

1.25

%

June 30, 2016

 

1.25

%

September 30, 2016

 

1.25

%

December 31, 2016

 

1.25

%

March 31, 2017

 

1.25

%

June 30, 2017

 

1.25

%

September 30, 2017

 

1.25

%

December 31, 2017

 

1.25

%

March 31, 2018

 

2.50

%

June 30, 2018

 

2.50

%

September 30, 2018

 

2.50

%

December 31, 2018

 

2.50

%

March 31, 2019

 

2.50

%

June 30, 2019

 

2.50

%

September 30, 2019

 

2.50

%

December 31, 2019

 

2.50

%

March 31, 2020

 

2.50

%

June 30, 2020

 

2.50

%

September 30, 2020

 

2.50

%

 

85

--------------------------------------------------------------------------------


 

(ii)                                  on the last Business Day of each March,
June, September and December commencing with the last Business Day of the first
full fiscal quarter after the Closing Date, an aggregate amount equal to 1.25%
of the aggregate principal amount of all Initial Tranche B Term Loans (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Sections 2.11, 2.12 and 2.13,
as applicable);

 

(iii)                               on the Maturity Date for the Initial Tranche
A Term Loans, the aggregate principal amount of all Initial Tranche A Term Loans
outstanding on such date; and

 

(iv)                              on the Maturity Date for the Initial Tranche B
Term Loans, the aggregate principal amount of all Initial Tranche B Term Loans
outstanding on such date;

 

provided that the amount of any such payment set forth above shall be adjusted
to account for the addition of any Extended Term Loan or Incremental Term Loans
to contemplate (A) the reduction in the aggregate principal amount of any Term
Loans that were converted in connection with the incurrence of such Extended
Term Loans, and (B) any increase to payments to the extent and as required
pursuant to the terms of any applicable Incremental Amendment involving a Term
Loan Increase to the Term Loans, a Refinancing Amendment to the amount of Term
Loans or an Extension Amendment increasing the amount of Term Loans.

 

(b)                                 Revolving Loans.  The Borrower shall repay
to the Administrative Agent for the ratable account of the Appropriate Lenders
on the Maturity Date for the Revolving Loans the aggregate principal amount of
all of its Revolving Loans outstanding on such date.

 

86

--------------------------------------------------------------------------------


 

2.11                        Voluntary Prepayments/Commitment Reductions; Call
Protection.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     At any time and from time to time, the
Borrower may prepay any Loans on any Business Day in whole or in part upon
notice substantially in the form of Exhibit J delivered within the periods set
forth in clause (ii) below, with any partial prepayment being (x) in the case of
the Term Loans, in an aggregate minimum amount of $500,000, and integral
multiples of $250,000, in excess of that amount and (y) in the case of the
Revolving Loans, in an aggregate minimum amount of the Prepayment Minimum and
integral multiples of the Prepayment Multiple in excess of that amount.

 

(ii)                                  All such prepayments shall be made:

 

(1)                                 upon not less than one Business Day’s prior
written or telephonic notice in the case of Base Rate Loans; and

 

(2)                                 upon not less than three Business Days’
prior written or telephonic notice in the case of Eurocurrency Rate Loans,

 

in each case given to the Administrative Agent by 1:00 p.m. (New York City time)
on the date required and, if given by telephone, promptly confirmed by delivery
of written notice thereof to the Administrative Agent (and the Administrative
Agent will promptly transmit such original notice for Term Loans or Revolving
Loans, as the case may be, by telefacsimile or telephone to each Lender).  Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein; provided that any such prepayment notice may condition the prepayment
obligation on the occurrence or non-occurrence of any event specified therein
(including a Change of Control, refinancing transaction or Permitted Acquisition
or other Investment), in which case such notice may be revoked (or extended) by
the Borrower (in its sole discretion) if such condition is not satisfied. 
Voluntary prepayments of any Class of Term Loan permitted hereunder shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.10 in a manner determined at the sole discretion of the Borrower and
specified in the notice of prepayment, and on a pro rata basis among Classes of
Term Loans.  In the event that the Borrower does not specify the order in which
to apply prepayments to reduce scheduled installments of principal or as between
Classes of Term Loans, the Borrower shall be deemed to have elected that such
prepayment be applied to reduce the scheduled installments of principal in
direct order of maturity on a pro rata basis among Classes of Term Loan.

 

Notwithstanding any other provision of this Section 2.11, any Lender may, with
the consent of the Borrower, elect to accept Rollover Indebtedness in lieu of
all or part of such Lender’s pro rata portion of any prepayment of Term Loans
made pursuant to this Section 2.11.

 

(b)                                 Term Loan Call Protection.  Notwithstanding
the foregoing, in the event that, on or prior to the date which is twelve months
after the Closing Date, the Borrower (x) prepays, refinances, substitutes or
replaces any Initial Tranche A Term Loans or any Initial Tranche B Term Loans
pursuant to a Repricing Transaction, or (y) effects any amendment of this

 

87

--------------------------------------------------------------------------------


 

Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Loan Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the Initial Tranche A Term Loans and/or
Initial Tranche B Term Loans so prepaid, refinanced, substituted or replaced and
(II) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable Initial Tranche A Term Loans and Initial Tranche B Term
Loans outstanding immediately prior to such amendment.  Such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction;
provided that, for the avoidance of doubt, the Borrower shall not be subject to
the requirements of this Section 2.11 with respect to any Repricing Transaction
occurring after the twelve month anniversary of the Closing Date.

 

(c)                                  Voluntary Commitment Reductions.

 

(i)                                     The Borrower may, upon not less than
three Business Days’ prior written or telephonic notice promptly confirmed by
delivery of written notice thereof to the Administrative Agent (which original
written notice the Administrative Agent will promptly transmit by telefacsimile
or telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of $500,000,
and integral multiples of $250,000 in excess of that amount.

 

(ii)                                  The Borrower’s notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Revolving
Commitment of each Lender proportionately to its Pro Rata Share thereof;
provided that any such termination or reduction notice may condition the
termination or reduction on the occurrence or non-occurrence of any event
(including a Change of Control, refinancing transaction, Permitted Acquisition
or other Investment) in which case such notice may be revoked (or extended) by
the Borrower if such condition is not satisfied.

 

(iii)                               If, after giving effect to any reduction of
the Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess.

 

2.12                        Mandatory Prepayments.

 

(a)                                  Asset Sales; Casualty Events; Debt.  The
Borrower shall apply all Net Cash Proceeds to prepay Term Loans:

 

(i)                                     within five Business Days following
actual receipt of the Net Cash Proceeds from an Asset Sale or the Net Cash
Proceeds from a Casualty Event (unless the

 

88

--------------------------------------------------------------------------------


 

Borrower shall have delivered a Reinvestment Notice on or prior to such fifth
Business Day); provided that notwithstanding the foregoing, (A) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied to such
prepayment (together with accrued interest thereon); (B) the Borrower shall only
be required to make a mandatory prepayment with the Net Cash Proceeds of any
Asset Sale or Casualty Event pursuant to this Section 2.12(a)(i) if the
aggregate Net Cash Proceeds in any Fiscal Year in respect of all Asset Sales or
all Casualty Events, respectively, exceeds the greater of $20.0 million and
1.15% of Consolidated Total Assets; and (C) to the extent such aggregate Net
Cash Proceeds do not exceed $20.0 million and 1.15% of Consolidated Total Assets
in any Fiscal Year, then the Borrower and its Restricted Subsidiaries shall be
entitled to retain any such Net Cash Proceeds, with no prepayment obligation,
and use such Net Cash Proceeds for any purposes not prohibited under this
Agreement; and

 

(ii)                                  within one Business Day following receipt
of Net Cash Proceeds from the incurrence, issuance or sale by the Borrower or
any Restricted Subsidiary of any Indebtedness (other than Excluded
Indebtedness);

 

provided, in the case of each of (i) and (ii) above and in the case of
Section 2.12(b) below, if at the time that any such prepayment would be
required, the Borrower shall be required to, or to offer to, repurchase or
redeem or repay or prepay any Refinancing Loans or any Indebtedness secured on a
pari passu basis with or senior to the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the Net Cash Proceeds of such
Asset Sale, Casualty Event or incurrence, issuance or sale of Indebtedness or
with such Excess Cash Flow (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower (or any
Restricted Subsidiary) may apply such Net Cash Proceeds or such Excess Cash Flow
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans (but not the Revolving Loans) and Other
Applicable Indebtedness at such time); provided that if no Term Loans subject to
such mandatory prepayment requirement are outstanding or will be outstanding
after the application of such prepayment, then the Borrower may apply all such
Net Cash Proceeds or such Excess Cash Flow after the repayment of such Term
Loans to repay the Other Applicable Indebtedness; provided, further, that the
portion of such Net Cash Proceeds or such Excess Cash Flow allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds or such Excess Cash Flow required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds or such Excess Cash Flow shall be allocated to
the Term Loans (in accordance with the terms hereof); provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness repurchased or repaid with such Net Cash Proceeds or Excess Cash
Flow, as applicable, the declined amount of such Net Cash Proceeds or Excess
Cash Flow, as applicable, shall promptly (and in any event within ten Business
Days after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof (to the extent such Net Cash Proceeds or Excess
Cash Flow, as applicable, would otherwise have been required to be so applied if
such Other Applicable Indebtedness was not then outstanding).

 

89

--------------------------------------------------------------------------------


 

(b)               Excess Cash Flow.  Commencing with respect to the Fiscal Year
ending June 30, 2017, not later than ten Business Days after the date on which
the Borrower is required to deliver financial statements with respect to the end
of such Excess Cash Flow Period under Section 5.4(a) for such Excess Cash Flow
Period, the Borrower shall calculate Excess Cash Flow for the relevant Excess
Cash Flow Period (the “Excess Cash Flow Calculation Date”) and the Borrower
shall prepay the Term Loans in an amount equal to (i) the Required Percentage
times the amount of such Excess Cash Flow, minus (ii) the amount of any
voluntary prepayments, repurchase or redemptions of principal during such Excess
Cash Flow Period or, at the Borrower’s option, on or prior to the Excess Cash
Flow Calculation Date (to the extent not financed with (A) the proceeds of the
incurrence of Indebtedness having a maturity of more than twelve months from the
date of incurrence thereof (excluding prepayments with Revolving Loans hereunder
or pursuant to other revolving commitments available to the Borrowers) or
(B) the proceeds of Refinancing Loans or the proceeds of Refinancing Equivalent
Debt), in each case, not previously deducted pursuant to this clause (ii) in any
prior period, of (w) Term Loans (provided that with respect to any prepayment of
Term Loans below the par value thereof, the aggregate amount of such prepayment
for purposes of this clause (ii) shall be the amount of the Borrower’s cash
payment in respect of such prepayment), (x) Revolving Loans or Incremental
Revolving Loans (in each case, to the extent commitments in respect thereof are
permanently reduced by the amount of such prepayments), (y) Refinancing
Loans, Incremental Loans, Incremental Equivalent Debt and any other Indebtedness
permitted under Section 6.1 that in each case is secured by the Collateral on a
pari passu basis with the Obligations and (z) any Refinancing Indebtedness in
respect of any of the foregoing that is secured by the same collateral, and with
the same priority, as the Indebtedness being refinanced, in each case, permitted
hereunder, minus (iii) the amount of any mandatory prepayments of Term Loans
actually made pursuant to Section 2.10 during such Excess Cash Flow Period.

 

(c)                AHYDO Saver Payments.  If the Initial Tranche B Term Loans
would otherwise constitute an “applicable high yield discount obligation” within
the meaning of Section 163(i)(1) of the Internal Revenue Code, at the end of
each tax accrual period ending after the fifth anniversary of the Closing Date,
the Borrower shall prepay in cash a portion of each Initial Tranche B Term Loan
then outstanding equal to the “Initial Tranche B Mandatory Principal Prepayment
Amount” (as defined below) with respect to such tax accrual period (each such
prepayment, an “Initial Tranche B Mandatory Principal Prepayment”).  The
prepayment price for the portion of each Initial Tranche B Term Loan prepaid
pursuant to an Initial Tranche B Mandatory Principal Prepayment shall be 100% of
the principal amount of such portion plus any accrued interest thereon on the
date of such prepayment.  The “Initial Tranche B Mandatory Principal Prepayment
Amount” with respect to a tax accrual period means the portion of each Initial
Tranche B Term Loan required to be prepaid with respect to such tax accrual
period so that none of the outstanding Initial Tranche B Term Loans is treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Internal Revenue Code; provided that if there is
uncertainty (as determined by the Borrower in good faith) regarding the
determination of the portion so required to be prepaid, such portion shall be
set at an amount not less than the amount the Borrower determines in good faith
to be so required, and each such determination by the Borrower shall be
conclusive and binding, and such portion shall constitute the Initial Tranche B
Mandatory Principal Prepayment Amount with respect to such tax accrual period,
for all purposes under

 

90

--------------------------------------------------------------------------------


 

this Agreement (regardless of any subsequent determination that such portion may
have exceeded the amount so required to be prepaid).  For the avoidance of
doubt, the Initial Tranche B Mandatory Principal Prepayment Amount with respect
to a tax accrual period shall represent the same percentage of the principal
amount of each outstanding Initial Tranche B Term Loan with respect to such tax
accrual period.

 

(d)                                  Exceeding Revolving Commitments.  If for
any reason the aggregate Outstanding Amount of Revolving Loans, Swing Line Loans
and L/C Obligations at any time exceeds the aggregate Revolving Commitments then
in effect, the Borrower shall promptly (but in any event, within one Business
Day) prepay Revolving Loans, Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize any other L/C Obligations
pursuant to this Section 2.12(d).

 

(e)                                  Declining Lender.  With respect to any
prepayment of Term Loans pursuant to Section 2.12(a)(i) or (b), the Borrower may
elect, at its option, to allow the Term Lenders to decline to accept the
applicable prepayment.  If the Borrower allows the Term Lenders to decline a
prepayment, any Lender may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery, facsimile transmission or PDF attachment
to an e-mail) at least one Business Day prior to the required prepayment date,
to decline all or any portion of such mandatory prepayment of its Loans pursuant
to this Section 2.12, in which case the aggregate amount of the mandatory
prepayment that would have been applied to prepay Loans but was so declined
shall be applied as required under the terms of any permitted Indebtedness of
the Borrower or its Restricted Subsidiaries and may otherwise be retained by the
Borrower and shall increase the Cumulative Credit.

 

(f)                                   [Reserved].

 

(g)                                  Other Foreign Entities.  Notwithstanding
the foregoing, to the extent that any Net Cash Proceeds in respect of any Asset
Sale or Casualty Event or any Excess Cash Flow attributable to a Foreign
Subsidiary that is required to be applied to prepay the Term Loans pursuant to
Section 2.12(a)(i) or (b), (i) would be prohibited or restricted under
applicable local law (including, without limitation, as a result of laws or
regulations relating to financial assistance, corporate benefit, restrictions on
upstreaming of cash intragroup and fiduciary and statutory duties of directors
of relevant subsidiaries) (provided that the Borrower and its Restricted
Subsidiaries shall take all commercially reasonable actions available under
local law to permit such repatriation) or (ii) would result in material adverse
tax consequences as determined in good faith by the Borrower (which shall be
conclusively evidenced by a certificate of the Borrower) (including, without
limitation, as a result of any withholding tax), then in each case, the Borrower
shall not be required to prepay such amounts (the “Excluded Amounts”) as
required under Section 2.12(a)(i) or (b) (any such limitation, a “Repatriation
Limitation”).  The non-application of the Excluded Amounts as a consequence of
any Repatriation Limitation will not constitute an Event of Default hereunder. 
For purposes of the foregoing, Excess Cash Flow shall be allocated among
Restricted Subsidiaries in various jurisdictions determined by the Borrower and
the Excluded Amounts shall be available for working capital or other purposes of
the Borrower, the Foreign Subsidiary or any Restricted Subsidiary.  Excluded
Amounts shall not

 

91

--------------------------------------------------------------------------------


 

be deemed to be Net Cash Proceeds or Excess Cash Flow, regardless of whether the
Repatriation Limitation ceases to apply after such initial determination.

 

(h)                                 Order of Payments.  Except as may be
otherwise set forth with respect to Loans incurred in connection with any
Refinancing Amendment, Term Loan Extension Request or Incremental Amendment,
(i) each prepayment of Term Loans pursuant to this Section 2.12 shall be applied
ratably to each Class of Term Loans then outstanding, except that the Borrower
may direct that any proceeds of Refinancing Term Loans, Refinancing Revolving
Loans or Refinancing Equivalent Debt shall be applied to the Class or Classes of
Term Loans being refinanced as selected by the Borrower (provided that any
Class of Incremental Term Loans, Refinancing Term Loans or Extended Term Loans
may specify that one or more other Classes of Term Loans may be prepaid prior to
such Class of Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans); (ii) with respect to each Class of Term Loans, each prepayment pursuant
to clauses (a) and (b) of this Section 2.12 shall be applied to the remaining
installments as directed by the Borrower (and, if not so directed, in direct
order of maturity) and (iii) each such prepayment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

 

(i)                                     Break-Funding Savings Clause. 
Notwithstanding any of the other provisions of this Section 2.12, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.12, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.12 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.12.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of Section 8.1. 
Such deposit shall be deemed to be a prepayment of such Loans by the Borrower
for all purposes under this Agreement.

 

(j)                                    Prepayment Certificate.  Concurrently
with any prepayment of the Loans pursuant to Sections 2.12(a), the Borrower
shall deliver to the Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable Net Cash
Proceeds.  In the event that Borrower shall subsequently determine that the
actual amount of Net Cash Proceeds received exceeded the amount set forth in
such certificate, the Borrower shall promptly make an additional prepayment of
the Loans in an amount equal to such excess in accordance with Section 2.12(a),
and the Borrower shall concurrently therewith deliver to the Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

 

92

--------------------------------------------------------------------------------


 

2.13                        General Provisions Regarding Payments.

 

(a)                                 All payments by the Borrower of principal,
interest, fees and other Obligations shall be made in Dollars in Same Day Funds,
without defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent not later than
12:00 p.m. (New York City time) on the date due at the Principal Office of the
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

 

(b)                                 All payments in respect of the principal
amount of any Loan (other than voluntary prepayments of Revolving Loans) shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.

 

(c)                                  The Administrative Agent (or its agent or
sub-agent appointed by it) shall promptly distribute to each Lender, at such
address as such Lender shall indicate in writing, such Lender’s applicable share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including all fees payable with
respect thereto, to the extent received by the Administrative Agent.

 

(d)                                 Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Lender
requesting compensation pursuant to Section 2.16(b), the Administrative Agent
shall give effect thereto in apportioning payments received thereafter.

 

(e)                                  Subject to the provisos set forth in the
definition of “Interest Period” as they may apply to Revolving Loans, whenever
any payment to be made hereunder with respect to any Loan shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and, with respect to Revolving Loans only, such
extension of time shall be included in the computation of the payment of
interest hereunder or of the Revolving Commitment fees hereunder.

 

(f)                                   Administrative Agent shall deem any
payment by or on behalf of Borrower hereunder that is not made in Same Day Funds
prior to 12:00 p.m. (New York City time) for any payments in Dollars to be a
non-conforming payment.  Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.  The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming. 
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a).  Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate

 

93

--------------------------------------------------------------------------------


 

determined pursuant to Section 2.6 from the date such amount was due and payable
until the date such amount is paid in full.

 

(g)                                  If an Event of Default shall have occurred
and not otherwise been waived, and the maturity of the Obligations shall have
been accelerated pursuant to Section 8.1 or pursuant to any sale of, any
collection from, or other realization upon all or any part of the Collateral,
all payments or proceeds received by the Administrative Agent or Collateral
Agent in respect of any of the Obligations shall be applied in accordance with
the application arrangements described in Section 4.02 of the Pledge and
Security Agreement.

 

2.14                        Ratable Sharing.  Lenders hereby agree among
themselves that, except as otherwise expressly provided in this Agreement or the
Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary or mandatory payment (other than a voluntary or mandatory prepayment
of Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of the Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by the Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.  The provisions of this Section 2.14
shall not be construed to apply to (a) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

 

2.15                        Making or Maintaining Eurocurrency Rate Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  If prior to the commencement of any Interest Period for a Eurocurrency
Rate Loan:

 

94

--------------------------------------------------------------------------------


 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBOR for such
Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Requisite Lenders that the Adjusted LIBOR for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans included for such Interest Period (each of clause (i) and (ii), a
“Market Disruption Event”);

 

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone, facsimile transmission or PDF attachment to an
e-mail as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Funding Notice that requests the conversion of
any applicable Loan to, or continuation of any such Loan as, a Eurocurrency Rate
Loan may be revoked by the Borrower or, failing revocation, shall be ineffective
and such Eurocurrency Rate Loan shall be converted to a Base Rate Borrowing. 
During any period in which a Market Disruption Event is in effect, the Borrower
may request that the Administrative Agent or the Requisite Lenders, as
applicable, confirm that the circumstances giving rise to the Market Disruption
Event continue to be in effect; provided that (A) the Borrower shall not be
permitted to submit any such request more than once in any 30-day period and
(B) nothing contained in this Section 2.15 or the failure to provide
confirmation of the continued effectiveness of such Market Disruption Event
shall in any way affect the Administrative Agent’s or Requisite Lenders’ right
to provide any additional notices of a Market Disruption Event as provided in
this Section 2.15.  If the Administrative Agent or Requisite Lenders, as
applicable, have not confirmed within 10 Business Days after request of such
report from the Borrower that a Market Disruption Event has occurred, then such
Market Disruption Event shall be deemed to be no longer existing.

 

(b)                                 Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or if any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make or maintain any Eurocurrency
Rate Loans, then, upon notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), either convert all Borrowings
of such Lender to Base Rate Borrowings on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Term Loans.  Upon any such conversion, the Borrower shall also pay accrued
interest on the amount so converted.

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Rate Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency

 

95

--------------------------------------------------------------------------------


 

Rate Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurocurrency Rate Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for its actual loss, cost and expense (if any) attributable to such
event.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

2.16                        Increased Costs; Capital Adequacy.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
Adjusted LIBOR;

 

(ii)                                  subject the Administrative Agent or any
Lender to any Taxes (other than Indemnified Taxes and Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (in each case, other than Taxes)
affecting this Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender, upon written request of such Lender, such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.  Notwithstanding any other provision herein, no Lender shall
demand compensation pursuant to this Section 2.16(b) as a result of a Change in
Law resulting from Basel III or the Dodd-Frank Wall Street Reform and Consumer
Protection Act if it shall not at the time be the general policy or practice of
such Lender to demand such compensation from similarly situated borrowers (to
the extent that, with respect to such Change

 

96

--------------------------------------------------------------------------------


 

in Law, such Lender has the right to do so under its credit facilities with
similarly situated borrowers).

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

(d)                                 Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this
Section 2.16, such Lender shall notify the Borrower.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section 2.16 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.16 for any increased costs or reductions incurred more than 90
days prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

2.17                        Taxes; Withholding, Etc.

 

For purposes of this Section 2.17, the term “applicable law” includes FATCA.

 

(a)                                 Payments to Be Free and Clear.  All amounts
payable by or on behalf of any Credit Party hereunder and under the other Credit
Documents to or for the benefit of the Administrative Agent or any Lender shall
(except to the extent required by applicable law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax.

 

(b)                                 Withholding of Taxes.  If any Credit Party,
other applicable withholding agent or Administrative Agent is required by
applicable law or the administrative practice of any Governmental Authority to
make any deduction or withholding on account of any Tax from any amount paid or
payable by any Credit Party under any of the Credit Documents to or for the
benefit of the Administrative Agent or any Lender:  (i) the Borrower shall
notify the Administrative Agent of any such requirement or any change in any
such requirement as soon as it becomes aware of it; (ii) the applicable
withholding agent shall deduct or withhold such Tax and pay, or cause to be
paid, any such Tax deducted or withheld to the relevant Governmental Authority,
(iii) if the Tax is an Indemnified Tax, the amount payable by such Credit Party
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
the deduction, withholding or payment for Indemnified Taxes (including any
deduction, withholding or payment applicable to additional amounts payable under
this Section 2.17), the Administrative Agent or the applicable Lender, as the
case may be, receives on the due date a net amount equal to what it would have
received had no such deduction, withholding or payment for Indemnified Taxes
been required or made; and (iv) as soon as practicable after the due date of
payment to the relevant Governmental Authority of any Tax deducted or withheld
in accordance with clause (ii) above, the applicable withholding agent shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued

 

97

--------------------------------------------------------------------------------


 

by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence satisfactory to the Administrative
Agent of such deduction, withholding or payment and of the remittance thereof to
the relevant Governmental Authority.

 

(c)                                  Tax Documentation.

 

(i)                                     If the Administrative Agent or any
Lender is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Credit Document, the Administrative Agent or
such Lender shall deliver, to the extent it is legally entitled to do so, to the
Borrower and the Administrative Agent, at the time or times reasonably requested
in writing by the Borrower or the Administrative Agent, such properly completed
and executed documentation that is required by applicable law or the
administrative practice of any Governmental Authority and that is reasonably
requested in writing by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, the Administrative Agent or any Lender, if reasonably
requested in writing by the Borrower or the Administrative Agent, shall, to the
extent it is legally entitled to do so, deliver such other documentation
prescribed by applicable law and reasonably requested in writing by the Borrower
or the Administrative Agent as will enable the Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               the Administrative Agent shall, to the extent
legally entitled to do so, deliver to the Borrower on or prior to the date on
which it becomes the Administrative Agent under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower), executed originals
of the applicable IRS Form W-8/W-9;

 

(B)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(C)                               any Lender that is not a U.S. Person shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:

 

(1)                                 in the case of a Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document,

 

98

--------------------------------------------------------------------------------


 

executed originals of IRS Form W-8BEN or W-8BEN-E (as appropriate) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E (as appropriate); or

 

(4)                                 to the extent a Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (as appropriate), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Lender is a partnership and one or more direct
or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner; and

 

(D)                               the Administrative Agent and any Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which the Administrative Agent or such
Lender becomes the Administrative Agent or a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower,
withholding agent or Administrative Agent to determine the withholding or
deduction required to be made.

 

99

--------------------------------------------------------------------------------


 

(d)                                 The Credit Parties shall timely pay all
Other Taxes to the relevant Governmental Authorities in accordance with
applicable law or, at the option of the Administrative Agent, timely reimburse
it for such Other Taxes, in each case, within 10 days after demand therefor. 
The relevant Credit Party shall deliver to Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent in respect of any
Other Taxes payable hereunder, as soon as practicable after payment of such
Other Taxes.

 

(e)                                  The Credit Parties shall indemnify the
Administrative Agent and any Lender, within 10 days after written demand
therefor, for the full amount of Indemnified Taxes (including any such
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17 paid by the Administrative Agent or Lender, or any of
their respective Affiliates or required to be withheld or deducted from a
payment to such Person, and for any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability shall be delivered
such Credit Party shall be conclusive absent manifest error.

 

(f)                                   If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party as soon as reasonably practicable
the amount paid over pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person, or to arrange its affairs in any
particular manner.

 

(g)                                  If a payment made to a Lender under any
Credit Document would be subject to Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by

 

100

--------------------------------------------------------------------------------


 

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(h)                                 The Administrative Agent and each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(i)                                     [Reserved].

 

(j)                                    Each party’s obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Credit Document.

 

2.18                        Mitigation Obligations; Replacement of a Lender.

 

(a)                                 If any Lender requests compensation under
Section 2.16, or if the Borrower is required to pay any additional amount to the
Administrative Agent, any Lender or any Governmental Authority for the account
of the Administrative Agent or any Lender pursuant to Section 2.17, then the
Administrative Agent or such Lender shall use reasonable efforts to mitigate the
effects of the event giving rise to such request or payment, including, in the
case of a Lender, designating a different lending office for funding or booking
its Term Loans, Revolving Loans or participations in L/C Advances and Swing Line
Loans made hereunder or assigning its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the reasonable judgment of
such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender in any respect.  The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.16, or if the Borrower is required to pay any additional amount to the
Administrative Agent, any Lender or any Governmental Authority for the account
of the Administrative Agent or any Lender pursuant to Section 2.17, or the
Borrower is borrowing any Extended Term Loans or Extended Revolving Commitments
and such Lender is not an Extending Lender or any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, either (i) so long as no Default or Event
of Default has occurred and is continuing, prepay such Lender’s outstanding
Loans and participations in L/C Advances and Swing Line Loans hereunder in full
without premium or penalty or (ii) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions

 

101

--------------------------------------------------------------------------------


 

contained in Section 10.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that such
Lender shall have received payment of an amount equal to the outstanding
principal of its Term Loans, Revolving Loans and participations in L/C Advances
and Swing Line Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the Borrower or, in the case of an
assignment, from the Borrower or the assignee and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  No action by or consent
of the replaced Lender shall be necessary in connection with such removal or
assignment, in the case of clause (ii) above, which shall be immediately and
automatically effective upon payment of such purchase price.  In connection with
any such assignment, the Borrower, the Administrative Agent, such replaced
Lender and the replacement Lender shall otherwise comply with Section 10.4;
provided that if such replaced Lender does not comply with Section 10.4 within
three Business Days after the Borrower’s request, compliance with Section 10.4
shall not be required to effect such assignment.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which, pursuant to the terms of Section 10.8, requires
the consent of all of the Lenders affected or all Lenders and with respect to
which the Requisite Lenders or Requisite Class Lenders, as applicable, shall
have granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent), at its sole expense, to either
(i) so long as no Default or Event of Default has occurred and is continuing,
prepay such Lender’s outstanding Term Loans, Revolving Loans and participations
in L/C Advances and Swing Line Loans hereunder in full without premium or
penalty (including with respect to the processing and recordation fee referred
to in Section 10.4(b)(ii)(C)) or (ii) replace such Non-Consenting Lender by
deeming such Non-Consenting Lender to have assigned its Loans and its
Commitments hereunder to one or more assignees reasonably acceptable to the
Borrower; provided that (A) all Obligations of the Borrower owing to such
Non-Consenting Lender (including accrued fees and any amounts due under
Section 2.11(a), Section 2.15, Section 2.16 or Section 2.17) being removed or
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such removal or assignment and (B) in the case of clause (ii) above, the
replacement Lender shall purchase the Loans and Commitments of the
Non-Consenting Lender by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon.  No
action by or consent of the Non-Consenting Lender shall be necessary in
connection with such removal or assignment, in the case of clause (ii) above,
which shall be immediately and automatically effective upon payment of such
purchase price.  In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.4; provided that if such Non-Consenting
Lender does not comply with Section 10.4 within three Business Days after the
Borrower’s request, compliance with Section 10.4 shall not be required to effect
such assignment.

 

102

--------------------------------------------------------------------------------


 

2.19                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.8.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 8.1 or otherwise) shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to an L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by an L/C
Issuer, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation or Letter of Credit; fourth, as the
Borrower may request (so long as no Default has occurred and is continuing), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or the Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default has
occurred and is continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans, L/C Borrowings or Swing Line Loans
were made at a time when the conditions set forth in Section 3.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings or Swing Line Loans owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

103

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.9(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.3(i).

 

(iv)                              Reallocation of Pro Rata Share to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.3 or Swing Line Loans, the “Pro Rata Share” of each Non-Defaulting
Lender’s Revolving Loans, L/C Obligations and Swing Line Loans shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default has occurred and is
continuing; and (ii) such reallocation does not cause the Revolving Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitments.

 

(b)                                 Defaulting Lender Cure.  If Borrower, the
Administrative Agent and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon, as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.19(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

2.20                        Incremental Facilities or Commitments.

 

(a)                                 Incremental Commitments.  The Borrower may
at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (an “Incremental Loan Notice”), indicate that it has
obtained or is requesting (A) one or more new commitments which may be of the
same Class as any outstanding Term Loan (a “Term Loan Increase”) or a new
Class of Term Loans (collectively with any Term Loan Increase, the “Incremental
Term Commitments”), and/or (B) one or more increases in the amount of the
Revolving Commitments (including Extended Revolving Commitments of a given
Extension Series and Refinancing Revolving Commitments) (the “Incremental
Revolving Commitments” and the Incremental Revolving Commitments, collectively
with any Incremental Term Commitments,

 

104

--------------------------------------------------------------------------------


 

the “Incremental Commitments”), whereupon the Administrative Agent shall
promptly deliver a copy of such Incremental Loan Notice to each of the Lenders.

 

(b)                                 Incremental Loans.  On any Incremental
Tranche Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
of the terms and conditions in this Section 2.20, (i) each Incremental Term
Lender of such Class shall make a Loan to the requesting Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such
Class and the Incremental Term Loans of such Class made pursuant thereto.  On
any Incremental Tranche Closing Date on which any Incremental Revolving
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.20, (i) each Incremental Revolving Lender of
such Class shall make its Incremental Revolving Commitment available to the
requesting Borrower (when borrowed, an “Incremental Revolving Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Incremental Revolving Commitment of such Class and (ii) each
Incremental Revolving Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto. 
Notwithstanding the foregoing, Incremental Term Loans may have identical terms
(other than with respect to closing conditions, issuance date and other terms
necessary to effectuate the implementation of such Incremental Term Loans) to
any of the Term Loans and be treated as the same Class as any of such Term
Loans.

 

(c)                                  Incremental Loan Request.  Each Incremental
Loan Notice from the Borrower pursuant to this Section 2.20 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans or
Incremental Revolving Commitments.  Incremental Term Loans may be made, and
Incremental Revolving Commitments may be provided, by any existing Lender (but
no existing Lender will have an obligation to make any Incremental Commitment,
nor will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Commitment) or by any Additional Lender (each such
existing Lender or Additional Lender providing such Commitment or Loan, an
“Incremental Revolving Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that the Administrative
Agent, each L/C Issuer and the Swing Line Lender shall have consented (not to be
unreasonably conditioned, withheld or delayed) to such Additional Lender’s
making such Incremental Term Loans or providing such Incremental Revolving
Commitments to the extent such consent, if any, would be required under
Section 10.4(b) for an assignment of Loans or Revolving Commitments, as
applicable, to such Additional Lender.

 

(d)                                 Effectiveness of Incremental Amendment.  The
effectiveness of any Incremental Amendment, and the Incremental Commitments
thereunder, shall be subject to the satisfaction on the date thereof (the
“Incremental Tranche Closing Date”) of each of the following conditions:

 

(i)                                     (A) no Default or Event of Default
exists or shall exist after giving effect to such Incremental Amendment and
(B) to the extent subject to testing, the

 

105

--------------------------------------------------------------------------------


 

Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenants after giving effect to such Incremental Amendment;

 

(ii)                                  [Reserved];

 

(iii)                               each Incremental Term Commitment shall be in
an aggregate principal amount that is not less than $25.0 million and shall be
in an increment of $5.0 million (provided that such amount may be less than
$25.0 million and not in an increment of $5.0 million if such amount represents
all remaining availability under the limit set forth in clause (iv) below), and
each Incremental Revolving Commitment shall be in an aggregate principal amount
that is not less than $25.0 million and shall be in an increment of $5.0 million
(provided that such amount may be less than $25.0 million and not in an
increment of $5.0 million if such amount represents all remaining availability
under the limit set forth in clause (iv) below); and

 

(iv)                              the aggregate amount of the Incremental
Commitments shall not exceed the Incremental Amount (at the time of incurrence
or establishment of such Incremental Commitment).

 

(e)                                  Required Terms.  The terms, provisions and
documentation of any Incremental Term Loan or any Incremental Term Commitment
shall be as agreed between the Borrower and the applicable Incremental Lenders
providing such Incremental Term Loans or Incremental Term Commitments, and
except as otherwise set forth herein, to the extent not substantially consistent
with the Term Loans existing on the Incremental Tranche Closing Date (as
determined by the Borrower and conclusively evidenced by a certificate of the
Borrower), shall be consistent with clauses (i) and (ii) below, as applicable,
and otherwise shall be reasonably satisfactory to the Administrative Agent (in
its capacity as such) (other than in respect of pricing, fees, rate floors,
optional prepayment, redemption terms, amortization or maturity), it being
understood that to the extent any Previously Absent Financial Maintenance
Covenant is added for the benefit of any Incremental Loan or Incremental
Commitment, no consent shall be required from the Administrative Agent or any
existing Lender to the extent such Previously Absent Financial Maintenance
Covenant is (A) also added for the benefit of the Term Loans or Revolving
Commitments, as applicable, existing on the Incremental Tranche Closing Date (it
being understood that a Previously Absent Financial Maintenance Covenant that is
added solely for the benefit of any Incremental Revolving Commitments shall not
be required to be added for the benefit of any Term Loans) or (B) only
applicable after the Maturity Date of any Term Loan or Revolving Commitment, as
applicable, existing on the Incremental Tranche Closing Date.  Notwithstanding
the foregoing, in the case of a Term Loan Increase or Incremental Revolving
Commitment, the terms, provisions and documentation of such Term Loan Increase
or Incremental Revolving Commitment shall be identical (other than with respect
to underwriting, commitment or upfront fees, original issue discount or similar
fees) to the applicable Term Loans or Revolving Commitments being increased.  In
any event,

 

(i)                                     each Incremental Term Loan or
Incremental Term Commitment:

 

(A)                               will rank pari passu in right of payment and
in right of security with the other Loans or Commitments, as applicable, of such
Class;

 

106

--------------------------------------------------------------------------------


 

(B)                               shall not mature earlier than the Maturity
Date with respect to the Initial Tranche B Term Loans (prior to giving effect to
any extensions thereof);

 

(C)                               shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of each
Class of Term Loans on the date of incurrence of such Incremental Term Loans or
Incremental Term Commitment (except by virtue of amortization or prepayment of
the Initial Tranche B Term Loans prior to the time of such incurrence);

 

(D)                               shall have fees and, subject to
clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(ii) below, amortization as
determined by the Borrower and the applicable Incremental Term Lenders; and

 

(E)                                may provide for the ability to participate on
a pro rata basis, or on a less than pro rata basis, (but not on a greater than
pro rata basis unless such Term Loans were made pursuant to an escrow or other
similar arrangement), in any voluntary or mandatory prepayments of Term Loans
hereunder, as specified in the applicable Incremental Amendment.

 

(ii)                                  the All-In-Yield applicable to the
Incremental Term Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that the All-In-Yield applicable to any such
Incremental Term Loans shall not be greater than the applicable All-In-Yield
payable pursuant to the terms of this Agreement with respect to the Initial
Tranche B Term Loans plus 50 basis points per annum, unless the Applicable
Margin (together with, as provided in the proviso below, Adjusted LIBOR or Base
Rate floor) with respect to such Initial Tranche B Term Loans is increased so as
to cause the then applicable All-In-Yield under this Agreement on such Initial
Tranche B Term Loans to equal the All-In-Yield then applicable to the
Incremental Term Loans minus 50 basis points; provided that any increase in
All-In-Yield to the Initial Tranche B Term Loans due to the application of an
Adjusted LIBOR floor or Base Rate floor on any Incremental Term Loan shall be
effected solely through an increase in (or implementation of, as applicable) any
Adjusted LIBOR floor or Base Rate floor applicable to the Initial Tranche B Term
Loans; provided further, that in the event of any increase in the Applicable
Margin and/or Adjusted LIBOR and Base Rate floors with respect to the Initial
Tranche B Term Loans as a result of this clause (ii), the Applicable Margin
and/or Adjusted LIBOR and Base Rate floors, as applicable, with respect to the
Initial Tranche A Term Loans shall be increased by a corresponding amount; and

 

(iii)                               there shall be no borrower or guarantor in
respect of such Incremental Term Loan or any Incremental Revolving Commitment
that is not the Borrower or a Guarantor, and Incremental Term Loans and
Incremental Revolving Commitments shall not be secured by assets other than
Collateral (except pursuant to an escrow or similar arrangement with respect to
the proceeds of such Incremental Term Loans or Incremental Revolving
Commitments).

 

107

--------------------------------------------------------------------------------


 

(f)                                   Incremental Amendment.  Commitments in
respect of Incremental Term Loans and Incremental Revolving Commitments shall
become Commitments (or in the case of an Incremental Revolving Commitment to be
provided by a Lender with an existing Revolving Commitment, an increase in such
Lender’s applicable Revolving Commitment), under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Credit Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Administrative Agent.  The Incremental
Amendment may, without the consent of any other Credit Party, Agent or Lender,
effect such amendments to this Agreement and the other Credit Documents (i) as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.20, including
amendments as deemed necessary by the Administrative Agent in its reasonable
judgment to effect any lien subordination and associated rights of the
applicable Lenders to the extent any Incremental Loans are to rank junior in
right of security and/or (ii) so long as such amendments are not materially
adverse to the Lenders, such other changes as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
maintain the fungibility of any such Incremental Term Loans with any tranche of
then-outstanding Term Loans.  The Borrower may use the proceeds, if any, of the
Incremental Term Loans and Incremental Revolving Commitments for any purpose not
prohibited by this Agreement.  No Lender shall be obligated to provide any
Incremental Term Loans or Incremental Revolving Commitments unless it so agrees.

 

(g)                                  Reallocation of Revolving Exposure.  Upon
any Incremental Tranche Closing Date on which Incremental Revolving Commitments
are effected, if, on the date of such increase, there are any Revolving Loans
outstanding, each of the Lenders that has an existing Revolving Commitment or
Revolving Exposure, as applicable, under such Class shall assign to each of the
Incremental Revolving Lenders, and each of the Incremental Revolving Lenders
shall purchase from each such Lender under such Class, at par, such interests in
the Revolving Loans outstanding on such Incremental Tranche Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans under such Class will be held by Lenders
with existing Revolving Commitments or Revolving Exposure, as applicable, under
such Class and Incremental Revolving Lenders ratably in accordance with their
Revolving Commitments under such Class after giving effect to the addition of
such Incremental Revolving Commitments to the Revolving Commitments under such
Class.  The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.2 and 2.11 of this Agreement
shall not apply to the transactions effected pursuant to the immediately
preceding sentence.

 

(h)                                 At any time and from time to time, subject
to the terms and conditions set forth herein, the Borrower may issue one or more
series of Incremental Equivalent Debt in an aggregate principal amount not to
exceed, as of the date of and after giving effect to the issuance of any such
Incremental Equivalent Debt, the Incremental Amount.

 

(i)                                    The issuance of any Incremental
Equivalent Debt pursuant to this Section 2.20 shall (i) in all cases, be subject
to the terms and conditions applicable to Incremental Commitments set forth
under Sections 2.20(d)(i), (e)(i) (provided that such Incremental Equivalent
Debt may have an earlier maturity date or shorter Weighted Average Life to
Maturity if it is a customary bridge financing, which subject to customary
conditions, would either be

 

108

--------------------------------------------------------------------------------


 

automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or shorter Weighted Average
Life to Maturity than the Initial Tranche B Term Loans) and (e)(iii), as if set
forth in this Section 2.20(i), mutatis mutandis (and, for the avoidance of
doubt, the interest rate, upfront fees and original issue discount for any
Incremental Equivalent Debt shall be as determined by the Borrower) and (ii) the
covenants, events of default, guarantees and other terms of such Incremental
Equivalent Debt shall be customary for similar debt instruments in light of
then-prevailing market conditions at the time of issuance, it being understood
that a certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent prior to or at the incurrence of such Incremental
Equivalent Debt, together with a reasonably detailed description of the material
terms and conditions of such Incremental Equivalent Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions of the Incremental Equivalent Debt satisfy
the requirement set forth in this clause (ii), shall be conclusive evidence that
such terms and conditions have been satisfied.

 

(j)                                    This Section 2.20 shall supersede any
provisions in Section 2.14 or Section 10.8 to the contrary.

 

2.21                        Refinancing Amendments.

 

(a)                                 Refinancing Commitments.  The Borrower may,
at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (a “Refinancing Loan Notice”), request (i) the
establishment of one or more new Classes of term loans under this Agreement (any
such new Class, “Refinancing Term Commitments”) or (ii) the establishment of one
or more new Classes of revolving commitments under this Agreement (any such new
Class, “Refinancing Revolving Commitments” and collectively with any Refinancing
Term Commitments, “Refinancing Commitments”), in each case, established in
exchange for, or to replace, repurchase, retire or refinance, in whole or in
part, as selected by the Borrower, any one or more then-existing Class or
Classes of Loans or Commitments (with respect to a particular Refinancing
Commitment or Refinancing Loan, such existing Loans or Commitments, “Refinanced
Debt”), whereupon the Administrative Agent shall promptly deliver a copy of each
such notice to each of the Lenders.

 

(b)                                 Refinancing Loans.  Any Refinancing Term
Loans made pursuant to Refinancing Term Commitments or any Refinancing Revolving
Commitments made on a Refinancing Closing Date shall be designated a separate
Class of Refinancing Term Loans or Refinancing Revolving Commitments, as
applicable, for all purposes of this Agreement.  On any Refinancing Closing Date
on which any Refinancing Term Commitments of any Class are effected, subject to
the satisfaction of the terms and conditions in this Section 2.21, (i) each
Refinancing Term Lender of such Class shall make a Term Loan to the Borrower (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such
Class and the Refinancing Term Loans of such Class made pursuant thereto.  On
any Refinancing Closing Date on which any Refinancing Revolving Commitments of
any Class are effected, subject to the satisfaction of the terms and conditions
in this Section 2.21, (i) each Refinancing Revolving Lender of such Class shall
make its Refinancing Revolving Commitment available to the Borrower (when
borrowed, a

 

109

--------------------------------------------------------------------------------


 

“Refinancing Revolving Loan” and collectively with any Refinancing Term Loan, a
“Refinancing Loan”) and (ii) each Refinancing Revolving Lender of such
Class shall become a Lender hereunder with respect to the Refinancing Revolving
Commitment of such Class and the Refinancing Revolving Loans of such Class made
pursuant thereto.

 

(c)                                  Refinancing Loan Notice.  Each Refinancing
Loan Notice from the Borrower pursuant to this Section 2.21 shall set forth the
requested amount and proposed terms of the relevant Refinancing Term Loans or
Refinancing Revolving Commitments and identify the Refinanced Debt with respect
thereto.  Refinancing Term Loans may be made, and Refinancing Revolving
Commitments may be provided, by any existing Lender (but no existing Lender will
have an obligation to make any Refinancing Commitment, nor will the Borrower
have any obligation to approach any existing Lender to provide any Refinancing
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Commitment or Loan, a “Refinancing Revolving Lender” or
“Refinancing Term Lender,” as applicable, and, collectively, “Refinancing
Lenders”); provided that the Administrative Agent, the L/C Issuer and Swing Line
Lender shall have consented (not to be unreasonably conditioned, withheld or
delayed) to such Lender’s or Additional Lender’s making such Refinancing Term
Loans or providing such Refinancing Revolving Commitments to the extent such
consent, if any, would be required under Section 10.4(b) for an assignment of
Loans or Revolving Commitments, as applicable, to such Additional Lender.

 

(d)                                 Effectiveness of Refinancing Amendment.  The
effectiveness of any Refinancing Amendment, and the Refinancing Commitments
thereunder, shall be subject to the satisfaction on the date thereof (a
“Refinancing Closing Date”) of each of the following conditions, together with
any other conditions set forth in the Refinancing Amendment:

 

(i)                                     [Reserved];

 

(ii)                                  each Refinancing Commitment shall be in an
aggregate principal amount that is not less than $500,000, and shall be in an
increment of $250,000 (provided that such amount may be less than $500,000, and
not in an increment of $250,000, if such amount is equal to (x) the entire
outstanding principal amount of Refinanced Debt that is in the form of Term
Loans or (y) the entire outstanding principal amount of Refinanced Debt (or
commitments) that is in the form of Revolving Commitments); and

 

(iii)                               the principal amount (or accreted value, if
applicable) of such Refinancing Indebtedness does not exceed the principal or
committed amount (or accreted value, if applicable) of the Refinanced Debt (plus
the amount of unpaid accrued or capitalized interest and premiums thereon
(including make-whole premiums, prepayment premiums, tender premiums and amounts
required to be paid in connection with defeasance and satisfaction and
discharge), underwriting discounts, original issue discount, defeasance costs,
fees (including upfront fees), commissions and expenses).

 

(e)                                  Required Terms.  The terms, provisions and
documentation of the Refinancing Term Loans and Refinancing Term Commitments or
the Refinancing Revolving Loans and Refinancing Revolving Commitments, as the
case may be, of any Class shall be as agreed between the Borrower and the
applicable Refinancing Lenders providing such

 

110

--------------------------------------------------------------------------------


 

Refinancing Commitments, and, except as otherwise set forth herein, to the
extent not substantially identical to any Class of Term Loans or Revolving
Commitments, as applicable, each existing on the Refinancing Closing Date, shall
be consistent with clauses (i) or (ii) below, as applicable, and otherwise shall
be (taken as a whole) not materially more favorable (as reasonably determined by
the Borrower and conclusively evidenced by a certificate of the Borrower) to the
Refinancing Lenders than those applicable to such Class (taken as a whole) being
refinanced (except for (1) covenants or other provisions applicable only to
periods after the Maturity Date (as of the applicable Refinancing Closing Date)
of such Class being refinanced, (2) pricing, fees, rate floors, optional
prepayment, redemption terms and (3) subject to the immediately succeeding
proviso, a Previously Absent Financial Maintenance Covenant); provided that,
notwithstanding anything to the contrary herein, if any such terms, provisions
and documentation of the Refinancing Term Loans and Refinancing Term Commitments
or the Refinancing Revolving Loans and Refinancing Revolving Commitments, as the
case may be, contain a Previously Absent Financial Maintenance Covenant, such
Previously Absent Financial Maintenance Covenant shall be included for the
benefit of each other Loan or Commitment of such Class (provided, however, that
if (I) the applicable Refinanced Debt includes a revolving tranche and a
Refinancing Revolving Commitment is to be provided (whether or not the
documentation therefor includes any other facilities) and (II) the applicable
Previously Absent Financial Maintenance Covenant is a financial maintenance
covenant solely for the benefit of Revolving Loans thereunder, the Previously
Absent Financial Maintenance Covenant shall not be required to be included in
this Agreement for the benefit of any Term Loans hereunder).  In any event:

 

(i)                                     the Refinancing Term Loans:

 

(A)                               as of the Refinancing Closing Date, shall not
have a final scheduled maturity date earlier than the Maturity Date of the
Refinanced Debt,

 

(B)                               shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Debt on the date of incurrence of such Refinancing Loans (except by
virtue of amortization or prepayment of the Refinanced Debt prior to the time of
such incurrence),

 

(C)                               shall have an Applicable Margin and, subject
to clauses (e)(i)(A) and (e)(i)(B) above, amortization determined by the
Borrower and the applicable Refinancing Term Lenders,

 

(D)                               shall not be subject to any guarantee by any
Person other than a Credit Party and shall not include any borrower other than
the Borrower hereunder,

 

(E)                                in the case of any Refinancing Term Loans
secured on a pari passu basis with the Initial Tranche A Term Loans and the
Initial Tranche B Term Loans, may provide for the ability to participate on a
pro rata basis, or on a less than pro rata basis, (but not on a greater than pro
rata basis unless (i) such Refinancing Term Loans were made pursuant to an
escrow or other similar

 

111

--------------------------------------------------------------------------------


 

arrangement and (ii) such greater than pro rata basis only relates to the
proceeds placed in escrow or such other arrangement), in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Refinancing Amendment, and

 

(F)                                 shall either be (x) secured by the
Collateral (and shall not be secured by any assets of the Borrower or any
Restricted Subsidiary not constituting Collateral (except if such Refinancing
Term Loans were made pursuant to an escrow or similar arrangement solely with
respect to proceeds of such Refinancing Term Loans plus any other cash or Cash
Equivalents deposited to cover interest, fees or premium which may be payable
upon the termination of such escrow or other arrangement) and shall rank pari
passu or junior in right of security with the Obligations or (y) unsecured; and

 

(ii)                                  the Refinancing Revolving Commitments and
Refinancing Revolving Loans:

 

(A)                               (I) shall rank pari passu in right of payment
with the Obligations and (II) shall either be (x) secured by the Collateral (and
shall not be secured by any assets of the Borrower or any Restricted Subsidiary
not constituting Collateral (except if such Refinancing Revolving Commitments
were made pursuant to an escrow or similar arrangement solely with respect to
proceeds of such Refinancing Revolving Commitments and Refinancing Revolving
Loans plus any other cash or Cash Equivalents deposited to cover interest, fees
or premium which may be payable upon the termination of such escrow or other
arrangement)) and shall rank pari passu or junior in right of security with the
Obligations or (y) unsecured,

 

(B)                               shall not have a final scheduled maturity date
earlier than, or mandatory scheduled commitment reductions prior to, the
Maturity Date with respect to the Refinanced Debt,

 

(C)                               shall provide that the borrowing and repayment
(except for (1) payments of interest and fees at different rates on Refinancing
Revolving Commitments (and related outstandings), (2) repayments required upon
the Maturity Date of the Refinancing Revolving Commitments and (3) repayments
made in connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Commitments after the associated Refinancing Closing Date shall be
made on a pro rata basis with all other Revolving Commitments,

 

(D)                               subject to the provisions of Section 2.3(c) to
the extent dealing with Letters of Credit which mature or expire after a
Maturity Date when there exists Refinancing Revolving Commitments with a longer
Maturity Date, all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Commitments existing on the Refinancing Closing Date (and except as
provided

 

112

--------------------------------------------------------------------------------


 

in Section 2.3(c), without giving effect to changes thereto on an earlier
Maturity Date with respect to Letters of Credit theretofore incurred or issued),

 

(E)                                in the case of any Refinancing Revolving
Commitments secured on a pari passu basis with the Revolving Commitments, shall
provide that the permanent repayment of Revolving Loans with respect to, and
termination or reduction of, Refinancing Revolving Commitments after the
associated Refinancing Closing Date shall be made on a pro rata basis, or on a
less than (but not greater than, except that Refinancing Revolving Commitments
may participate on a greater than pro rata basis in any permanent prepayments
and termination with other Revolving Commitments, other than the Revolving
Commitments in effect on the Closing Date) pro rata basis, with all other
Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate Commitments in respect of any such Class of
Revolving Loans on a greater than pro rata basis as compared to any other
Class of Revolving Loans with a later Maturity Date than such Class or in
connection with any refinancing thereof permitted by this Agreement,

 

(F)                                 shall provide that assignments and
participations of Refinancing Revolving Commitments and Refinancing Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Commitments and Revolving Loans existing on the
Refinancing Closing Date,

 

(G)                               shall provide that any Refinancing Revolving
Commitments may constitute a separate Class or Classes, as the case may be, of
Commitments from the Classes constituting the applicable Revolving Commitments
prior to the Refinancing Closing Date; provided at no time shall there be
Revolving Commitments hereunder (including Refinancing Revolving Commitments and
any original Revolving Commitments) which have more than three different
Maturity Dates unless otherwise agreed to by the Administrative Agent,

 

(H)                              shall have an Applicable Margin determined by
the Borrower and the applicable Refinancing Revolving Lenders, and

 

(I)                                   shall not be subject to any guarantee by
any Person other than a Credit Party and shall not include any borrower other
than the Borrower hereunder.

 

(f)                                   Refinancing Amendment.  Commitments in
respect of Refinancing Term Loans and Refinancing Revolving Commitments shall
become additional Commitments under this Agreement pursuant to an amendment (a
“Refinancing Amendment”) to this Agreement and, as appropriate, the other Credit
Documents, executed by the Borrower, each Refinancing Lender providing such
Commitments and the Administrative Agent.  The Refinancing Amendment may,
without the consent of any other Credit Party, Agent or Lender, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or

 

113

--------------------------------------------------------------------------------


 

appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.21, including, if
applicable, amendments as deemed necessary by the Administrative Agent in its
reasonable judgment to effect (i) any lien subordination and associated rights
of the applicable Lenders to the extent any Refinancing Loans are to rank junior
in right of security and (ii) that any Previously Absent Financial Maintenance
Covenant does not benefit any Term Loan hereunder.  The Borrower will use the
proceeds, if any, of the Refinancing Term Loans and Refinancing Revolving
Commitments in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, and shall permanently terminate applicable commitments under,
substantially concurrently, the applicable Refinanced Debt.

 

(g)                                  Reallocation of Revolving Exposure.  Upon
any Refinancing Closing Date on which Refinancing Revolving Commitments are
effected through the establishment of a new Class of revolving commitments
pursuant to this Section 2.21, (i) if, on such date, there are any Revolving
Loans outstanding, such Revolving Loans shall be prepaid from the proceeds of
new Refinancing Revolving Loans under such new Class of Refinancing Revolving
Commitments in such amounts as shall be necessary in order that, after giving
effect to such Loans and all such related prepayments, all Revolving Loans will
be held by all Lenders under the Revolving Commitments (including Lenders
providing such Refinancing Revolving Commitments) ratably in accordance with
their revolving commitments under all Revolving Commitments (after giving effect
to the establishment of such Refinancing Revolving Commitments), (b) in the case
of a Revolving Commitment, there shall be an automatic adjustment to the
participations hereunder in Letters of Credit held by each Lender under the
Revolving Commitments so that each such Lender shares ratably in such
participations in accordance with their revolving commitments under all
Revolving Commitments (after giving effect to the establishment of such
Refinancing Revolving Commitments), (c) each Refinancing Revolving Commitment
shall be deemed for all purposes a Revolving Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and (d) each
Refinancing Revolving Lender shall become a Lender with respect to the
Refinancing Revolving Commitments and all matters relating thereto.

 

(h)                                 Refinancing Equivalent Debt.

 

(i)                                     In lieu of incurring any Refinancing
Term Loans, the Borrower may, upon notice to the Administrative Agent, at any
time or from time to time after the Closing Date issue, incur or otherwise
obtain (A) secured Indebtedness in the form of one or more series of senior
secured notes or senior secured term loans that are secured on a pari passu
basis with the Obligations (such notes or loans, “Permitted Pari Passu Secured
Refinancing Debt”), (B) secured Indebtedness in the form of one or more series
of second lien (or other junior lien) secured notes or second lien (or other
junior lien) secured term loans (such notes or loans, “Permitted Junior Secured
Refinancing Debt”) and (C) unsecured or subordinated Indebtedness in the form of
one or more series of unsecured or subordinated notes or term loans (such notes
or loans, “Permitted Unsecured Refinancing Debt” and together with Permitted
Pari Passu Secured Refinancing Debt and Permitted Junior Secured Refinancing
Debt, “Refinancing Equivalent Debt”), in each case, in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part,
any existing Class or Classes of Loans (such Loans, “Refinanced Loans”).

 

114

--------------------------------------------------------------------------------


 

(ii)                                  Any Refinancing Equivalent Debt:

 

(A)                               (1) shall not have a final scheduled maturity
date earlier than the Maturity Date of the Refinanced Loans, (2) shall not have
a Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Loans (except by virtue of amortization or
prepayment of the Refinanced Loans prior to the time of such incurrence),
(3) shall not have scheduled amortization or payments of principal and not be
subject to mandatory redemption, repurchase or prepayment (except (x) pursuant
to an escrow or similar arrangement with respect to the proceeds of such
Refinancing Equivalent Debt or (y) with respect to change of control, asset
sale, insurance and casualty and condemnation event, mandatory offers to
purchase or prepayment events and events of default), in each case prior to the
Maturity Date of the Refinanced Loans except, in the case of Refinancing
Equivalent Debt that is secured on a pari passu basis with the Obligations, to
the extent any such payment, redemption, repurchase or prepayment obligation is
required to be applied on a pro rata or greater than pro rata basis to the
Refinanced Term Loans and except with respect to customary “AHYDO catch-up
payments,” (4) shall not be guaranteed by persons other than Guarantors and
shall not include any borrower or issuer other than the Borrower hereunder,
(5) except as otherwise set forth in this clause (h)(ii), shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) which are (taken as a whole) no more favorable
(as reasonably determined by the Borrower and conclusively evidenced by a
certificate of the Borrower) to the lenders or holders providing such
Refinancing Equivalent Debt, than those applicable to the Refinanced Loans
(except for covenants or other provisions applicable only to periods after the
Maturity Date of the applicable Refinanced Loans at the time of the issuance or
incurrence of such Refinancing Equivalent Debt),

 

(B)                               (1) if either Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt, shall be subject
to security agreements relating to such Refinancing Equivalent Debt that are
substantially the same as or more favorable to the Credit Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (2) if Permitted Pari Passu Secured Refinancing Debt,
(x) shall be secured by the Collateral on a pari passu basis with the
Obligations and shall not be secured by any property or assets of the Borrower
or any Restricted Subsidiary other than the Collateral (except pursuant to an
escrow or similar arrangement with respect to proceeds of such Permitted Pari
Passu Secured Refinancing Debt), and (y) shall be subject to an Intercreditor
Agreement, and (3) if Permitted Junior Secured Refinancing Debt, (x) shall be
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and shall not be secured by any property
or assets of the Borrower or any Restricted Subsidiary other than the Collateral
(except pursuant to an escrow or similar arrangement with respect to proceeds of
such Permitted Junior Secured Refinancing Debt), and (y) shall be subject to an
Intercreditor Agreement, and

 

115

--------------------------------------------------------------------------------


 

(C)                               shall be incurred, and the proceeds thereof
used, solely to repay, repurchase, retire or refinance substantially
concurrently the Refinanced Loans and terminate all commitments thereunder.

 

(iii)                               This Section 2.21 shall supersede any
provisions in Section 2.14 or 10.1 to the contrary.

 

2.22                        Extensions of Loans.

 

(a)                                 Extension of Term Loans.  The Borrower may,
at any time and from time to time, request that all or a portion of the Term
Loans of a given Class (each, an “Existing Term Loan Tranche”) be amended to
extend the scheduled Maturity Date(s) with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
amended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.22.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, a “Term Loan Extension Notice”) setting forth the proposed terms
of the Extended Term Loans to be established, which shall (x) be identical as
offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with all Extending Term Lenders) and offered pro rata to each Lender
under such Existing Term Loan Tranche and (y) be identical to the Term Loans
under the Existing Term Loan Tranche from which such Extended Term Loans are to
be amended, except that:  (i) all or any of the scheduled amortization payments
of principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Refinancing Term Loans and Extended Term Loans) which have
more than five different Maturity Dates (unless otherwise consented to by the
Administrative Agent) (ii) the All-In-Yield with respect to the Extended Term
Loans (whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the All-In-Yield for the Term Loans
of such Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that (A) in no event shall the final
Maturity Date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Term Loans hereunder, (B) the Weighted Average Life
to Maturity of any Extended Term Loans of a given Term Loan Extension Series at
the time of establishment thereof shall be no shorter than the remaining
Weighted Average Life to Maturity of any Existing Term Loan Tranche, (C) any
such Extended Term Loans (and the Liens securing the same) shall be permitted by
the terms of the Intercreditor Agreements (to the extent any Intercreditor
Agreement is then in effect), (D) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing and (E) any Extended Term Loans
may participate on a pro rata basis or less than a pro rata basis (but not

 

116

--------------------------------------------------------------------------------


 

on a greater than pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Term Loan
Extension Request.  Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a Class (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche (in which case scheduled amortization with
respect thereto shall be proportionately increased).  Each request for a Term
Loan Extension Series of Extended Term Loans proposed to be incurred under this
Section 2.22 shall be in an aggregate principal amount that is not less than
$25.0 million (it being understood that the actual principal amount thereof
provided by the applicable Lenders may be lower than such minimum amount) and
the Borrower may impose an Extension Minimum Condition with respect to any Term
Loan Extension Request, which may be waived by the Borrower in its sole
discretion.

 

(b)                                 Extension of Revolving Commitments.  The
Borrower may, at any time and from time to time, request that all or a portion
of the Revolving Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so amended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.22. 
In order to establish any Extended Revolving Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Revolver Tranche)
(each, a “Revolver Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established, which shall (x) be identical
as offered to each Lender under such Existing Revolver Tranche (including as to
the proposed interest rates and fees payable, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with all Extending Revolving Lenders) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Commitments are to be amended, except that:  (i) the Maturity Date of
the Extended Revolving Commitments may be delayed to a later date than the
Maturity Date of the Revolving Commitments of such Existing Revolver Tranche, to
the extent provided in the applicable Extension Amendment; provided, however,
that at no time shall there be Classes of Revolving Commitments hereunder
(including Refinancing Revolving Commitments and Extended Revolving Commitments)
which have more than three different Maturity Dates (unless otherwise consented
to by the Administrative Agent in its reasonable discretion); (ii) the
All-In-Yield with respect to extensions of credit under the Extended Revolving
Commitments (whether in the form of interest rate margin, upfront fees, original
issue discount or otherwise) may be different than the All-In-Yield for
extensions of credit under the Revolving Commitments of such Existing Revolver
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Commitments); and (iv) all
borrowings under the applicable Revolving Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except

 

117

--------------------------------------------------------------------------------


 

(I) for payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (II) for repayments required upon the
Maturity Date of the non-extending Revolving Commitments and (III) Extended
Revolving Commitments may participate on a less than (but not greater than,
except that Extended Revolving Commitments may participate on a greater than pro
rata basis in any permanent prepayments and termination with other Revolving
Commitments, other than the Revolving Commitments in effect on the Closing Date)
pro rata basis, with all other Revolving Commitments existing on the date of
effectiveness of any Extension Amendment), except that the Borrower shall be
permitted to permanently repay and terminate Commitments in respect of any such
Class of Revolving Loans on a greater than pro rata basis as compared to any
other Class of Revolving Loans with a later Maturity Date than such Class or in
connection with any refinancing thereof permitted by this Agreement; provided,
further, that (A) in no event shall the final Maturity Date of any Extended
Revolving Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Commitments hereunder, (B) any such Extended Revolving Commitments
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect) and (C) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing.  Any Extended Revolving Commitments amended
pursuant to any Revolver Extension Request shall be designated a Class (each, a
“Revolver Extension Series”) of Extended Revolving Commitments for all purposes
of this Agreement; provided that any Extended Revolving Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche.  Each
request for a Revolver Extension Series of Extended Revolving Commitments
proposed to be incurred under this Section 2.22 shall be in an aggregate
principal amount that is not less than $25.0 million (it being understood that
the actual principal amount thereof provided by the applicable Lenders may be
lower than such minimum amount) and the Borrower may impose an Extension Minimum
Condition with respect to any Revolver Extension Request, which may be waived by
the Borrower in its sole discretion.

 

(c)                                  Extension Request.  The Borrower shall
provide the applicable Extension Request at least ten Business Days (or such
shorter period as may be agreed by the Administrative Agent) prior to the date
on which Lenders under the Existing Term Loan Tranche or Existing Revolver
Tranche, as applicable, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.22.  No Lender shall have any obligation to agree to have any
of its Term Loans of any Existing Term Loan Tranche amended into Extended Term
Loans or any of its Revolving Commitments amended into Extended Revolving
Commitments, as applicable, pursuant to any Extension Request.  Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Extension Request amended into Extended Term
Loans and any Revolving Lender (each, an “Extending Revolving Lender”) wishing
to have all or a portion of its Revolving Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Commitments, as applicable, shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or

 

118

--------------------------------------------------------------------------------


 

Revolving Commitments under the Existing Revolver Tranche, as applicable, which
it has elected to request be amended into Extended Term Loans or Extended
Revolving Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent).  The Borrower may amend,
revoke or replace an Extension Request pursuant to procedures reasonably
acceptable to the Administrative Agent at any time prior to the date (the
“Extension Request Deadline”) on which Lenders under the applicable Existing
Term Loan Tranche or Existing Revolver Tranche are requested to respond to the
Extension Request.  Any Lender may revoke an Extension Election at any time
prior to 5:00 p.m. on the date that is two Business Days prior to the Extension
Request Deadline, at which point the Extension Election becomes irrevocable
(unless otherwise agreed by the Borrower).  The revocation of an Extension
Election prior to the Extension Request Deadline shall not prejudice any
Lender’s right to submit a new Extension Election prior to the Extension Request
Deadline.  In the event that the aggregate principal amount of Term Loans under
the Existing Term Loan Tranche or Revolving Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Loan
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested to be extended pursuant to the
Extension Request, Term Loans or Revolving Commitments, as applicable, subject
to Extension Elections shall be amended to Extended Term Loans or Extended
Revolving Commitments, as applicable, on a pro rata basis (subject to rounding
by the Administrative Agent, which shall be conclusive), based on the aggregate
principal amount of Term Loans or Revolving Commitments, as applicable, included
in each such Extension Election.

 

(d)                                 Extension Amendment.  Extended Term Loans
and Extended Revolving Commitments shall be established pursuant to an amendment
(each, a “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender or Extending Revolving
Lender, as applicable, providing an Extended Term Loan or Extended Revolving
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Section 2.22(a) or (b) above, respectively (but which
shall not require the consent of any other Lender).  The effectiveness of any
Extension Amendment shall be subject to, if reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date (conformed as appropriate) other than changes to such legal
opinions resulting from a Change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans or Extended Revolving Commitments, as applicable,
are provided with the benefit of the applicable Credit Documents.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Credit Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Commitments, as applicable, incurred pursuant
thereto, (ii) modify the scheduled repayments set forth in Section 2.10 with
respect to any Existing Term Loan Tranche subject to an Extension Election to
reflect a reduction in the principal amount of the Term Loans required to be
paid thereunder in an amount equal to the aggregate principal amount of the
Extended

 

119

--------------------------------------------------------------------------------


 

Term Loans amended pursuant to the applicable Extension (with such amount to be
applied ratably to reduce scheduled repayments of such Term Loans required
pursuant to Section 2.10), (iii) modify the prepayments set forth in
Section 2.11 and Section 2.12 to reflect the existence of the Extended Term
Loans and the application of prepayments with respect thereto and (iv) effect
such other amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.22, and the
Requisite Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

 

(e)                                  No conversion or extension of Loans or
Commitments pursuant to any Extension in accordance with this Section 2.22 shall
constitute a voluntary or mandatory prepayment or repayment for purposes of this
Agreement.

 

(f)                                   This Section 2.22 shall supersede any
provisions in Section 2.14 or 10.1 to the contrary.

 

2.23                        Swing Line Loans.

 

(a)                                 Swing Line Loans Commitments.  During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Swing Line Lender may, in its sole discretion, make Swing Line Loans to the
Borrower, in Dollars, in the aggregate amount up to but not exceeding the Swing
Line Sublimit; provided that, after giving effect to the making of any Swing
Line Loan, (w) the Total Utilization of Revolving Commitments shall not exceed
the Revolving Commitments then in effect, (x) the aggregate Outstanding Amount
of the Revolving Loans and Swing Line Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of L/C Obligations, shall not exceed
such Lender’s Revolving Commitment then in effect, (y) the Outstanding Amount of
Swing Line Loans shall not exceed the Swing Line Sublimit, and (z) the aggregate
Outstanding Amount of Revolving Loans and Swing Line Loans made by the Swing
Line Lender, plus the aggregate Outstanding Amount of all Letters of Credit
issued by such Swing Line Lender, plus the Swing Line Lender’s Pro Rata Share of
the Outstanding Amount of L/C Obligations issued by L/C Issuers other than the
Swing Line Lender shall not exceed the Swing Line Lender’s Revolving Commitment
at such time. Amounts borrowed pursuant to this Section 2.23 may be repaid and
reborrowed during the Revolving Commitment Period.  The Swing Line Lender’s
Commitment to make Swing Line Loans shall expire on the latest Revolving
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than such date.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.23, prepay under
Section 2.12, and reborrow under this Section 2.23.

 

(b)                                 Borrowing Mechanics for Swing Line Loans.

 

(i)                                     Swing Line Loans shall be made in an
aggregate minimum amount of $500,000 and integral multiples of $250,000 in
excess of that amount.

 

(ii)                                  To request the making of a Swing Line Loan
hereunder, the Borrower shall notify the Swing Line Lender of such request in
writing by delivery (which may be by

 

120

--------------------------------------------------------------------------------


 

facsimile) of a Funding Notice signed by such Borrower not later than
1:00 p.m. (New York City time) on the date of the proposed Borrowing.

 

(iii)                               The Swing Line Lender shall make the amount
of its Swing Line Loan available to the Borrower not later than 2:00 p.m. (New
York City time) on the date specified in the relevant Funding Notice by wire
transfer of same day funds in Dollars to be credited to the account of the
Borrower at the principal office designated by the Administrative Agent or such
other account as may be designated in writing to the Swing Line Lender by such
Borrower.

 

(iv)                              With respect to any Swing Line Loans which
have not been voluntarily prepaid by the Borrower pursuant to Section 2.12, the
Swing Line Lender may at any time in its sole and absolute discretion, deliver
to the Administrative Agent (with a copy to the Borrower) at least one Business
Day in advance of the proposed Borrowing, a notice (which shall be deemed to be
a Funding Notice given by the Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on the date of such Borrowing in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which the Swing Line Lender requests Lenders to prepay. 
Anything contained in this Agreement to the contrary notwithstanding, (A) the
proceeds of such Revolving Loans made by the Lenders other than the Swing Line
Lender shall be immediately delivered to the Swing Line Lender (and not to any
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (B) if the Swing Line Lender is a Revolving Lender, on the day
such Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by the Swing Line Lender to the Borrower, and such portion
of the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower.  The Borrower hereby authorizes the
Swing Line Lender to charge such Borrower’s accounts with the Swing Line Lender
(up to the amount available in each such account) in order to immediately pay
the Swing Line Lender the amount of the Refunded Swing Line Loans to the extent
the proceeds of such Revolving Loans made by the Lenders, including the
Revolving Loans deemed to be made by the Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans.  If any portion of any such
amount paid (or deemed to be paid) to the Swing Line Lender should be recovered
by or on behalf of any Borrower from the Swing Line Lender in bankruptcy or
insolvency, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders.

 

(v)                                 If for any reason Revolving Loans are not
made pursuant to Section 2.23(b)(iv) in an amount sufficient to repay any
amounts owed to the Swing Line Lender in respect of any outstanding Swing Line
Loans on or before the third Business Day after demand for payment thereof by
the Swing Line Lender, each Lender holding a Revolving Commitment shall be
deemed to, and hereby agrees to, have purchased a participation in such
outstanding Swing Line Loans, and in an amount equal to its Pro Rata Share of
the applicable unpaid amount together with accrued interest thereon.  Upon one
Business Day’s notice from the Swing Line Lender, each Lender holding a
Revolving Commitment shall deliver to the Swing Line Lender an amount equal to
its respective participation in the applicable unpaid amount in Same Day Funds
at the principal office of the Swing Line Lender.  In order to evidence such

 

121

--------------------------------------------------------------------------------


 

participation, each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to the Swing Line Lender.  In the event any
Lender holding a Revolving Commitment fails to make available to the Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swing Line Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the rate customarily used by the
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate.  A certificate of the Swing Line Lender submitted to any Lender with
respect to amounts owing under this Section 2.23(b)(v) shall be conclusive
absent manifest error.  No funding of risk participations hereunder shall
relieve or otherwise impair the obligation of the Borrower to repay Swing Line
Loans, together with interest, as provided for in this Agreement.

 

(vi)                              Notwithstanding anything contained herein to
the contrary, (A) each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to
Section 2.23(b)(iv) and each Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to Section 2.23(b)(v) shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (2) the occurrence or continuation of a Default or Event of
Default; (3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (4) any
breach of this Agreement or any other Credit Document by any party thereto; or
(5) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
to make Revolving Loans hereunder (but not to purchase and fund risk
participations in Swing Line Loans pursuant Section 2.23(b)(iii) above) are
subject to the condition that the Swing Line Lender had not received prior
notice from a Borrower or the Required Lenders that any of the conditions under
Section 3.2 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (B) the Swing Line Lender shall
not be obligated to make any Swing Line Loans (1) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default or (2) at a time when any Lender is a Defaulting Lender unless the
participations therein have been reallocated in the manner specified in
Section 2.19(a)(iv) above or, if not so reallocated, the Swing Line Lender has
entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by Cash Collateralizing 103% of
such Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.

 

(c)                                  Resignation and Removal of Swing Line
Lender.  So long as a replacement Swing Line Lender reasonably acceptable to the
Borrower has been identified and has agreed to assume the responsibilities of
the Swing Line Lender, the Swing Line Lender may resign as the Swing Line Lender
upon thirty days’ prior written notice to the Administrative Agent, the Lenders
and the Borrower.  The Swing Line Lender may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Swing Line
Lender (provided that no consent of the replaced Swing Line Lender will be
required if the replaced Swing Line Lender is a Defaulting Lender or has no
Swing Line Loans outstanding or such Swing Line Loans will be prepaid on the
effective date of such removal) and the successor

 

122

--------------------------------------------------------------------------------


 

Swing Line Lender.  The Administrative Agent shall notify the Lenders of any
such replacement of the Swing Line Lender.  At the time any such replacement or
resignation shall become effective, the Borrower shall prepay any outstanding
Swing Line Loans made by the resigning or removed Swing Line Lender.  From and
after the effective date of any such replacement or resignation, (x) any
successor Swing Line Lender shall have all the rights and obligations of a Swing
Line Lender under this Agreement with respect to Swing Line Loans made
thereafter and (y) references herein to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require.

 

(d)                                 If the Maturity Date shall have occurred in
respect of any Class of Revolving Commitments at a time when another Class or
Classes of Revolving Commitments is or are in effect with a longer Maturity
Date, then on the earliest occurring Maturity Date all then-outstanding Swing
Line Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swing Line Loans as a result of the
occurrence of such Maturity Date); provided, however, that if, on the occurrence
of such earliest Maturity Date (after giving effect to any repayments of
Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.3(c)), there shall exist one or more Classes of
sufficient unutilized Revolving Commitments so that the respective outstanding
Swing Line Loans could be incurred pursuant to such Revolving Commitments which
will remain in effect after the occurrence of such Maturity Date, then there
shall be an automatic adjustment on such date of the participations in such
Swing Line Loans and same shall be deemed to have been incurred solely pursuant
to the relevant Revolving Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest Maturity Date.

 

2.24                        Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(each of which shall be entitled to agree or decline to participate in such
Permitted Debt Exchange Offer in its sole discretion) on a pro rata basis (other
than any Lender that, if requested by the Borrower, is unable to certify that it
is either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act)) with outstanding Term Loans of a particular
Class, as selected by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans of such Class in
the form of senior secured or senior unsecured, senior subordinated or
subordinated notes (which notes, if secured, may either have the same Lien
priority as the Obligations or may be secured by a Lien ranking junior to the
Lien securing the Obligations) (such notes, “Permitted Debt Exchange Notes,” and
each such exchange a “Permitted Debt Exchange”), so long as the following
conditions are satisfied:  (i) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall be equal to or less than the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the exchange, (ii) the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans exchanged by the Borrower pursuant to
any Permitted Debt Exchange shall automatically be

 

123

--------------------------------------------------------------------------------


 

cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment Agreement,
or such other form as may be reasonably requested by the Administrative Agent,
in respect thereof pursuant to which the respective Lender assigns its interest
in the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrower for immediate cancellation), (iii) such Permitted Debt Exchange Notes
shall have a final maturity no earlier than the Maturity Date applicable to the
Class of Term Loans being exchanged, (iv) the Weighted Average Life to Maturity
of such Permitted Debt Exchange Notes shall not be shorter than that of the
Class of Term Loans being exchanged, (v) such Permitted Debt Exchange Notes
shall be unsecured or secured only by the Collateral and subject to the
Intercreditor Agreement, (vi) such Permitted Debt Exchange Notes shall not be
guaranteed by any Person that is not a Guarantor, (vii) if the aggregate
principal amount of all Term Loans (calculated on the face amount thereof)
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (viii) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Administrative Agent, and (ix) any applicable Minimum
Exchange Tender Condition shall be satisfied.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by the Borrower pursuant to this Section 2.24, (i) such Permitted Debt
Exchanges (and the cancellation of the exchanged Term Loans in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.12 and (ii) such Permitted Debt Exchange Offer shall
be made for not less than $25.0 million in aggregate principal amount of Term
Loans, provided that, subject to the foregoing clause (ii), the Borrower may at
its election specify as a condition (a “Minimum Exchange Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans be tendered.

 

(c)                                  In connection with each Permitted Debt
Exchange, the Borrower shall provide the Administrative Agent at least ten
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent) prior written notice thereof, and the Borrower and the Administrative
Agent, acting reasonably, shall mutually agree to such procedures as may be
necessary or advisable to accomplish the purposes of this Section 2.24; provided
that the terms of any Permitted Debt Exchange Offer shall provide that the date
by which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made.

 

124

--------------------------------------------------------------------------------


 

SECTION 3.                                   CONDITIONS PRECEDENT

 

3.1                               Closing Date.  The obligation of each Lender
or L/C Issuer, as applicable, to make Credit Extensions on the Closing Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived), in each case, as determined by each
Arranger:

 

(a)                                 Credit Documents.  Subject to the Limited
Conditionality Provisions, the Administrative Agent shall have received (i) this
Agreement, the Intra-Group Subordination Agreement, the Pledge and Security
Agreement, and each other Collateral Document required to be delivered on or
prior to the Closing Date, in each case, duly executed and delivered by an
Authorized Officer of each Credit Party that is a party thereto and (ii) for the
account of each Lender that has requested the same at least three Business Days
prior to the Closing Date, a Note executed and delivered by an Authorized
Officer of the Borrower.

 

(b)                                                    Funding Notice.  Prior to
the Closing Date, the Administrative Agent shall have received a Funding Notice
meeting the requirements of Section 2.1.

 

(c)                                  The Acquisition.  The following
transactions shall be consummated substantially simultaneously with the initial
Credit Extensions on the Closing Date:

 

(i)                                     the Acquisition, in all material
respects in accordance with the terms of the Acquisition Agreement, but without
giving effect to any amendment, waiver or consent by the Borrower that is
material and adverse to the interests of the Lenders without the consent of the
Arrangers, such consent not to be unreasonably withheld, delayed or conditioned;
provided that (x) any increase in the purchase price shall not be deemed to be
materially adverse to the Lenders or the  Arrangers if it is solely funded by
equity or internally-generated cash of the Borrower, and (y) any decrease in the
purchase price shall be deemed not materially adverse to the Lenders or the
Arrangers provided that such reduction of the purchase price is first allocated
to a reduction in the amount to be funded under the Initial Tranche A Term Loan
Commitment and thereafter allocated to a reduction in the amount to be funded
under the Initial Tranche B Term Loan Commitment; and provided, further, that
any modification, amendment, consent or waiver in respect of the definition of
“Material Adverse Effect” shall be deemed to be material and adverse to the
interests of the Lenders; and

 

(ii)                                  the issuance and sale of the Senior Notes.

 

(d)                                 Financial Statements.  (i)  The Arrangers
shall have received (a) GAAP audited consolidated balance sheets and related
statements of comprehensive income, changes in stockholders’ equity and cash
flows of the Borrower for the three most recently completed fiscal years ended
at least 90 days prior to the Closing Date and (b) consolidated balance sheets
and related statements of income, changes in equity and cash flows of the
Borrower for each subsequent fiscal quarter (other than the fourth fiscal
quarter of the Borrower’s fiscal year) ended at least 45 days prior to the
Closing Date (and the corresponding period of the prior fiscal year). The
Arrangers hereby acknowledge receipt of the financial statements in the
foregoing clause (a) for the fiscal years of the Borrower ended June 30, 2015,
June 30, 2014 and June 30, 2013.

 

125

--------------------------------------------------------------------------------


 

(ii)                                  The Arrangers shall have received a pro
forma consolidated balance sheet of the Borrower as of June 30, 2015 and a pro
forma statement of operations and EBITDA for the twelve-month period ending on
such balance sheet date, in each case adjusted to give effect to the
Transactions, the other transactions related thereto and such other adjustments
as are reflected in the agreed financial model and prepared in accordance with
applicable disclosure requirements.

 

(iii)                               The Arrangers shall have received: 
(a) audited consolidated financial statements of the Transferred Subsidiary,
prepared in accordance with GAAP, which shall be comprised of (i) a consolidated
statement of operations and comprehensive income, a consolidated statement of
changes in stockholder’s equity and a consolidated statement of cash flows in
respect of the fiscal years ended December 31, 2014, December 31, 2013 and
December 31, 2012 and (ii) a consolidated balance sheet as of December 31, 2014
and December 31, 2013; and (b) unaudited condensed consolidated financial
statements of the Transferred Subsidiary prepared in accordance with GAAP, which
shall be comprised of (i) a condensed consolidated statement of operations and
comprehensive income and a condensed consolidated statement of cash flows for
the interim three, six or nine month period, as applicable, ended as of the last
day of each fiscal quarter following December 31, 2014 ended at least forty-five
days prior to the Closing Date and the comparable interim period ended as of the
last day of the corresponding fiscal quarter(s) in the preceding fiscal year and
(ii) a condensed consolidated balance sheet as of the last day of  each fiscal
quarter following December 31, 2014 ended at least forty-five days prior to the
Closing Date (which shall have been reviewed by the independent auditors for the
Sellers as provided in the procedures specified by the American Institute of
Certified Public Accountants in AU-C Section 930).  The Arrangers hereby
acknowledge receipt of the financial statements in the forgoing clause (i) and,
in respect of the fiscal quarters of the Transferred Subsidiary ended March 31,
2015 and June 30, 2015, in the foregoing clause (ii).

 

(e)                                  Fees.  All accrued and reasonable fees,
costs and expenses (including legal fees and expenses and the fees and expenses
of any other advisors) and other compensation due and payable to the
Administrative Agent, the Arrangers and the Lenders shall have been paid to the
extent due and payable and to the extent invoiced at least three Business Days
prior to the Closing Date.

 

(f)                                   Solvency Certificate.  The Administrative
Agent shall have received the Solvency Certificate duly executed by a Financial
Officer of the Borrower.

 

(g)                                  Closing Deliverables.  Subject to the
Limited Conditionality Provisions, the Administrative Agent shall have received
a certificate of an Authorized Officer of each Credit Party listed on the
signature pages hereto, dated the Closing Date and certifying:

 

(i)                                     that attached thereto is a true and
complete copy of the Organizational Documents of such Credit Party, (1) in the
case of a corporation or limited liability company, certified as of a recent
date by the Secretary of State (or other similar official of the applicable
Governmental Authority where such certification is available) of the
jurisdiction of its organization or (2) otherwise certified by the Secretary or
Assistant

 

126

--------------------------------------------------------------------------------


 

Secretary or a director of such Credit Party or another Person duly authorized
by the constituent documents of such Credit Party, in each case with a
certification that such governing document has not been amended since the date
of the last amendment disclosed pursuant to this subclause (g)(i);

 

(ii)                                  that attached thereto is a certificate as
to the good standing (or equivalent document to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Credit Party
as of a recent date from the Secretary of State (or other similar official of
the jurisdiction of its organization, to the extent readily available in the
relevant jurisdiction);

 

(iii)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors or (in the case of a
unanimous shareholder declaration) the shareholder, of such Credit Party
authorizing (A) the Transactions and the execution, delivery and performance of
the Credit Documents to which it is a party or any other document delivered in
connection herewith and that such resolutions have not been modified, rescinded
or amended and are in full force and effect and (B) a named Person or persons to
sign such Credit Documents and any documents to be delivered by such Credit
Party pursuant thereto; and

 

(iv)                              as to the incumbency and specimen signature of
each Authorized Officer executing the Credit Documents or any other document
delivered in connection herewith on behalf of such Credit Party.

 

(h)                                 Legal Opinions.  The Arrangers shall have
received:

 

(i)                                     a customary legal opinion of Debevoise &
Plimpton LLP, New York counsel to the Borrower;

 

(ii)                                  a customary legal opinion of Fox
Rothschild LLP, Pennsylvania and Delaware counsel to the Borrower;

 

(iii)                               a customary legal opinion of Taft
Stettinius & Hollister LLP, Indiana counsel to the Borrower;

 

(iv)                              a customary legal opinion of Holland & Hart
LLP, Wyoming counsel to the Borrower;

 

(i)                                     Pledged Equity Interests; Pledged
Notes.  Subject to the Limited Conditionality Provisions and except as otherwise
agreed by the Administrative Agent, the Administrative Agent shall have received
(i) the certificates representing the Equity Interests pledged pursuant to the
Pledge and Security Agreement (if such Equity Interests are certificated),
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note required to be delivered by the Credit Parties pursuant to the Pledge and
Security Agreement endorsed in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

127

--------------------------------------------------------------------------------


 

(j)                                    Security Interests.  The Administrative
Agent shall have received the results of a search of the UCC filings made with
respect to the Credit Parties in the applicable jurisdictions for each Credit
Party (subject to the Limited Conditionality Provisions) and copies of the
financing statements (or similar documents, if any) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.2 or have been or will contemporaneously with the initial funding of
the Loans on the Closing Date be released or terminated.  Subject to the Limited
Conditionality Provisions, each document (including any UCC financing statement
(or similar documents)) required by the Collateral Documents or reasonably
requested by the Administrative Agent (subject to the terms of the Pledge and
Security Agreement) to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall have
been filed, registered or recorded or shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation.

 

(k)                                 Know Your Customer and Other Required
Information.  The Administrative Agent shall have received, no later than three
Business Days prior to the Closing Date, all documentation and other information
about the Credit Parties that is required by bank regulatory authorities under
applicable “know your customer”, anti-terrorist financing, government sanction
and anti-money laundering rules, guidelines, orders and regulations, including
the U.S.A. PATRIOT Act and the Proceeds of Crime (Money Laundering)
(collectively, “AML Legislation”) to the extent reasonable and customary and
requested in writing by the Administrative Agent and the Arrangers at least
seven days prior to the Closing Date.

 

(l)                                     No Material Adverse Effect.  Since
June 30, 2015, there shall not have occurred any Material Adverse Effect.

 

(m)                             Indebtedness.  After giving effect to the
Transactions and the other transactions contemplated hereby, the Borrower and
the Restricted Subsidiaries shall not have any outstanding Indebtedness for
borrowed money other than (i) the Obligations, (ii) the Senior Notes and
(iii) other Indebtedness permitted under Section 6.1.  Prior to or substantially
concurrently with the initial funding of the Loans, the Refinancing shall have
occurred and all related guaranties and security interests will be terminated
and released.

 

(n)                                 Officer’s Certificate as to Certain
Representations and Warranties.  The Acquisition Agreement Representations and
the Specified Representations shall be true and correct in all material respects
as of the Closing Date, except in the case of any Acquisition Agreement
Representation or Specified Representation which expressly relates to a given
date or period, in which case such representation and warranty shall be true and
correct in all material respects as of the respective date or respective period,
as the case may be (provided that, to the extent any Specified Representation is
qualified by, or subject to, “materiality,” “material adverse effect” or similar
language, (i) such qualification shall refer to the definition of “Material
Adverse Effect” and (ii) the same shall be true and correct in all respects). 
The Administrative Agent shall have received a closing certificate, signed by an
Authorized Officer of the Borrower,

 

128

--------------------------------------------------------------------------------


 

dated the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent.

 

For purposes of determining whether the conditions specified in this Section 3.1
have been satisfied, by releasing its signature page hereto, the Administrative
Agent and each Lender shall be deemed to have consented to, approved or accepted
or waived, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be.

 

Notwithstanding the foregoing, including the requirements set forth in the
definition of “Collateral and Guarantee Requirement”, to the extent any security
interest in the Collateral (other than the creation and perfection of security
interests (x) in any Collateral the security interest in which may be perfected
by the filing of a UCC financing statement and (y) in capital stock with respect
to which a lien may be perfected by the delivery of certificates evidencing
Equity Interests (together with undated powers executed in blank) for the
Borrower and wholly-owned Domestic Subsidiaries of the Borrower not Immaterial
Subsidiaries) is not or cannot be provided or perfected on the Closing Date
after Borrower’s use of commercially reasonable efforts to do so without undue
burden or expense, then the provision of any such lien search and/or the
perfection of security interests in such Collateral shall not constitute a
condition precedent to the making of any Credit Extension on the Closing Date,
but shall be required to be delivered and/or perfected within 90 days after the
Closing Date (in each case, subject to extensions to be agreed upon by the
Administrative Agent in its reasonable discretion).  The provisions in this
paragraph are referred to as the “Limited Conditionality Provisions”.

 

3.2                               Conditions to Any Credit Extension After the
Closing Date.  The obligation of each Lender to make any Loan or each L/C Issuer
to issue any Letter of Credit, on any Credit Date (other than the Closing Date),
are subject to the satisfaction (or waiver) of the following conditions
precedent:

 

(a)                                 the Administrative Agent shall have received
a fully executed and delivered Funding Notice or Letter of Credit Application,
as the case may be;

 

(b)                                 after making the Credit Extensions requested
on such Credit Date, the Total Utilization of Revolving Commitments shall not
exceed the Revolving Commitments then in effect;

 

(c)                                  other than with respect to an Incremental
Term Loan being made in connection with a Limited Condition Acquisition, as of
such Credit Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and

 

129

--------------------------------------------------------------------------------


 

(d)                                 other than with respect to an Incremental
Term Loan being made in connection with a Limited Condition Acquisition, as of
such Credit Date, no event shall have occurred and be continuing or would result
from the consummation of the applicable Credit Extension that would constitute a
Default or an Event of Default.

 

SECTION 4.                                   REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents, Lenders and L/C Issuers to enter into this Agreement
and to make each Credit Extension to be made thereby, the Borrower, with respect
to itself and each of its Restricted Subsidiaries, represents and warrants
(other than on the Closing Date, with respect to Section 4.6) to each Agent,
Lender and L/C Issuer that the following statements are true and correct:

 

4.1                               Organization; Powers.  Each of the Borrower
and its Restricted Subsidiaries (a) is a limited liability company, corporation
or partnership duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) is in good standing (or, if applicable in
a foreign jurisdiction, enjoys the equivalent status to the extent such
equivalent status exists under the laws of any foreign jurisdiction of
organization) under the laws of its jurisdiction of organization and has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Credit Documents
to which it is a party and, in the case of the Borrower, to borrow and otherwise
obtain credit hereunder; except in each case referred to in clauses (b) and
(c) where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

4.2                               Authorization.  The execution, delivery and
performance by each of the Credit Parties of each of the Credit Documents to
which it is a party and the borrowings hereunder (a) have been duly authorized
by all corporate, stockholder or limited liability company or partnership or
organizational action required to be obtained by such Credit Party and (b) will
not (A) violate (i) any provision of applicable law, statute, rule or
regulation, (ii) any provision of the certificate or articles of incorporation
or other constitutive documents or by-laws of such Credit Party, (iii) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority that has jurisdiction over such Credit Party or (iv) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which such Credit Party is a party or by which
any of them or any of their property is or may be bound or (B) be in conflict
with, result in a breach of or constitute a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (b)(A)(i) (other than with
respect to the Borrower), (ii), (iii) or (iv) or (b)(B), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.3                               Enforceability.  The Credit Documents have
been duly executed and delivered by each Credit Party that is a party thereto
and constitute the legal, valid and binding obligations of such Credit Party and
are enforceable against each such Credit Party in accordance with their

 

130

--------------------------------------------------------------------------------


 

respective terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.

 

4.4                               Governmental Approvals; Third-Party Consents. 
No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority or third party is or will be required in
connection with the Transactions, the perfection or maintenance of the Liens
created under the Collateral Documents (other than Liens with respect to
Intellectual Property, the perfection of which is addressed in Section 4.17(c))
or the exercise by any Agent or any Lender of its rights under the Credit
Documents or the remedies in respect of the Collateral, except for (a) the
filing of UCC and financing statements (or similar documents), (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) recordation of any mortgages, (d) such as have been made or obtained
and are in full force and effect, (e) such other actions, consents and approvals
with respect to which the failure to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 4.4.

 

4.5                               Financial Statements.  The financial
statements referenced in Sections 3.1(d)(i) and (iii), together with the
unqualified auditor’s reports thereon in the case of annual audited financial
statements referred to therein, fairly present in all material respects the
consolidated financial condition of Borrower as of the date thereof and its
financial performance and cash flows for the periods covered thereby in
accordance with GAAP, except as otherwise expressly noted therein.  The pro
forma financial statements referenced in Section 3.1(d)(ii) have been properly
computed and presented based on reasonable assumptions and appropriate
adjustments to give effect to the Transactions.

 

4.6                               No Material Adverse Effect.  Since the Closing
Date, there has been no event, development or circumstance that has had a
Material Adverse Effect.

 

4.7                               Title to Properties.  Except as disclosed in
Schedule 6.2, each of the Borrower and the Restricted Subsidiaries has valid fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its owned or leased material real properties and has
valid title to its personal property and assets, except where the failure to
have such title, interests or easements would not reasonably be expected to
have, a Material Adverse Effect.  All such properties and assets fee-owned (or
in jurisdictions where no fee-owned concept is applicable, owned) by any Credit
Party are free and clear of Liens, other than (i) Liens and encumbrances
permitted by Section 6.2, and (ii) licenses, sublicenses, covenants not to sue,
releases or other rights under Intellectual Property granted to others in the
ordinary course of business or in the reasonable business judgment of the
Borrower or any of the Restricted Subsidiaries.

 

4.8                               Equity Interests and Ownership of
Subsidiaries.

 

(a)                                 Schedule 4.8 sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of the Borrower and, as to each such

 

131

--------------------------------------------------------------------------------


 

subsidiary, the percentage of each class of Equity Interests owned by the
Borrower or any such subsidiary.

 

(b)                                 As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
any of its Restricted Subsidiaries.

 

4.9                               Litigation; Compliance with Laws.

 

(a)                                 As of the Closing Date, except as set forth
on Schedule 4.9, there are no actions, suits or proceedings at law or in equity
or, to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against the Borrower or its Restricted
Subsidiaries:  (i) that involve any Credit Document or (ii) as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)                                 None of the Borrower or its Restricted
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.10                        Federal Reserve Regulations.

 

(a)                                 None of the Borrower or any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used by the Credit Parties, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or carry Margin Stock
or to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose or (ii) for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board of Governors, including Regulation U
or Regulation X.

 

4.11                        Investment Company Act.  Neither the Borrower nor
any of its Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

4.12                        Use of Proceeds.

 

(a)                                 The proceeds of the Revolving Loans will be
used (1) on the Closing Date (x) to fund Transactions Costs in an amount not to
exceed $5.0 million, and (y) to fund any original issue discount or upfront fees
in connection with the “flex” provisions in the Fee Letter

 

132

--------------------------------------------------------------------------------


 

and (2) after the Closing Date, for any purpose not prohibited by this
Agreement, including for working capital and general corporate purposes
(including Permitted Acquisitions).

 

(b)                                 The Borrower shall use the proceeds of the
Initial Tranche A Term Loans and the Initial Tranche B Term Loans made on the
Closing Date (x) to pay, directly or indirectly, the consideration for the
Acquisition, (y) to finance the Refinancing and (z) to fund the Transaction
Costs.

 

4.13                        Tax Returns.  Except as would not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and its
Restricted Subsidiaries (i) has timely filed or caused to be timely filed (after
giving effect to all extensions) all Tax returns required to have been filed by
it and each such Tax return is true and correct in all respects and (ii) has
timely paid or caused to be timely paid all Taxes shown thereon to be due and
payable by it and all other Taxes or assessments, except Taxes or assessments
that are being contested in good faith by appropriate proceedings in accordance
with Section 5.3 and for which the Borrower or its Restricted Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP.

 

4.14                        No Material Misstatements.

 

(a)                                 All written information (other than the
Projections, estimates, forecasts, forward looking information and information
of a general economic nature or general industry nature) (the “Information”)
concerning the Borrower or any of its Restricted Subsidiaries (but as of the
Closing Date, only to the knowledge of the Borrower with respect to any
Restricted Subsidiary that was not a subsidiary of the Borrower prior to the
Closing Date) or the Transactions (but only to the knowledge of the Borrower for
all Information as it relates to the Sellers or the Target Assets), and
otherwise furnished by or on behalf of the foregoing or their representatives
and made available to any Lender or the Administrative Agent in connection with
the Transactions for use in evaluating the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects as of the date such Information was furnished to the
Lenders and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in any material respect in light of the
circumstances under which such statements were made (after giving effect to all
supplements and updates thereto delivered to the Arrangers prior to such time).

 

(b)                                 The Projections, estimates, forecasts and
forward-looking information (collectively, “Forecasted Information”) (other than
information of a general economic nature or general industry nature) furnished
by or on behalf of the Borrower or its Restricted Subsidiaries and furnished to
the Administrative Agent or Lenders have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made and at
the time such Forecasted Information was furnished (it being understood that
actual results may vary materially from such Forecasted Information) and as of
the Closing Date, it being understood (A) that such Forecasted Information is as
to future events and is not to be viewed as fact, that such Forecasted
Information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, that no
assurance can

 

133

--------------------------------------------------------------------------------


 

be given that any particular projection, estimate or forecast included in the
Forecasted Information will be realized and that actual results during the
period or periods covered by any such Forecasted Information may differ
significantly from the projected results and such differences may be material
and that such Forecasted Information is not a guarantee of future financial
performance and (B) that no representation is made with respect to information
of a general economic or general industry nature.

 

4.15                        Employee Benefit Plans.  (i) The Borrower and each
of its subsidiaries are in compliance with all applicable provisions and
requirements of all applicable laws, rules and regulations with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, (ii) each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and, to the knowledge of the
Borrower, nothing has occurred subsequent to the issuance of such determination
letter which could cause such Employee Benefit Plan to lose its qualified
status, (iii) no liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by the Borrower,
any of its subsidiaries or any of their ERISA Affiliates, (iv) no ERISA Event
has occurred or, to the knowledge of the Borrower, is reasonably expected to
occur and (v) the Borrower, each of its subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan; in each case, except as would not reasonably be expected to result, in the
aggregate, in a Material Adverse Effect.

 

4.16                        Environmental Matters.  Except as set forth on
Schedule 4.16, neither the Borrower nor any of its Restricted Subsidiaries is
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim or
any Hazardous Materials Activity that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower and its subsidiaries, neither the Borrower nor any of its
subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.  There are and, to each of the Borrower’s and its subsidiaries’
knowledge, have been no conditions, occurrences or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any facility, and
none of the Borrower’s or any of its Restricted Subsidiaries’ operations
involves the treatment, storage or disposal (“TSD”) of hazardous waste, such as
could subject it to regulation as a TSD facility as defined under 40 C.F.R.
Parts 260-270 or any state equivalent.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
both the Borrower and the Restricted Subsidiaries are, and for the past two
years have been, in compliance with all Environmental Laws, and to the knowledge
of the Borrower and

 

134

--------------------------------------------------------------------------------


 

each of its subsidiaries, future compliance with all requirements pursuant to or
under Environmental Laws would not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect.  To the knowledge of the
Borrower and each of its subsidiaries, no event or condition has occurred or is
occurring with respect to the Borrower or any of its subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials or any Hazardous
Materials Activity which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

4.17                        Collateral Documents.

 

(a)                                 Subject to laws affecting creditors’ rights
generally, each Lien under each Collateral Document (other than the Pledge and
Security Agreement) creates the Lien which it is expressed to create with the
ranking and priority it is expressed to have over the property which it is
expressed to apply, subject to the Permitted Liens.

 

(b)                                 The Pledge and Security Agreement is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the pledged
collateral described in the Pledge and Security Agreement, when certificates or
promissory notes, as applicable, representing such pledged collateral are
delivered to the Collateral Agent or the Collateral Representative (as defined
in the Intercreditor Agreement), and in the case of the other Collateral
described therein (other than Intellectual Property), when financing statements
and other filings specified therein are filed in the offices specified in the
schedules to the Pledge and Security Agreement, the Collateral Agent (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in such
Collateral (other than Intellectual Property, which is addressed in
Section 4.17(c)) and, subject to Section 9-315 of the New York UCC (or any
similar or equivalent legislation as in effect from time to time in the
applicable jurisdiction), the proceeds thereof, as security for the Obligations
to the extent perfection can be obtained by filing UCC financing statements (or
similar documents, if any), in each case prior and superior in right to the Lien
of any other Person, except for Permitted Liens, to the extent any such
Permitted Lien would have priority over the Liens in favor of the Collateral
Agent pursuant to applicable law or any contract).

 

(c)                                  In the case of Collateral (described in the
Pledge and Security Agreement) that consists of Intellectual Property, when the
Pledge and Security Agreement or a short-form version thereof is properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (b) of this Section 4.17, the Collateral Agent (for the
benefit of the Secured Parties) shall have, solely if and to the extent that a
Lien on and security interest in such Intellectual Property can be perfected by
such filings in such offices, a fully perfected Lien on, and security interest
in, all right, title and interest of the Credit Parties thereunder in all such
Intellectual Property in the United States, in each case prior and superior in
right to the Lien of any other Person (except for Permitted Liens, to the extent
any such Permitted Lien would have priority over the Liens in favor of the
Collateral Agent pursuant to applicable law or any contract) (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered

 

135

--------------------------------------------------------------------------------


 

trademarks and patents, trademark and patent applications and registered
copyrights and copyright applications applied for, acquired by or issued to the
Grantors (as defined in the Pledge and Security Agreement) after the Closing
Date).

 

Notwithstanding anything in this Agreement (including this Section 4.17) or in
any other Credit Document to the contrary, no Credit Party makes any
representation or warranty as to the effects of perfection or non-perfection or
as to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign law.

 

4.18                        Insurance.  Schedule 4.18 sets forth a true,
complete and correct description of all material casualty and liability
insurance maintained by the Borrower and its subsidiaries as of two Business
Days prior to the Closing Date.  The Borrower and its Restricted Subsidiaries
(after giving effect to all self-insurance) have insurance in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses of the same size and character as the business of
the Borrower or the Restricted Subsidiary, as applicable, and, to the extent
relevant, owning similar properties in localities where such Person operates.

 

4.19                        Solvency.  On the Closing Date, after giving effect
to the consummation of the Transactions, including the making of the Loans
hereunder and the issuance and sale of the Senior Notes, and after giving effect
to the application of the proceeds of such Indebtedness under such Transactions:

 

(a)                                 the amount of the fair saleable value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, on a
“going concern” basis exceeds the value of all liabilities of the Borrower and
its Subsidiaries, on a consolidated basis, including contingent and other
liabilities, as generally determined in accordance with applicable United States
federal laws governing determinations of the insolvency of debtors;

 

(b)                                 the amount of the fair saleable value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, on a
“going concern” basis exceeds the amount that will be required to pay the
probable liabilities of the Borrower and its Subsidiaries, on a consolidated
basis, on their existing debts (including contingent liabilities) as such debts
become absolute and matured;

 

(c)                                  the Borrower and its subsidiaries, on a
consolidated basis, do not have an unreasonably small amount of capital for the
operation of the businesses in which they are engaged or proposed to be engaged;
and

 

(d)                                 the Borrower and its subsidiaries, on a
consolidated basis, will be able to pay their liabilities, including contingent
and other liabilities, as they mature.

 

For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that could reasonably be expected to become an
actual and matured liability.

 

4.20                        [Reserved].

 

136

--------------------------------------------------------------------------------


 

4.21                        Intellectual Property.  Except as set forth on
Schedule 4.21 or as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (a) to the knowledge of the Borrower,
none of the Borrower or its Restricted Subsidiaries, nor the operation of their
respective businesses, is infringing, misappropriating or otherwise violating
any Intellectual Property of any Person, (b) neither the Borrower nor any of its
Restricted Subsidiaries has received any written notice that any claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened and (c) to the knowledge of the Borrower, no Person is
infringing, misappropriating or violating any Intellectual Property owned by the
Borrower or any of its Restricted Subsidiaries.

 

4.22                        Anti-Terrorism Laws.

 

(a)                                 No Credit Party is in material violation of
any applicable law relating to Sanctions, terrorism or money laundering
(“Anti-Terrorism Laws”), including, without limitation, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the U.S.A. Patriot Act, the laws and regulations administered by OFAC,
the Trading with the Enemy Act (12 U.S.C. §95), the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and the International Emergency
Economic Powers Act (50 U.S.C. §§1701-1707).

 

(b)                                 Neither any Credit Party, nor any Restricted
Subsidiary, nor, to their knowledge, any of their respective officers,
directors, employees or agents, is any of the following:

 

(i)                                     a Prohibited Person or a Person
controlled by, or acting for or on behalf of, any Person that is a Prohibited
Person;

 

(ii)                                  a Person who commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or

 

(iii)                               a Person who is located, incorporated,
organized or ordinarily resident in a Sanctioned Jurisdiction.

 

(c)                                  The use of proceeds of the Loans and the
Letters of Credit by the Borrower or any Restricted Subsidiary will not violate
any Anti-Terrorism Laws or the FCPA.

 

4.23                        Foreign Corrupt Practices Act.  Neither any Credit
Party nor any Restricted Subsidiary has paid, offered, promised to pay or
authorized the payment of, directly or indirectly, any money or anything of
value to any Foreign Official for the purpose of influencing any act or decision
of such Foreign Official or of such Foreign Official’s Governmental Authority or
to secure any improper advantage, for the purpose of obtaining or retaining
business for or with, or directing business to, any Person, in each case in
material violation of any applicable law in the jurisdictions in which it
operates, including but not limited to the Foreign Corrupt Practices Act 1977,
as amended (the “FCPA”).

 

4.24                        [Reserved].

 

137

--------------------------------------------------------------------------------


 

4.25                        Undisclosed Liabilities.  The Borrower and the
Restricted Subsidiaries have no material obligations or liabilities, matured or
unmatured, fixed or contingent, other than (i) those set forth or adequately
provided for in the financial statements delivered to the Administrative Agent
pursuant to this Agreement, (ii) those incurred in the ordinary course of
business and not required to be set forth in the financial statements under
GAAP, (iii) those incurred in the ordinary course of business since the date of
the most recently delivered balance sheet, (iv) those incurred in connection
with the execution of this Agreement and (v) those that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.26                        Labor Matters.  As of the Closing Date, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (a) there are no strikes, lockouts, slowdowns or other
labor disputes against any Credit Party, to the knowledge of any Authorized
Officer of the Borrower, threatened, (b) the hours worked by and payments made
to employees of the Credit Parties and the subsidiaries are not, to the
knowledge of any Authorized Officer of the Borrower, in violation of the Fair
Labor Standards Act or any other applicable Federal, state, provincial,
territorial, local or foreign law dealing with such matters, (c) there is, to
the knowledge of any Authorized Officer of the Borrower, no union organization
activity and (d) all payments due from any Credit Party or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Credit Party or
such Subsidiary to the extent required by GAAP, and each Credit Party has
withheld and remitted all employee withholdings to be withheld or remitted by it
and has made all employer contributions to be made by it, in each case pursuant
to applicable law on account of employment insurance and employee income taxes
and any other required payroll deduction.  Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of the subsidiaries
is a party or by the Borrower or any of the subsidiaries is bound.

 

SECTION 5.                                   AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Revolving Commitments
have not been terminated and until the payment in full of the principal of and
interest on each Loan, cancellation or expiration (without any pending drawing)
of all Letters of Credit, and the payment in full of all fees and all other
expenses or amounts payable under any Credit Document (other than amounts in
respect of indemnification, expense reimbursement, yield protection or tax
gross-up and other contingent obligations with respect to which no claim has
been made), the Borrower shall perform, and shall cause its Restricted
Subsidiaries to perform, all covenants in this Section 5.

 

5.1                               Existence; Material Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
as otherwise expressly permitted under this Agreement, and maintain all rights
and franchises, licenses and permits material to the conduct

 

138

--------------------------------------------------------------------------------


 

of its business, in each case, except where the failure to so maintain would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Do or cause to be done all things necessary
to at all times maintain and preserve all material property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition (with ordinary wear and tear and any casualty or
condemnation excepted), except where the failure to do so would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

5.2                               Insurance.  Maintain casualty and liability
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations (after giving effect to any
self-insurance) and, with respect to the Collateral, use commercially reasonable
efforts to cause any material (i) property and property casualty insurance
policies to be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement (or comparable provisions applicable in
the relevant foreign jurisdiction) and (ii) liability policy to identify the
Administrative Agent (on behalf of itself and the Secured Parties) as additional
insured thereunder as its interest may appear, in each case in form and
substance reasonably satisfactory to the Administrative Agent.  Without limiting
the generality of the foregoing, the Borrower will maintain or cause to be
maintained flood insurance with respect to each Flood Hazard Property that is
subject to a mortgage that is located in a community that participates in the
National Flood Insurance Program, in each case, in compliance with any
applicable regulations of the Board of Directors, and to the extent required by
applicable law.

 

5.3                               Payment of Obligations.  Pay and discharge
promptly when due all obligations and liabilities (including, without
limitation, Taxes imposed upon it or upon its income or profits or in respect of
its property), before the same shall become delinquent or in default, as well as
all lawful claims that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required (a) with respect to any such Tax so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and Borrower or the affected Restricted Subsidiary, as applicable,
shall have set aside on its books adequate reserves to the extent required in
accordance with GAAP with respect thereto, or (b) except to the extent failure
to do so would reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.  Timely file or cause to be timely filed (after
giving effect to all extensions) all Tax returns required to be filed by it,
except to the extent failure to do so would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

5.4                               Financial Statements, Reports, Etc.  Furnish
to the Administrative Agent, who shall furnish to each Lender:

 

(a)                                 within 90 days after the end of each Fiscal
Year (or such longer period as may be permitted by the SEC if the Borrower were
then subject to the SEC reporting requirements as a non-accelerated flier),
(i) a consolidated balance sheet and related statements of income and
comprehensive income, changes in shareholders’ equity and cash flows showing the
financial position of the Borrower and its subsidiaries as of the close of such
Fiscal Year and their consolidated financial performance and cash flows for such
year and setting forth in

 

139

--------------------------------------------------------------------------------


 

comparative form the corresponding figures for the prior Fiscal Year and (ii) a
Narrative Report for such Fiscal Year, which consolidated balance sheet and
related statements of income and comprehensive income, changes in shareholders’
equity and cash flows shall be audited by chartered professional accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Borrower or any Material Subsidiary as a “going concern” (provided that
such report may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related solely to (i) an upcoming maturity date of any Indebtedness
incurred in compliance with Section 6.1, (ii) any potential inability to satisfy
any financial maintenance covenant included in any Indebtedness of the Borrower
or its Subsidiaries on a future date in a future period or (iii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary)) to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position and financial
performance and cash flows of the Borrower and its subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery or furnishing by the Borrower or any Parent Holding Company of an
Annual Report on Form 10-K shall satisfy the requirements of this
Section 5.4(a));

 

(b)                                 within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year (or such longer period as may be
permitted by the SEC if the Borrower were then subject to the SEC reporting
requirements as a non-accelerated flier), commencing with the Fiscal Quarter
ending December 30, 2015, (i) a consolidated balance sheet and related
statements of comprehensive income, changes in shareholders’ equity and cash
flows showing the financial position of the Borrower and its subsidiaries as of
the close of such Fiscal Quarter and their consolidated financial performance
and cash flows for such Fiscal Quarter and the then-elapsed portion of the
Fiscal Year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior Fiscal Year and (ii) a Narrative Report
for such Fiscal Quarter, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of income and comprehensive
income, changes in shareholders’ equity and cash flows shall be certified by a
Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial performance and cash flows
of the Borrower and its subsidiaries on a consolidated basis in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of footnotes)
(it being understood that the delivery or furnishing by the Borrower or any
Parent Holding Company of a Quarterly Report on Form 10-Q shall satisfy the
requirements of this Section 5.4(b));

 

(c)                                  within five Business Days of any delivery
of financial statements under paragraph (a) or (b) of this Section 5.4, a
Compliance Certificate of a Financial Officer of the Borrower (i) certifying
that no Event of Default or Default has occurred that is then continuing, except
as set forth therein, (ii) setting forth the calculation of the First Lien Net
Leverage Ratio (calculated on a Pro Forma Basis) for the twelve-month period
ending at the end of such fiscal period, (iii) setting forth the calculation of
the Secured Net Leverage Ratio (calculated on a Pro Forma Basis) for the
twelve-month period ending at the end of such fiscal period, and (iv) in
connection with the financial statements delivered under
Section 5.4(a) commencing with such delivery in connection with the fiscal year
ending June 30, 2017, a certificate setting forth the calculation of Excess Cash
Flow for the applicable Excess Cash Flow Period;

 

140

--------------------------------------------------------------------------------


 

(d)                                 within 90 days after the beginning of each
Fiscal Year, a consolidated annual budget for such Fiscal Year, including a
description of underlying assumptions with respect thereto, which budget shall
in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that such budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

 

(e)                                  promptly, from time to time, such other
customary information (which is readily available) regarding the operations,
business affairs and financial condition of the Credit Parties and their
Restricted Subsidiaries and their compliance with the terms of any Credit
Document, in each case, as the Administrative Agent may reasonably request (for
itself or on behalf of any Lender); and

 

(f)                                   promptly upon becoming aware of the
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower, any of its subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened in writing by the Internal Revenue
Service, the Department of Labor or the PBGC.

 

5.5                               Litigation and Other Notices.  Furnish to the
Administrative Agent written notice (promptly after any Authorized Officer of
the Borrower obtains actual knowledge thereof) of the following and which notice
the Administrative Agent shall furnish to the Lenders:

 

(a)                                 any Default, specifying the nature and
extent thereof and the corrective action (if any) proposed to be taken with
respect thereto; and

 

(b)                                 the filing or commencement of, or any
written threat or written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Borrower or any other Credit
Party as to which an adverse determination is reasonably probable and that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

5.6                               Compliance with Laws.  Comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including, without limitation, ERISA, the FCPA and Anti-Terrorism
Laws), except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect; provided that this Section 5.6 shall not
apply to Environmental Laws, which are the subject of Section 5.10, or to laws
related to Taxes, which are the subject of Section 5.3.

 

5.7                               Maintaining Records; Access to Properties and
Inspections.  Maintain adequate books of record and account in a manner to allow
financial statements to be prepared in conformity with GAAP consistently applied
in respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole and, upon at least ten Business Days’ notice (or, if an Event
of Default has occurred and is continuing, upon at least five Business Days’
notice), permit the Administrative Agent to visit and inspect the financial
records and the properties of the Borrower and its Restricted Subsidiaries at
reasonable times to be agreed during normal business hours, up to twice a year
(or, if an Event of Default shall have occurred and be continuing, such visit
and inspection

 

141

--------------------------------------------------------------------------------


 

may occur from time to time), subject to (i) reasonable requirements of
confidentiality, including requirements imposed by law or by contract and
(ii) the rights of tenants (to the extent the tenants are not the Borrower or
any of its subsidiaries), if applicable.  The Borrower shall reimburse the
Administrative Agent for its actual out-of-pocket costs incurred in connection
with such visits or inspections following the occurrence and during the
continuance of an Event of Default.

 

Notwithstanding anything to the contrary in Section 5.4(e) or in this
Section 5.7, none of the Borrower or any Restricted Subsidiary will be required
to disclose, or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Law or any binding agreement, or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

 

5.8                               Lender Calls.  Following receipt by the
Borrower of a written request by the Administrative Agent (which request may
only be given by the Administrative Agent to the Borrower no later than 30 days
following delivery of the annual financial statements pursuant to
Section 5.4(a) or any quarterly financial statement pursuant to Section 5.4(b)),
the Borrower shall hold an update call (which call shall take place within ten
Business Days following the receipt of such notice, as selected by the Borrower
or on such other date as may be agreed with the Administrative Agent) with a
Financial Officer of the Borrower and the Lenders to discuss the financial
position, financial performance and cash flows of the Borrower and its
Restricted Subsidiaries for the period covered by the applicable financial
statements; provided, however, if the Borrower is holding a conference call open
to the public to discuss such results, the Borrower will not be required to hold
a separate call for the Lenders.

 

5.9                               Use of Proceeds.

 

(a)                                 Use the proceeds of the Loans in the manner
set forth in Section 4.12;

 

(b)                                 Ensure that no Credit Party will use the
proceeds of the Loans or the Letters of Credit in violation of any
Anti-Terrorism Law or the FCPA; and

 

(c)                                  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would entail a
violation of Regulation T, Regulation U or Regulation X.

 

5.10                        Compliance with Environmental Laws.  Comply with all
Environmental Laws applicable to its operations and properties, and comply with
and obtain and renew all material permits, licenses and other approvals required
pursuant to Environmental Law for its operations and properties, except, in each
case with respect to this Section 5.10, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.11                        Further Assurances; Additional Security.

 

(a)                                 (i) As promptly as practicable, and in any
event within the time periods after the Closing Date specified in Schedule 5.11
(or such later date as the Administrative Agent

 

142

--------------------------------------------------------------------------------


 

reasonably agrees to in writing), the Borrower shall deliver, or cause to be
delivered, the documents or take the actions specified on Schedule 5.11 and
(ii) after the Closing Date, the Borrower or any other Credit Party shall
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents and recordings of Liens in
stock registries), that the Administrative Agent may reasonably request, to
satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
Borrower, and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

 

(b)                                 If the Borrower or any Credit Party directly
or indirectly acquires fee-owned real property after the Closing Date (with any
fee-owned real property of (x) any Restricted Subsidiary that is acquired after
the Closing Date and becomes a Credit Party, (y) any subsidiary that is
designated a Restricted Subsidiary pursuant to a Subsidiary Redesignation and
becomes a Credit Party and (z) any Immaterial Subsidiary that is designated a
Material Subsidiary and becomes a Credit Party being deemed to have been
acquired after the Closing Date) that has a fair market value of $7.5 million or
more on an individual basis at the time of acquisition of fee ownership of such
real property (i) notify the Administrative Agent and provide the Administrative
Agent with a complete description of such property (including its legal
description) reasonably promptly following the acquisition thereof; (ii) cause
each such fee-owned real property to be subject to a Mortgage securing the
Obligations within one-hundred twenty days of the date of such acquisition (or
such longer period as may be agreed by the Administrative Agent), provided that
the maximum amount of the Obligations secured thereby shall not exceed 115% of
the fair market value of such fee-owned real property, plus, to the extent
permitted by applicable law, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, insurance premiums and any
other costs incurred to protect the security encumbered thereby or the lien
thereof, expenses incurred by the Administrative Agent by reason of any default
by the Borrower or such Credit Party under the terms thereof, together with
interest thereon, all of which amounts shall be secured thereby; (iii) obtain an
irrevocable written commitment to issue a mortgagee’s title policy or marked up
unconditional binder for such insurance dated as of the date the applicable
Mortgage is recorded (or local equivalent lender’s title insurance policies for
real property outside of the United States), with endorsements (including zoning
endorsements where available) as reasonably requested by the Administrative
Agent to the extent available at commercially reasonable rates (the “Mortgage
Policies”); (iv)  to the extent reasonably requested by the Administrative
Agent, obtain American Land Title Association/American Congress on Surveying and
Mapping form surveys (or local equivalent) or deliver existing surveys together
with affidavits of no-change to the title insurance company in lieu thereof,
dated no more than thirty days before the date of their delivery to the
Administrative Agent, certified to the Administrative Agent and the issuer of
the Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent; (v) obtain customary opinions of local counsel to the applicable Credit
Parties with respect to the enforceability and perfection of any such Mortgage
in the states or provinces in which such fee-owned real properties are located;
and (vi) if any such fee-owned real property is a Flood Hazard Property, provide
to the Administrative Agent (A) the standard flood hazard determination form and
(B) evidence of such flood insurance as may be required under

 

143

--------------------------------------------------------------------------------


 

applicable law and otherwise consistent with the requirements of Section 5.2 and
naming the Administrative Agent as loss payee on behalf of the Secured Parties
or evidence of such other insurance required by the Administrative Agent, acting
reasonably.

 

(c)                                  If any additional subsidiary of the
Borrower (other than an Excluded Subsidiary) is formed or acquired after the
Closing Date, within thirty days after the date such subsidiary is formed or
acquired (or such longer period as may be agreed by the Administrative Agent),
notify the Administrative Agent and the Lenders thereof and, within sixty days
after the date such subsidiary is formed or acquired (or such longer period as
the Administrative Agent shall agree), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such subsidiary and with respect to
any Equity Interest in or Indebtedness of such subsidiary owned by or on behalf
of the Borrower or any other Credit Party, subject to paragraph (e) of this
Section 5.11.

 

(d)                                 (i) In each case other than in connection
with the Acquisition, furnish to the Administrative Agent within thirty days
thereafter written notice of any change in (A) corporate or organization name,
(B) organizational structure, or (C) organizational identification number (or
equivalent) with respect to the Borrower and the other Credit Parties; provided
that the Borrower shall not effect or permit any such change unless all filings
have been made, or will have been made within any statutory period, under the
UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all Collateral (to the extent otherwise required hereunder)
for the benefit of the applicable Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(e)                                  The Collateral and Guarantee Requirement
and the other provisions of this Section 5.11 need not be satisfied with respect
to any Excluded Property or any exclusions and carve-outs from the perfection
requirements set forth in the Pledge and Security Agreement.

 

(f)                                   With respect to real property, no
perfection steps shall be required by any means other than (1) solely with
respect to any properties subject to any mortgages on fee-owned real property
not excluded from the Collateral pursuant to this Agreement (“Required
Mortgages”), fixture filings pursuant to the UCC in the applicable UCC filing
office of the relevant jurisdiction in which such fee-owned real property is
located and (2) the recording of Required Mortgages in the applicable county
offices referred to in the foregoing clause (1); provided that the maximum
amount of the Obligations secured by the Required Mortgages shall not exceed
115% of the fair market value of such fee-owned real property, plus, to the
extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered thereby
or the lien thereof, expenses incurred by the Administrative Agent by reason of
any default by the Borrower or any Credit Party under the terms thereof,
together with interest thereon, all of which amounts shall be secured thereby.

 

(g)                                  If at any time the Borrower becomes and
remains a Subsidiary of any Parent Holding Company, cause each Parent Holding
Company that directly holds Equity Interests of the Borrower to enter into a
pledge agreement, in form and substance substantially similar to the Pledge and
Security Agreement (which pledge agreement shall include, (x) a

 

144

--------------------------------------------------------------------------------


 

guarantee by such Parent Holding Company of the Obligations of each Person other
than such Parent Holding Company pursuant to guarantee terms substantially
similar to the guarantee terms in Section 7 of this Agreement and (y) a covenant
restricting such Parent Holding Company from creating, incurring or permitting
to exist any Lien on its Equity Interests of the Borrower other than Liens to
secure any Indebtedness of the Borrower and/or any Guarantor permitted to be
secured by the Collateral pursuant to Section 6.2 of this Agreement), and
deliver to the Administrative Agent (or a designated bailee thereof) all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank, in each case within 30 days of each such Parent Holding
Company acquiring such direct Equity Interests in the Borrower.

 

Notwithstanding anything to the contrary in this Agreement, the Pledge and
Security Agreement or any other Credit Document, (x) the Administrative Agent
may grant extensions of time for, or waive the requirements to obtain, the
creation or perfection of security interests in, or the obtaining of title
insurance and surveys with respect to, particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Credit Parties on such date) where it determines, in consultation with
the Borrower, that the cost, burden or consequences (including adverse Tax
consequences) of obtaining or perfecting a security interest in such assets is
excessive in relation to the practical benefit afforded thereby; and (y) Liens
required to be granted from time to time pursuant to the Collateral Documents
shall be subject to exceptions and limitations set forth in the Collateral
Documents and, to the extent appropriate in the applicable jurisdictions, as
otherwise agreed between the Administrative Agent and the Borrower.

 

5.12                        Maintenance of Ratings.  Use commercially reasonable
efforts to maintain at all times a credit rating by each of S&P and Moody’s in
respect of the Initial Tranche A Term Loans and the Initial Tranche B Term Loans
and a corporate rating by S&P and a corporate family rating by Moody’s for the
Borrower, in each case with no requirement to maintain any specific minimum
rating.

 

SECTION 6.                                   NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, as long as the Revolving Commitments
have not been terminated and until the payment in full of the principal of and
interest on each Loan, the cancellation or expiration (without any pending
drawing) of all Letters of Credit, and the payment in full of all fees and all
other expenses or amounts payable under any Credit Document (other than amounts
in respect of indemnification, expense reimbursement, yield protection or tax
gross-up and other contingent obligations with respect to which no claim has
been made), the Borrower shall perform, and shall cause each of its Restricted
Subsidiaries to perform, all covenants in this Section 6.

 

None of the Borrower or any Restricted Subsidiary shall:

 

6.1                               Indebtedness.  Incur, create, assume,
guarantee or permit to exist any Indebtedness, except:

 

145

--------------------------------------------------------------------------------


 

(a)                                 Indebtedness existing on the Closing
Date either (i) set forth on Schedule 6.1(a) or (ii) in an aggregate principal
amount of less than $2.5 million, and, in each case, any Refinancing
Indebtedness incurred to Refinance any such Indebtedness;

 

(b)                                 Indebtedness created hereunder or under the
other Credit Documents, Refinancing Loans, Refinancing Equivalent
Debt, Incremental Loans, Incremental Equivalent Debt, Indebtedness evidenced by
Permitted Debt Exchange Notes, any Rollover Indebtedness and, in each case, any
Refinancing Indebtedness incurred to Refinance any of the foregoing
Indebtedness;

 

(c)                                  (i) Indebtedness of the Borrower or any
Restricted Subsidiary which may be secured on a junior Lien basis with respect
to the Liens securing the Obligations or be unsecured; provided that the Total
Net Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period is not greater than 4.50:1.00; provided, further, that, in
the case of any Indebtedness incurred under this clause (c), (1) such
Indebtedness shall not mature prior to the Maturity Date of the Term Loans
(other than an earlier maturity date for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date earlier than the Maturity Date of the Term Loans) or have
a Weighted Average Life to Maturity less than the Weighted Average Life to
Maturity of the Term Loans (other than a shorter Weighted Average Life to
Maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for a shorter Weighted
Average Life to Maturity than the maturity date of any Class of Term Loans),
(2) such Indebtedness shall not have mandatory prepayment, redemption or offer
to purchase events more onerous than those set forth in this Agreement unless
such Indebtedness was incurred pursuant to an escrow or other similar
arrangement (in which case such Indebtedness may be prepaid solely with the
proceeds of such Indebtedness placed into escrow or other similar arrangements
plus any other cash or Cash Equivalents deposited to cover interest, fees or
premium which may be payable upon the termination of such escrow or other
arrangement) or except to the extent applying to periods solely after the Latest
Maturity Date of Loans outstanding hereunder (other than with respect to
customary bridge financings, which may have such an earlier maturity date and
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which satisfies the
requirements of the preceding clause (2)) and (3) Indebtedness incurred by a
Restricted Subsidiary that is not a Guarantor, or that does not become, merge or
consolidate with and into a Guarantor, shall not exceed (together with the
aggregate amount incurred by Restricted Subsidiaries that are not Guarantors
pursuant to Section 6.1(j)) the greater of $50.0 million and 2.85% of
Consolidated Total Assets; and (ii) any Refinancing Indebtedness incurred in
respect thereof;

 

(d)                                 the Senior Notes and any Refinancing
Indebtedness incurred in respect thereof;

 

(e)                                  Indebtedness pursuant to Hedge Agreements
not entered into for speculative purposes;

 

146

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance pursuant to reimbursement or indemnification obligations to such
Person, in each case, in the ordinary course of business; provided that, upon
the incurrence of Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims, such obligations are reimbursed not
later than sixty days following such incurrence;

 

(g)                                  Indebtedness of the Borrower to any
Restricted Subsidiary and of any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary; provided that (i) any Indebtedness (including
intercompany loans and other Investments constituting Indebtedness) owing by a
Credit Party to a Restricted Subsidiary that is not a Credit Party and will not
become a Credit Party in connection with the incurrence of such Indebtedness (or
related Investment) shall be subordinated to the Obligations on terms
substantially consistent with the subordination terms of the Intra-Group
Subordination Agreement and (ii) the aggregate principal amount of such
Indebtedness incurred pursuant to this subclause (g) by a Restricted Subsidiary
that is not a Credit Party owing to a Credit Party and Investments by Credit
Parties in Restricted Subsidiaries that are not Credit Parties and will not
become a Credit Party in connection with the incurrence of such Investment
pursuant to Section 6.3(l), outstanding shall not exceed in the aggregate the
greater of (x) $35.0 million and (y) 2.00% of Consolidated Total Assets
(provided that such limitation shall be not of any Indebtedness of a Credit
Party owed to a non-Credit Party);

 

(h)                                 Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, including (i) those incurred to secure health, safety and
environmental obligations and (ii) performance guarantees of suppliers,
customers, franchisees and licensees of the Borrower and its Restricted
Subsidiaries;

 

(i)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management treasury services in the ordinary course of business;

 

(j)                                    Indebtedness of the Borrower and the
Restricted Subsidiaries (1) assumed or (2) incurred, in each case, in connection
with Permitted Acquisitions or other Investments permitted pursuant to
Section 6.3 at any time outstanding so long as (i) after giving effect to the
assumption or incurrence of such Indebtedness and such Permitted Acquisition on
a Pro Forma Basis as of the last day of the most recent Fiscal Quarter of the
Borrower for which financial statements have been made available (or were
required to be made available) pursuant to Section 5.4(a) or (b), the Total Net
Leverage Ratio (calculated on a Pro Forma Basis) (x) does not exceed 5.00:1.00
or (y) would be equal to or less than such ratio immediately prior to such
assumption or incurrence of Indebtedness and such Permitted Acquisition,
(ii) such Indebtedness incurred by a Restricted Subsidiary that is not a
Guarantor, or does not become, merge or consolidate with and into a Guarantor,
outstanding does not exceed (together with the aggregate amount incurred by
Restricted Subsidiaries that are not Guarantors pursuant to
Section 6.1(c) above) the greater of $50.0 million and 2.85% of Consolidated
Total Assets, (iii) such Indebtedness, if incurred pursuant to clause (2), does
not mature prior to the Maturity Date of the Term Loans (other than an earlier
maturity date for customary bridge financings, which, subject

 

147

--------------------------------------------------------------------------------


 

to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date earlier than the Maturity Date of the Term Loans) or have
a Weighted Average Life to Maturity less than the Weighted Average Life to
Maturity of the Term Loans (other than a shorter Weighted Average Life to
Maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for a shorter Weighted
Average Life to Maturity than the maturity date of any Class of Term Loans),
(iv) such Indebtedness, if incurred pursuant to clause (2), does not have
mandatory prepayment, redemption or offer to purchase events more onerous than
those set forth in this Agreement unless such Indebtedness was incurred pursuant
to an escrow or other similar arrangement or except to the extent applying to
periods solely after the Latest Maturity Date of Loans outstanding hereunder
(other than with respect to customary bridge financings, which may have such an
earlier maturity date and which, subject to customary conditions, would either
be automatically converted into or required to be exchanged for permanent
financing which satisfies the requirements of the preceding clause (iii) earlier
maturity date earlier than the Latest Term Loan Maturity Date) and (v) any
“assumed” Indebtedness was not incurred in contemplation of such transaction;

 

(k)                                 Capital Lease Obligations and other
Indebtedness incurred to finance the acquisition, installations, repairs,
improvement and removal of fixed or capital assets in an aggregate outstanding
principal amount not to exceed, at the time of incurrence of such Indebtedness
(and after giving effect thereto), the greater of (i) $50.0 million and
(ii) 2.85% of Consolidated Total Assets;

 

(l)                                     guarantees (i) by the Borrower or any
Credit Party of any Indebtedness of the Borrower or any Credit Party permitted
to be incurred under this Agreement, (ii) by the Borrower or any Credit Party of
Indebtedness otherwise permitted hereunder of any Restricted Subsidiary that is
not a Credit Party to the extent such guarantees are permitted by Section 6.3
and (iii) by any Restricted Subsidiary of the Borrower that is not a Credit
Party of Indebtedness of another Restricted Subsidiary of the Borrower that is
not a Credit Party permitted to be incurred under this Agreement; provided that
guarantees by the Borrower or any Credit Party under this Section 6.1(l) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms not less
favorable to the Lenders than the subordination terms applicable to such other
Indebtedness;

 

(m)                             Indebtedness arising from agreements of the
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase price or similar obligations (including contingent earn-out
obligations), in each case, incurred or assumed in connection, and substantially
simultaneously with, or prior to and for the purpose of consummating, any
Permitted Acquisition or other Investment or the disposition of any business,
assets or a subsidiary not prohibited by this Agreement, other than guarantees
of Indebtedness for borrowed money incurred for the purpose of financing such
Permitted Acquisition or other Investment or the acquisition of such business,
assets or subsidiary;

 

(n)                                 Indebtedness arising pursuant to appeal
bonds or similar instruments required in connection with judgments that do not
constitute an Event of Default under Section 8.1(i);

 

148

--------------------------------------------------------------------------------


 

(o)                                 Indebtedness consisting of (x) the financing
of insurance premiums or (y) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(p)                                 all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in subclauses (a) through (o) above and
subclauses (q) through (z) below;

 

(q)                                 Indebtedness of the Borrower and the
Restricted Subsidiaries incurred under overdraft facilities (including, but not
limited to, intraday, automated clearing house and purchasing card services)
extended by one or more financial institutions and established for the
Borrower’s and the Restricted Subsidiaries’ ordinary course of operations;

 

(r)                                    Indebtedness in respect of letters of
credit, bank guarantees, warehouse receipts or similar instruments issued to
support performance obligations and trade letters of credit (other than
obligations in respect of other Indebtedness), in each case, incurred in the
ordinary course of business;

 

(s)                                   unsecured Indebtedness in respect of
obligations to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services incurred in the ordinary
course of business and not in connection with the borrowing of money or any
Hedge Agreements;

 

(t)                                    Indebtedness representing deferred
compensation to employees, directors or consultants incurred in the ordinary
course of business;

 

(u)                                 Indebtedness consisting of promissory notes
issued to current or former officers, directors and employees, or their
respective estates or family members, in each case, to finance the purchase or
redemption of Equity Interests of the Borrower or of any Parent Holding Company
permitted by Section 6.3;

 

(v)                                 Indebtedness consisting of obligations under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions or any other Investment permitted
hereunder;

 

(w)                               guarantees incurred in the ordinary course of
business by the Borrower or any Restricted Subsidiary and not in respect of
Indebtedness for borrowed money;

 

(x)                                 Indebtedness in an aggregate amount equal to
100% of the net cash proceeds received by the Borrower from the issuance or sale
of its Equity Interests (other than Disqualified Stock) after the Closing Date
excluding (x) any Equity Interests issued or capital contribution made on or
prior to the Closing Date and (y) the proceeds of a Specified Equity
Contribution; provided that, the amount of such proceeds or capital contribution
shall not count toward Cumulative Credit;

 

(y)                                 Indebtedness existing under and in
accordance with the terms of the Acquisition Agreement, as in effect on the date
hereof; and

 

149

--------------------------------------------------------------------------------


 

(z)                                  other Indebtedness in an aggregate
principal amount outstanding not to exceed the greater of (x) $100.0 million and
(y) 5.75% of Consolidated Total Assets.

 

For purposes of determining compliance with this Section 6.1, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Section 6.1(a) and (d) through (z) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.1(a) and
(d) through (z), the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.1 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness shall be treated as having been incurred or existing pursuant to
only one of such clauses; provided, however, that no such reclassification or
division shall be permitted with respect to any Indebtedness incurred pursuant
to Section 6.1(b) or (c).  In addition, with respect to any Indebtedness that
was permitted to be incurred hereunder on the date of such incurrence, any
Increased Amount of such Indebtedness shall also be permitted hereunder after
the date of such incurrence.

 

6.2                               Liens.  Create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any Person, including any subsidiary) at the time owned by it or on any income
or revenues or rights in respect of any thereof, except:

 

(a)                                 (i) Liens described in Schedule 6.2 and any
modifications, replacements, renewals or extensions thereof and (ii) Liens
existing on the Closing Date securing property or assets having a fair market
value (as determined by the Borrower in good faith which determination shall be
conclusive) not to exceed $5.0 million in the aggregate and, in each case, any
modifications, replacements, renewals or extensions thereof;

 

(b)                                 any Lien created under the Credit Documents
(including, without limitation, Liens created under the Collateral Documents
securing obligations in respect of Hedge Agreements and Cash Management
Agreements to the extent such obligations constitute Obligations secured
pursuant to the Collateral Documents), any Lien created under the definitive
documentation evidencing any other Indebtedness permitted under Section 6.1(b),
and any Lien securing Refinancing Loans, Refinancing Equivalent
Debt, Incremental Loans, Incremental Equivalent Debt, Indebtedness evidenced by
Permitted Debt Exchange Notes, any Rollover Indebtedness and any Refinancing
Indebtedness incurred to Refinance any of the foregoing Indebtedness;

 

(c)                                  any Lien securing Indebtedness permitted by
Section 6.1(q) or Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens securing Indebtedness permitted
pursuant to Section 6.1(c); provided that (i) such Liens rank junior to the
Liens on the Collateral securing the Obligations (but may not be secured by any
assets that are not Collateral) and (ii) the beneficiaries thereof (or an agent
on their behalf) shall have entered into an Intercreditor Agreement or customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent
(it being

 

150

--------------------------------------------------------------------------------


 

understood that any such intercreditor agreement that is substantially similar
to the Intercreditor Agreements shall be reasonably satisfactory);

 

(e)                                  Indebtedness permitted by
Section 6.1(j)(1) may be secured by Liens on the newly acquired assets or assets
of the newly acquired Subsidiary; provided that such Indebtedness was not
created in contemplation of the acquisition of such assets or subsidiary by the
Borrower or any Restricted Subsidiary;

 

(f)                                   Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.3;

 

(g)                                  Liens imposed by law (including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens) arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Restricted Subsidiary shall have set aside on
its books reserves in accordance with GAAP;

 

(h)                                 (i) pledges and deposits and other Liens
made in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance;

 

(i)                                     deposits and other Liens to secure the
performance of bids, trade contracts (other than for Indebtedness), leases
(other than Capital Lease Obligations), statutory obligations, surety and appeal
bonds, performance and return of money bonds, bids, leases, government
contracts, trade contracts, agreements with public utilities, customs duties,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred by the Borrower or
any Restricted Subsidiary in the ordinary course of business that do not
materially and adversely affect the conduct of the business of the Borrower and
its Restricted Subsidiaries taken as a whole, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

(j)                                    zoning restrictions, survey exceptions
and such matters as an accurate survey would disclose, easements, trackage
rights, leases (other than Capital Lease Obligations), licenses, special
assessments, rights-of-way covenants, conditions, restrictions and declarations
on or agreements with respect to the use of real property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that, in the aggregate, do not interfere in any material respect with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

151

--------------------------------------------------------------------------------


 

(k)                                 Liens securing Indebtedness permitted to be
incurred pursuant to any Sale and Lease-Back Transactions so long as such liens
attach only to the property to which such Indebtedness relates (or accessions to
such property and proceeds thereof);

 

(l)                                     Liens securing judgments that do not
constitute an Event of Default under Section 8.1(i);

 

(m)                             Liens in favor of the Borrower or any Restricted
Subsidiary;

 

(n)                                 Liens on property existing at the time of a
Permitted Acquisition thereof by the Borrower or any Restricted Subsidiary of
the Borrower; provided that such Liens were not incurred in contemplation of or
in connection with such Permitted Acquisition and do not extend to any property
other than the property so acquired by the Borrower or the Restricted
Subsidiary;

 

(o)                                 [Reserved];

 

(p)                                 any interest or title of a lessor or
sublessor under any leases or subleases entered into by the Borrower or any
Restricted Subsidiary, licenses or sublicenses granted to or from others in the
ordinary course of business;

 

(q)                                 Liens that are contractual rights of
set-off, off-set or recourse to account balances (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
or cash pooling arrangements (including with respect to any joint and several
liability provisions in relation thereto) of the Borrower or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries, (iii) relating to debit card or other payment services or
(iv) relating to purchase orders and other agreements (other than Indebtedness
for borrowed money) entered into with customers in the ordinary course of
business;

 

(r)                                    Liens arising by virtue of any statutory
or common law provisions or similar provisions applicable in foreign
jurisdictions relating to banker’s liens, rights of set-off or similar rights;

 

(s)                                   Liens securing obligations in respect of
trade-related letters of credit, trade-related bank guarantees or similar
trade-related obligations permitted under Section 6.1(r) and covering the goods
(or the documents of title in respect of such goods) financed by such letters of
credit, bank guarantees or similar obligations and the proceeds and products
thereof;

 

(t)                                    leases or subleases, licenses or
sublicenses granted to or from others in the ordinary course of business and not
interfering in any material and adverse respect with the business of the
Borrower and Restricted Subsidiaries, taken as a whole;

 

(u)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

152

--------------------------------------------------------------------------------


 

(v)                                 Liens on the assets of a subsidiary of the
Borrower that is not a Credit Party that secure obligations of subsidiaries of
the Borrower that are not Credit Parties permitted to be incurred under
Section 6.1;

 

(w)                               set-off and early termination rights under
Hedge Agreements;

 

(x)                                 (i) Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder
and (ii) Liens on the proceeds of Indebtedness in favor of the lenders or
holders of such Indebtedness and their agents or representatives pending the
application of such proceeds to a Permitted Acquisition or other Investment
permitted hereunder or any refinancing;

 

(y)                                 Liens arising out of consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business;

 

(z)                                  Liens securing insurance premium financing
arrangements, provided that such Liens are limited to the applicable unearned
insurance premiums;

 

(aa)                          Liens securing Hedge Agreements and submitted for
clearing in accordance with applicable law;

 

(bb)                          Liens arising from precautionary UCC financing
statements or similar or analogous financing statements in any jurisdiction;

 

(cc)                            Liens arising from the right of distress enjoyed
by landlords or lessors or Liens otherwise granted to landlords or lessors, in
either case, to secure the payment of arrears of rent in respect of leased
properties;

 

(dd)                          (i) other Liens so long as, after giving effect to
any such Lien and the incurrence of any Indebtedness incurred at the time such
Lien is created, or incurred, on a Pro Forma Basis, the First Lien Net Leverage
Ratio (when tested for purposes of the incurrence of such Lien) does not exceed
2.50:1.00 (it being understood that for purposes of calculating the First Lien
Leverage Ratio solely for purposes of this clause (dd), any Indebtedness secured
by a Lien pursuant to this clause (dd) and in each case any Refinancing
Indebtedness thereof incurred pursuant to subclause (ii) of this clause (dd)
shall, in each case, be treated as if such amount is Consolidated Total Debt of
the type included in clause (i) of the definition of “First Lien Net Leverage
Ratio”, regardless of whether such amount is actually secured on such a basis);
provided that, if such Liens are on the Collateral, such Liens shall, if secured
on a pari passu basis, be subject to an Intercreditor Agreement or, if secured
on a junior basis with respect to the Obligations, be subject to an
Intercreditor Agreement or customary intercreditor arrangements reasonably
satisfactory to the Administrative Agent (it being understood that any such
intercreditor agreement that is substantially similar to the Intercreditor
Agreements shall be reasonably satisfactory) and (ii) Liens in connection with
any Refinancing Indebtedness in respect of Indebtedness secured pursuant to the
preceding clause (i);

 

(ee)                            deemed trusts or other Liens that are
unregistered and that secure amounts that are not yet due and payable and
delinquent in respect of unpaid wages, vacation pay,

 

153

--------------------------------------------------------------------------------


 

employee or non-resident withholding tax source deductions, goods and services
taxes, sales taxes, harmonized sales taxes, municipal taxes, workers’
compensation, unemployment insurance, pension fund obligations and realty taxes;

 

(ff)                              Liens on Equity Interests of any joint venture
or Unrestricted Subsidiary (i) securing obligations of such joint venture or
Unrestricted Subsidiary, as the case may be, or (ii) pursuant to the relevant
joint venture agreement or arrangement;

 

(gg)                            Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (iii) of the
definition thereof;

 

(hh)                          Liens securing the Borrower’s or its subsidiaries’
obligations in relation to corporate aircraft, including rights under any lease,
sublease, charter, management, operating, crew, service, repair, maintenance,
storage or other agreement relating to the aircraft, rights in the aircraft and
any parts, accessions and accessories thereto, rights under insurance policies
and security deposits and rights in income derived from and proceeds of any of
the foregoing, in the ordinary course;

 

(ii)                                  Liens securing obligations under any
Secured Hedge Agreements or Secured Cash Management Agreements;

 

(jj)                                Liens (other than liens securing
Indebtedness for borrowed money) that are customary in the operation of the
business of the Borrower or any of its Restricted Subsidiaries;

 

(kk)                          licenses, sublicenses, covenants not to sue,
releases or other rights under Intellectual Property granted to or from others
(including in connection with distribution, license and supply agreements) in
the ordinary course of business or in the reasonable business judgment of the
Borrower or any of the Restricted Subsidiaries;

 

(ll)                                  Liens securing Indebtedness permitted to
be incurred pursuant to Section 6.1(k); provided that (i) such Liens attach
concurrently with or within 270 days after the acquisition, installation, repair
or improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (or the Indebtedness which such Indebtedness refinanced
(including successive refinancings)), replacements thereof and additions and
accessions to such property, the proceeds and the products thereof, customary
security deposits and insurance and (iii) with respect to Capital Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for additions and accessions to such assets, replacements and products thereof,
customary security deposits and insurance) other than the assets subject to such
Capital Lease Obligations; provided, further, that individual financings of
equipment provided by one creditor may be cross-collateralized to other
financings of equipment provided by such creditor; and

 

(mm)                  Liens securing Indebtedness or other obligations in an
aggregate principal or other amount outstanding at any time not exceeding the
greater of (x) $100.0 million and (y) 5.75% of Consolidated Total Assets.

 

154

--------------------------------------------------------------------------------


 

For purposes of determining compliance with this Section 6.2 and subject to the
immediately following proviso, (A) a Lien securing an item of Indebtedness need
not be permitted solely by reference to one category of permitted Liens
described in Sections 6.2(a) through 6.2(mm) but may be permitted in part under
any combination thereof and (B) in the event that a Lien securing an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Liens described in Sections 6.2(a) through 6.2(mm), the
Borrower shall, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify, such Lien securing such item of Indebtedness (or any
portion thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the above clauses and such Lien
securing such item of Indebtedness will be treated as being incurred or existing
pursuant to only one of such clauses; provided, however, that no such
reclassification or division shall be permitted with respect to any Liens
incurred pursuant to Section 6.2(b).  In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.

 

Any reference in any of the Credit Documents to a permitted Lien described in
this Section 6.2 is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Credit Documents to any such
permitted Lien.

 

6.3                               Investments, Loans and Advances.  Make or
acquire an Investment except:

 

(a)                                 Investments in joint ventures not to exceed
in the aggregate $100.0 million at any one time outstanding;

 

(b)                                 Investments by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary made for tax
planning and reorganization purposes, so long as the value of the Collateral
after giving Pro Forma Effect to such Investments, taken as a whole, is not
materially impaired (as reasonably determined by the Borrower, which
determination shall be conclusive);

 

(c)                                  Cash Equivalents and Investments that were
Cash Equivalents when made;

 

(d)                                 Investments arising out of the receipt by
the Borrower or any Restricted Subsidiary of non-cash consideration for the sale
or other disposition of assets permitted under Section 6.4;

 

(e)                                  loans and advances to officers, directors,
employees or consultants of the Borrower or any Restricted Subsidiary (i) not to
exceed in the aggregate $10.0 million at any time outstanding, (ii) for
reasonable and customary business and related travel, entertainment, relocation
and analogous ordinary business purposes, or (iii) in respect of payroll
payments and expenses in the ordinary course of business;

 

(f)                                   accounts receivable, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and any assets or securities received in

 

155

--------------------------------------------------------------------------------


 

satisfaction or partial satisfaction thereof from financially troubled account
debtors and any prepayments and other credits to suppliers made in the ordinary
course of business;

 

(g)                                  Hedge Agreements not entered into for
speculative purposes;

 

(h)                                 Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.3(h);

 

(i)                                     Investments resulting from pledges and
deposits referred to in Sections 6.2(h), (i), (x), (z), (cc) and (gg);

 

(j)                                    repurchases of Junior Financing permitted
pursuant to Section 6.8(a)(1);

 

(k)                                 Investments constituting Permitted
Acquisitions;

 

(l)                                     Investments of the Borrower in any
Restricted Subsidiary or any entity that becomes a Restricted Subsidiary in
connection and substantially concurrently with such Investment and of any
Restricted Subsidiary in the Borrower or in any other Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary in connection and substantially
concurrently with such Investment; provided that the aggregate principal amount
of such Investments (including intercompany loans and other Investments) made
pursuant to this Section 6.3(l) by Credit Parties in Restricted Subsidiaries
that are not Credit Parties and will not become a Credit Party in connection
with the incurrence of such Investment, when aggregated with Indebtedness
incurred by Restricted Subsidiaries that are not Credit Parties owing to a
Credit Party pursuant to Section 6.1(g)(ii) and acquisitions of Persons that do
not become Credit Parties pursuant to Section 6.3(k), outstanding shall not
exceed the greater of (x) $100 million and (y) 8.50% of Consolidated Total
Assets;

 

(m)                             the Transactions;

 

(n)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers, distributors and suppliers, or
Investments acquired by the Borrower or any Restricted Subsidiary as a result of
a foreclosure by the Borrower or any of the Restricted Subsidiaries with respect
to any secured Investments or other transfer of title with respect to any
secured Investment in default;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of an entity merged into, or amalgamated or
consolidated with, the Borrower or merged into or amalgamated or consolidated
with a Restricted Subsidiary in accordance with Section 6.4 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
or had been committed to be made on the date of such acquisition, merger or
consolidation;

 

(p)                                 Investments in exchange for Equity Interests
of the Borrower or of any Parent Holding Company;

 

156

--------------------------------------------------------------------------------


 

(q)                                 guarantees by the Borrower or any Restricted
Subsidiary of obligations that do not constitute Indebtedness and are not
otherwise prohibited hereunder, in each case, entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(r)                                    Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.5; provided that any such Investments shall constitute a utilization
of the applicable provision or provisions (without double counting) under
Section 6.5;

 

(s)                                   Investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers and foreign law
equivalent interests;

 

(t)                                    advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or any Restricted Subsidiary;

 

(u)                                 Investments by the Borrower or any
Restricted Subsidiaries, if the Borrower or any Restricted Subsidiary would
otherwise be permitted to make a Restricted Payment in such amount (provided
that the amount of any such Investment shall also be deemed to be a Restricted
Payment under the appropriate clause of Section 6.5 for all purposes of this
Agreement);

 

(v)                                 acquisitions by any Credit Party of
Investments evidencing obligations owed by one or more officers or other
employees of the Borrower, such Credit Party or its subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of the
Borrower or of any Parent Holding Company, so long as no cash is actually
advanced in connection with the acquisition of any such obligations;

 

(w)                               guarantees permitted under Section 6.1 (except
to the extent such guarantee is expressly subject to this Section 6.3);

 

(x)                                 Investments consisting of the licensing,
sublicensing, covenants not to sue, releases or other rights under Intellectual
Property (including in connection with distribution, license and supply
agreements) in the ordinary course of business or in the reasonable business
judgment of the Borrower or the Restricted Subsidiaries;

 

(y)                                 Investments consisting of purchases and
acquisitions of inventory, supplies, goods, materials and equipment or purchases
of contract rights or leases, in each case, in the ordinary course of business;

 

(z)                                  Investments consisting of purchases and
acquisitions of Intellectual Property in the ordinary course of business or in
the reasonable business judgment of the Borrower or the Restricted Subsidiaries;

 

(aa)                          Investments in assets useful in the business of
the Borrower and any of its Restricted Subsidiaries made with the proceeds of
any Reinvestment Deferred Amount or Below Threshold Asset Sale Proceeds;
provided that if the underlying Asset Sale or Casualty Event was

 

157

--------------------------------------------------------------------------------


 

with respect to the Borrower or a Guarantor, then such Investment shall be
consummated by the Borrower or a Guarantor;

 

(bb)                          Investments in the Term Loans and other permitted
Indebtedness of the Borrower and its Restricted Subsidiaries, in the case of
Term Loans, solely consummated in accordance with the terms and conditions set
forth in Section 10.4(o) hereof; provided that the aggregate principal amount of
such Investments made pursuant to this Section 6.3(bb) by Credit Parties in
Restricted Subsidiaries that are not Credit Parties, shall not exceed the
greater of (x) $25.0 million and (y) 1.45% of Consolidated Total Assets.

 

(cc)                            other Investments by the Borrower or any
Restricted Subsidiary; provided that, after giving effect to such Investment,
the aggregate amount of all Investments outstanding pursuant to this
paragraph (cc) (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof, but giving effect to an return
or distribution of capital or repayments of principal in respect thereof) shall
not exceed the greater of (x) $125.0 million and (y) 8.50% of Consolidated Total
Assets;

 

(dd)                          so long as no Event of Default has occurred and is
continuing, Investments made with any portion of the Cumulative Credit;

 

(ee)                            any Investments; provided that (A) the Total Net
Leverage Ratio (calculated on a Pro Forma Basis) shall not exceed 2.75:1.00 and
(B) no Specified Event of Default shall exist after giving effect to such
Investment; and

 

(ff)                              payments under and pursuant to the Acquisition
Agreement, as in effect on the date hereof.

 

For purposes of determining compliance with this Section 6.3 and subject to the
immediately following proviso, (A) Investments need not be permitted solely by
reference to one category of permitted Indebtedness described in
Sections 6.3(a) through (ff) but may be permitted in part under any combination
thereof and (B) in the event that an Investment (or any portion thereof) meets
the criteria of one or more of the categories of permitted Investments described
in Sections 6.3(a) through (ff), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Investment
(or any portion thereof) in any manner that complies with this Section 6.3 and
will only be required to include the amount and type of such Investment (or any
portion thereof) in one of the above clauses and such Investment shall be
treated as having been made or existing pursuant to only one of such clauses;
provided, however, that no such reclassification shall be permitted with respect
to any Investment made pursuant to Section 6.3(dd).

 

6.4                               Mergers, Consolidations and Sales of Assets. 
Merge into or consolidate, amalgamate or liquidate, wind up or dissolve
themselves (or suffer any liquidation or dissolution), or convey, sell, lease or
sublease (as lessor or sub-lessor), transfer or otherwise dispose of, in a
single transaction or in a related series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, to or in favor of any Person, except:

 

158

--------------------------------------------------------------------------------


 

(a)                                 any Restricted Subsidiary that is not a
Guarantor may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary that is not a Guarantor;

 

(b)                                 any Restricted Subsidiary (or any other
Person) may merge, amalgamate or consolidate with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction in any State of the United States of America); provided that the
Borrower shall be the continuing or surviving Person or the surviving Person
(which shall be a Person incorporated or organized in any State of the United
States of America or the District of Columbia) shall expressly assume the
obligations of the Borrower pursuant to documents reasonably acceptable to the
Administrative Agent or (ii) any one or more other Restricted Subsidiaries;
provided that when any Guarantor is merging with another Restricted Subsidiary
that is not a Credit Party, either (x) such Credit Party shall be the continuing
or surviving Person or the continuing or surviving Person shall be or become a
Credit Party or (y) such transaction shall be treated as an Investment and shall
comply with Section 6.3;

 

(c)                                  sales or other dispositions among the
Borrower and its Restricted Subsidiaries or by and among Restricted Subsidiaries
(upon voluntary liquidation or otherwise); provided that any such sale or
disposition by a Credit Party to a Person that is not a Credit Party shall be
(i) for fair market value (as determined by the Borrower, on the date a legally
binding commitment for such sale or disposition was entered into, in good faith
which determination shall be conclusive) or (ii) treated as an Investment and
otherwise made in compliance with Section 6.3 (other than Sections 6.3(d) and
(o));

 

(d)                                 (x) the liquidation or dissolution of any
Restricted Subsidiary or change in form of entity of any Restricted Subsidiary
if (A) the Borrower determines in good faith that such liquidation, dissolution
or change in form is (1) in the best interests of the Borrower and its
Restricted Subsidiaries, taken as a whole, and (2) if such dissolved or
liquidated Restricted Subsidiary is a Guarantor, then, unless otherwise
permitted hereunder, either the Borrower or a Restricted Subsidiary that is a
Guarantor receives any assets of such dissolved or liquidated Restricted
Subsidiary; provided that in the case of a dissolution or liquidation of a
Credit Party that results in a distribution of assets to a subsidiary that is
not a Credit Party, such distribution shall be treated as an Investment and
shall be permitted under Section 6.3 and (y) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect
(A) a sale or disposition otherwise permitted under this Section 6.4 (other than
Sections 6.4(b) or Section 6.4(d)); provided further, that in the case of a
change in the form of entity of any Restricted Subsidiary that is a Credit
Party, after such change, the security interests of the Collateral Agent and the
Secured Parties in the Collateral of such Credit Party shall remain in full
force and effect and be perfected to the same extent as prior to such change or
(B) an Investment permitted under Section 6.3;

 

(e)                                  (x) sales or leases of inventory in the
ordinary course of business, (y) the leasing or subleasing of real property in
the ordinary course of business and (z) leases, subleases, assignments,
licenses, cross-licenses and sublicenses of assets in the ordinary course of
business to third persons not interfering in any material respect with the
business of the Borrower or any of its Restricted Subsidiaries and otherwise in
accordance with the provisions of this Agreement, including charters related to
corporate aircraft leases;

 

159

--------------------------------------------------------------------------------


 

(f)                                   disposals of surplus, obsolete, damaged,
used or worn out property or other property that is no longer useful;

 

(g)                                  dispositions of Cash Equivalents;

 

(h)                                 dispositions, mergers, amalgamations,
consolidations or conveyances that constitute Liens permitted by
Section 6.2, Investments permitted pursuant to Section 6.3 or Restricted
Payments permitted by Section 6.5;

 

(i)                                     sales or other dispositions of any
assets of the Borrower or any Restricted Subsidiary for fair market value
(determined by the Borrower, on the date the legally binding commitment for such
sale or disposition was entered into, in good faith, which determination shall
be conclusive); provided that at least 75% of the consideration (as determined
on the date the legally binding commitment for such sale or disposition was
entered into) for such sale or disposition shall consist of cash and Cash
Equivalents (provided that for purposes of the 75% consideration requirement
(x) any liabilities, as shown on the most recent consolidated balance sheet of
the Borrower or any Restricted Subsidiary (other than Indebtedness or other
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets pursuant to a customary assignment
and assumption agreement that releases the Borrower or such Restricted
Subsidiary from further liability, (y) any securities, notes, Equity Interests
or other obligations received by the Borrower or any such Restricted Subsidiary
from such transferee that are converted by the Borrower or such Restricted
Subsidiary into cash within 180 days of their receipt to the extent of the cash
received in that conversion, and (z) any Designated Non-Cash Consideration
received by the Borrower or any such Restricted Subsidiary in such sale or other
disposition having an aggregate fair market value (determined on the date of
determination by the Borrower, on the date a legally binding commitment for the
relevant sale or disposition (or, if later, for the payment of such item) was
entered into, in good faith, which determination shall be conclusive), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (z) that is at that time outstanding, not to exceed 3.00% of
Consolidated Total Assets, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time each applicable agreement was
entered into without giving effect to subsequent changes in value, in each case,
shall be deemed to be Cash Equivalents);

 

(j)                                    to the extent that (i) the relevant
property or assets are exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of the relevant sale or
disposition are promptly applied to the purchase price of such replacement
property, so long as the exchange, sale or disposition is made for fair value
(as determined by the Borrower in good faith which determination shall be
conclusive) and on an arm’s length basis for like property or assets; provided
that upon the consummation thereof, in the case of any Credit Party, either
(x) the Administrative Agent has a perfected Lien on the replacement property
having the same priority as any Lien held on the property or assets so
exchanged, sold or disposed or (y) for any property or assets upon which the
Administrative Agent does not have a Lien such assets or property shall be
treated as an Investment and shall comply with Section 6.3;

 

160

--------------------------------------------------------------------------------


 

(k)                                 dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, contractual buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(l)                                     sales, discounting or forgiveness of
accounts receivable in the ordinary course of business or in connection with the
collection or compromise thereof;

 

(m)                             dispositions and/or terminations of leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), which (i) are in the ordinary course of business, (ii) do
not materially interfere with the business of the Borrower and its Restricted
Subsidiaries taken as a whole or (iii) relate to closed facilities or closed
storage or distribution centers or the discontinuation of any product line;

 

(n)                                 (i) the expiration of any option agreement
in respect of real or personal property and (ii) any surrender or waiver of
contractual rights or the settlement, release or surrender of contractual rights
or other litigation claims in the ordinary course of business;

 

(o)                                 transfers of property subject to a Casualty
Event upon receipt of Net Cash Proceeds of such Casualty Event;

 

(p)                                 the Borrower and the Restricted Subsidiaries
may consummate the Transactions;

 

(q)                                 sales of non-core assets acquired in
connection with an acquisition permitted hereunder and sales of real estate
assets acquired in an acquisition permitted hereunder which, within 180 days of
the date of the acquisition, are designated in writing to the Administrative
Agent as being held for sale and not for the continued operation of the Borrower
or any of the Restricted Subsidiaries or any of their respective businesses;

 

(r)                                    (i) substantially contemporaneous
exchanges or swaps, including transactions covered by Section 1031 of the
Internal Revenue Code, of property or assets so long as the exchange or swap is
made for fair value (as determined by the Borrower, or the date a legally
binding commitment for such exchange or swap was entered into, in good faith
which determination shall be conclusive) and on an arm’s length basis; provided
that upon the consummation of such exchange or swap, in the case of any Credit
Party, either (x) the Administrative Agent has a perfected Lien having the same
priority as any Lien held on the property or assets so exchanged or swapped or
(y) for any property or assets upon which the Administrative Agent does not have
a Lien such assets or property shall be treated as an Investment and shall
comply with Section 6.3 and (ii) any Sale or disposition that is necessary or
advisable, in the good faith judgment of the Borrower, in order to obtain the
approval of any Governmental Authority to consummate or avoid the prohibition or
other restrictions on the consummation of any Permitted Acquisition permitted by
Section 6.3;

 

(s)                                   (i) licenses, sublicenses, covenants not
to sue, releases or other rights under Intellectual Property (including in
connection with distribution, license and supply agreements) granted to or from
others (or expiration or termination of any of the foregoing) in the ordinary
course of business or in the reasonable business judgment of the Borrower or the
Restricted Subsidiaries, (ii) the sale or disposal of Intellectual Property, or
any issuances or

 

161

--------------------------------------------------------------------------------


 

registrations, or applications for issuances or registrations, of any
Intellectual Property, which are in the ordinary course of business or, in the
reasonable good faith determination of the Borrower, are uneconomical,
negligible, or not material to the conduct of the business of the Borrower and
the Restricted Subsidiaries taken as a whole, and (iii) the abandonment,
cancellation or lapse of Intellectual Property, or any issuances or
registrations, or applications for issuances or registrations, of any
Intellectual Property, in each case, in the ordinary course of business or in
the reasonable business judgment of the Borrower or the Restricted Subsidiaries;

 

(t)                                    terminations of Hedge Agreements;

 

(u)                                 sales or dispositions of Equity Interests or
debt or other securities of or in Unrestricted Subsidiaries; and

 

(v)                                 any disposition of assets or issuance or
sale of Equity Interests of any Restricted Subsidiary, in a single transaction
or series of related transactions, with an aggregate fair market value
(determined on the date of determination by the Borrower, on the date a legally
binding commitment for the relevant sale or disposition (or, if later, for the
payment of such sale or disposition) was entered into, in good faith, which
determination shall be conclusive) of less than (x) $5.0 million individually
and (y) $20.0 million in the aggregate; provided that for the purposes of
calculations in respect of clause (y), all amounts in respect of dispositions of
investments in debt and equity securities held for reinvestment in similar
instruments in a manner consistent with past practices shall be excluded.

 

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.4 to any Person other than a Credit Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Credit
Documents, and the Administrative Agent shall be authorized to take, and shall
take, any actions deemed appropriate in order to effect the foregoing.

 

For purposes of determining compliance with this Section 6.4, (A) actions need
not be permitted solely by reference to one category of permitted actions
described in Sections 6.4(a) through 6.4(v) but may be permitted in part under
any combination thereof and (B) in the event that an action meets the criteria
of one or more of the categories of permitted actions described in
Sections 6.4(a) through 6.4(v), the Borrower shall, in its sole discretion,
classify or reclassify, or later classify or reclassify, such action in any
manner that complies with this Section 6.4 and will only be required to include
such action in one of the above clauses and such action shall be treated as
having been made or existing pursuant to only one of such clauses.

 

6.5                               Restricted Payments.  Pay or make, directly or
indirectly, any Restricted Payment, except:

 

(a)                                 the Borrower may make Restricted Payments
payable solely in Qualified Stock of the Borrower or of any Parent Holding
Company;

 

(b)                                 any Restricted Subsidiary of the Borrower
may declare and pay cash dividends to the Borrower or to any Restricted
Subsidiary of which it is a subsidiary;

 

162

--------------------------------------------------------------------------------


 

(c)                                  as required by the terms of contracts of
the Borrower or any Restricted Subsidiary that are in effect on the Closing Date
and set forth in Schedule 6.5(c);

 

(d)                                 the Borrower may repurchase Equity Interests
of the Borrower (or of any Parent Holding Company) upon exercise of options or
warrants if such Equity Interests represent all or a portion of the exercise
price of such options or warrants and/or amounts on account of required
withholding taxes and brokerage fees with respect to such options as part of a
“cashless” exercise;

 

(e)                                  dividend adjustments and repurchases of
Equity Interests deemed to occur upon the exercise of stock options, warrants or
other convertible or exchangeable securities or the vesting of restricted stock
units or deferred stock units (including any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any stock subscription or shareholder agreement);

 

(f)                                   the Borrower or any Restricted Subsidiary
may make Restricted Payments to any Parent Holding Company:

 

(i)                                     the proceeds of which will be used to
pay the income taxes and franchise (and similar) taxes (including minimum taxes)
imposed in lieu of income taxes of a Parent Holding Company attributable to the
Borrower and its Restricted Subsidiaries in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of such Parent
Holding Company that include the Borrower and its Restricted Subsidiaries
determined as if the Borrower and its Restricted Subsidiaries filed separately;
provided that Restricted Payments under this Section 6.5(f)(i) shall not exceed
the income tax liability of the consolidated, combined, unitary or affiliated
group that would consist solely of the Borrower and its Restricted Subsidiaries;

 

(ii)                                  the proceeds of which shall be used by
such Parent Holding Company to pay (or to make a Restricted Payment to or
Investment in a Parent Holding Company to enable it or another Parent Holding
Company to pay) (a) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, plus any reasonable and customary indemnification claims made by
directors, officers or employees of any Parent Holding Company, in each case
attributable to the operations or ownership of the Borrower and its Subsidiaries
or (b) the fees and other amounts described in Section 6.6(b)(4) to the extent
that the Borrower or any Restricted Subsidiary would be then permitted under
Section 6.6(b)(4) to pay such fees and other amounts directly;

 

(iii)                               the proceeds of which shall be used by such
Parent Holding Company to pay its (or to allow another Parent Holding Company to
pay) (x) franchise taxes and (y) other taxes imposed on a separate company basis
with respect to the Borrower and its Restricted Subsidiaries;

 

163

--------------------------------------------------------------------------------


 

(iv)                              [Reserved];

 

(v)                                 the proceeds of which are applied to the
purchase or other acquisition by any Parent Holding Company of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares or shares issued to foreign nationals) in, a Person
or division or line of business of a Person or related franchisee rights, assets
or operations; provided that if such purchase or other acquisition had been made
by the Borrower or any Restricted Subsidiary, it would have constituted a
Permitted Acquisition permitted to be made pursuant to the definition of
“Permitted Acquisition”; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such purchase or other
acquisition and (B) any Parent Holding Company shall, substantially concurrently
with the closing thereof, cause (1) all Property acquired (whether assets or
Equity Interests) and any liabilities assumed to be contributed to the Borrower,
any other Credit Party or (to the extent permitted by the definition of
“Permitted Acquisition” any Restricted Subsidiary or (2) the merger (to the
extent permitted in Section 6.4) into the Borrower, any other Credit Party or
(to the extent permitted by the definition of “Permitted Acquisition”) any
Restricted Subsidiary of the Person formed or acquired in order to consummate
such purchase or other acquisition;

 

(vi)                              the proceeds of which shall be used by the
Borrower to pay, or to allow any Parent Holding Company to pay, a portion (which
shall not exceed the Borrower’s and its Subsidiaries’ ratable portion of the
consolidated assets of such Parent Holding Company) of any customary fees and
expenses related to any unsuccessful equity offering by any Parent Holding
Company, or offering or debt issuance, incurrence or offering, sale,
disposition, acquisition or investment transaction permitted by this Agreement;
and

 

(vii)                           the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to officers, employees,
consultants and independent contractors of any Parent Holding Company to the
extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

 

(g)                                  the Borrower may make Restricted Payments
the proceeds of which are applied on the Closing Date, solely to effect the
consummation of the Transactions;

 

(h)                                 [Reserved];

 

(i)                                     the Borrower and the Restricted
Subsidiaries may make Restricted Payments not otherwise specified in this
Section 6.5 in an aggregate amount that does not exceed the greater of
(i) $35.0 million and (ii) 2.00% of Consolidated Total Assets;

 

(j)                                    the Borrower may make any Restricted
Payments with the Cumulative Credit if at the time such Restricted Payment is
made, no Event of Default shall have occurred

 

164

--------------------------------------------------------------------------------


 

and be continuing or would result therefrom and after giving effect to such
Restricted Payments on a Pro Forma Basis, the Total Net Leverage Ratio shall not
exceed 3.25:1.00.

 

(k)                                 the Borrower may make any Restricted
Payments if at the time such Restricted Payment is made, no Event of Default
shall have occurred and be continuing or would result therefrom and after giving
effect to such Restricted Payments on a Pro Forma Basis, the Total Net Leverage
Ratio shall not exceed 2.25:1.00;

 

(l)                                     any dividend paid within 60 days after
the date of declaration thereof if at such date of declaration such dividend
would have complied with this Section 6.5; and

 

(m)                             the Borrower or any Restricted Subsidiary may
make Restricted Payments the proceeds of which will be used to repurchase,
retire or otherwise acquire the Equity Interests of the Borrower (or to make a
Restricted Payment to or an Investment in a Parent Holding Company to enable it
or another Parent Holding Company to repurchase, retire or otherwise acquire its
Equity Interests) from directors, officers, employees or members of management,
consultants or independent contractors of the Borrower, any Subsidiary, any
Parent Holding Company (or their estate, heirs, family members, spouse and/or
former spouse), in each case in connection with the resignation, termination,
death or disability of any such directors, officers, employees or members of
management, consultants or independent contractors or otherwise in accordance
with any stock option or stock appreciation rights plan, any management,
director and/or employee stock ownership or incentive plan, stock subscription
plan, employment termination agreement or any other employment agreements,
partnership agreement or equity holders’ agreement in an aggregate amount,
except with respect to non-discretionary repurchases, acquisitions, retirements
or redemptions pursuant to the terms of any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreement, partnership agreement or equity holders’ agreement
not to exceed for any Fiscal Year of the Borrower, $5.0 million plus any
unutilized portion of such amount in the immediately preceding two fiscal years
(with any unutilized portion applied first); provided further that the amounts
set forth in this clause (m) may be further increased by (A) the proceeds of any
key-man life insurance received by a Parent Holding Company (to the extent
contributed to the Borrower), the Borrower or any Restricted Subsidiary, plus
(B) to the extent received by or contributed in cash to the common equity of the
Borrower and not theretofore utilized to make a Restricted Payment under this
Section 6.5(m), the net proceeds from the sale of Equity Interests of any Parent
Holding Company or the Borrower, in each case to members of management,
managers, directors, consultants or independent contractors of the Borrower or
any of its Subsidiaries or any Parent Holding Company that occurs after the
Closing Date, plus (C) the amount of any cash bonuses otherwise payable to any
future, present or former, director, employee or consultant of the Borrower, any
Parent Holding Company or any of their Restricted Subsidiaries that are in
respect of services rendered to the Borrower and its Restricted Subsidiaries and
foregone in return for the receipt of Equity Interests of the Borrower, any
Parent Holding Company or any of their Restricted Subsidiaries pursuant to a
deferred compensation plan of such entity (provided that in no event shall any
such amounts set forth in clause (B) that are so utilized increase the
Cumulative Credit).

 

165

--------------------------------------------------------------------------------


 

For purposes of determining compliance with this Section 6.5 and subject to the
immediately following proviso, (A) Restricted Payments need not be permitted
solely by reference to one category of permitted Restricted Payments described
in Section 6.5(a) through (l) but may be permitted in part under any combination
thereof and (B) in the event that a Restricted Payment (or any portion thereof)
meets the criteria of one or more of the categories of permitted Restricted
Payments described in Sections 6.5(a) through (l), the Borrower shall, in its
sole discretion, classify or reclassify, or later divide, classify or
reclassify, such Restricted Payment (or any portion thereof) in any manner that
complies with this Section 6.5 and will only be required to include the amount
and type of such Restricted Payment (or any portion thereof) in one of the above
clauses and such Restricted Payment shall be treated as having been made or
existing pursuant to only one of such clauses; provided, however, that no such
reclassification shall be permitted with respect to any Restricted Payment made
pursuant to Section 6.5(j) or Section 6.5(k).

 

6.6                               Transactions with Affiliates.

 

(a)                                 Sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transaction with, any of its Affiliates in a transaction involving
consideration in excess of $10.0 million for such transaction or series of
related transactions, unless such transaction or series of transactions are
(i) otherwise expressly permitted (or required) with such Affiliates or holders
under this Agreement or (ii) upon terms that are not materially less favorable
to the Borrower or such Restricted Subsidiary, as applicable, than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit, to the extent otherwise permitted under this Agreement:

 

(1)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options,
restricted stock units or deferred stock units and stock ownership and long-term
incentive plans approved by the Board of Directors of the Borrower;

 

(2)                                 (i) payments by the Borrower or any of its
Restricted Subsidiaries pursuant to any tax sharing agreements among the
Borrower and any of its Restricted Subsidiaries on customary terms that require
each party to make payments when taxes are due or refunds received of amounts
equal to the income tax liabilities and refunds generated by each such party and
(ii) payments by the Borrower or any of its Restricted Subsidiaries pursuant to
any tax sharing agreements among the Borrower and any of its Restricted
Subsidiaries on customary terms that require each party to make payments when
taxes are due or refunds received of amounts equal to the income tax liabilities
and refunds generated by each such party calculated on a separate return basis,
and payments to the party generating tax benefits and credits of amounts equal
to the value of such tax benefits and credits made available to the party making
the payments;

 

166

--------------------------------------------------------------------------------


 

(3)                                 transactions among the Borrower and any
Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as a
result of such transaction (including via merger, amalgamation or consolidation
in which the Borrower or a Restricted Subsidiary is the surviving entity) not
prohibited by this Agreement;

 

(4)                                 customary fees and indemnities may be paid
to any directors of the Borrower and the Restricted Subsidiaries (and, to the
extent attributable to the operations or ownership of the Borrower and its
Restricted Subsidiaries, to directors of any Parent Holding Company) and
reasonable out-of-pocket costs of such Persons may be reimbursed;

 

(5)                                 the Transactions and other transactions
(and, in each case, the payment of fees and expenses in connection with the
consummation thereof) pursuant to the agreements and arrangements in existence
on the Closing Date and set forth on Schedule 6.6(b) or any amendment thereto to
the extent such amendment is not adverse to the Lenders in any material respect;

 

(6)                                 (A) any employment, severance or consulting
agreements entered into by the Borrower or any of the Restricted Subsidiaries in
the ordinary course of business, (B) any subscription agreement or similar
agreement pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with employees, consultants, officers or directors, and
(C) any employee, severance or consultant compensation, indemnification
arrangement, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees or consultants, and any reasonable
employment or consulting contract and transactions pursuant thereto;

 

(7)                                 Restricted Payments permitted under
Section 6.5;

 

(8)                                 any purchase of Equity Interests (other than
Disqualified Stock) of the Borrower or any contribution to the equity capital of
the Borrower;

 

(9)                                 transactions between or among the Borrower
and/or its Restricted Subsidiaries;

 

(10)                          transactions with customers, distributors,
clients, suppliers or purchasers or sellers of goods or services, in each case,
in the ordinary course of business;

 

(11)                          any transaction in respect of which the Borrower
delivers to the Administrative Agent a letter addressed to the Board of
Directors of the Borrower from an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing in the United States, which
letter states, either that (A) such transaction is on terms that are no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate or (B) is fair, from a financial point of view, to the Borrower
or such Restricted Subsidiary;

 

167

--------------------------------------------------------------------------------


 

(12)                          transactions with a joint venture for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business and in a manner consistent with prudent business practice followed by
companies in the industry of the Borrower and its subsidiaries; and

 

(13)                          transactions permitted by, and complying with, the
provisions of Section 6.4.

 

For purposes of this Section 6.6, any transaction shall be deemed to have
satisfied the requirements set forth in Section 6.6(a)(ii) if such transaction
is approved by a majority of Disinterested Directors.

 

6.7                               Business of the Borrower and its Restricted
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
in any business or business activity other than in the case of the Borrower or
any Restricted Subsidiary, (x) any business or business activity conducted by
any of them on the Closing Date and any business or business activities
incidental or related thereto, or any business or business activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including the
consummation of the Transactions and (y) such other business or business
activity as may be consented to by the Requisite Lenders from time to time, such
consent not to be unreasonably withheld, delayed or conditioned.

 

6.8                               Limitation on Modifications and Payments of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Etc.

 

(a)

 

(1)                                 Make, directly or indirectly, any voluntary
payment or other distribution (whether in cash, securities or other property) of
or in respect of any Indebtedness of the Borrower or any Restricted Subsidiary
that is (x) expressly subordinate to the Obligations, (y) any Refinancing
Indebtedness in respect of clause (x) pursuant to Section 6.1(c)(ii) or (z) any
Senior Notes (clauses (x), (y) and (z) each, a “Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (a) with the proceeds of Refinancing
Indebtedness, (b) payments of regularly scheduled interest, and, to the extent
this Agreement is then in effect, principal on the scheduled maturity date of
any Junior Financing, (c) the conversion of any Junior Financing to Equity
Interests (other than Disqualified Stock) of the Borrower or of any Parent
Holding Company, (d) so long as no Event of Default has occurred and is
continuing or would result therefrom, any payments or distributions in respect
of Junior Financings prior to their scheduled maturity (1) in an aggregate
amount not to exceed the greater of (x) $75.0 million and (y) 4.25% of
Consolidated Total Assets or (2) made with any portion of the Cumulative Credit
and (e) payments or distributions in amounts that would otherwise have been

 

168

--------------------------------------------------------------------------------


 

permitted to be made as Restricted Payments; provided that any such prepayment
shall constitute a utilization of the applicable Restricted Payment capacity; or

 

(2)                                 Amend or modify, or permit the amendment or
modification of, any provision of (i) any of its Organizational Documents in a
manner materially adverse to the rights and remedies of Administrative Agent and
the Lenders under the Loan Documents taken as a whole, or (ii) any Junior
Financing or any agreement, document or instrument evidencing or relating
thereto, other than amendments or modifications that (a) do not affect the
subordination or payment provisions thereof (if any) in a manner materially
adverse to the Lenders (as determined in good faith by the Borrower) or
(b) otherwise comply with the definition of “Refinancing Indebtedness.”

 

(b)                                 Enter into, or permit any Restricted
Subsidiary to enter into, any agreement or instrument that by its terms
restricts (i) the payment of dividends or distributions or the making of cash
advances by such Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary that is a direct or indirect parent of such Restricted Subsidiary or
(ii) the granting, perfection or enforcement of Liens by such Restricted
Subsidiary or the Borrower pursuant to the Collateral Documents in respect of
the Loans, in each case other than those arising under any Credit Document,
except, in each case, restrictions existing by reason of:

 

(A)                               restrictions imposed by applicable law;

 

(B)                               contractual encumbrances or restrictions
(i) in effect on the Closing Date and (to the extent not otherwise permitted by
this Section 6.8 are listed on Schedule 6.8), (ii) on the granting of Liens
pursuant to documentation governing Indebtedness incurred in compliance with
Section 6.1 that is secured by Liens pursuant to Section 6.2 on terms that are
consistent with, or not materially more restrictive, taken as a whole, than, the
restrictions set forth herein (as determined conclusively by the Borrower and
evidenced by a certificate of an Authorized Officer of the Borrower), or
(iii) pursuant to documentation related to any permitted renewal, extension or
refinancing of any Indebtedness existing on the Closing Date that does not
expand the scope of any such encumbrance or restriction in any material respect
(as determined conclusively by the Borrower and evidenced by a certificate of an
Authorized Officer of the Borrower);

 

(C)                               any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Restricted
Subsidiary pending the closing of such sale or disposition;

 

(D)                               customary provisions in joint venture
agreements or other similar agreements applicable to joint ventures permitted
under Section 6.3;

 

(E)                                any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement (other than
Indebtedness

 

169

--------------------------------------------------------------------------------


 

secured by second-priority Liens on the Collateral) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

 

(F)                                 customary provisions contained in licenses,
sublicenses, covenants not to sue, releases and other agreements in connection
with Intellectual Property (including in connection with distribution, license
and supply agreements) and other similar agreements entered into in the ordinary
course of business;

 

(G)                               customary provisions restricting the
subletting or assignment of any lease governing a leasehold interest;

 

(H)                              any agreement entered into in the ordinary
course of business;

 

(I)                                   any agreement relating to the sale,
transfer, lease or other disposition of any asset permitted under Section 6.4
pending the consummation of such sale, transfer, lease or other disposition;

 

(J)                                   any agreement in effect at the time any
Restricted Subsidiary becomes a Subsidiary of the Borrower, so long as any such
contractual restrictions were not entered into in contemplation of such Person
becoming a Subsidiary of the Borrower;

 

(K)                               customary net worth provisions contained in
real property leases and customer contracts entered into by the Borrower or any
Restricted Subsidiary, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Restricted Subsidiaries to meet their ongoing
obligations under the Credit Documents;

 

(L)                                any restrictions in agreements representing
Indebtedness permitted under Section 6.1 of a subsidiary of the Borrower that is
not a Credit Party;

 

(M)                            any restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business;

 

(N)                               any restriction with respect to the Borrower
or a Restricted Subsidiary (or any of its property or assets) imposed by
customary provisions in a Hedge Agreement not entered into for speculative
purposes;

 

(O)                               any restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Section 6.1 or Refinancing
Indebtedness in respect thereof, on prevailing market terms and conditions
available to borrowers at the time such transactions are entered into and will
not materially impair the Borrower’s ability to pay interest, premium, if any,
or principal pursuant to the Credit Documents, when due;

 

170

--------------------------------------------------------------------------------


 

(P)                                 any encumbrances or restrictions of the type
referred to in Sections 6.8(b)(i) and (b)(ii) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, on
prevailing market terms and conditions available to borrowers at the time such
transactions are entered into and will not materially impair the Borrower’s
ability to pay interest, premium, if any, or principal pursuant to the Credit
Documents, when due;

 

(Q)                               any restrictions with respect to the corporate
aircraft, including under any lease, sublease, charter, management, operating,
crew, service, repair, maintenance, storage or other agreement relating to the
aircraft;

 

(R)                               solely to the extent that such restrictions
relate to the Subsidiary being acquired or incurring such Indebtedness,
restrictions contained in assumed Indebtedness permitted pursuant to
Section 6.1(j);

 

(S)                                 any Transaction Document

 

Notwithstanding any other provision of this Agreement, this Agreement does not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a mandatory principal redemption or other payment in respect
of Junior Debt pursuant to an “AHYDO saver” provision of any agreement or
instrument in respect of a Junior Financing, and the Borrower’s determination in
good faith of the amount of any such “AHYDO saver” mandatory principal
redemption or other payment shall be conclusive and binding for all purposes
under this Agreement.

 

6.9                               Changes in Fiscal Year.  Borrower shall not
permit its fiscal year to end on any date other than June 30 or permit its
fiscal quarters to end on a date other than on or about September 30,
December 31 or March 31; provided that the Borrower may, upon written notice to
the Administrative Agent, change the financial reporting convention to a
calendar year-end convention.

 

6.10                        Revolver Financial Performance Covenant.  Upon the
occurrence and during the continuance of a Covenant Trigger Event, the Borrower
shall not permit the First Lien Net Leverage Ratio (calculated on a Pro Forma
Basis) as of the last day of any Test Period during any period set forth below
to be greater than the ratio set forth opposite such Test Period below.  Such
covenant shall be tested following a Covenant Trigger Event, and for so long as
such Covenant Trigger Event is continuing as of the last day of the most recent
Fiscal Quarter covered by such financial statements, upon the delivery of each
set of financial statements pursuant to Section 5.4 after (and for so long as)
such Covenant Trigger Event has been triggered.

 

171

--------------------------------------------------------------------------------


 

Test Period Ended

 

First Lien Net
Leverage Ratio

December 31, 2015 – December 31, 2017

 

4.25:1.00

December 31, 2017 – December 31, 2019

 

3.75:1.00

December 31, 2019 and thereafter

 

3.25:1.00

 

6.11                        Tranche A Term Loan Financial Performance Covenant. 
The Borrower shall not permit the Secured Net Leverage Ratio (calculated on a
Pro Forma Basis) as of the last day of any Test Period (i) prior to December 31,
2017, to be greater than 4.25:1.00 (ii) as of December 31, 2017 and prior to
December 31, 2019 to be greater than 3.75:1.00 and (iii) as of December 31, 2019
and thereafter to be greater than 3.25:1.00.

 

SECTION 7.                                   GUARANTY

 

7.1                               Guaranty of the Obligations.  Subject to the
provisions of Section 7.2, each Guarantor jointly and severally hereby
irrevocably and unconditionally guarantees (the “Guaranty”) to Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Obligations of each Person other than such Guarantor when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent provision in any
applicable jurisdiction) (each, a “Guaranteed Obligation” and, collectively, the
“Guaranteed Obligations”); provided that anything herein or in any other Credit
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Credit Documents shall in no event
exceed the amount that can be guaranteed by such Guarantor under the Bankruptcy
Code or other Laws relating to the insolvency of debtors or an amount
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Guarantor or as the result
of any avoidance actions therein.

 

7.2                               Contribution by Guarantors.  All Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceed its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid

 

172

--------------------------------------------------------------------------------


 

or distributed on or before such date by all Funding Guarantors under this
Guaranty in respect of the obligations Guaranteed.  “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable law; provided that, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor.  The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.  Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2.

 

7.3                               Payment by Guarantors.  Subject to
Section 7.2, the Guarantors hereby jointly and severally agree, in furtherance
of the foregoing and not in limitation of any other right which any Beneficiary
may have at law or in equity against any Guarantor by virtue hereof, that upon
the failure of the Borrower to pay any of the applicable Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent
provision in any applicable jurisdiction), the Guarantors will upon demand pay,
or cause to be paid, in cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
applicable Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest that would continue
to accrue, but for the Borrower’s becoming the subject of a case under the
Bankruptcy Code, whether or not a claim is allowed against the Borrower for such
interest in the related bankruptcy case) and all other applicable Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

7.4                               Liability of Guarantors Absolute.  Each
Guarantor agrees that its obligations hereunder are, to the maximum extent
permitted by applicable law, irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the applicable Guaranteed Obligations.  In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees, to the maximum
extent permitted by applicable law, as follows:

 

(a)                                 this Guaranty is a guaranty of payment when
due and not of collectability;

 

173

--------------------------------------------------------------------------------


 

(b)                                 this Guaranty is a primary obligation of
each Guarantor and not merely a contract of surety;

 

(c)                                  Administrative Agent may enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between Borrower and any Beneficiary with respect to
the existence of such Event of Default;

 

(d)                                 the obligations of each Guarantor hereunder
are independent of the obligations of Borrower and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor,
whether or not any action is brought against Borrower or any of such other
guarantors and whether or not Borrower is joined in any such action or actions;

 

(e)                                  payment by any Guarantor of a portion, but
not all, of the applicable Guaranteed Obligations shall in no way limit, affect,
modify or abridge any Guarantor’s liability for any portion of the applicable
Guaranteed Obligations which has not been paid (without limiting the generality
of the foregoing, if Administrative Agent is awarded a judgment in any suit
brought to enforce any Guarantor’s covenant to pay a portion of the applicable
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the applicable Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the applicable
Guaranteed Obligations);

 

(f)                                   any Beneficiary, upon such terms as it
deems appropriate, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the applicable Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the applicable Guaranteed Obligations or any agreement
relating thereto and/or subordinate the payment of the same to the payment of
any other obligations; (iii) request and accept other guaranties of the
applicable Guaranteed Obligations and take and hold security for the payment
hereof or the applicable Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
applicable Guaranteed Obligations, any other guaranties of the applicable
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the applicable Guaranteed Obligations;
(v) enforce and apply any security now or hereafter held by or for the benefit
of such Beneficiary in respect hereof or the applicable Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit

 

174

--------------------------------------------------------------------------------


 

Party or any security for the applicable Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedge Agreements; and

 

(g)                                  this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the applicable Guaranteed Obligations), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them:  (i) any failure or omission to assert
or enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents or any Hedge Agreements, at law, in equity or
otherwise) with respect to the applicable Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the applicable Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default)
hereof, any of the other Credit Documents, any of the Hedge Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the applicable Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the applicable Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the applicable Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the applicable Guaranteed Obligations) to the payment of indebtedness
other than the applicable Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the applicable
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its subsidiaries and to any corresponding restructuring of
the applicable Guaranteed Obligations; (vi) any failure to perfect or continue
perfection of a security interest in any collateral which secures any of the
applicable Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
applicable Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the applicable
Guaranteed Obligations.

 

7.5                               Waivers by Guarantors.  Each Guarantor hereby
waives, to the maximum extent permitted by applicable law, for the benefit of
the Beneficiaries:  (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor) of the applicable Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Credit Party or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability

 

175

--------------------------------------------------------------------------------


 

or other defense of the Borrower or any other Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
applicable Guaranteed Obligations or any agreement or instrument relating
thereto or by reason of the cessation of the liability of the Borrower or any
other applicable Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the applicable Guaranteed Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the applicable Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

7.6                               Guarantors’ Rights of Subrogation,
Contribution, Etc.  Until the applicable Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
hereby waives, to the maximum extent permitted by applicable law, any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against the Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower with respect
to the applicable Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the applicable Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired (without any pending
drawing) or been cancelled, each Guarantor shall, to the maximum extent
permitted by applicable law, withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the applicable Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against

 

176

--------------------------------------------------------------------------------


 

any such other guarantor, shall be junior and subordinate to any rights any
Beneficiary may have against the Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor.  If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all applicable
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for the Administrative Agent on behalf
of the Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of the Beneficiaries to be credited and applied against the
applicable Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

7.7                               Subordination of Other Obligations.  Any
Indebtedness of the Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the applicable Guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the applicable
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.

 

7.8                               Continuing Guaranty.  This Guaranty is a
continuing guaranty and shall remain in effect until all of the applicable
Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
(without any pending drawing) or been cancelled.  Each Guarantor hereby
irrevocably waives, to the maximum extent permitted by applicable law, any right
to revoke this Guaranty as to future transactions giving rise to any applicable
Guaranteed Obligations.

 

7.9                               Authority of Guarantors or Borrower.  It is
not necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or the Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.10                        Financial Condition of Borrower.  Any Credit
Extension may be made to the Borrower or continued from time to time, and any
Hedge Agreements may be entered into from time to time, in each case without
notice to or authorization from any Guarantor regardless of the financial or
other condition of the Borrower at the time of any such grant or continuation or
at the time such Hedge Agreement is entered into, as the case may be.  No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of the
Borrower.  Each Guarantor has adequate means to obtain information from the
Borrower on a continuing basis concerning the financial condition of the
Borrower and its ability to perform its obligations under the Credit Documents
and the Hedge Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of the Borrower and of all
circumstances bearing upon the risk of nonpayment of the applicable Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of the Borrower now known or hereafter known
by any Beneficiary.

 

177

--------------------------------------------------------------------------------


 

7.11                        Bankruptcy, Etc.

 

(a)                                 [Reserved].

 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the applicable Guaranteed Obligations which
accrues after the commencement of any bankruptcy, reorganization or insolvency
case or proceeding (or, if interest on any portion of the applicable Guaranteed
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the applicable Guaranteed Obligations if such case or proceeding had not been
commenced) shall be included in the applicable Guaranteed Obligations because it
is the intention of Guarantors and Beneficiaries that the applicable Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such applicable Guaranteed Obligations.  Guarantors
will permit any trustee in bankruptcy, receiver, receiver and manager, interim
receiver, debtor in possession, assignee for the benefit of creditors, curator
or similar Person to pay the Administrative Agent, or allow the claim of the
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

(c)                                  In the event that all or any portion of the
applicable Guaranteed Obligations are paid by the Borrower, the obligations of
the Guarantors hereunder shall continue and remain in full force and effect or
be reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute applicable
Guaranteed Obligations for all purposes hereunder.

 

7.12                        Keepwell.  Each Guarantor that is a Qualified ECP
Guarantor (as defined below) at the time this Guaranty or at the time the grant
of the security interest under the Credit Documents, in each case, by any Credit
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each other Credit Party with respect to such Swap
Obligation as may be needed by such Credit Party from time to time to honor all
of its obligations under this Guaranty and the other Credit Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 7.12 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 7.12 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each
Qualified ECP Guarantor intends this Section 7.12 to constitute, and this
Section 7.12  shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each other
Credit Party for all purposes of the Commodity Exchange Act. “Qualified ECP
Guarantor” shall mean, at any time, each Credit Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

178

--------------------------------------------------------------------------------


 

SECTION 8.                                   EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any one or more of the
following conditions or events shall occur:

 

(a)                                 any representation or warranty made or
deemed made by any Credit Party in any Credit Document, or any representation,
warranty, or certification contained in any certificate furnished by the
Borrower or any other Credit Party in connection with or pursuant to any Credit
Document, shall prove to have been false in any material respect when so made,
deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in paragraph (b) above) due under any Credit
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of more than five Business Days;

 

(d)                                 (i) any default shall be made in the due
observance or performance by the Borrower or any of its Restricted Subsidiaries
of any covenant contained in Section 5.1(a), Section 5.5(a), Section 5.9(a) or
Section 6 (other than Section 6.10 and Section 6.11), (ii) any default shall be
made in the due observance or performance by the Borrower or any of its
Restricted Subsidiaries of any covenant contained in Section 6.10; provided,
that an Event of Default under this clause (ii) shall not constitute an Event of
Default for purposes of any Term Loans unless and until the Revolving Lenders
have declared all obligations to be immediately due and payable in accordance
with this Section 8.1 and such declaration has not been rescinded on or before
such date, (iii) any default shall be made in the due observance or performance
by the Borrower or any of its Restricted Subsidiaries of any covenant contained
in Section 6.11; provided, that an Event of Default under this clause
(iii) shall not constitute an Event of Default for purposes of any Revolving
Commitments, any Revolving Loans and any Term Loans (other than the Initial
Tranche A Term Loans) unless and until the Term Loan Lenders holding
Initial Tranche A Term Loans have declared all obligations to be immediately due
and payable in accordance with this Section 8.1 and such declaration has not
been rescinded on or before such date, or (iv) any default shall be made in the
due observance or performance by any Credit Party of any covenant, condition or
agreement contained in any Credit Document (other than any default specified in
paragraph (b) or (c) above or clauses (d)(i), (ii) and (iii) above) and such
default shall continue unremedied for a period of thirty days after written
notice thereof from the Administrative Agent or the Requisite Lenders to the
Borrower;

 

(e)                                  (i) the Borrower or any Restricted
Subsidiary fails to pay when due any principal of, interest on or premiums in
respect of any Material Indebtedness (other than Indebtedness hereunder), in
each case beyond any grace or cure period, or (ii) any event or condition shall
occur that (A) results in any Material Indebtedness (other than Indebtedness
hereunder) becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness

 

179

--------------------------------------------------------------------------------


 

(other than Indebtedness hereunder) or any trustee or agent on its or their
behalf to cause, with the giving of notice if required, any Material
Indebtedness (other than Indebtedness hereunder) to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (e)(ii) shall not apply to (x) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness, (y) any Indebtedness that becomes due pursuant to customary
prepayment or redemption provisions solely as a result of a voluntary sale or
transfer of property or assets or a “change of control” or (z) any Indebtedness
that becomes due solely as a result of a refinancing thereof permitted by this
Agreement; provided, further, that notwithstanding the foregoing, any breach of,
or default under, any other Material Indebtedness solely as a result of a
Financial Covenant Default shall not constitute an Event of Default under this
paragraph (e) unless and until the date on which such breach or default
constitutes an Event of Default under paragraph (d);

 

(f)                                   there shall have occurred a Change of
Control;

 

(g)                                  (i) an involuntary case or proceeding shall
be commenced or an involuntary petition, application or other originating
process shall be filed relating to (A) the liquidation, reorganization,
winding-up, dissolution or suspension of general operations or other relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary under any
Debtor Relief Law, (B) the appointment of a liquidator, receiver, administrator,
administrative receiver, compulsory manager, interim receiver, receiver and
manager, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary, or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary; or (C) the
winding-up or liquidation of the Borrower or any Material Subsidiary (except, in
the case of any Material Subsidiary, in a transaction permitted by Section 6.4);
and such proceeding or petition, application or other originating process shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition or
application or its shareholders shall pass a resolution seeking liquidation,
winding up, reorganization or other relief under any Debtor Relief Law
(including the making of a proposal or the filing of a notice of intention to
make a proposal), (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in paragraph (g) above, (iii) apply for or consent to the appointment
of a liquidator, receiver, administrative receiver, administrator, compulsory
manager, interim receiver, receiver and manager, receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Material Subsidiaries, (iv) file an answer admitting the
material allegations of a petition, application or other originating process
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

180

--------------------------------------------------------------------------------


 

(i)                                     the failure by the Borrower or any
Restricted Subsidiary to pay one or more final and non-appealable judgments
aggregating in excess of $35.0 million (to the extent not covered by third-party
insurance for which the insurer has not disputed coverage), which judgments are
not discharged or effectively waived or stayed for a period of 60
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of the Borrower or any Restricted Subsidiary to
enforce any such judgment;

 

(j)                                    (i) a trustee shall be appointed by a
U.S. district court to administer any Pension Plan, (ii) an ERISA Event or ERISA
Events shall have occurred, (iii) the Borrower or any of its subsidiaries shall
engage in any non-exempt “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code) involving any Pension Plan,
or (iv) [Reserved]; and in each case in clauses (i) through (iii) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or

 

(k)                                 (i) any Credit Document shall for any reason
be asserted in writing by any Credit Party not to be a legal, valid and binding
obligation of such party thereto, (ii) any security interest purported to be
created by any Collateral Document relating to a material portion of the
Collateral of the Credit Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by the Borrower or any other Credit Party not to
be, a valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Collateral Document and subject to
such limitations and restrictions as are set forth herein and therein) in the
Collateral covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the applicable Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Pledge and Security Agreement, or to file UCC
continuation statements and except, as to Collateral consisting of real
property, to the extent that such loss is covered by a lender’s title insurance
policy and the Administrative Agent shall be reasonably satisfied with the
credit of such insurer and such insurer has not denied coverage, (iii) the
guarantees pursuant to the Collateral Documents by any Credit Party of any of
the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by any
Credit Party not to be in effect or not to be legal, valid and binding
obligations (other than in accordance with the terms thereof) or (iv) the
Borrower shall assert in writing that any Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such Intercreditor
Agreement (other than pursuant to the terms hereof or thereof);

 

then, except as provided below with respect to a Financial Covenant Default,
(i) in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (A) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid

 

181

--------------------------------------------------------------------------------


 

accrued fees and all other liabilities of the Borrower accrued hereunder and
under any other Credit Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Credit Document to the contrary notwithstanding; (B) declare Commitments
of each Lender and any obligation of the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such Commitments and obligation shall be
terminated; (C) require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 103% of the then Outstanding Amount thereof); and
(D) exercise all rights and remedies granted to it under any Credit Document and
all of its rights under any other applicable law or in equity, and (ii) in any
event with respect to the Borrower described in clause (g) or (h) of this
Section 8.1, the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrower accrued hereunder and under any other Credit Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Credit Document to the
contrary notwithstanding.  Upon the occurrence of a failure by the Borrower to
comply with the requirements of a Financial Performance Covenant (a “Financial
Covenant Default”), the Requisite Class Lenders with respect to the Revolving
Loans, in the case of a Financial Covenant Default with respect to the Revolver
Financial Performance Covenant, and the Requisite Class Lenders with respect to
the Initial Term A Term Loans, in the case of a Financial Covenant Default with
respect to the Tranche A Term Loan Financial Performance Covenant, may (x) to
the extent the Borrower is permitted to make a Specified Equity Contribution
pursuant to the terms of Section 8.2, on the date that is ten Business Days
after the date on which financial statements are required to be delivered
pursuant to Section 5.4(a) or (b), as applicable, and only if such Financial
Covenant Default has not been cured pursuant to Section 8.2 or (y) to the extent
the Borrower is not permitted to make a Specified Equity Contribution pursuant
to the terms of Section 8.2, on the date on which financial statements are
required to be delivered pursuant to Section 5.4(a) or (b), as applicable,
either (1) terminate the Revolving Commitments and/or (2) take the actions
specified above in this Section 8.1 in respect of the Revolving Commitments and
the Revolving Loans in the case of a Financial Covenant Default with respect to
the Revolver Financial Performance Covenant, and take the actions specified
above in this Section 8.1 in respect of the Initial Tranche A Term Loans, in the
case of a Financial Covenant Default with respect to the Tranche A Term Loan
Financial Performance Covenant; provided that, solely to the extent the Borrower
is permitted to make a Specified Equity Contribution pursuant to the terms of
Section 8.2, neither the Administrative Agent, the Collateral Agent nor any
Lender shall exercise the right (or have the right) to accelerate the Loans,
terminate the Commitments, foreclose on or take possession of the Collateral or
take or have the right to take any other remedy under the Credit Documents on
the basis of such Financial Covenant Default until the tenth Business Day
following the date the applicable financial statements are to be delivered;
provided, further, however, that no Lender shall have any obligation to make any
Loans hereunder and no L/C Issuer shall have any obligation to issue or extend
any Letter of Credit hereunder during such ten Business Day period during which
any Financial Covenant Default exists until the date upon which the Borrower has
cured the Financial Covenant Default in accordance with Section 8.2.  In respect
of a Financial Covenant Default that is continuing, the Requisite Lenders may
take the actions specified in this Section 8.1 on the date the Requisite
Class Lenders with respect to the Revolving Loans have terminated the Revolving
Commitments

 

182

--------------------------------------------------------------------------------


 

and accelerated all Obligations in respect of the Revolving Loans, in the case
of a Financial Covenant Default with respect to the Revolver Financial
Performance Covenant, and the Requisite Lenders may take the actions specified
in this Section 8.1 on the date the Requisite Class Lenders with respect to the
Initial Tranche A Term Loans have terminated the Initial Tranche A Term Loan
Commitments and accelerated all Obligations in respect of the Initial Tranche A
Term Loans, in the case of a Financial Covenant Default with respect to the
Tranche A Term Loan Financial Performance Covenant; provided, however, that the
Requisite Lenders may not take such actions if either (A) in the case of a
Financial Covenant Default with respect to the Revolver Financial Performance
Covenant prior to the date of any such termination of Revolving Commitments and
acceleration of Obligations in respect of Revolving Loans by the Requisite
Class Lenders with respect to the Revolving Loans, the Revolving Loans have been
repaid in full (other than contingent indemnification and reimbursement
obligations for which no claim has been made), no Letters of Credit are
outstanding (unless Cash Collateralized in an amount equal to 103% of the then
Outstanding Amount thereof) or unreimbursed and the Revolving Commitments have
been terminated by the Borrower, (B) in the case of a Financial Covenant Default
with respect to the Tranche A Term Loan Financial Performance Covenant, prior to
the date of any such termination of Initial Tranche A Term Loan Commitments and
acceleration of Obligations in respect of Initial Tranche A Term Loans by the
Requisite Class Lenders with respect to the Initial Tranche A Term Loans, the
Initial Tranche A Term Loans have been repaid in full (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and the Initial Tranche A Term Loan Commitments have been terminated by the
Borrower, (C) the Financial Covenant Default with respect to the Revolver
Financial Performance Covenant has been waived by the Requisite Class Lenders
with respect to the Revolving Loans, or (D) the Financial Covenant Default with
respect to the Tranche A Term Loan Financial Performance Covenant has been
waived by the Requisite Class Lenders with respect to the Initial Tranche A Term
Loans.

 

8.2                               Right to Cure.  Notwithstanding anything to
the contrary contained in Section 8.1, for purposes of determining whether a
Financial Covenant Default has occurred, any equity contribution (in the form of
cash common equity or other equity reasonably acceptable to the Administrative
Agent) made to the Borrower after the last day of any Fiscal Quarter and on or
prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for that Fiscal Quarter will, upon the
delivery of a written notice by the Borrower to the Administrative Agent (such
notice, the “Cure Notice”), be included as an addition in the calculation of
Consolidated Adjusted EBITDA solely for the purposes of calculating the
Financial Performance Covenants on a Pro Forma Basis at the end of such Fiscal
Quarter and any subsequent period that includes such Fiscal Quarter (any such
equity contribution, a “Specified Equity Contribution”); provided that (a) the
Borrower shall not be permitted to so request that a Specified Equity
Contribution be included as an addition in the calculation of Consolidated
Adjusted EBITDA with respect to any Fiscal Quarter unless, after giving effect
to such requested Specified Equity Contribution, (x) there will be a period of
at least two Fiscal Quarters in the Relevant Four Fiscal Quarter Period in which
no Specified Equity Contribution has been made, and (y) there have been no more
than five Specified Equity Contributions made hereunder, (b) the amount of any
Specified Equity Contribution will be no greater than the amount required to
cause the First Lien Net Leverage Ratio on a Pro Forma Basis to be in compliance
with Section 6.10 and the Secured Net Leverage Ratio on a Pro Forma Basis to be
in compliance with Section 6.11 and (c) all Specified Equity Contributions will
be disregarded for all other purposes of calculating

 

183

--------------------------------------------------------------------------------


 

Consolidated Adjusted EBITDA under the Credit Documents (including calculating
Cumulative Credit, basket levels, Applicable Margin and other items governed by
reference to Consolidated Adjusted EBITDA).  To the extent that the proceeds of
the Specified Equity Contribution are used to repay Indebtedness, such
Indebtedness shall not be deemed to have been repaid for purposes of
(i) calculating the First Lien Net Leverage Ratio on a Pro Forma Basis set forth
in Section 6.10 for the Relevant Four Fiscal Quarter Period, (ii) calculating
the Secured Net Leverage Ratio on a Pro Forma Basis set forth in Section 6.11
for the Relevant Four Fiscal Quarter Period or (iii) determining compliance with
the Financial Performance Covenants.  For purposes of this paragraph, the term
“Relevant Four Fiscal Quarter Period” means, with respect to any requested
Specified Equity Contribution, the four Fiscal Quarter period ending on (and
including) the Fiscal Quarter in which Consolidated Adjusted EBITDA will be
increased as a result of such Specified Equity Contribution.

 

SECTION 9.                                   AGENTS

 

9.1                               Authorization and Action.

 

(a)                                 Each Lender and each L/C Issuer (in its
capacity as such and on behalf of itself and its Affiliates as potential Lender
Counterparties (if applicable)) hereby irrevocably appoints MSSF to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents, as applicable, for the benefit of the Secured Parties, and hereby
irrevocably appoints MSSF to act on its behalf as the Collateral Agent hereunder
and under the other Credit Documents, as applicable, for the benefit of the
Secured Parties, and each such Lender and each such L/C Issuer irrevocably
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Credit Documents
as are delegated to such Agent by the terms hereof and thereof, together with
such powers and discretion as are reasonably incidental thereto.  As to any
matters not expressly provided for by the Credit Documents (including, without
limitation, enforcement or collection of the Notes or Loans), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or, if
required hereby, all Lenders), and such instructions shall be binding upon all
Lenders, all L/C Issuers, all Lender Counterparties and all holders of Notes;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law.  Without any further consent of the Lenders, the L/C Issuers
or any Lender Counterparty, the Administrative Agent and the Collateral Agent
shall be authorized to negotiate, execute and deliver on behalf of the Secured
Parties any Intercreditor Agreement or any amendment (or amendment and
restatement) to the Collateral Documents that is, in each case, consistent with
the terms of this Agreement.

 

(b)                                 In furtherance of the foregoing, each Lender
and each L/C Issuer (in its capacity as such and on behalf of itself and its
Affiliates as potential Lender Counterparties (if applicable)), hereby appoints
the Collateral Agent to act as the agent of such Lender and/or L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental or related
thereto.  In this connection, the Collateral Agent

 

184

--------------------------------------------------------------------------------


 

(and any Supplemental Agents appointed by the Collateral Agent pursuant to
Section 9.1(c) below for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights or remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of this Section 9
(including, without limitation, Section 9.5, as though any such Supplemental
Agent were an “Agent” under the Credit Documents) as if set forth in full herein
with respect thereto.

 

(c)                                  Any Agent may execute any of its duties
under this Agreement or any other Credit Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder at the direction of the Collateral Agent) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
Each Agent may also from time to time, when such Agent deems it to be necessary
or desirable, perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Agent (each, a “Supplemental Agent”).  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties; provided,
however, that no such Supplemental Agent shall be authorized to take any action
with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent. Should any instrument in writing
from the Borrower or any other Credit Party be required by any Supplemental
Agent so appointed by an Agent to more fully or certainly vest in and confirm to
such Supplemental Agent such rights, powers, privileges and duties, the Borrower
shall, or shall cause such Credit Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Agent. If any Supplemental
Agent, or successor thereto, shall die, become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Supplemental Agent,
to the extent permitted by applicable law, shall automatically vest in and be
exercised by the Agent until the appointment of a new Supplemental Agent.  The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

9.2                               Agent’s Reliance, Etc.  Neither any Agent nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Credit Documents, (i) with the consent or at the request of the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary) or
(ii) in the absence of such Agent’s own gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final and non-appealable
judgment.  Without limitation to the generality of the foregoing, each Agent: 
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment Agreement entered into by the Lender that is the payee of such Note,
as assignor, and an Eligible Assignee, as assignee, or, in the case of the
Collateral Agent, such Agent has received notice from the Administrative Agent
that it has received and accepted such Assignment Agreement, in each

 

185

--------------------------------------------------------------------------------


 

case as provided in Section 10.4; (b) may consult with legal counsel (including
counsel for any Credit Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Secured
Party and shall not be responsible to any Secured Party for any statements,
warranties or representations (whether written or oral) made in or in connection
with the Credit Documents; (d) shall not have any duty to ascertain or to
inquire as to the performance, observance or satisfaction of any of the terms,
covenants or conditions of any Credit Document on the part of any Credit Party
or the existence at any time of any Default under the Credit Documents or to
inspect the property (including the books and records) of any Credit Party, and
shall be deemed to have no knowledge of any Default or Event of Default unless
such Agent shall have received notice thereof in writing from a Lender or a
Credit Party stating that a Default or Event of Default has occurred and
specifying the nature thereof; (e) shall not be responsible to any Secured Party
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Credit Document or any other instrument or document furnished pursuant thereto;
(f) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing; (g) shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of Lenders as shall be expressly provided for herein or in the
other Credit Documents) (provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay or similar provision under any Debtor Relief Law or that may
affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law and (h) shall incur no liability
under or in respect of any Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by facsimile,
electronic mail or Internet or intranet posting or other distribution) believed
by it to be genuine and signed or sent by the proper party or parties.

 

9.3                               MSSF and its Affiliates.  With respect to its
Commitments, the Loans made by it and the Notes issued to it, if any, MSSF shall
have the same rights and powers under the Credit Documents as any other Lender
or other Secured Party and may exercise the same as though it were not an Agent;
and each of the terms “Lender” and “Secured Party” shall, unless otherwise
expressly indicated, include MSSF in its individual capacity.  MSSF and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Credit Party, any subsidiaries of any Credit
Party and any Person that may do business with or own securities of any Credit
Party or any such subsidiary, all as if MSSF was not an Agent and without any
duty to account therefor to the Lenders or any other Secured Party.  No Agent
shall have any duty to disclose any information obtained or received by it or
any of its Affiliates relating to any Credit Party or any subsidiaries of any
Credit Party to the extent such information was obtained or received in any
capacity other than as such Agent.

 

186

--------------------------------------------------------------------------------


 

9.4                               Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on the financial statements referred to in
Section 5.4 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

 

9.5                               Indemnification of Agents.

 

(a)                                 Each Lender severally agrees to indemnify
each Agent, each L/C Issuer or any Related Party (in each case, to the extent
not reimbursed by the Borrower) from and against such Lender’s Pro Rata Share
(to be determined on the basis of the sum of (i) the Outstanding Amount of all
Loans outstanding at such time and (ii) the Outstanding Amount of all L/C
Obligations outstanding at such time) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits or other proceedings,
reasonable and documented out-of-pocket costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against such Agent, any L/C Issuer or any Related Party in any way relating to
or arising out of the Credit Documents or any action taken or omitted by such
Agent, any L/C Issuer or any Related Party under the Credit Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits or other proceedings, costs, expenses or
disbursements resulting from such Agent’s, any L/C Issuer’s or any Related
Party’s gross negligence, bad faith or willful misconduct or a material breach
of the obligations of such Agent, L/C Issuer or any Related Party as found in a
final non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse each Agent, each
L/C Issuer or any Related Party promptly upon demand for its Pro Rata Share of
any costs and expenses (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrower
under Section 10.5, to the extent that such Agent, each L/C Issuer or any
Related Party is not promptly reimbursed for such costs and expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 9.5 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  The obligations of the Lenders under this subsection (a) are subject to
the provisions of Section 2.1(a).

 

(b)                                 The failure of any Lender to reimburse any
Agent, each L/C Issuer or any Related Party, as the case may be, promptly upon
demand for its Pro Rata Share of any amount required to be paid by the Lenders
to such Agent, any L/C Issuer or any Related Party, as the case may be, as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent, any L/C Issuer or Related Party, as the case may be,
for its Pro Rata Share of such amount, but no Lender shall be responsible for
the failure of any other Lender to reimburse such Agent, any L/C Issuer or
Related Party, as the case may be, for such other Lender’s Pro Rata Share of
such amount.  Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 9.5 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Credit Documents.

 

187

--------------------------------------------------------------------------------


 

9.6                               Successor Agents.  (a) Any Agent may resign
or, if it or its controlling Affiliate thereof is subject to a Distress Event,
be removed by the Borrower or the Requisite Lenders, in each case, at any time
by giving ten days’ written notice thereof to the Lenders and the Borrower. 
Upon any such resignation or removal as Administrative Agent, the Requisite
Lenders shall have the right to appoint a successor Agent that is not a
Disqualified Lender, which successor Agent (unless a Specified Event of Default
has occurred and is continuing at the time of such appointment) shall be subject
to approval by the Borrower (which approval shall not be unreasonably withheld
if such successor Agent is a commercial bank with a combined capital and surplus
of at least $1.0 billion, and otherwise may be withheld in the Borrower’s sole
discretion).  If no successor Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent that is not a
Disqualified Lender, subject to approval by the Borrower in accordance with the
preceding sentence.  Upon the acceptance of any appointment as Agent hereunder
by a successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Requisite Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Credit Documents; provided that the Borrower shall have no obligation to pay any
fee to any successor Agent that is greater than or in addition to the fees
payable to the Administrative Agent on the Closing Date.  If within 30 days
after written notice is given of the retiring Agent’s resignation under this
Section 9.6 no successor Agent shall have been appointed and shall have accepted
such appointment, then on such 30th day (a) the retiring Agent’s resignation
shall become effective, (b) the retiring Agent shall thereupon be discharged
from its duties and obligations under the Credit Documents and (c) the Requisite
Lenders shall thereafter perform all duties of the retiring Agent under the
Credit Documents (and, except for any indemnity payments or other amount then
owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender directly) until such time, if any, as the Requisite
Lenders appoint a successor Agent that is not a Disqualified Lender as provided
above; provided, however, that any removal of any Agent shall not become
effective until (i) such Agent or its Affiliates shall have been replaced as
Swing Line Lender and L/C Issuer, and (ii) all fees and other amounts due and
owing hereunder to such Agent, Swing Line Lender and L/C Issuer shall have been
paid in full.  After any retiring Agent’s resignation hereunder as Agent shall
have become effective, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.

 

9.7                               Arrangers and Documentation Agents Have No
Liability.  It is understood and agreed that none of the Arrangers nor any
Documentation Agent, in each case in such capacities, shall have any duties,
responsibilities or liabilities under or in respect of this Agreement
whatsoever.

 

188

--------------------------------------------------------------------------------


 

9.8                               Administrative Agent May File Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)                                           to file and prove a claim for the
whole amount of the principal and interest owing and unpaid in respect of the
Loans, L/C Obligations and all other Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Agents and the other Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Agents and the other Secured Parties and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.3(j), 2.9 and 10.5) allowed in such judicial proceeding; and

 

(ii)                                        to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Section 2.9 and Section 10.5.

 

(b)                                 Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or any other Secured Party any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or any other Secured Party or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any other Secured Party
in any such proceeding.

 

9.9                               Collateral and Guaranty Matters.

 

(a)                                 Each Lender and each L/C Issuer hereby
authorizes and directs the Administrative Agent and the Collateral Agent to
enter into the Collateral Documents and any Intercreditor Agreements as required
herein for the benefit of the Lenders and the other Secured Parties.  Without
limiting the provisions of Section 9.8, the Lenders and the L/C Issuers, on
behalf of themselves and their respective Affiliates as potential Lender
Counterparties (if applicable), irrevocably authorize the Collateral Agent and
the Administrative Agent, at such Agent’s option and in such Agent’s discretion:

 

189

--------------------------------------------------------------------------------


 

(i)                                     to release any Lien on any property
granted to or held by the Collateral Agent under any Credit Document (A) upon
termination of the aggregate Commitments and payment in full of all Obligations,
including all obligations under all Hedge Agreements, and the expiration or
termination of all Letters of Credit, (B) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Credit
Document, (C) subject to Section 10.8, if approved, authorized or ratified in
writing by the Requisite Lenders, (D) owned by a Guarantor upon release of such
Guarantor from its obligations hereunder pursuant to clause (ii) below, or
(E) upon property constituting Excluded Property;

 

(ii)                                  to release any Guarantor from its
obligations under the applicable Guaranty if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder or
otherwise becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; and

 

(iii)                               to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 6.2.

 

(b)                                 Upon request by the Administrative Agent or
the Collateral Agent at any time, the Requisite Lenders (or, if necessary, all
Lenders) will confirm in writing the authority of the Agents to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the applicable Guaranty pursuant to this
Section 9.9.  In each case as specified in this Section 9.9, the Administrative
Agent and the Collateral Agent will, at the Borrower’s expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
release such Guarantor from its obligations under the applicable Guaranty, in
each case in accordance with the terms of the Credit Documents and this
Section 9.9.

 

9.10                        Withholding.  To the extent required by any
applicable law, any Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any withholding Tax applicable to such payment. 
If any Governmental Authority asserts a claim that an Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason, or an Administrative Agent has paid over to any Governmental
Authority applicable withholding Tax relating to a payment to a Lender but no
deduction has been made from such payment, such Lender shall indemnify such
Administrative Agent fully for all amounts paid, directly or indirectly, by such
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with any and all expenses incurred, unless such amounts have been
indemnified by any Credit Party or the relevant Lender.  Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Credit Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this Section 9.10.  Each party’s
obligations under this Section 9.10 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Credit Document.

 

190

--------------------------------------------------------------------------------


 

9.11                        Intercreditor Agreements.  Each Lender (in its
capacity as such and on behalf of itself and its Affiliates as Lender
Counterparties) hereunder (x) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements and
(y) authorizes and instructs MSSF to enter into the Intercreditor Agreements as
Collateral Agent on behalf of such Lender, and MSSF to enter into the
Intercreditor Agreements as First Lien Administrative Agent (as defined therein)
on behalf of such Lender.  Each Lender (in its capacity as such and on behalf of
itself and its Affiliates as Lender Counterparties) hereby further agrees that
(a) the Agents may, from time to time on and after the Closing Date, without any
further consent of any Lender, enter into amendments to, amendments and
restatements of, supplements to and/or replacements of, any Intercreditor
Agreement, and enter into any other intercreditor agreement with the collateral
agent or other representatives of the holders of Indebtedness that is permitted
to be secured by a Lien on the Collateral that is permitted under this
Agreement, in each case in order to effect the relative priority of Liens on the
Collateral and to provide for certain additional rights, obligations and
limitations in respect of, any Liens permitted by the terms of this Agreement to
be pari passu with or junior or senior to the Liens securing the Obligations
with respect to part or all of the Collateral, which are, in each case, incurred
in accordance with Section 6 of this Agreement, and to establish certain
relative rights as between the holders of the Obligations and the holders of the
Indebtedness secured by such Liens, (b) the Agents may rely exclusively on a
certificate of an Authorized Officer of Borrower as to whether any such Liens
are permitted, and (c) such Intercreditor Agreements and any other intercreditor
agreement referred to in the foregoing clause (a) entered into by the Agents
shall be binding on the Secured Parties.  Furthermore, each Lender (in its
capacity as such and on behalf of itself and its Affiliates as Lender
Counterparties) hereby authorizes the Agents to release or subordinate any Lien
on any property granted to or held by the Agents under any Credit Document as
provided in Section 10.18.

 

SECTION 10.                            MISCELLANEOUS

 

10.1                        Notices; Communications.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.1(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, in each
case, as follows:

 

(i)                                     if to any Credit Party or the
Administrative Agent, to the address, facsimile number, e-mail address or
telephone number specified for such Person on Schedule 10.1; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, e-mail address or telephone number specified in its
Administrative Questionnaire.

 

(b)                                 Notices and other communications to the any
party may be delivered or furnished by e-mail.  Notices and other communications
to the Lenders may be delivered or

 

191

--------------------------------------------------------------------------------


 

furnished by electronic communication other than e-mail (including internet or
intranet websites) pursuant to procedures approved by the Administrative Agent. 
Each of the Administrative Agent and the Borrower may, in its discretion, agree
to accept notices and other communications hereunder by electronic
communications other than e-mail pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile or email shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, they shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices delivered through
electronic communications (other than email) to the extent provided in
Section 10.1(b) shall be effective as provided in such Section 10.1(b).

 

(d)                                 Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Documents required to be delivered pursuant
to Section 5.4 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 10.17) and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower files such documents or provides
a link thereto on its website on the internet at the website address listed on
Schedule 10.1 or (ii) on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, governmental, regulatory
agency or third-party website, or whether sponsored by the Administrative
Agent); provided that, upon reasonable request by the Administrative Agent, the
Borrower shall also provide a hard copy to the Administrative Agent of any such
document; provided, further, that any documents posted for which a link is
provided after normal business hours for the recipient shall be deemed to have
been given at the opening of business on the next Business Day for such
recipient.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Credit Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

10.2                        Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Credit Parties herein, in the other
Credit Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Credit
Document shall be considered to have been relied upon by the Lenders and the L/C
Issuers and shall survive the making by the Lenders of the Loans, the execution
and delivery of the Credit Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Obligation or any other amount payable under
this Agreement or any other Credit Document is outstanding and unpaid and so
long as the Commitments have not been terminated.  Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein

 

192

--------------------------------------------------------------------------------


 

(including pursuant to Section 2.15, Section 2.16, Section 2.17, Section 2.19
and Section 10.5) shall survive the payment in full of the principal and
interest hereunder and the termination of the Commitments or this Agreement.

 

10.3                        Binding Effect.  This Agreement shall become
effective when it has been executed by the Borrower, the Guarantors and the
Administrative Agent and when the Administrative Agent has received copies
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Guarantors, each Agent, each Lender and their respective
permitted successors and assigns.

 

10.4                        Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as otherwise
expressly permitted under Sections 5.1 and 6.4, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.4.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (d) of this Section 10.4) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Credit Documents.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) of this Section 10.4, any Lender (in such capacity, an
“Assignor”) may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement, including all or a portion of its
Commitments and the Loans at the time owing to it with the prior written consent
of:

 

(A)                               the Borrower (not to be unreasonably withheld,
conditioned or delayed) (it being understood that the withholding of consent
with respect to any assignment of Initial Tranche A Term Loans, Revolving Loans
or Revolving Commitments to any Person that is not a bank or an Approved Fund
that is managed by a bank shall not be deemed to be unreasonable); provided that
no consent of the Borrower shall be required (1) for an assignment of Initial
Tranche B Term Loans to a Lender, an Affiliate of a Lender or an Approved Fund
of an Initial Tranche B Term Lender, (2) for an assignment of an Initial Tranche
A Term Loan to an Initial Tranche A Term Lender, an Affiliate of an Initial
Tranche A Term Lender or an Approved Fund of an Initial Tranche A Term Lender or
(3) if an Event of Default has occurred and is continuing, for an assignment to
any other Person; provided, further, that with respect to any assignment of
Loans, such consent shall be deemed to have been given if the Borrower has not
responded within 10 Business Days after written notice by the Administrative
Agent or the respective Assignor;

 

193

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the L/C Issuers (not to be unreasonably
withheld, conditioned or delayed); provided that no consent of any L/C Issuer
shall be required for an assignment of all or any portion of a Term Loan; and

 

(D)                               the Swing Line Lender (not to be unreasonably
withheld, conditioned or delayed); provided that no consent of any Swing Line
Lender shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, or an assignment of the
entire remaining amount of the Assignor’s Commitments or Loans, the amount of
the Commitments or Loans of the Assignor subject to each such assignment
(determined as of the date the Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) in the case of an assignment of Term Loans, $1.0 million, and (y) in the
case of an assignment of Revolving Loans or Revolving Commitments, $2.5 million,
in each case, unless the Borrower and the Administrative Agent otherwise
consent; provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Approved Funds treated as one
assignment for purposes of meeting the minimum assignment amount requirement),
if any;

 

(B)                               [Reserved];

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and, except in the
case of an assignment by a Lender to one of its Approved Funds, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(D)                               the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required to be delivered pursuant to
Section 2.17;

 

(E)                                the Assignor shall deliver to the
Administrative Agent any Note issued to it with respect to the assigned Loan;

 

194

--------------------------------------------------------------------------------


 

(F)                                 the Assignor may only assign or otherwise
transfer such rights or obligations so long as there will be at least two
Lenders after doing so; and

 

(G)                               the Administrative Agent and the Collateral
Agent shall have carried out all “know your customer” or other similar checks
which it is required to comply with in relation to the assignment to the
Eligible Assignee.

 

For the purposes of this Section 10.4, “Approved Fund” means any Person (other
than a natural Person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section 10.4, from and after the effective
date specified in each Assignment Agreement, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the Assignor thereunder shall, to the extent of the interest
assigned by such Assignment Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment Agreement covering all of the
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto but shall continue to be entitled to the benefits
(and subject to the obligations) of a Lender under Section 2.15, Section 2.16,
Section 2.17 and Section 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment Agreement delivered to it and the Register. 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender
(solely with respect to such Lender’s Loans) at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment Agreement executed by an Assignor and an Eligible Assignee, the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder), all applicable tax forms, any
Note outstanding with respect to an assigned Loan, the processing and
recordation fee referred to in paragraph (C) of Section 10.4(b)(ii), the
satisfaction of all “know your customer” checks referred to in paragraph (G) of
Section 10.4(b)(ii) and any written consent to such assignment required by
paragraph (b) of this Section 10.4, the Administrative Agent promptly shall
accept

 

195

--------------------------------------------------------------------------------


 

such Assignment Agreement and record the information contained therein in the
Register.  No assignment, whether or not evidenced by a promissory note, shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph (b)(v).

 

(c)                                  By executing and delivering an Assignment
Agreement, the Assignor thereunder and the Eligible Assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows:  (i) such Assignor warrants that it is the legal and beneficial owner
of the interest being assigned thereby free and clear of any Lien or other
adverse claim and that the outstanding balances of its Loans and the L/C
Exposure owing to it, in each case, without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment Agreement;
(ii) except as set forth in clause (i) above, such Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any subsidiary or the performance or observance by the Borrower
or any subsidiary of any of their respective obligations under this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto; (iii) the Eligible Assignee represents and warrants that it is legally
authorized to enter into such Assignment Agreement and that it is not a
Disqualified Lender; (iv) the Eligible Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.4, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment Agreement; (v) the Eligible Assignee will
independently and without reliance upon the Administrative Agent or the
Collateral Agent, such Assignor, or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement;
(vi) the Eligible Assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms of this
Agreement, together with such powers as are reasonably incidental thereto; and
(vii) the Eligible Assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

 

(d)                                 (i) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (other than a Disqualified Lender) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Credit Documents and to approve
any amendment, modification or waiver of any provision of this Agreement and the
other Credit Documents; provided that (x) such agreement

 

196

--------------------------------------------------------------------------------


 

may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to Section 10.4(b) or
clauses (i), (ii), (iii) or (v) of the second proviso to Section 10.8(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant.  Subject to clause (d)(ii) of this Section 10.4, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.15,
Section 2.16 and Section 2.17 (subject to the obligations and limitations
therein, including the obligations under Section 2.17(c) (it being understood
that the documentation required under Section 2.17(c) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4; provided that such Participant agrees to be subject to the
provisions of Section 2.18 as if it were an assignee under paragraph (b) of this
Section 10.4.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.6 as though it were a Lender; provided
that such Participant shall be subject to Section 2.4 as though it were a
Lender.  Each Lender that sells a participation shall, acting for itself and,
solely for this purpose, as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15, Section 2.16 or Section 2.17
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant.

 

(e)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority and, in
the case of any Lender that is an Approved Fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender, including to
any trustee for, or any other representative of, such holders, and this
Section 10.4 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Eligible Assignee for such Lender as a party hereto.

 

(f)                                   The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (e) of this
Section 10.4.

 

197

--------------------------------------------------------------------------------


 

(g)                                  [Reserved].

 

(h)                                 If the Borrower wishes to replace the Loans
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders, instead of prepaying the Loans to be replaced, to
(i) require the Lenders to assign such Loans to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with Section 10.8 (with
such replacement, if applicable, being deemed to have been made pursuant to
Section 10.8(d)).  Pursuant to any such assignment, all Loans to be replaced
shall be purchased at par (allocated among the Lenders in the same manner as
would be required if such Loans were being optionally prepaid), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Section 10.5(b).  By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans pursuant to the terms of the
form of Assignment Agreement attached hereto as Exhibit E, and accordingly no
other action by such Lenders shall be required in connection therewith.  The
provisions of this paragraph (h) are intended to facilitate the maintenance of
the perfection and priority of existing security interests in the Collateral
during any such replacement.

 

(i)                                     Notwithstanding the foregoing, no
assignment may be made or participation sold to a Disqualified Lender without
the prior written consent of the Borrower, and any assignment made or
participation sold to a Disqualified Lender without such consent of the Borrower
shall be without effect and void. Notwithstanding anything herein to the
contrary, the Administrative Agent shall have no responsibility for, or
liability in connection with, monitoring or enforcing the prohibition on
assignments or participations to Disqualified Lenders.

 

(j)                                    [Reserved].

 

(k)                                 [Reserved].

 

(l)                                     [Reserved].

 

(m)                             [Reserved].

 

(n)                                 [Reserved].

 

(o)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to the Borrower or any Restricted Subsidiary; provided that:

 

(i)                                     the Assignor and the Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit H (an “Affiliated Lender Assignment Agreement”) in lieu of an
Assignment Agreement;

 

(ii)                                  such assignment shall be made pursuant to
(x) a Dutch Auction open to all Lenders of the applicable Class on a pro rata
basis or (y) an open market purchase;

 

198

--------------------------------------------------------------------------------


 

(iii)                               any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(iv)                              immediately after giving effect to any such
purchase, no Default or Event of Default shall exist;

 

(v)                                 each Lender making an assignment to a
Purchaser Borrowing Party shall acknowledge and agree that in connection with
such assignment, (1) such Purchasing Borrower Party then may have, and later may
come into possession of, information regarding the Term Loans or the Credit
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to assign the Term Loans (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Purchasing
Borrower Party, the Borrower, any of its Subsidiaries, the Administrative Agent
or any of their respective Affiliates, made its own analysis and determination
to enter into such assignment notwithstanding such Lender’s lack of knowledge of
the Excluded Information, and (3) none of the Borrower, its Subsidiaries, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Purchasing
Borrower Party, the Borrower, its Subsidiaries, the Administrative Agent and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information.  Each Lender entering into such
an assignment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders;

 

(vi)                              the aggregate outstanding principal amount of
the Term Loans of the applicable Class shall be deemed reduced by the full par
value of the aggregate principal amount of the Term Loans purchased pursuant to
this Section 10.4(o) and each principal repayment installment with respect to
the Term Loans of such Class shall be reduced pro rata by the aggregate
principal amount of Term Loans purchased; and

 

(vii)                           no proceeds from Revolving Loans shall be used
to consummate any such purchase.

 

10.5                        Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay all reasonable,
documented or invoiced out-of-pocket expenses (including Other Taxes) incurred
by the Administrative Agent, the Collateral Agent, each L/C Issuer and each
Arranger in connection with the preparation of this Agreement and the other
Credit Documents and in connection with the syndication and distribution of the
credit facilities provided for therein, or by the Administrative Agent (and in
the case of enforcement of this Agreement, the Administrative Agent, the
Collateral Agent, the Lenders, the Swing Line Lender and L/C Issuers) in
connection with the preparation, execution and delivery, amendment,
modification, waiver or enforcement of this Agreement or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable, documented and
invoiced fees, charges and

 

199

--------------------------------------------------------------------------------


 

disbursements of one primary outside counsel for the Administrative Agent, the
Collateral Agent and the Arrangers (and in the case of enforcement of this
Agreement, the Administrative Agent, the Collateral Agent, the Lenders, the
Swing Line Lender and L/C Issuers), one firm of local counsel in each
appropriate jurisdiction and, in the case of any actual or perceived conflict of
interest, one additional firm of counsel for the Administrative Agent and the
Arrangers (and in the case of enforcement of this Agreement, the Lenders, the
Swing Line Lender and L/C Issuers).

 

(b)                                 The Borrower agrees to indemnify and hold
harmless each Agent, each Arranger, each Lender, the Swing Line Lender, each L/C
Issuer, each of their respective Affiliates (including, without limitation,
controlling persons) and each of their respective Related Parties (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all joint and several actions, suits, judgments and other
proceedings, investigations, inquiry, losses, claims, damages, liabilities,
obligations, penalties and reasonable and documented out-of-pocket expenses,
costs or disbursements (including reasonable, documented and invoiced fees,
charges and disbursements of one primary outside counsel for all Indemnitees,
taken as a whole, and, if reasonably necessary, a single outside local counsel
in each appropriate jurisdiction (which may include a single special counsel in
multiple jurisdictions) for all Indemnitees taken as a whole (and, in the case
of an actual or perceived conflict of interest, an additional counsel for all
Indemnitees subject to such conflict taken as a whole)), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Credit Document,
the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated hereby, (ii) the use or proposed use of the proceeds
of the Loans or any Letter of Credit, (iii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto and regardless of whether such matter is initiated by a third
party or by the Borrower or any of its subsidiaries or Affiliates or Related
Parties, or (iv) the issuance, amendment, renewal or extension of any Letter of
Credit or demand for or any payment (or non-payment) made thereunder and the
enforcement or protection of the rights of any L/C Issuer in connection with the
Letters of Credit issued hereunder; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
such Indemnitee’s Related Parties, or (2) a material breach of the obligations
of such Indemnitee or any of its Related Parties hereunder or any of such
Indemnitee’s Affiliates, or any of its or their Related Parties, or (B) with
respect to any claim that did not arise out of any act or omission by the
Borrower or the Restricted Subsidiaries, any dispute between or among
Indemnitees (other than any dispute involving claims against any Agent or any
Arranger in its capacity or in fulfilling its role as an Agent or an Arranger or
any similar role hereunder (excluding its role as a Lender)).

 

(c)                                  Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable,
documented and invoiced fees, charges and disbursements of one firm of counsel
for all Indemnitees, taken as a whole, and, if necessary, one firm of local
counsel in each appropriate jurisdiction (which may include a single special
counsel in multiple jurisdictions) for all

 

200

--------------------------------------------------------------------------------


 

Indemnitees subject to such conflict taken as a whole (and, in the case of an
actual or perceived conflict of interest, an additional counsel for all
Indemnitees taken as a whole) and reasonable, documented and invoiced consultant
fees, in each case, incurred by or asserted against any Indemnitee arising out
of, relating to, or as a result of any claim related to Environmental Laws and
the Borrower or any of the Restricted Subsidiaries, or any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any property for which the Borrower or any of its Restricted Subsidiaries
is, or is alleged to be, liable under Environmental Laws; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties.

 

(d)                                 Except as expressly provided in
Section 10.5(a) with respect to Other Taxes, which shall not be duplicative with
any amounts paid pursuant to Section 2.17, this Section 10.5 shall not apply to
Taxes other than any Taxes that represent losses or damages from any non-Tax
claim.

 

(e)                                  To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, any claim
against one another or against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document, or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
or the use of the proceeds thereof; provided that nothing in this
Section 10.5(e) shall limit the Borrower’s indemnity and reimbursement
obligations to the extent that such special, indirect, consequential or punitive
damages are included in any claim by a third party unaffiliated with the
applicable Indemnitee with respect to which the applicable Indemnitee is
entitled to indemnification as set forth in this Section 10.5.  Notwithstanding
anything herein to the contrary, no Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through telecommunications, electronic or other information transmission
systems, except to the extent such damages are found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee, in connection with
this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby.

 

(f)                                   The agreements in this Section 10.5 shall
survive the resignation or removal of the Administrative Agent or any L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.  All amounts due under this Section 10.5 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

 

10.6                        Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the

 

201

--------------------------------------------------------------------------------


 

credit or the account of the Borrower or any Guarantor against any and all of
the obligations of the Borrower or any Guarantor now or hereafter existing under
this Agreement or any other Credit Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Credit Document and although the obligations may be unmatured.  The
rights of each Lender under this Section 10.6 are in addition to other rights
and remedies (including other rights of set-off) of such Lender that may be
exercised only at the direction of the Administrative Agent or the Requisite
Lenders.

 

10.7                        Governing Law.  THIS AGREEMENT AND ANY NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

10.8                        Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
Credit Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent and the Lenders hereunder and under the other
Credit Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Credit Document or consent to any departure by the Borrower or any
other Credit Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.8, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on the Borrower or any other Credit Party
in any case shall entitle such Person to any other or further notice or demand
in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any other Credit
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) as provided in Section 2.20, Section 2.21 and Section 2.22, (y) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Requisite Lenders; provided that any
waiver, amendment or modification that relates to a particular Class and does
not amend, waive or modify such provisions with respect to another Class shall
only require a writing entered into by the Borrower and the Requisite Lenders of
such Class directly affected, and (z) in the case of any other Credit Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Requisite Lenders;
provided, however, that except as provided in Section 2.15(b), Section 2.20 and
Section 2.21, no such agreement shall:

 

(i)                                     decrease, forgive, waive or excuse the
principal amount of, or any interest (other than Default Rate interest) on, or
any premiums or fees in respect of, or

 

202

--------------------------------------------------------------------------------


 

extend the final maturity of, or decrease the rate of interest on, any Loan or
any L/C Advance (other than by waiver or modification of a condition precedent,
mandatory prepayment, Default, Event of Default, financial ratio or covenant),
without the prior written consent of each Lender adversely affected thereby;

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease, forgive, waive or excuse the fees of any Lender or fees of
any Agent without the prior written consent of such Lender or Agent, as
applicable (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase or extension of the Commitments of any Lender);

 

(iii)                               postpone any date fixed by this Agreement or
any other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Credit Document without written consent of each
Lender adversely affected thereby;

 

(iv)                              amend or modify the provisions of this
Section 10.8 or the definition of the term “Requisite Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder without the prior written consent of each Lender (it being
understood that, with the consent of the Requisite Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Requisite Lenders on substantially the same basis as the
Loans, Commitments and L/C Obligations are included on the Closing Date);

 

(v)                                 except as provided for herein or in any
Collateral Document, release all or substantially all of the Collateral (or
subordinate the Liens in favor of the Administrative Agent or Collateral Agent,
as applicable, on all or substantially all of the Collateral) or release all or
substantially all of the value of the guarantees under the Pledge and Security
Agreement, without the prior written consent of each Lender;

 

(vi)                              amend the provisions of Section 2.14 of this
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the consent of each Lender adversely affected
thereby;

 

(vii)                           amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Swing Line Lender or L/C Issuer
hereunder without the prior written consent of the Administrative Agent, Swing
Line Lender or L/C Issuer, as applicable, acting as such at the effective date
of such agreement, as applicable;

 

(viii)                        change the coin or currency in which the principal
of any Loan or the interest thereon is payable pursuant to Section 2.1, 2.2 or
2.6, without the prior written consent of each Lender directly affected thereby;
or

 

(ix)                              (A) amend or otherwise modify Section 6.10,
(B) waive or consent to any Default or Event of Default resulting from a breach
of Section 6.10, (C) waive, amend or otherwise modify Section 3.2 solely with
respect to any Credit Extension in respect of a Revolving Loan, (D) waive any
representation made or deemed made in

 

203

--------------------------------------------------------------------------------


 

connection with any Credit Extension in respect of a Revolving Loan, or
(E) waive or consent to any Default or Event of Default relating solely to the
Revolving Loans and Revolving Commitments (including Defaults and Events of
Default relating to the foregoing clauses (A) through (D)), in each case without
the written consent of the Requisite Class Lenders for the Revolving
Commitments; provided, however, that the amendments, modifications, waivers and
consents described in this clause (ix) shall not require the consent of any
Lenders other than the Requisite Class Lenders for the Revolving Commitments; or

 

(x)                                 (A) amend or otherwise modify Section 6.11,
(B) waive or consent, to any Default or Event of Default resulting from a breach
of Section 6.11, or (C) waive or consent to any Default or Event of Default
relating solely to the foregoing clauses (A) and (B), in each case without the
written consent of the Requisite Financial Covenant Lenders; provided, however
that the amendments, modifications, waivers and consents described in this
clause (x) shall not require the consent of any Lenders other than the Requisite
Financial Covenant Lenders; or

 

(xi)                              (A) amend or otherwise modify Section 8.2
without the written consent of the Requisite Class Lenders for the Revolving
Commitments and the Requisite Class Lenders holding Initial Tranche A Term
Loans; provided, however, that the amendments, modifications, waivers and
consents described in this clause (xi) shall not require the consent of any
Lenders other than the Requisite Class Lenders for the Revolving Commitments and
the Requisite Class Lenders holding Initial Tranche A Term Loans.

 

Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 10.8 and any consent by any Lender pursuant to this Section 10.8
shall bind any assignee of such Lender.

 

(c)                                  Without the consent of the Administrative
Agent, any L/C Issuer or any Lender, the Credit Parties and the Administrative
Agent or Collateral Agent, as applicable, may (in their respective sole
discretion, or shall, to the extent required by any Credit Document) enter into
any amendment, modification or waiver of any Credit Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

 

(d)                                 This Agreement and the other Credit
Documents may be amended (or amended and restated) with the written consent of
the Requisite Lenders, the Administrative Agent and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Credit Documents with the Term Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Requisite
Lenders.

 

204

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in this Agreement
or any other Credit Document to the contrary, the Borrower may enter into
Incremental Amendments in accordance with Section 2.20, Refinancing Amendments
in accordance with Section 2.21 and Extension Amendments in accordance with
Section 2.22, and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Credit Documents, in each case, without any further action
or consent of any other party to any Credit Document.

 

(f)                                   Notwithstanding the foregoing, the
Administrative Agent, with the consent of the Borrower, may amend, modify or
supplement any Credit Document without the consent of any Lender or the
Requisite Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Credit Document; provided that the Administrative Agent shall
promptly give the Lenders notice of any such amendment, modification or
supplement.

 

(g)                                  Notwithstanding the foregoing, Repricing
Transactions shall be permitted without the approval or consent of the Lenders
other than any Lender holding Term Loans subject to such Repricing Transactions
that will continue as a Lender hereunder in respect of the repriced tranche of
Loans or modified Loans.

 

10.9                        Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

 

10.10                 Entire Agreement.  This Agreement, the other Credit
Documents and the agreements regarding certain fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Credit Documents.  Notwithstanding the foregoing,
the Fee Letter shall survive the execution and delivery of this Agreement and
remain in full force and effect.  Nothing in this Agreement or in the other
Credit Documents, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Credit Documents.

 

10.11                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR

 

205

--------------------------------------------------------------------------------


 

OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

 

10.12                 Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Credit Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

10.13                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 10.3.  Delivery of an executed counterpart to
this Agreement by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be as effective as delivery of a manually signed original.

 

10.14                 Headings.  Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

10.15                 Jurisdiction; Consent to Service of Process.

 

(a)                                 Each party hereto irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them and agrees that any such
action or proceeding shall be brought solely in such New York Courts; provided
that nothing in this agreement shall be deemed or operate to preclude (i) any
agent from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of the Administrative Agent or
the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its subsidiaries
or affiliates), such party from asserting a claim or defense (including any
claim or

 

206

--------------------------------------------------------------------------------


 

defense that this Section 10.16 would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Credit Documents in any New York Court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  Each Credit Party hereby irrevocably and
unconditionally:

 

(i)                                     appoints the Borrower, with an office
specified in Schedule 10.1, as the authorized agent (in such capacity, the
“Authorized Agent”) upon whom process may be served in any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated herein.

 

(ii)                                  agrees that service of process in any such
action or proceeding may be effected by delivering a copy of such process to the
Credit Parties in the care of the Authorized Agent at such Authorized Agent’s
above address, and by mailing a copy thereof by registered or certified mail (or
substantially similar form of mail), postage prepaid, to the Credit Parties at
the address set forth in Schedule 10.1.

 

(d)                                 Each Credit Party hereby represents and
warrants that the Authorized Agent has accepted such appointment and has agreed
to act as agent for service of process, and each Credit Party agrees to take any
and all actions that may be necessary to continue such appointment in full force
and effect as aforesaid.  Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon such Credit Party.

 

10.16                 Confidentiality.  Each of the Lenders and each of the
Agents agrees that it shall maintain in confidence any information relating to
the Borrower and any of the subsidiaries furnished to it by or on behalf of the
Borrower or any of the subsidiaries (other than information that (a) has become
generally available to the public other than as a result of a disclosure by such
party of its Related Parties, (b) has been independently developed by such
Lender or such Agent without violating this Section 10.16, as evidenced by its
written records, or (c) was available to such Lender or such Agent from a third
party having, to such Person’s knowledge, no obligations of confidentiality to
the Borrower or any other Credit Party) and shall not reveal the same other than
to its respective officers, directors, employees, stockholders, partners,
members, accountants, attorneys, agents, representatives and advisors with a
need to know or to any Person that approves or administers the Loans on behalf
of such Lender or such Agent (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
except:  (A) to the extent necessary to comply with law or any legal, judicial
or administrative process, as otherwise required by law or the requests of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities including the National Association of Insurance
Commissioners or

 

207

--------------------------------------------------------------------------------


 

the National Association of Securities Dealers, Inc., (C) to its parent
companies, Affiliates or auditors (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
(D) in order to enforce its rights under any Credit Document in a legal
proceeding, (E) to any pledge under Section 10.4(e) or any other prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Hedge Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16), and (G) on a confidential basis to (x) any
rating agency in connection with rating the Borrower or any of its subsidiaries
or the Loans hereunder, the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities, or (y) market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent in connection
with the administration and management of this Agreement and the other Credit
Documents.  Notwithstanding the foregoing, no such information shall be
disclosed to a Disqualified Lender that constitutes a Disqualified Lender at the
time of such disclosure without the Borrower’s prior written consent.

 

10.17                 Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent or the Arrangers will make
available to the Lenders materials or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be Public Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (a) all the Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof,
(b) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, each Arranger and the Lenders to treat the
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States securities laws,
(c) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor,” and (d) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

10.18                 Release of Liens and Guarantees.

 

(a)                                 The Administrative Agent, Collateral Agent,
Lenders and the L/C Issuers hereby irrevocably agree that the Liens granted to
the Collateral Agent by the Credit Parties on any Collateral shall be released
and, to the extent permitted under applicable law, automatically released: 
(i) as set forth in Section 10.18(c), Section 10.18(d) or
Section 10.18(e) below; (ii) upon the sale or other disposition of such
Collateral by any Credit Party to a Person that is not (and is not required to
become) a Credit Party in a transaction not prohibited by this Agreement (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by an Authorized Officer of the Borrower upon its reasonable
request without

 

208

--------------------------------------------------------------------------------


 

further inquiry), (iii) if the release of such Lien is approved, authorized or
ratified in writing by the Requisite Lenders (or such other Lenders whose
consent may be required in accordance with Section 10.8(b)), (iv) to the extent
that the property constituting such Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the Guaranteed
Obligation in accordance with clause (b) below and Section 10.8(c), (v) to the
extent any asset or property constitutes Excluded Property, (vi) as required by
the Collateral Agent to effect any sale or disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Collateral Documents.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or Obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale or disposition, all of which shall continue to constitute part of
the Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents.

 

(b)                                 In addition, the Administrative Agent,
Collateral Agent, Lenders and the L/C Issuers hereby irrevocably agree that a
Guarantor shall be released from the guarantees and the Collateral Documents
upon consummation of any transaction not prohibited hereunder resulting in such
Guarantor ceasing to constitute a Guarantor or a subsidiary or otherwise
becoming an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder (and, in each case, the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by an Authorized
Officer of the Borrower upon its reasonable request without further inquiry).

 

(c)                                  Notwithstanding anything to the contrary
contained herein or any other Credit Document, upon request of the Borrower, the
Administrative Agent or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any other Secured Party) take such actions as
shall be required to release or subordinate any Lien on any property granted to
or held by the Collateral Agent under any Credit Document to the holder of any
Lien on such property that is permitted by Section 6.2 to be senior to the Liens
of the Collateral Agent on such property; provided that, prior to any such
request, the Borrower shall have in each case delivered to the Administrative
Agent a certificate of an Authorized Officer of the Borrower certifying that
such Lien is permitted to be senior to the Liens under this Agreement or that
such property is Excluded Property, as applicable.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the Lenders and the L/C
Issuers hereby irrevocably authorize the Administrative Agent and the Collateral
Agent, as applicable, to execute and deliver any instruments, documents and
agreements and take any action necessary or desirable to evidence and confirm
the release of any Guarantor or Collateral pursuant to the foregoing provisions
of this Section 10.18, all without the requirement of notice to or the further
consent or joinder of any Lender or L/C Issuer.  Any representation, warranty or
covenant contained in any Credit Document relating to any such Collateral or
Guarantor shall no longer be deemed to be made.  In connection with any release
hereunder, the Administrative Agent and the Collateral Agent shall promptly (and
the Lenders and the L/C Issuers hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower, at the Borrower’s expense, in
connection with the release of any Liens created by any Credit Document in
respect of such Restricted Subsidiary, property or asset.

 

209

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
contained herein or any other Credit Document, when all Obligations (other than
any (i) Obligations in respect of any Secured Hedge Agreements, (ii) Obligations
in respect of any Secured Cash Management Agreements, and (iii) contingent or
indemnification obligations not yet due and payable and for which no claim has
been asserted) have been paid in full in cash or equivalents thereof, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent and/or the Collateral Agent, as applicable,
shall (without notice to, or vote or consent of, any Lender) take such actions
(and each Lender hereby authorizes the Administrative Agent and Collateral Agent
to take such actions) as shall be required to release its Liens on and any other
security interest in all Collateral, and to release all obligations under any
Credit Document, whether or not on the date of such release there may be any
(i) Obligations in respect of any Secured Hedge Agreements, (ii) Obligations in
respect of any Secured Cash Management Agreements, and (iii) contingent or
indemnification obligations not yet due and payable and for which no claim has
been asserted.  Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

 

10.19                 Judgment.  The Obligations of the Borrower due to any
party hereto shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than Dollars, be discharged only to the extent that on the
Business Day following receipt by such party of any sum adjudged to be so due in
the judgment currency such party may, in accordance with normal banking
procedures, purchase Dollars with the judgment currency; if the amount of
Dollars so purchased is less than the sum originally due to such party in
Dollars, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such party against such loss; if the amount of
Dollars so purchased exceeds the sum originally due to any party to this
Agreement, such party agrees to remit to the Borrower such excess.

 

10.20                 USA PATRIOT Act Notice.  Each Lender that is subject to
the USA PATRIOT Act, and the Administrative Agent (for itself and not on behalf
of any Lender), hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name, address
and tax identification of each Credit Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Credit Party in accordance with the USA PATRIOT Act.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) may also,
pursuant to the applicable AML Legislation, be required to obtain, verify and
record information regarding the Credit Parties, their directors, authorized
signing officers, direct or indirect shareholders and the Transactions
contemplated hereby.  Each Credit Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable AML Legislation,
including the USA PATRIOT Act.

 

210

--------------------------------------------------------------------------------


 

10.21                 Acknowledgements.  The Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Lender
Parties and the Credit Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Credit
Documents, irrespective of whether the Lender Parties have advised or are
advising the Credit Parties on other matters, and the relationship between the
Lender Parties, on the one hand, and the Credit Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Lender Parties, on the one hand, and the Credit Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Credit Parties rely on, any fiduciary duty to the Credit
Parties or their Affiliates on the part of the Lender Parties, (c) the Credit
Parties are capable of evaluating and understanding, and the Credit Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Credit Documents, (d) the Credit
Parties have been advised that the Lender Parties are engaged in a broad range
of transactions that may involve interests that differ from the Credit Parties’
interests and that the Lender Parties have no obligation to disclose such
interests and transactions to the Credit Parties, (e) the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Credit Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Credit Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Credit
Parties, any of their Affiliates or any other Person, (g) none of the Lender
Parties has any obligation to the Credit Parties or their Affiliates with
respect to the transactions contemplated by this Agreement or the other Credit
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Lender Party and the
Credit Parties or any such Affiliate, and (h) no joint venture is created hereby
or by the other Credit Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Lender Parties or among the Lender
Parties and the Credit Parties.

 

[Remainder of page intentionally left blank]

 

211

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

LANNETT COMPANY, INC.,

 

as the Borrower

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Name: Arthur P. Bedrosian

 

 

Title: Chief Executive Officer

 

 

 

LANETT HOLDINGS, INC.,

 

as a Guarantor

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Name: Arthur P. Bedrosian

 

 

Title: Vice President

 

 

 

CODY LABORATORIES, INC.

 

as a Guarantor

 

 

 

By:

/s/ Marsha Keefe

 

 

Name: Marsha Keefe

 

 

Title: Secretary

 

 

 

SILARX PHARMACEUTICALS, INC.

 

as a Guarantor

 

 

 

By:

/s/ Kevin Balthaser

 

 

Name: Kevin Balthaser

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

By:

/s/ Nehal Abdel Hakim

 

Name:

Nehal Abdel Hakim

 

Title:

Authorized Signatory

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Collateral Agent

 

 

 

By:

/s/ Nehal Abdel Hakim

 

Name:

Nehal Abdel Hakim

 

Title:

Authorized Signatory

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender, Swing Line Lender and L/C Issuer

 

 

 

By:

/s/ Nehal Abdel Hakim

 

Name:

Nehal Abdel Hakim

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

By:

/s/ Steven T. Bachman

 

 

Name: Steven T. Bachman

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender

 

 

 

By:

/s/ Luke Hirneisen

 

 

Name: Luke Hirneisen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZEN’S BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Jason Miller

 

 

Name: Jason Miller

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

By:

/s/ John M. DiNapoli

 

 

Name: John M. DiNapoli

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as Lender

 

 

 

By:

/s/ Eric Oppenheimer

 

 

Name: Eric Oppenheimer

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

FLAGSTAR BANK, FSB,

 

as Lender

 

 

 

By:

/s/ Elizabeth K. Hausman

 

 

Name: Elizabeth K. Hausman

 

 

Title: First Vice President

 

--------------------------------------------------------------------------------

 


 

Appendix A-1

 

Initial Tranche A Term Loan Commitments

 

Initial Tranche A Lender

 

Initial Tranche A Commitment

 

Morgan Stanley Senior Funding, Inc.

 

$

202,500,000

 

Bank of Montreal

 

$

37,500,000

 

Flagstar Bank, FSB

 

$

35,000,000

 

Total:

 

$

275,000,000

 

 

--------------------------------------------------------------------------------


 

Appendix A-2

 

Initial Tranche B Term Loan Commitments

 

Initial Tranche B Lender

 

Initial Tranche B Commitment

 

Morgan Stanley Senior Funding, Inc.

 

$

635,000,000

 

Total:

 

$

635,000,000

 

 

--------------------------------------------------------------------------------


 

Appendix A-3

 

Revolving Commitments

 

Revolving Lender

 

Revolving Commitment

 

Morgan Stanley Senior Funding, Inc.

 

$

43,750,000

 

Royal Bank of Canada

 

$

43,750,000

 

Citibank, N.A.

 

$

30,000,000

 

Citizens Bank, National Association

 

$

2,875,000

 

PNC Bank, National Association

 

$

4,625,000

 

Total:

 

$

125,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Guarantors

 

Cody Laboratories, Inc.
Lannett Holdings, Inc.
Silarx Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Immaterial Subsidiaries

 

“Darmantest Laboratories” Limited Liability Company
Stoneleigh Realty LLC
Talent Pharma, LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.1(c)

 

Unrestricted Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.4

 

Filings, Governmental Approvals and Third Party Consents

 

Consents, Approvals or Authorizations:

 

Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

Registrations, Declarations or Filings:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.8

 

Equity Interests

 

Name

 

Jurisdiction of
Incorporation,
Formation or
Organization

 

Owner

 

Percentage of
Each Class of
Equity Interests

Cody Laboratories, Inc.

 

Wyoming

 

Lannett Company, Inc.

 

100%

Lannett Holdings, Inc.

 

Delaware

 

Lannett Company, Inc.

 

100%

Silarx Pharmaceuticals, Inc.

 

New York

 

Lannett Company, Inc.

 

100% Class A Voting Common Stock

 

 

 

 

Lannett Company, Inc.

 

100% Class B Non-Voting Common Stock

Stoneleigh Realty LLC

 

New York

 

Lannett Company, Inc.

 

100%

Talent Pharma, LLC

 

Delaware

 

Lannett Company, Inc.

 

100%

Cody LCI Realty, LLC

 

Wyoming

 

Lannett Company, Inc.

 

50%

“Darmantest Laboratories” Limited Liability Company

 

Armenia

 

Lannett Company, Inc.

 

99.9998%

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

Actions, Suits and Proceedings

 

·                  Certain federal and state governmental agencies, including
the U.S. Department of Justice and the U.S. Department of Health and Human
Services, have been investigating issues surrounding pricing information
reported by drug manufacturers and used in the calculation of reimbursements as
well as sales and marketing practices. While Lannett has only used Suggested
Wholesale Prices since 2000, the federal government, certain state agencies, and
private payors are investigating and have begun to file court actions related to
pharmaceutical companies’ reporting practices with respect to average wholesale
price (“AWP”), alleging that the practice of reporting prices for pharmaceutical
products has resulted in a false and overstated AWP, which in turn is alleged to
have improperly inflated the reimbursement paid by Medicare beneficiaries,
insurers, state Medicaid programs, medical plans, and others to health care
providers who prescribed and administered those products. In addition, some of
these same payors are also alleging that companies are not reporting their “best
price” to the states under the Medicaid program. Lannett is not currently
subject to any such investigations or actions and having not used AWP pricing
since 2000 would not likely become subject to these investigations.

 

·                  In July 2014, Lannett and at least one of its competitors
each received a subpoena and interrogatories from the Connecticut Attorney
General’s Office concerning its investigation into the pricing of digoxin. 
Lannett maintains that it has acted in accordance with all applicable rules and
regulations with respect to the pricing of all of its products, including
digoxin.

 

--------------------------------------------------------------------------------


 

Schedule 4.16

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.18

 

Insurance

 

Loan Party

 

Type of Insurance

 

Carrier

 

Policy Number

Lannett Company, Inc.

 

Property

 

Federal Insurance Co.

 

3584-04-08

Lannett Company, Inc.

 

Commercial Automobile

 

Federal Insurance Co.

 

7353-89-62

Lannett Company, Inc.

 

Exporter’s

 

Great Northern Insurance Company

 

9948-18-73

Lannett Company, Inc.

 

Commercial Umbrella

 

Federal Insurance Co.

 

7983-69-41

Lannett Company, Inc.

 

Worker’s Compensation / Employer’s Liability

 

Travelers Property & Casualty Co.

 

PMB-1169

Lannett Company, Inc.

 

Products Liability

 

Federal Insurance Co.

 

3584-04-40

Lannett Company, Inc.

 

Excess Products Liability

 

Ironshore Specialty Ins Co

 

001402102

Lannett Company, Inc.

 

Director’s & Officer’s Liability

 

National Union Fire
Insurance Co. of
Pittsburgh, PA

 

01-593-12-68

Lannett Company, Inc.

 

Fiduciary Liability

 

National Union Fire
Insurance Co. of
Pittsburgh, PA

 

01-593-02-57

Lannett Company, Inc.

 

License and/or Permit: Pharmaceuticals Wholesaler- State of Florida

 

Travelers Casualty & Surety Company of America

 

104818986

Lannett Company, Inc.

 

License and/or Permit: Pharmaceuticals Wholesaler- State of California

 

Travelers Casualty & Surety Company of America

 

104818987

Lannett Company, Inc.

 

License and/or Permit: Wholesale Drug Distributor- State of Maryland

 

Travelers Casualty & Surety Company of America

 

105181094

Lannett Company, Inc.

 

License and/or Permit: Wholesale

 

Travelers Casualty & Surety Company of America

 

105542453

 

--------------------------------------------------------------------------------


 

 

 

Drug Distributor- Nebraska

 

 

 

 

Lannett Company, Inc.

 

License and/or Permit: Prescription Drug Wholesaler- Wisconsin

 

Travelers Casualty & Surety Company of America

 

105716669

 

--------------------------------------------------------------------------------


 

Schedule 4.21

 

Intellectual Property

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11

 

Post-Closing Deliverables

 

1.              Borrower shall cause to be delivered to the Administrative Agent
within 90 days after the Closing Date (unless extended by the Administrative
Agent in its reasonable discretion), insurance certificates and endorsements.

 

2.              Borrower shall cause to be delivered to the Administrative Agent
within 10 Business Days after the Closing Date, that certain Second Amended and
Restated Revolving Credit Note, dated as of November 9, 2015, in the maximum
principal amount of $100,000,000, made by Cody Laboratories, Inc. in favor of
Lannett Company, Inc. pursuant to that certain Second Amended and Restated
Revolving Credit Agreement, dated as of November 9, 2015, by and between Cody
Laboratories, Inc. and Lannett Company, Inc., together with an instrument of
transfer with respect thereto endorsed in blank.

 

3.              Borrower shall cause to be delivered to the Administrative Agent
within 10 Business Days after the Closing Date, a revolving credit note made by
Lannett Company, Inc. in favor of Lannett Holdings, Inc. in the maximum
principal amount of $60,000,000 pursuant to that certain Loan Agreement, dated
as of May 19, 2004, between Lannett Holdings, Inc. and Lannett Company, Inc., as
amended by that certain First Amendment to Loan Agreement, dated as of
January 1, 2002, between Lannett Holdings, Inc. and Lannett Company, Inc., that
certain Second Amendment to Loan Agreement, dated as of November 7, 2008,
between Lannett Holdings, Inc. and Lannett Company, Inc., that certain Third
Amendment to Loan Agreement, dated as of February 17, 2011, between Lannett
Holdings, Inc. and Lannett Company, Inc., that certain Fourth Amendment to Loan
Agreement, dated as of November 14, 2013, between Lannett Holdings, Inc. and
Lannett Company, Inc. and that certain Fifth Amendment to Loan Agreement, dated
as of November 13, 2014, between Lannett Holdings, Inc. and Lannett Company,
together with an instrument of transfer with respect thereto endorsed in blank.

 

4.              Borrower shall cause to be delivered to the Administrative Agent
within 90 days after the Closing Date (unless extended by the Administrative
Agent in its reasonable discretion), written confirmation of the dissolution of
Net Holdings, Inc., a New Jersey corporation.

 

5.              To the extent permitted by applicable law, and if necessary or
desirable to perfect a security interest therein, Borrower shall cause a pledge
of the equity interests set forth on Schedule 4.8 of each of Stoneleigh Realty
LLC, a New York limited liability company, Talent Pharma, LLC, a Delaware
limited liability company, and “Darmantest Laboratories” Limited Liability
Company, a limited liability company organized under the laws of Armenia, to be
recorded on the equityholder register or

 

--------------------------------------------------------------------------------


 

the books of the respective issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such pledged equity interests under the
terms of the Pledge and Security Agreement, in each case within 90 days after
the Closing Date (unless extended or waived by the Administrative Agent in its
reasonable discretion).

 

--------------------------------------------------------------------------------


 

Schedule 6.1(a)

 

Certain Indebtedness

 

Second Amended and Restated Revolving Credit Note, dated as of November 9, 2015,
in the maximum principal amount of $100,000,000, made by Cody Laboratories, Inc.
in favor of Lannett Company, Inc. pursuant to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of November 9, 2015, by and
between Cody Laboratories, Inc. and Lannett Company, Inc.

 

Revolving Credit Note, dated May 19, 2004, made by Lannett Company, Inc. in
favor of Lannett Holdings, Inc. pursuant to that certain Loan Agreement, dated
as of May 19, 2004, between Lannett Holdings, Inc. and Lannett Company, Inc., as
amended by that certain First Amendment to Loan Agreement, dated as of
January 1, 2002, between Lannett Holdings, Inc. and Lannett Company, Inc., that
certain Second Amendment to Loan Agreement, dated as of November 7, 2008,
between Lannett Holdings, Inc. and Lannett Company, Inc., that certain Third
Amendment to Loan Agreement, dated as of February 17, 2011, between Lannett
Holdings, Inc. and Lannett Company, Inc., that certain Fourth Amendment to Loan
Agreement, dated as of November 14, 2013, between Lannett Holdings, Inc. and
Lannett Company, Inc. and that certain Fifth Amendment to Loan Agreement, dated
as of November 13, 2014, between Lannett Holdings, Inc. and Lannett
Company, Inc., in the maximum principal amount of $60,000,000.

 

--------------------------------------------------------------------------------


 

Schedule 6.2

 

Certain Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.3(h)

 

Certain Investments

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Schedule 6.5(c)

 

Certain Restricted Payments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.6(b)

 

Certain Affiliate Transactions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Non-Permitted Encumbrances

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.1

 

Notice Addresses

 

To Borrower or Guarantors:

 

Lannett Company, Inc.
9000 State Road
Philadelphia, Pennsylvania 19136
Attention:  Arthur P. Bedrosian, Chief Executive Officer

 

Email Address:  apbedrosian@lannett.com
Telephone No.: (215) 333-9000
Facsimile No.: (215) 671-0663
Website: http://www.lannett.com

 

with copies to (which shall not constitute notice):

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  Scott B. Selinger

 

Email Address: sbselinger@debevoise.com
Telephone No.: (212) 909-6191
Facsimile No.: (212) 909-6836

 

and

 

Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, Pennsylvania 19103
Attention: Bradley S. Rodos

 

Email Address: brodos@foxrothschild.com
Telephone No.: (215) 299-2180
Facsimile No.: (215) 299-2150

 

To the Administrative Agent:

 

Morgan Stanley Senior Funding, Inc., as Administrative Agent

1585 Broadway

New York, New York 10036

Attention: Crystal Dadd and Dana Zeller

 

Email Address:

MSAGENCY@morganstanley.com

 

Crystal.Dadd@morganstanley.com

 

Dana.Zeller@morganstanley.com

Telephone No.: (917) 260-5355

 

To the Collateral Agent:

 

Morgan Stanley Senior Funding, Inc., as Collateral Agent

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Attention: Steven Delany and Kimberly Reed

 

--------------------------------------------------------------------------------


 

Email Address:

DOCS4LOANS@morganstanley.com

 

Steven.Delany@morganstanley.com

 

Kimberly.Reed@morganstanley.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[FORM OF]
FUNDING NOTICE

 

To:                             Morgan Stanley Senior Funding, Inc.,

[as Administrative Agent for

the Lenders referred to below][as Swing Line Lender](2)

 

, 20    (3)

 

Ladies and Gentlemen:

 

Reference is made to the Credit and Guaranty Agreement, dated as of November 25,
2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among Lannett Company, Inc. (the
“Borrower”), the guarantors party thereto from time to time, Morgan Stanley
Senior Funding, Inc., as administrative agent and collateral agent, and the
lenders party thereto from time to time.  Capitalized terms used herein and not
otherwise defined herein have the meanings specified in the Credit Agreement.

 

The undersigned hereby gives you notice pursuant to
Section [2.1][2.2][2.23](4) of the Credit Agreement that it requests a borrowing
under the Credit Agreement [to be made on the Closing Date](5), and in that
connection sets forth below the terms on which such borrowing is requested to be
made:

 

1.

Date of Borrowing/Drawing (the “Credit Date”) (which shall be a Business Day):

 

                                          

 

 

 

 

2.

Principal Amount(6) of Borrowing and Currency:

[$]

                                          

 

--------------------------------------------------------------------------------

(2)         Include first bracketed alternative for Term Loans and Revolving
Loans; include second bracketed alternative for Swing Line Loans.

 

(3)         Must be notified (x) with respect to Initial Tranche A Term Loans
and Initial Tranche B Term Loans under Section 2.1, in writing by delivery of a
Funding Notice signed by the Borrower, by no later than 9:00 a.m. (New York City
time) on the Closing Date, (y) with respect to Revolving Loans under
Section 2.2, in writing by delivery of a Funding Notice signed by the Borrower
not later than 11:00 a.m. (New York City time) (a) at least three (3) Business
Days in advance of the proposed Credit Date in the case of a Eurocurrency Rate
Borrowing and (b) at least one (1) Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan, and
(z) with respect to Swing Line Loans under Section 2.23, in writing by delivery
of a Funding Notice signed by the Borrower not later than 1:00 p.m. (New York
City time) on the date of the proposed Credit Date.

 

(4)         Include 2.1 for Initial Tranche A Term Loans and Initial Tranche B
Term Loans.  Include 2.2 for Revolving Loans.  Include 2.23 for Swing Line
Loans.

 

(5)         Include on Closing Date only.

 

(6)         Each Borrowing of Revolving Loans must be in a minimum amount of
$500,000.  Each multiple in excess of the foregoing must be in multiples of
$250,000.

 

Credit and Guaranty Agreement

 

Exhibit A-1-243

--------------------------------------------------------------------------------


 

3.

Type of Borrowing(7)

 

                                          

 

 

 

 

4.

Class of Borrowing(8)

 

                                          

 

 

 

 

5.

[This Funding Notice relates to a Borrowing of Revolving Loans.  For purposes of
determining the appropriate Pricing Level, the First Lien Net Leverage Ratio
[and relevant calculations are set forth on Annex 1 hereto and Schedule 1
thereto] [should be deemed to be greater than [   ]:1.00].  Please refer to
Annex 1 and Annex 2 hereto for additional required information regarding this
Funding Notice.](9)

 

 

 

 

6.

Interest Period(10)

 

                                          

 

 

 

 

7.

The account of the Borrower to which proceeds of the Loans requested on the
Credit Date are to be made available by the Administrative Agent to the Borrower
are as follows:

 

 

 

 

Bank Name:

 

                                          

 

 

 

 

 

 

 

Bank Address:

 

                                          

 

 

 

 

 

 

 

ABA Number:

 

                                          

 

 

 

 

 

 

 

Account:

 

                                          

 

 

 

 

 

 

 

Attention:

 

                                          

 

 

 

 

 

 

 

Reference:

 

                                          

 

The Borrower hereby certifies that:

 

1.                                      Each of the representations and
warranties made by any Credit Party in or pursuant to the Credit Documents shall
be true and correct in all material respects on and as of the Credit Date
contemplated hereby (and after giving effect to the credit extensions requested
hereunder) as if made on and as of such date, except (A) to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and (B) that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects; and

 

2.                                      No Default or Event of Default shall
have occurred and be continuing on the Credit Date contemplated hereby and after
giving effect to the extensions of credit requested to be made hereunder and
upon application of the proceeds thereof.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(7)         Specify a Eurocurrency Rate Borrowing, a Base Rate Borrowing, and,
if more than one Class of the foregoing exists, the specific Class thereof.

 

(8)         Specify if the Borrowing is an Initial Tranche A Term Loan, Initial
Tranche B Term Loan, Initial Revolving Loan, Swing Line Loan, Incremental Term
Loan, Incremental Revolving Loan, Refinancing Term Loan, Refinancing Revolving
Loan, Extended Term Loan or Loan relating to Extended Revolving Commitment.

 

(9)         Include additional information on Annex 1 for Borrowings of
Revolving Loans.

 

(10)  Include in the case of Eurocurrency Rate Loans.  The initial interest
period applicable to a Eurocurrency Rate Borrowing shall be subject to the
definition of “Interest Period”.

 

Exhibit A-1-244

--------------------------------------------------------------------------------


 

 

Lannett Company, Inc.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-1-245

--------------------------------------------------------------------------------


 

Annex 1

 

Funding Notice

 

Pricing Grid — Applicable Margin Determination for Revolving Loans

 

 

First Lien Net Leverage Ratio

 

1.

Consolidated Total Debt =

$[             ]

 

 

 

2.

Unrestricted Cash =

$[             ]

 

 

 

3.

Total of line 1 minus line 2 =

$[             ]

 

 

 

4.

Consolidated Adjusted EBITDA =

$[             ]

 

 

 

5.

Ratio of line 3 to line 4 =

[    ]:1.00

 

Supporting detail showing the calculation of the First Lien Net Leverage Ratio
is attached hereto as Schedule 1 to this Annex 1.

 

The Applicable Margin set forth in the Pricing Grid for this Borrowing will be
[     ]%.(11)

 

--------------------------------------------------------------------------------

(11)       Insert applicable rate from Pricing Grid in Credit Agreement.  If no
First Lien Net Leverage Ratio calculation is provided, set the Pricing Grid
level assuming the First Lien Net Leverage Ratio is greater than [  ]:1.00.

 

Exhibit A-1-246

--------------------------------------------------------------------------------


 

Annex 1

 

SCHEDULE 1

 

Calculation of
First Lien Net Leverage Ratio

 

First Lien Net Leverage Ratio:  Consolidated Total Debt secured by a Lien on the
assets of any Credit Party over Unrestricted Cash to Consolidated Adjusted
EBITDA

 

 

(1)         Consolidated Total Debt secured by a Lien on the assets of any
Credit Party (other than (x) Liens that are junior or subordinated to the Liens
on the Collateral securing the Obligations and (y) Liens on Collateral
consisting of property or assets held in defeasance or deposited in trust for
redemption, repayment, retirement, satisfaction, discharge or defeasance or
similar arrangement for the benefit of indebtedness secured thereby):

 

 

 

 

 

(a)               Consolidated Total Debt as of [         ], 20[·]:

 

 

 

 

 

(i)                                     an amount equal to the aggregate
principal amount of all Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date and determined on a consolidated basis in
accordance with GAAP consisting of the types of Indebtedness set forth in
clauses (a), (b), (d), (f), (h) (to the extent of unreimbursed amounts under
Letters of Credit) and (i) of the definition of “Indebtedness” and all
guarantees by the Borrower or any of its Restricted Subsidiaries of Indebtedness
described in the foregoing clauses of others

              

 

 

 

 

(ii)                but excluding:

 

 

 

 

 

(1)               Indebtedness in respect of letters of credit, except to the
extent of drawn and unreimbursed amounts thereunder; and

              

 

 

 

 

(2)               all obligations under Hedge Agreements

              

 

 

 

 

(3)               Indebtedness secured by Liens that are junior or subordinated
to the Liens on the Collateral securing the Obligations

              

 

 

 

 

(4)               Indebtedness secured by Liens on Collateral consisting of
property or assets held in defeasance or deposited in trust for redemption,
repayment, retirement, satisfaction, discharge or defeasance or similar
arrangement for the benefit of indebtedness secured thereby

              

 

Exhibit A-1-247

--------------------------------------------------------------------------------


 

 

(5)               any Indebtedness that is unsecured

              

 

 

 

 

(b)               Consolidated Total Debt: (line (a)(i) – (a)(ii)):

              

 

 

 

 

2.                    Unrestricted Cash:

              

 

 

 

 

3.                    Consolidated Total Debt (Net) – (line (1)(b) minus line
(2))

              

 

 

 

 

4.                    Consolidated Adjusted EBITDA =

 

 

 

 

 

Consolidated Net Income: the net income (or loss) of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis:

              

 

 

 

 

(a)                                 plus to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum, without duplication,
of:

 

 

 

 

 

(i)                                     provision for Taxes based on income or
profits or capital, including state, provincial, franchise, excise and similar
Taxes and foreign withholding Taxes of such Person paid or accrued, including
any penalties and interest relating to any Tax examinations

 

 

 

 

 

(ii)                                  Consolidated Interest Expense for such
period

              

 

 

 

 

(iii)                               depreciation and amortization expense of
such Person for such period

              

 

 

 

 

(iv)                              extraordinary, non-recurring, unusual or
exceptional losses, charges and expenses

              

 

 

 

 

(v)                                 losses, charges and expenses relating to the
Transactions regardless of when paid (including, without limitation, the
write-off of deferred financing fees capitalized on the balance sheet
corresponding to the Existing Revolving Credit Agreement, any financial advisory
fees, filing fees, accounting fees, legal fees and other similar advisory and
consulting fees and related out-of-pocket expenses and other fees, discounts and
commissions, including with regard to arranging or syndication)

              

 

 

 

 

(vi)                              (A) actual expenses, costs and charges related
to business optimization, relocation or integration; (B) actual expenses, costs
and charges related to Permitted Acquisitions after

              

 

Exhibit A-1-248

--------------------------------------------------------------------------------


 

 

the Closing Date and (C) severance and other restructuring charges actually
incurred

 

 

 

 

 

(vii)                           losses, charges and expenses relating to asset
dispositions or the sale or other disposition of any Equity Interests of any
Person other than in the ordinary course of business (in each case whether or
not consummated), as determined in good faith by an Authorized Officer of the
Borrower

              

 

 

 

 

(viii)                        losses, charges and expenses attributable to
disposed or discontinued operations and losses, charges and expenses related to
the disposal of disposed, abandoned, closed or discontinued operations

              

 

 

 

 

(ix)                              losses, charges and expenses attributable to
the early extinguishment or conversion of Indebtedness, Hedge Agreements or
other derivative instruments (including deferred financing expenses written off
and premiums paid)

              

 

 

 

 

(x)                                 charges, expenses and fees incurred,
including financial advisory, accounting, auditor, legal and other consulting
and advisory fees and any other filing fees and expenses, or any amortization
thereof, in connection with any equity offering, acquisition, merger,
amalgamation, investment, recapitalization, asset disposition, incurrence or
repayment of Indebtedness (including deferred financing expenses), refinancing
transaction, restructuring or amendment or modification of any debt instrument
(in each case, including any such transaction consummated prior to the Closing
Date and any transaction undertaken but not completed) and any non-recurring
charges and expenses (including non-recurring merger or amalgamation expenses)
incurred as a result of any such transaction

              

 

 

 

 

(xi)                              (xi)          the amount of “run rate” cost
savings, operating expense reductions and synergies projected by the Borrower in
good faith to be realized as a result of specified actions (including, in
connection with, mergers and other business combinations, acquisitions,
divestitures, and other transactions (including

              

 

Exhibit A-1-249

--------------------------------------------------------------------------------


 

 

transactions described in clause (x) above)) taken or expected to be taken prior
to or during such period (which “run rate” cost savings, operating expense
reductions, or synergies shall be subject only to certification by an Authorized
Officer of the Borrower and shall be calculated on a Pro Forma Basis as though
such cost savings, reductions, or synergies had been realized on the first day
of the relevant period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) such cost savings, reductions
or synergies are reasonably identifiable and factually supportable and
(B) (x) in the case of mergers and other business combinations, acquisitions and
divestitures are expected to be realized (in the good faith determination of the
Borrower) within six fiscal quarters after the date of such action and (y) in
other cases are expected to be realized within 24 months of the date of
determination to take such action

 

 

 

 

 

(xii)                           Net unrealized losses on Hedge Agreements and
non-controlling interests

 

 

 

 

 

(xiii)                        any other non-cash losses, charges and expenses,
including any write offs or write downs, reducing Consolidated Net Income for
such period

              

 

 

 

 

(b)                                 minus, (in each case to the extent added in
Consolidated Net Income), the sum, without duplication, of:

 

 

 

 

 

(i)                                     net unrealized gains on Hedge Agreements
and non-controlling interests

              

 

 

 

 

(ii)                                  gains relating to asset dispositions or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business

              

 

 

 

 

(iii)                               cash payments during such period on account
of accruals on or reserves added to Consolidated Adjusted EBITDA pursuant to
clause (a) above

              

 

 

 

 

(iv)                              non-cash gains, excluding any non-cash gains
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges that were deducted (and not added back) in the

 

 

Exhibit A-1-250

--------------------------------------------------------------------------------


 

 

calculation of Consolidated Adjusted EBITDA for any prior period

 

 

 

 

 

Consolidated Adjusted EBITDA (line (4) plus line (4)(a) minus line (4)(b))

              

 

 

 

 

Consolidated Total Debt (minus Unrestricted Cash) to Consolidated Adjusted
EBITDA (ratio of line (3) to line (4))

     [    ]:1.00

 

Exhibit A-1-251

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF]
NOTICE OF CONVERSION/CONTINUATION

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
November 25, 2015, among Lannett Company, Inc. (the “Borrower”), the guarantors
party thereto from time to time, Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent, and the lenders party thereto from
time to time (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined).  Pursuant to
Section 2.7 of the Credit Agreement, the Borrower desires to convert or continue
Loans as follows:

 

1.                                      Date of conversion/continuation: 
               ,

 

2.                                      Amount of Loans being
converted/continued:  [$]                        

 

3.                                      Class of Loans being
converted/continued:

 

[  ] a.       [         ](1) Term Loans

[  ] b.       Revolving Loans

 

4.                                      Nature of conversion/continuation:

 

[  ] a.       Conversion of [Base Rate Loans] to [Eurocurrency Rate Loans]

[  ] b.       Conversion of [Eurocurrency Rate Loans] to [Base Rate Loans]

[  ] c.       Continuation of [Eurocurrency Rate Loans] as such

 

5.             If Loans are being continued as or converted to Eurocurrency Rate
Loans, the duration of the new Interest Period that commences on the
conversion/continuation date:                month(s)

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(1)                                 Fill in the appropriate terminology for the
Class of Term Loans to be converted/continued (e.g. Term Loans, Incremental Term
Loans, etc.).

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

DATED:                   

LANNETT COMPANY, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

[FORM OF]
REQUEST FOR L/C CREDIT EXTENSION

 

Date:            ,        

 

To: [L/C Issuer], as L/C Issuer

 

[            ]

 

[L/C Issuer]

[Address]

[Address]

Attention: [      ]

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
November 25, 2015, among Lannett Company, Inc. (the “Borrower”), the guarantors
party thereto from time to time, Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent, and the lenders party thereto from
time to time (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined).

 

The undersigned hereby requests an [issuance][amendment][extension] of [a]
Letter[s] of Credit in the amount of $[          ]. Enclosed herewith is the
related Letter of Credit Application,(13) with the information required pursuant
to Section 2.3(b) of the Credit Agreement.(14)

 

The Borrower hereby certifies that:

 

--------------------------------------------------------------------------------

(13)       Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least three
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.

 

(14)       In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof (including a final expiration
date in the case of an Auto-Extension Letter of Credit); (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require (which may
include the form of the requested Letter of Credit).  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

1.                                      Each of the representations and
warranties made by any Credit Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the Credit Date
contemplated hereby (and after giving effect to the credit extensions requested
hereunder) as if made on and as of such date, except (A) to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and (B) that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects; and

 

2.                                      No Default or Event of Default shall
have occurred and be continuing on the Credit Date contemplated hereby and after
giving effect to the extensions of credit requested to be made hereunder and
upon application of the proceeds thereof.

 

[Remainder of page intentionally left blank]

 

Exhibit A-3-2

--------------------------------------------------------------------------------


 

 

LANNETT COMPANY, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[FORM OF]

INITIAL TRANCHE A TERM LOAN NOTE

 

THIS INITIAL TRANCHE A TERM LOAN NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE
DISCOUNT UNDER SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  YOU MAY CONTACT MARTIN P. GALVAN, THE CHIEF FINANCIAL OFFICER
OF THE ISSUER, AT 9000 STATE ROAD, PHILADELPHIA, PENNSYLVANIA 19136 OR BY PHONE
AT (215) 333-9000, WHO WILL PROVIDE YOU WITH ANY REQUIRED INFORMATION REGARDING
THE ORIGINAL ISSUE DISCOUNT, INCLUDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE.

 

$                     (1)

                         (2)

 

[            ]

 

FOR VALUE RECEIVED, Lannett Company, Inc., a Delaware corporation (the
“Borrower”), promises to pay to                   (3) (“Payee”) or its
registered assigns the principal amount of
                 (4) ($                        ).  The principal amount of this
Initial Tranche A Term Loan Note shall be payable on the dates and in the
amounts specified in the Credit Agreement (as defined below).

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement dated as of November 25, 2015 among the Borrower, the guarantors party
thereto from time to time, Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent, and the lenders party thereto from
time to time (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined).

 

This Initial Tranche A Term Loan Note is one of the Borrower’s “Initial Tranche
A Term Loan Notes” and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Initial Tranche A Term
Loan evidenced hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Initial Tranche A Term
Loan Note shall be made in lawful money of the United States of America in same
day funds at the Principal Office of Administrative Agent or at such other place
as shall be designated in writing for such purpose in accordance with the terms
of the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Initial Tranche A Term Loan Note shall have been
accepted by Administrative Agent and recorded in the Register as provided in the
Credit Agreement, the Borrower and Administrative Agent shall be entitled to
deem and treat Payee as the owner and holder of this Initial Tranche A Term Loan
Note and the Loan

 

--------------------------------------------------------------------------------

(1)                                 Insert amount of Lender’s Initial Tranche A
Term Loan in numbers.

 

(2)                                 Insert place of delivery of this Initial
Tranche A Term Loan Note.

 

(3)                                 Insert Lender’s name in capital letters.

 

(4)                                 Insert amount of Lender’s Initial Tranche A
Term Loan in words.

 

Exhibit B-1-1

--------------------------------------------------------------------------------


 

evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Initial Tranche A Term Loan Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Initial Tranche A Term
Loan Note shall not limit or otherwise affect the obligations of the Borrower
hereunder with respect to payments of principal of or interest on this Initial
Tranche A Term Loan Note.

 

Whenever any payment on this Initial Tranche A Term Loan Note shall be stated to
be due on a day which is not a Business Day, such payment shall be made on the
immediately preceding Business Day and such extension of time shall not be
included in the computation of the payment of interest on this Initial Tranche A
Term Loan Note, subject, in each case, to the terms of the Credit Agreement. 
Notwithstanding the foregoing, in the event the Maturity Date is not a Business
Day, any payments required to be made on such date shall be made on the
immediately preceding Business Day.

 

This Initial Tranche A Term Loan Note is subject to mandatory prepayment as
provided in the Credit Agreement and to prepayment at the option of the Borrower
as provided in the Credit Agreement.

 

THIS INITIAL TRANCHE A TERM LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
BORROWER AND PAYEE HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.  THIS INITIAL TRANCHE A TERM LOAN NOTE INCORPORATES BY REFERENCE, AND
THE BORROWER AND PAYEE HEREBY AGREE TO BE SUBJECT TO, THE PROVISIONS SET FORTH
IN SUBSECTION 10.15 OF THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Initial Tranche A Term Loan Note, together with all accrued and
unpaid interest thereon, may become, or may be declared to be, due and payable
in the manner, upon the conditions and with the effect provided in the Credit
Agreement.

 

The terms of this Initial Tranche A Term Loan Note are subject to amendment only
in the manner provided in the Credit Agreement.

 

This Initial Tranche A Term Loan Note is subject to restrictions on transfer or
assignment as provided in the Credit Agreement.

 

To the extent any provision of this Initial Tranche A Term Loan Note is
inconsistent with, or conflicts with, any provision of the Credit Agreement, the
Credit Agreement shall control.

 

No reference herein to the Credit Agreement and no provision of this Initial
Tranche A Term Loan Note or the Credit Agreement shall alter or impair the
obligations of the Borrower, which are absolute and unconditional, to pay the
principal of and interest on this Initial Tranche A Term Loan Note at the place,
at the respective times, and in the currency prescribed herein and in the Credit
Agreement.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Initial Tranche A Term Loan Note.  The
Borrower and any endorsers of this Initial Tranche A

 

Exhibit B-1-2

--------------------------------------------------------------------------------


 

Term Loan Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand and notice of every kind and, to the full extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder.

 

[Remainder of page intentionally left blank]

 

Exhibit B-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Initial Tranche A Term Loan
Note to be duly executed and delivered by its officer thereunto duly authorized
as of the date and at the place first written above.

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-1-4

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notion
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-1-5

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[FORM OF]

INITIAL TRANCHE B TERM LOAN NOTE

 

THIS INITIAL TRANCHE B TERM LOAN NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE
DISCOUNT UNDER SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  YOU MAY CONTACT MARTIN P. GALVAN, THE CHIEF FINANCIAL OFFICER
OF THE ISSUER, AT 9000 STATE ROAD, PHILADELPHIA, PENNSYLVANIA 19136 OR BY PHONE
AT (215) 333-9000, WHO WILL PROVIDE YOU WITH ANY REQUIRED INFORMATION REGARDING
THE ORIGINAL ISSUE DISCOUNT, INCLUDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE.

 

$                     (1)

                  (2)

 

[            ]

 

FOR VALUE RECEIVED, Lannett Company, Inc., a Delaware corporation (the
“Borrower”), promises to pay to                   (3) (“Payee”) or its
registered assigns the principal amount of
                 (4) ($                        ).  The principal amount of this
Initial Tranche B Term Loan Note shall be payable on the dates and in the
amounts specified in the Credit Agreement (as defined below).

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement dated as of November 25, 2015 among the Borrower, the guarantors party
thereto from time to time, Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent, and the lenders party thereto from
time to time (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined).

 

This Initial Tranche B Term Loan Note is one of the Borrower’s “Initial Tranche
B Term Loan Notes” and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Initial Tranche B Term
Loan evidenced hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Initial Tranche B Term
Loan Note shall be made in lawful money of the United States of America in same
day funds at the Principal Office of Administrative Agent or at such other place
as shall be designated in writing for such purpose in accordance with the terms
of the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Initial Tranche B Term Loan Note shall have been
accepted by Administrative Agent and recorded in the Register as provided in the
Credit Agreement, the Borrower and Administrative Agent shall be entitled to
deem and treat Payee as the owner and holder of this Initial Tranche B Term Loan
Note and the Loan

 

--------------------------------------------------------------------------------

(1)                                 Insert amount of Lender’s Initial Tranche B
Term Loan in numbers.

 

(2)                                 Insert place of delivery of this Initial
Tranche B Term Loan Note.

 

(3)                                 Insert Lender’s name in capital letters.

 

(4)                                 Insert amount of Lender’s Initial Tranche B
Term Loan in words.

 

Exhibit B-2-1

--------------------------------------------------------------------------------


 

evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Initial Tranche B Term Loan Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Initial Tranche B Term
Loan Note shall not limit or otherwise affect the obligations of the Borrower
hereunder with respect to payments of principal of or interest on this Initial
Tranche B Term Loan Note.

 

This Initial Tranche B Term Loan Note is subject to mandatory prepayment as
provided in the Credit Agreement and to prepayment at the option of the Borrower
as provided in the Credit Agreement.

 

THIS INITIAL TRANCHE B TERM LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
BORROWER AND PAYEE HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.  THIS INITIAL TRANCHE B TERM LOAN NOTE INCORPORATES BY REFERENCE, AND
THE BORROWER AND PAYEE HEREBY AGREE TO BE SUBJECT TO, THE PROVISIONS SET FORTH
IN SUBSECTION 10.15 OF THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Initial Tranche B Term Loan Note, together with all accrued and
unpaid interest thereon, may become, or may be declared to be, due and payable
in the manner, upon the conditions and with the effect provided in the Credit
Agreement.

 

The terms of this Initial Tranche B Term Loan Note are subject to amendment only
in the manner provided in the Credit Agreement.

 

This Initial Tranche B Term Loan Note is subject to restrictions on transfer or
assignment as provided in the Credit Agreement.

 

To the extent any provision of this Initial Tranche B Term Loan Note is
inconsistent with, or conflicts with, any provision of the Credit Agreement, the
Credit Agreement shall control.

 

No reference herein to the Credit Agreement and no provision of this Initial
Tranche B Term Loan Note or the Credit Agreement shall alter or impair the
obligations of the Borrower, which are absolute and unconditional, to pay the
principal of and interest on this Initial Tranche B Term Loan Note at the place,
at the respective times, and in the currency prescribed herein and in the Credit
Agreement.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Initial Tranche B Term Loan Note.  The
Borrower and any endorsers of this Initial Tranche B Term Loan Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

Exhibit B-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Initial Tranche B Term Loan
Note to be duly executed and delivered by its officer thereunto duly authorized
as of the date and at the place first written above.

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-2-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of 
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notion
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-2-4

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

[FORM OF]

REVOLVING LOAN NOTE

 

[$]                      (1)

              (2)

 

[         ]

 

FOR VALUE RECEIVED, Lannett Company, Inc., a Delaware corporation (the
“Borrower”), promises to pay to                 (3) (“Payee”) or its registered
assigns, the lesser of (x)                        (4) ([$]                    )
and (y) the unpaid principal amount of all advances made by Payee to the
Borrower as Revolving Loans under the Credit Agreement (as defined below).  The
principal amount of this Revolving Loan Note shall be payable on the dates and
in the amounts specified in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement dated as of November 25, 2015 among the Borrower,
the guarantors party thereto from time to time, Morgan Stanley Senior
Funding, Inc., as administrative agent and collateral agent, and the lenders
party thereto from time to time (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

 

This Revolving Loan Note is one of the Borrower’s “Revolving Loan Notes” and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Revolving Loans evidenced hereby were made and are to
be repaid.

 

All payments of principal and interest in respect of this Revolving Loan Note
shall be made in lawful money [of the United States of America] in same day
funds at the Principal Office of Administrative Agent or at such other place as
shall be designated in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Revolving Loan Note shall have been accepted by
Administrative Agent and recorded in the Register as provided in the Credit
Agreement, the Borrower and Administrative Agent shall be entitled to deem and
treat Payee as the owner and holder of this Revolving Loan Note and the Loans
evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Revolving Loan Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, however, that the failure to make
a notation of any payment made on this Revolving Loan Note shall not limit or
otherwise affect the obligations of the Borrower hereunder with respect to
payments of principal of or interest on this Revolving Loan Note.

 

Whenever any payment on this Revolving Loan Note shall be stated to be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day

 

--------------------------------------------------------------------------------

(1)                                 Insert amount of Lender’s Revolving
Commitment in numbers.

 

(2)                                 Insert place of delivery of this Revolving
Loan Note.

 

(3)                                 Insert Lender’s name in capital letters.

 

(4)                                 Insert amount of Lender’s Revolving
Commitment in words.

 

Exhibit B-3-1

--------------------------------------------------------------------------------


 

and such extension of time shall be included in the computation of the payment
of interest on this Revolving Loan Note, subject, in each case, to the terms of
the Credit Agreement.  Notwithstanding the foregoing, in the event the Maturity
Date is not a Business Day, any payments required to be made on such date shall
be made on the immediately preceding Business Day.

 

This Revolving Loan Note is subject to mandatory prepayment as provided in the
Credit Agreement and to prepayment at the option of the Borrower as provided in
the Credit Agreement.

 

THIS REVOLVING LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND
PAYEE HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. 
THIS REVOLVING LOAN NOTE INCORPORATES BY REFERENCE, AND THE BORROWER AND PAYEE
HEREBY AGREE TO BE SUBJECT TO, THE PROVISIONS SET FORTH IN SUBSECTION 10.15 OF
THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Revolving Loan Note, together with all accrued and unpaid
interest thereon, may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

 

The terms of this Revolving Loan Note are subject to amendment only in the
manner provided in the Credit Agreement.

 

This Revolving Loan Note is subject to restrictions on transfer or assignment as
provided in the Credit Agreement.

 

To the extent any provision of this Revolving Loan Note is inconsistent with, or
conflicts with, any provision of the Credit Agreement, the Credit Agreement
shall control.

 

No reference herein to the Credit Agreement and no provision of this Revolving
Loan Note or the Credit Agreement shall alter or impair the obligations of the
Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Revolving Loan Note at the place, at the respective times, and
in the currency prescribed herein and in the Credit Agreement.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Revolving Loan Note.  The Borrower and any
endorsers of this Revolving Loan Note hereby consent to renewals and extensions
of time at or after the maturity hereof, without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

Exhibit B-3-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

 

LANNETT COMPANY, INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-3-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notion
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-3-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies, on behalf of Lannett Company, Inc., a Delaware
corporation (the “Company”), as [Title] of the Company and not in [his][her]
individual capacity, that:

 

(1)           I am the duly elected [Title] of the Company;

 

(2)           I have reviewed the terms of that certain Credit and Guaranty
Agreement dated as of November 25, 2015 as amended, restated, supplemented or
otherwise modified and in effect as of the date hereof (said Credit and Guaranty
Agreement, as so amended, restated, supplemented or otherwise modified and in
effect from time to time, being the “Credit Agreement”, the terms defined
therein and not otherwise defined in this Certificate (including Attachment
No. 1 annexed hereto and made a part hereof) being used in this Certificate as
therein defined), among the Company, the guarantors party thereto from time to
time, Morgan Stanley Senior Funding, Inc., as administrative agent and
collateral agent, and the lenders party thereto from time to time, and the terms
of the other Credit Documents, and I have made, or have caused to be made under
my supervision, a review in reasonable detail of the transactions and condition
of Company and its subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)           No Event of Default or Default has occurred that is continuing
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate[, except as set forth below];
and

 

[Use the following for fiscal year-end financial statements]

 

(4)           Set forth on Attachment No. 1 annexed hereto are (i) a true and
accurate calculation of the First Lien Net Leverage Ratio (on a Pro Forma
Basis), (ii) a true and accurate calculation of the Secured Net Leverage Ratio
(on a Pro Forma Basis), [and (iii) a true and accurate calculation of Excess
Cash Flow for the applicable Excess Cash Flow Period,](1) in each case in
compliance with Section 5.4(c) of the Credit Agreement.

 

[Use the following for fiscal quarter-end financial statements]

 

(4)           Set forth on Attachment No. 1 annexed hereto are (i) a true and
accurate calculation of the First Lien Net Leverage Ratio (on a Pro Forma
Basis), and (ii) a true and accurate calculation of the Secured Net Leverage
Ratio (on a Pro Forma Basis), in each case in compliance with Section 5.4(c) of
the Credit Agreement.

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking, or proposes to take with respect to each such
condition or event:                                             ].

 

--------------------------------------------------------------------------------

(1)  Commencing with the Fiscal Year ending June 30, 2017.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this            day of              , 20   pursuant to
subsection 5.4(c) of the Credit Agreement.

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-2

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1
TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of             ,      and pertains to the period from             ,
     to             ,     .  Section references herein relate to subsections of
the Credit Agreement.(1)

 

 

First Lien Net Leverage Ratio

 

 

1.                                     Consolidated Total Debt secured by a Lien
on the assets of any Credit Party (other than (x) Liens that are junior or
subordinated to the Liens on the Collateral securing the Obligations and
(y) Liens on Collateral consisting of property or assets held in defeasance or
deposited in trust for redemption, repayment, retirement, satisfaction,
discharge or defeasance or similar arrangement for the benefit of indebtedness
secured thereby) (minus the aggregate amount of Unrestricted Cash of the
Borrower or any Restricted Subsidiary):

$             

 

2.                                     Consolidated Adjusted EBITDA for the
trailing four Fiscal Quarters ending on                 :

$             

 

3.                                      First Lien Net Leverage Ratio (1):(2):

    :1.00

 

[4.                                    Maximum ratio permitted under
Section 6.10:

[     ]:1.00](2)

 

Secured Net Leverage Ratio

 

 

1.                                     Consolidated Total Debt secured by a Lien
on the assets of any Credit Party (other than Liens on Collateral consisting of
property or assets held in defeasance or deposited in trust for redemption,
repayment, retirement, satisfaction, discharge or defeasance or similar
arrangement for the benefit of indebtedness secured thereby) (minus the
aggregate amount of Unrestricted Cash of the Borrower or any Restricted
Subsidiary):

$             

 

2.                                     Consolidated Adjusted EBITDA for the
trailing four Fiscal Quarters ending on                 :

$             

 

3.                                      Secured Net Leverage Ratio (1):(2):

    :1.00

 

[4.                                  Maximum ratio permitted under Section 6.11:

[     ]:1.00](3)

 

[Excess Cash Flow (for the Fiscal Year ended          )(4)

 

 

Sum of:

 

1.                                    Consolidated Net Income of the Borrower
and its Restricted

$             

 

--------------------------------------------------------------------------------

(1)                                 In the event of any conflict or
inconsistency between the provisions of this Compliance Certificate and the
Credit Agreement, the provisions of the Credit Agreement shall control.

 

(2)                                 Only applicable when a Covenant Trigger
Event has occurred.

 

(3)                                 Only applicable when a Covenant Trigger
Event has occurred.

 

(4)                                 To be included in compliance certificate
delivered in connection with the financial statements delivered under
Section 5.4(a) of the Credit Agreement (i.e., annual audited financial
statements only).

 

Exhibit C-3

--------------------------------------------------------------------------------


 

 

Subsidiaries, determined on a consolidated basis:  

 

 

 

 

 

plus

 

2.                                    Amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding (i) any such non-cash charges
representing an accrual or reserve for potential cash items in any future period
and (ii) amortization of a prepaid cash item that was paid in a prior Fiscal
Year:

$             

 

 

 

 

plus

 

3.                                    Decreases in Consolidated Working Capital
for such Fiscal Year:

$             

 

 

 

 

plus

 

4.                                    Net cash receipts in respect of Hedge
Agreements during such Fiscal Year to the extent not otherwise included in such
Consolidated Net Income:

$             

 

 

 

 

plus

 

5.                                    Aggregate amount of any non-cash loss
recognized as a result of any Asset Sale or Casualty Event (other than any Asset
Sale in the ordinary course of business) that resulted in a decrease to
Consolidated Net Income (up to the amount of such decrease):

$             

 

 

 

 

Minus the sum of:

 

6.                                    Amount of all (i) non-cash credits
included in arriving at such Consolidated Net Income (excluding any non-cash
credit to the extent representing the reversal of an accrual or reserve
described in item 2 above) and (ii) cash charges excluded by virtue of
clauses (a) through (p) of the definition of Consolidated Net Income:

$             

 

 

 

 

plus

 

7.                                    Amount of any prepaid cash item deducted
in part for such period, with the balance amortized over a subsequent period:

$             

 

 

 

 

plus

 

8.                                    Aggregate amount of all principal payments
of Indebtedness of the Borrower and its Restricted Subsidiaries (including
(i) the principal component of payments in respect of Capital Lease Obligations
and (ii) the amount of any voluntary prepayment of Indebtedness (excluding
(A) all prepayments in respect of any revolving credit facility (including
Revolving Commitments),

$             

 

Exhibit C-4

--------------------------------------------------------------------------------


 

 

except to the extent there is an equivalent permanent reduction in commitments
thereunder (other than the Revolving Commitments) and (B) all other prepayments
of the Term Loans)) made during such Fiscal Year, in each case financed with
Internally Generated Cash of the Borrower and its Restricted Subsidiaries:

 

 

 

plus

 

9.                                    Increases in Consolidated Working Capital
for such Fiscal Year:

$             

 

 

 

 

plus

 

10.                             Cash payments by the Borrower and its Restricted
Subsidiaries during such Fiscal Year in respect of the permanent reduction of
long-term liabilities of the Borrower and its Restricted Subsidiaries (other
than Indebtedness) to the extent such payments are not expensed during such
Fiscal Year or are not deducted in calculating Consolidated Net Income:

$             

 

 

 

 

plus

 

11.                             Without duplication of amounts deducted pursuant
to item 14 below, amount of (i) capital expenditures, including but not limited
to the purchase of fixed assets, and (ii) the aggregate amount of cash
consideration paid by the Borrower and its Restricted Subsidiaries in connection
with Investments made pursuant to Section 6.3(a), (k), (l), (r), (u), (cc) or
(ff) of the Credit Agreement made during such Fiscal Year, in each case, to the
extent financed with Internally Generated Cash of the Borrower and its
Restricted Subsidiaries:

$             

 

 

 

 

plus

 

12.                             Amount of Restricted Payments made in cash
pursuant to Section 6.5 of the Credit Agreement (other than clauses (i), (j) or
(k) of Section 6.5 of the Credit Agreement) paid during such Fiscal Year in each
case to the extent such Restricted Payments were financed with Internally
Generated Cash of the Borrower and its Restricted Subsidiaries:

$             

 

 

 

 

plus

 

13.                             Aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Borrower and its Restricted
Subsidiaries during such Fiscal Year that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such Fiscal Year or are not deducted in

$             

 

Exhibit C-5

--------------------------------------------------------------------------------


 

 

calculating Consolidated Net Income:

 

 

 

plus

 

14.                             Without duplication of amounts deducted from
Excess Cash Flow in prior Fiscal Years, aggregate consideration required to be
paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant to
binding contracts (the “Contractual Consideration”) entered into prior to or
during such Fiscal Year relating to Permitted Acquisitions or other Investments,
capital expenditures or permitted acquisitions of Intellectual Property to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such Fiscal Year; provided that to the extent that
the aggregate amount of cash actually utilized to finance such Permitted
Acquisitions (or similar Investments) or capital expenditures during such Fiscal
Year (x) is financed by the issuance or incurrence of long term Indebtedness by,
or the issuance of Equity Interests by, or the making of capital contributions
to, the Borrower or any of its Restricted Subsidiaries or using the proceeds of
any Asset Sale outside the ordinary course of business or other proceeds not
included in Consolidated Net Income (the “Financed Amount”) or (y) is less than
the Contract Consideration, the Financed Amount and/or the amount of such
shortfall shall, in each case but without duplication, be added to the
calculation of Excess Cash Flow, at the end of such Fiscal Year:

$             

 

 

 

 

plus

 

15.                             Amount of cash taxes (including penalties and
interest) paid or tax reserves set aside or payable (without duplication) in
such Fiscal Year to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such Fiscal Year:

$             

 

 

 

 

plus

 

16.                             Cash expenditures in respect of Hedge Agreements
during such Fiscal Year to the extent not deducted in arriving at such
Consolidated Net Income:

$             

 

 

 

 

plus

 

17.                             Proceeds of any Asset Sale or Casualty Event to
the extent otherwise included in the definition of Excess Cash Flow and to the
extent the Borrower is in compliance with the applicable mandatory prepayment
requirements set forth in Section 2.12 of

$             

 

Exhibit C-6

--------------------------------------------------------------------------------


 

 

the Credit Agreement:

 

 

 

 

 

plus

 

18.                             Aggregate amount of any non-cash gain recognized
as a result of any Asset Sale or Casualty Event (other than any Asset Sale in
the ordinary course of business) that resulted in an increase to Consolidated
Net Income (up to the amount of such increase), and cash indemnity payments
received pursuant to indemnification provisions in any acquisition or any other
Investment permitted under the Credit Agreement, in each case that resulted in
an increase to Consolidated Net Income (up to the amount of such increase):

$             

 

 

 

 

plus

 

19.                             Aggregate amount of fees, costs and expenses in
connection with any Permitted Acquisition or Asset Sale, and any payments of
Transaction Costs, to the extent not expensed and not deducted in calculating
Consolidated Net Income:

$             

 

 

 

 

plus

 

20.                             To the extent not already deducted in
calculating Consolidated Net Income, losses, charges and expenses related to
internal software development that are expenses but could have been capitalized
under alternative accounting policies in accordance with GAAP:

$             

 

 

 

 

Equals

 

21.                             Excess Cash Flow:(5)

$             ](6)

 

--------------------------------------------------------------------------------

(5)                                 Amounts with respect to each line item
calculated above: ((1 + 2 + 3 + 4 + 5) - (6 + 7 + 8 + 9 + 10 + 11 + 12 + 13 + 14
+ 15 + 16 + 17 + 18 + 19 + 20)) = Excess Cash Flow amount in Item 21.

 

(6)                                 Commencing with the Fiscal Year ending
June 30, 2017.

 

Exhibit C-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]

CREDIT AGREEMENT JOINDER

 

THIS CREDIT AGREEMENT JOINDER (this “Agreement”), dated as of              ,
    , is made by and among                      , a                        (the
“New Subsidiary Credit Party”), Lannett Company, Inc. a Delaware corporation
(the “Borrower”), the Guarantors identified on the signature pages hereof,
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity,
the “Administrative Agent”), under that certain Credit and Guaranty Agreement,
dated as of November 25, 2015 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), among the
Borrower, the guarantors party thereto from time to time, the Administrative
Agent and the lenders party thereto from time to time.  Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement.

 

The New Subsidiary Credit Party hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1.               The New Subsidiary Credit Party hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, the New Subsidiary Credit
Party will be deemed to be a party to the Credit Agreement and a “Guarantor” for
all purposes of the Credit Agreement and the other Credit Documents, and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Credit Documents.  The New Subsidiary Credit
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions contained in the Credit Documents,
including without limitation (a) all of the representations and warranties of
the Credit Parties set forth in Section 4 of the Credit Agreement, and (b) all
of the affirmative and negative covenants set forth in Sections 5 and 6 of the
Credit Agreement.  Without limiting the generality of the foregoing terms of
this Section 1, the New Subsidiary Credit Party hereby unconditionally
guarantees, jointly with the other Guarantors and severally, to the Collateral
Agent for the benefit of the Secured Parties as a primary obligor and not merely
as a surety, the due and punctual payment and performance of the Obligations and
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from such Guarantor, and that such Guarantor
will remain bound upon its guarantee hereunder notwithstanding any extension or
renewal of any Obligation.  The New Subsidiary Credit Party represents and
warrants that the representations and warranties made by it as a Guarantor under
the Credit Agreement are true and correct in all material respects on and as of
the date hereof, except (A) to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date, and (B) that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” is true and correct
in all respects.  Each reference to a Guarantor or a Credit Party in the Credit
Agreement and in any other Credit Document shall be deemed to include the New
Subsidiary Credit Party.

 

2.               The New Subsidiary Credit Party acknowledges and confirms that
it has received a copy of the Credit Agreement and the schedules and exhibits
thereto.  The information on the schedules to the Credit Agreement is hereby
supplemented to include the information with respect to the New Subsidiary
Credit Party shown on the attached Schedule A (New Subsidiary Credit Party
Information).

 

Exhibit D-1

--------------------------------------------------------------------------------


 

3.               The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement are, and upon the New Subsidiary Credit
Party becoming a Guarantor, shall continue to be, in full force and effect.  The
parties hereto confirm and agree that immediately upon the New Subsidiary Credit
Party becoming a Guarantor, the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the New Subsidiary Credit Party
under the Credit Agreement and under each other Credit Document.

 

4.               The New Subsidiary Credit Party hereby agrees that upon
becoming a Guarantor it will assume all Obligations of a Guarantor as set forth
in the Credit Agreement.

 

5.               Each of the Borrower and the other Guarantors agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.

 

6.               This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

7.               This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or other electronic submission (e.g., “PDF” or “TIFF”), which shall be
deemed for all purposes to be as effective as delivery of a manually signed
original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Borrower, the Guarantors and the New Subsidiary Credit
Party have caused this Agreement to be duly executed by its authorized officer,
and the Administrative Agent, for the benefit of the Lenders, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

 

LANNETT COMPANY, INC., as the Borrower

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NEW SUBSIDIARY CREDIT PARTY],

 

as a Guarantor

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER GUARANTORS]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

Exhibit D-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit D-4

--------------------------------------------------------------------------------


 

Schedule A

 

 

New Subsidiary Credit Party Information

 

Exhibit D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Credit Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Credit
Documents or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

Credit and Guaranty Agreement

 

Exhibit E-1

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

3.

Borrower:

Lannett Company, Inc. (the “Borrower”).

 

 

 

 

 

4.

Administrative Agent: MORGAN STANLEY SENIOR FUNDING, INC. as the administrative
agent under the Credit Agreement.

 

 

 

5.

Credit Agreement:                                             Credit and
Guaranty Agreement, dated as of November 25, 2015, among the Borrower, the

guarantors party thereto from time to time, Morgan Stanley Senior Funding, Inc.,
as administrative agent and collateral agent, and the lenders party thereto from
time to time, as amended, restated, supplemented or otherwise modified and in
effect from time to time.

 

 

 

6.

Assigned Interest[s]:

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

Resulting

 

Resulting

 

 

 

 

 

 

 

 

 

 

 

of

 

Loans/

 

Loans/

 

 

 

 

 

 

 

Amount of

 

Amount of

 

Assignor’s

 

Commitments

 

Commitments 

 

 

 

 

 

Type of

 

Assignor’s

 

Loans/

 

Loans/

 

Amount

 

Amount

 

 

 

 

 

Loan/

 

Loans/

 

Commitments

 

Commitments

 

for

 

for

 

Assignor[s](5)

 

Assignee[s](6)

 

Commitment

 

Commitments(7)

 

Assigned(8)

 

Assigned(9)

 

Assignor

 

Assignee

 

 

 

 

 

 

 

$

      

 

$

            

 

 

%

$

      

 

$

      

 

 

 

 

 

 

 

$

      

 

$

            

 

 

%

$

      

 

$

      

 

 

 

 

 

 

 

$

      

 

$

             

 

 

%

$

      

 

$

      

 

 

[7.

Trade Date:

](10)

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(8)                                 Subject to $[  ] minimum amount requirement
in the case of Term Loans and $[   ] minimum amount requirement in the case of
Revolving Loans or Revolving Commitments pursuant to Section 10.4(b) of the
Credit Agreement.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Loans / Commitments of all Lenders thereunder.

 

(10)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

Exhibit E-2

--------------------------------------------------------------------------------


 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

Exhibit E-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit E-4

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](2)

 

 

 

LANNETT COMPANY, INC., as Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

[L/C ISSUERS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

[SWING LINE LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 To the extent required under
Section 10.4(b)(B) of the Credit Agreement.

 

(2)                                 To the extent required under
Section 10.4(b)(A) of the Credit Agreement.

 

(3)                                 To the extent required under
Section 10.4(b)(C) of the Credit Agreement.

 

(4)                                 To the extent required under
Section 10.4(b)(D) of the Credit Agreement.

 

Exhibit E-5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit and Guaranty Agreement, dated as of November 25,
2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among Lannett Company, Inc., a
Delaware corporation (the “Borrower”), the guarantors party thereto from time to
time, Morgan Stanley Senior Funding, Inc., as administrative agent (the
“Administrative Agent”) and collateral agent (the “Collateral Agent”), and the
lenders party thereto from time to time.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.                          Representations and Warranties.  The Administrative
Agent may conclusively rely on the representations and warranties of this
Section 1 without the need or obligation to investigate that an Assignee is not
a Disqualified Lender.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Credit Parties or any other person obligated in respect of any Credit Document
or (iv) the performance or observance by the Credit Parties or any other person
of any of their respective obligations under any Credit Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it is [not] a Disqualified Lender, (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (iii) it meets all of the
other requirements to be an Assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.4(b) of the Credit
Agreement), (iv) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (vi) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.4 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vii) it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest and (viii) if it is a
foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the

 

Exhibit E-6

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued up to but excluding
the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Acceptance
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be construed in accordance with and governed by
the laws of the State of New York.

 

4.                          Fees.  This Assignment and Acceptance shall be
delivered to the Administrative Agent with a processing and recordation fee of
$3,500(1).

 

5.                          Administrative Questionnaire.  If the Assignee is
not a Lender, annexed hereto as Exhibit A is a completed administrative
questionnaire, in form and substance satisfactory to the Administrative Agent,
providing such information (including, without limitation, credit contact
information and wiring instructions) of the Assignee as the Administrative Agent
may reasonably require.

 

--------------------------------------------------------------------------------

(1)                                 To be paid by the Assignor or the Assignee.

 

Exhibit E-7

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November [·],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Lannett Company, Inc. (the “Borrower”), the
Lenders party thereto from time to time, the Guarantors party thereto from time
to time and Morgan Stanley Senior Funding, Inc. as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:               , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November [·],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Lannett Company, Inc. (the “Borrower”), the
Lenders party thereto from time to time, the Guarantors party thereto from time
to time and Morgan Stanley Senior Funding, Inc. as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November [·],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Lannett Company, Inc. (the “Borrower”), the
Lenders party thereto from time to time, the Guarantors party thereto from time
to time and Morgan Stanley Senior Funding, Inc. as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November [·],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Lannett Company, Inc. (the “Borrower”), the
Lenders party thereto from time to time, the Guarantors party thereto from time
to time and Morgan Stanley Senior Funding, Inc. as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

SOLVENCY CERTIFICATE

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
November 25, 2015 (the “Credit Agreement”), by and among Lannett Company, Inc.,
a Delaware corporation (the “Borrower”), certain subsidiaries of the Borrower
party thereto, the Lenders party thereto from time to time, and Morgan Stanley
Senior Funding, Inc., as administrative agent and collateral agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Pursuant to Section 3.1(f) of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as a Financial Officer of the
Borrower, and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions, and after giving effect to the application of the proceeds of such
indebtedness under such Transactions:

 

a.              The amount of the fair saleable value of the assets of the
Borrower and its subsidiaries, on a consolidated basis, on a going concern basis
exceeds:

 

(i)             the value of all liabilities of the Borrower and its
subsidiaries, on a consolidated basis, including contingent and other
liabilities, as generally determined in accordance with applicable United States
federal laws governing determinations of the insolvency of debtors; and

 

(ii)          the amount that will be required to pay the probable liabilities
of the Borrower and its subsidiaries, on a consolidated basis, on their existing
debts (including contingent liabilities) as such debts become absolute and
matured;

 

b.              The Borrower and its subsidiaries, on a consolidated basis, do
not have an unreasonably small amount of capital for the operation of the
businesses in which they are engaged or proposed to be engaged; and

 

c.               The Borrower and its subsidiaries, on a consolidated basis,
will be able to pay their liabilities, including contingent and other
liabilities, as they mature.

 

For purposes of this Solvency Certificate, each of the phrases “not have an
unreasonably small amount of capital for the operation of the businesses in
which they are engaged or proposed to be engaged” and “able to pay their
liabilities, including contingent and other liabilities, as they mature” means
that the Borrower and its subsidiaries, on a consolidated basis, will be able to
generate enough cash from operations, asset dispositions or refinancing, or a
combination thereof, to meet their obligations as they become due.

 

The undersigned is familiar with the business and financial position of the
Borrower and its subsidiaries.  In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed

 

Credit and Guaranty Agreement

 

Exhibit G-1

--------------------------------------------------------------------------------


 

appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its subsidiaries after
consummation of the Transactions.

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

Exhibit G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as a Financial Officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

 

This Affiliated Lender Assignment and Acceptance (this “Affiliated Lender
Assignment and Acceptance”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each](1) Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each](2) Assignee identified in
item 2 below ([the][each, an] “Assignee”).  [It is understood and agreed that
the rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Affiliated Lender
Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Credit Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Credit
Documents or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Credit and Guaranty Agreement

 

Exhibit H-1

--------------------------------------------------------------------------------


 

[the][any] Assignor and, except as expressly provided in this Affiliated Lender
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

3.

Borrower:

Lannett Company, Inc., a Delaware corporation (the “Borrower”).

 

 

4.

Administrative Agent: MORGAN STANLEY SENIOR FUNDING, INC., as the administrative
agent under the Credit Agreement.

 

5.

Credit Agreement:

Credit and Guaranty Agreement, dated as of November 25, 2015, among the
Borrower, the

guarantors party thereto from time to time, Morgan Stanley Senior Funding, Inc.,
as administrative agent and collateral agent, and the lenders party thereto from
time to time.

 

 

6.

Assigned Interest[s]:

 

Assignor[s]
(5)

 

Assignee[s]
(6)

 

Type of
Term
Loans
Assigned

 

Amount
of
Assignor’s
Term
Loans(7)

 

Amount
of Term
Loans
Assigned
(8)

 

Percentage
of
Assignor’s
Term
Loans
Assigned(9)

 

Resulting
Term
Loans
Amount
for
Assignor

 

Resulting
Term
Loans
Amount
for
Assignee

 

 

 

 

 

 

 

$

      

 

$

            

 

 

%

$

      

 

$

      

 

 

 

 

 

 

 

$

      

 

$

            

 

 

%

$

      

 

$

      

 

 

 

 

 

 

 

$

      

 

$

             

 

 

%

$

      

 

$

      

 

 

[7.

Trade Date:

](10)

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(8)                                 Subject to $[  ] minimum amount requirement
pursuant to Section 10.4(b) of the Credit Agreement.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Loans of all Lenders thereunder.

 

(10)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

Exhibit H-2

--------------------------------------------------------------------------------


 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

Exhibit H-3

--------------------------------------------------------------------------------


 

The terms set forth in this Affiliated Lender Assignment and Acceptance are
hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H-4

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](2)

 

 

 

LANNETT COMPANY, INC., as Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

[L/C ISSUERS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

[SWING LINE LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 To the extent required under
Section 10.4(b)(i)(B) of the Credit Agreement.

 

(2)                                 To the extent required under
Section 10.4(b)(i)(A) of the Credit Agreement.

 

(3)                                 To the extent required under
Section 10.4(b)(i)(C) of the Credit Agreement.

 

(4)                                 To the extent required under
Section 10.4(b)(i)(D) of the Credit Agreement.

 

Exhibit H-5

--------------------------------------------------------------------------------


 

ANNEX 1 TO AFFILIATED LENDER
ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit and Guaranty Agreement, dated as of November 25,
2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among Lannett Company, Inc. a
Delaware corporation (the “Borrower”), the guarantors party thereto from time to
time, Morgan Stanley Senior Funding, Inc., as administrative agent (the
“Administrative Agent”) and collateral agent (the “Collateral Agent”), and the
lenders party thereto from time to time.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                          Representations and Warranties.  The Administrative
Agent may conclusively rely on the representations and warranties of this
Section 1 without the need or obligation to investigate that an Assignee is not
a Disqualified Lender.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Credit Parties or any other person obligated in respect of any Credit Document
or (iv) the performance or observance by the Credit Parties or any other person
of any of their respective obligations under any Credit Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it is [not] a Disqualified Lender, (ii) it is a Purchasing Borrower
Party, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iv) it meets all of the other requirements to be an Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.4(b) of the Credit Agreement), (v) this Assignment is being
made pursuant to a Dutch Auction open to all Lenders of the applicable Class on
a pro rata basis, (vi) immediately after giving effect to the consummation of
the transaction contemplated hereby, no Default or Event of Default shall exist,
(vii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(viii) it is sophisticated with respect to decisions to acquire assets of the
type represented by [the][such] Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (ix) it has received
a copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.4 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (x) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it has

 

Exhibit H-6

--------------------------------------------------------------------------------


 

deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest and
(xi) if it is a foreign Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents,
(ii) it will be bound by the provisions of the Credit Documents and (iii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Documents are required to be performed by it as a Lender;
and (c) hereby affirms that it is not in possession of any material non-public
information.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued up to but excluding
the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Acceptance
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be construed in accordance with and governed by
the laws of the State of New York.

 

4.                          Fees.  This Assignment and Acceptance shall be
delivered to the Administrative Agent with a processing and recordation fee of
$3,500(1).

 

5.                          Administrative Questionnaire.       If the Assignee
is not a Lender, annexed hereto as Exhibit A is a completed administrative
questionnaire, in form and substance satisfactory to the Administrative Agent,
providing such information (including, without limitation, credit contact
information and wiring instructions) of the Assignee as the Administrative Agent
may reasonably require.

 

--------------------------------------------------------------------------------

(1)                                 To be paid by the Assignor or the Assignee.

 

Exhibit H-7

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]
PLEDGE AND SECURITY AGREEMENT

 

Please see attached.

 

Credit and Guaranty Agreement

 

Exhibit I-1

--------------------------------------------------------------------------------


 

[FORM OF]
PLEDGE AND SECURITY AGREEMENT,

 

dated as of [              ], 20[  ],

 

among

 

LANNETT COMPANY, INC.,

as the Borrower,

 

each Guarantor from time to time party hereto,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I.

DEFINITIONS

1

Section 1.01 Credit Agreement

1

Section 1.02 Other Defined Terms

1

 

 

 

Article II.

PLEDGE OF SECURITIES

4

Section 2.01 Pledge

4

Section 2.02 Delivery of the Pledged Collateral

6

Section 2.03 Representations and Warranties

6

Section 2.04 Registration in Nominee Name; Denominations

7

Section 2.05 Voting Rights; Dividends and Interest, Etc

8

 

 

 

Article III.

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

9

Section 3.01 Security Interest

9

Section 3.02 Representations and Warranties

13

Section 3.03 Covenants

15

Section 3.04 Other Actions

16

Section 3.05 Covenants Regarding Patent, Trademark and Copyright Collateral

17

 

 

 

Article IV.

REMEDIES

19

Section 4.01 Remedies Upon Default

19

Section 4.02 Application of Proceeds

21

Section 4.03 Securities Act, Etc

22

 

 

 

Article V.

MISCELLANEOUS

22

Section 5.01 Notices

22

Section 5.02 Security Interest Absolute

22

Section 5.03 Limitation By Law

23

Section 5.04 Binding Effect; Several Agreement

23

Section 5.05 Successors and Assigns

23

Section 5.06 Administrative Agent’s and Collateral Agent’s Fees and Expenses;
Indemnification

23

Section 5.07 Collateral Agent Appointed Attorney-in-Fact

23

Section 5.08 APPLICABLE LAW

24

Section 5.09 Waivers; Amendment

24

Section 5.10 WAIVER OF JURY TRIAL

24

Section 5.11 Severability

25

Section 5.12 Counterparts

25

Section 5.13 Headings

25

Section 5.14 Jurisdiction; Consent to Service of Process

25

Section 5.15 Termination or Release

26

Section 5.16 Additional Subsidiaries

26

 

 

 

Schedules

 

 

 

 

 

Schedule I

Pledged Equity Securities and Pledged Debt Securities

 

Schedule II

Intellectual Property

 

Schedule III

Filing Jurisdictions

 

Schedule IV

Commercial Tort Claims

 

 

i

--------------------------------------------------------------------------------


 

Schedule V

Matters Relating to Accounts and Inventory

 

Schedule VI

Letter of Credit Rights

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement to Security Agreement

 

 

 

 

Exhibit II

Form of Intellectual Property Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT, dated as of [              ], 20[  ] (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, this “Agreement”), among LANNETT COMPANY, INC., a Delaware corporation (as
further defined in the Credit Agreement (as defined below), the “Borrower”),
each Guarantor from time to time a party hereto, Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity and any successor in
such capacity, the “Administrative Agent”), Morgan Stanley Senior Funding, Inc.,
as collateral agent (in such capacity and any successor in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below).

 

Reference is made to the Credit and Guaranty Agreement, dated as of November 12,
2015 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, certain
subsidiaries of the Borrower party thereto as Guarantors from time to time, the
Lenders party thereto from time to time and Morgan Stanley Senior Funding, Inc.,
as Administrative Agent and Collateral Agent.

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Each Guarantor will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:

 

Article I.

 

DEFINITIONS

 

Section 1.01                             Credit Agreement.  (a) Capitalized
terms used in this Agreement and not otherwise defined herein have the
respective meanings assigned thereto in the Credit Agreement.  All capitalized
terms defined in the New York UCC (as defined below) and not defined in this
Agreement or the Credit Agreement have the meanings specified in the New York
UCC (as of the date hereof).

 

(a)                                 The rules of construction specified in
Section 1.2 and 1.3 of the Credit Agreement also apply to this Agreement.

 

Section 1.02                             Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Agreement” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Borrower” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Collateral” shall mean, collectively, the Article 9 Collateral and the Pledged
Collateral.

 

1

--------------------------------------------------------------------------------


 

“Collateral Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Control Agreement” shall mean a deposit account control agreement, a securities
account control agreement or a commodity account control agreement.

 

“Copyright License” shall mean any written agreement governed by the laws of any
state of the United States to which a Credit Party is a party granting any right
to such Credit Party under any United States copyright owned by any third party.

 

“Copyrights” shall mean all of the following which any Credit Party owns:
(a) all copyright rights in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise, (b) all
registrations and applications for registration of any such Copyright in the
United States, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule II,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Excluded Accounts” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Excluded Assets” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Excluded Equity Interest” shall have the meaning assigned to such term in
Section 2.01(a)(I).

 

“Excluded Instruments” shall have the meaning assigned to such term in
Section 2.01(b).

 

“Federal District Court” shall have the meaning assigned to such term in
Section 5.14(a).

 

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.03.

 

“Intellectual Property” shall mean all United States intellectual property of
every kind which any Credit Party owns any right, title or interest, including
inventions, designs, Patents, Copyrights, Trademarks, Trade Secrets, domain
names and IP Agreements.

 

“Intellectual Property Collateral” shall have the meaning assigned to such term
in Section 3.02(h).

 

“Intellectual Property Security Agreement” shall mean a security agreement
substantially in the form set forth in Exhibit II, with any changes as may be
reasonably acceptable to the Borrower and the Collateral Agent.

 

“IP Agreements” shall mean all Copyright Licenses, Patent Licenses and Trademark
Licenses and all other written agreements governed by the laws of any state of
the United States to which

 

2

--------------------------------------------------------------------------------


 

a Credit Party is a party granting any right to such Credit Party under any
United States copyrights, patents, trademarks or names owned by any third party.

 

“New York Courts” shall have the meaning assigned to such term in
Section 5.14(a).

 

“New York Supreme Court” shall have the meaning assigned to such term in
Section 5.14(a).

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection, the effect of perfection or non-perfection or
the priority of the Security Interests in any portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction in the
United States other than New York, “New York UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdictions for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Patent License” shall mean any written agreement governed by the laws of any
state of the United States to which a Credit Party is a party granting to such
Credit Party any right to make, use or sell any invention covered by a United
States patent owned by any third party (including, without limitation, any such
rights that such Credit Party has the right to license) and all rights of any
Credit Party under any such agreement.

 

“Patents” shall mean all of the following which any Credit Party owns: (a) all
letters patent of the United States, including those listed on Schedule II, and
all applications for letters patent of the United States, including those listed
on Schedule II, (b) all provisionals, reissues, extensions, continuations,
divisions, continuations-in-part, reexaminations or revisions thereof, and the
inventions disclosed or claimed therein, including the right to make, use,
import and/or sell the inventions disclosed or claimed therein, (c) all claims
for, and rights to sue for, past or future infringements of any of the foregoing
and (d) all income, royalties, damages and payments now or hereafter due and
payable with respect to any of the foregoing, including damages and payments for
past or future infringement thereof.

 

“Pledged Collateral” shall mean the Pledged Debt Securities and the Pledged
Equity Securities.

 

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 2.01(b).

 

“Pledged Equity Securities” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Security Interest” shall have the meaning assigned to such term in
Section 3.01(a).

 

“Trademark License” shall mean any written agreement governed by the laws of any
state of the United States, now or hereafter in effect, to which a Credit Party
is a party granting to such Credit Party any right to use any United States
trademark or name owned by any third party (including, without limitation, any
such rights that such Credit Party has the right to license).

 

“Trademarks” shall mean all of the following which any Credit Party owns:
(a) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade dress, logos, other source or business
identifiers and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof (if any), and all registration
and recording

 

3

--------------------------------------------------------------------------------


 

applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
the Lanham Act has been filed and accepted, to the extent that, and solely
during the period for which, any assignment of, or grant a security interest in,
an “intent-to-use” application prior to such filing and acceptance would violate
the Lanham Act or impair the validity or enforceability of, or render void or
voidable or result in the cancellation of the applicable Credit Party’s right,
title or interest therein or any trademark or service mark registration that
issues as a result of such application under applicable federal law), and all
renewals thereof, including those listed on Schedule II, (b) all goodwill
associated therewith or symbolized thereby, (c) all claims for, and rights to
sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

“Trade Secrets” shall mean all United States trade secrets and all other
confidential or proprietary technical and business information and know-how
governed by the laws of any state of the United States.

 

Article II.

 

PLEDGE OF SECURITIES

 

Section 2.01                             Pledge.  As security for the payment or
performance when due (whether at stated maturity, by acceleration or otherwise),
as the case may be, in full of its Obligations, each Credit Party hereby pledges
to the Collateral Agent for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in all of such Credit Party’s right, title and interest in, to
and under:

 

(a)                                 (i) the Equity Interests directly owned by
it (including, as of the Closing Date, those Equity Interests listed on
Schedule I) and (ii) any other directly owned Equity Interests obtained in the
future by such Credit Party and, in each case, the certificates, if any,
representing all such Equity Interests (the foregoing clauses (a)(i) and (ii),
collectively, the “Pledged Equity Securities”); provided that the Pledged Equity
Securities shall not include:

 

(A)                               any Equity Interests in any Person that is not
a wholly-owned Restricted Subsidiary of the Borrower;

 

(B)                               (1) more than 65% of the issued and
outstanding Equity Interests of any class of Equity Interests of any Foreign
Subsidiary (or any FSHCO) and (2) to the extent a Foreign Subsidiary is a Credit
Party, any issued and outstanding Equity Interests of any class of Equity
Interests of any subsidiary of such Foreign Subsidiary,

 

(C)                               to the extent applicable law requires that a
subsidiary of such Credit Party issue directors’ qualifying shares, nominee
shares or similar shares which are required by law to be held by persons other
than such Credit Party, such qualifying shares, nominee shares or similar shares
held by persons other than such Credit Party,

 

(D)                               any Equity Interests of any person (other than
a wholly-owned Subsidiary that is a Restricted Subsidiary), to the extent
(x) restricted or not permitted by the terms of such person’s organizational
documents or other agreements with holders of such Equity

 

4

--------------------------------------------------------------------------------


 

Interests existing as of the date hereof or on the date of acquisition by a
Credit Party of such Equity Interests (in each case, other than to the extent
that any such prohibition would be rendered ineffective pursuant to applicable
anti-assignment provisions of the New York UCC or any other applicable law);
provided that such Equity Interests shall cease to be Excluded Equity Interests
at such time as such prohibition ceases to be in effect to the extent such
Equity Interest is an Excluded Equity Interest as a result of such prohibition
or (y) such pledge would trigger a termination pursuant to any “change of
control” provision or other similar provision,

 

(E)                                any Equity Interests if, to the extent and
for so long as the pledge of such Equity Interests hereunder is prohibited or
restricted by any applicable law, including any requirement to obtain consent or
approval of any Governmental Authority (other than to the extent such
prohibition would be rendered ineffective pursuant to applicable anti-assignment
provisions of the New York UCC or any other applicable law); provided that such
Equity Interests shall cease to be Excluded Equity Interests at such time as
such prohibition ceases to be in effect to the extent such Equity Interest is an
Excluded Equity Interest as a result of such prohibition,

 

(F)                                 any Equity Interests if, to the extent and
for so long as the pledge of such Equity Interests hereunder would result in
material adverse tax consequences to the Borrower and its subsidiaries (taken as
whole) as reasonably determined by the Borrower,

 

(G)                               any Margin Stock,

 

(H)                              any Equity Interests in captive insurance
subsidiaries, special purpose entities identified in writing at any time by the
Borrower to the Administrative Agent and not-for-profit subsidiaries, and

 

(I)                                   any Equity Interests that the Borrower and
the Collateral Agent shall have agreed in writing to treat as Excluded Equity
Interests for purposes hereof on account of the cost, difficulty, burden or
consequences of pledging such Equity Interests hereunder being excessive in
relation to the practical benefit to the Secured Parties of the security to be
afforded thereby (any Equity Interests excluded pursuant to any of clauses
(A) through (I) above, an “Excluded Equity Interest”),

 

(b)                                 (i) promissory notes and any instruments
evidencing Indebtedness for borrowed money owed to it as of the Closing Date
(including, as of the Closing Date, those listed opposite the name of such
Credit Party on Schedule I) and (ii) any promissory notes and any instruments
evidencing Indebtedness for borrowed money in the future issued to such Credit
Party (the foregoing clauses (b)(i) and (b)(ii) collectively, the “Pledged Debt
Securities”); provided that the Pledged Debt Securities shall not include
promissory notes and instruments evidencing Indebtedness for borrowed money
(A) having an aggregate principal amount not in excess of $5,000,000, (B) to the
extent otherwise excluded from the Collateral pursuant to this Agreement, (C) to
the extent the pledge of such promissory note or instrument would violate
applicable law (after giving effect to any applicable anti-assignment provisions
of the New York UCC or any other applicable law); provided that such promissory
note or instrument shall cease to be Excluded Instruments at such time as such
prohibition ceases to be in effect to the extent such promissory note or
instrument is an Excluded Instrument as a result of such prohibition or
(D) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of the Borrower and its
subsidiaries (such excluded promissory notes and instruments, the “Excluded
Instruments”),

 

5

--------------------------------------------------------------------------------


 

(c)                                  subject to Section 2.05 hereof, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the Pledged Collateral (except to the extent otherwise
excluded from the Collateral pursuant to this Agreement),

 

(d)                                 subject to Section 2.05 hereof, all rights
and privileges of such Credit Party with respect to the securities and other
property referred to in clauses (a), (b) and (c) above, and

 

(e)                                  all proceeds of any of the foregoing.

 

Section 2.02                             Delivery of the Pledged Collateral. 
(a) Each Credit Party agrees promptly to (but in any event, within sixty (60)
days of the receipt by such Credit Party thereof) deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all Pledged Collateral (or, in the case of Pledged Collateral issued by
Foreign Subsidiaries, if necessary under any applicable law, to carry out all
necessary and reasonable formalities and actions for the dispossession and
pledge thereof for the benefit of the Collateral Agent); provided that Pledged
Debt Securities shall be required to be delivered only to the extent described
in paragraph (b) of this Section 2.02.

 

(b)                                 Each Credit Party will cause any Pledged
Debt Security (excluding, for the avoidance of doubt, any Excluded Instruments)
in its possession and owed to it to be delivered to the Collateral Agent, for
the benefit of the Secured Parties, pursuant to the terms hereof.

 

(c)                                  Upon delivery to the Collateral Agent,
(i) any Pledged Collateral required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 2.02 shall be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property composing part of the Pledged Collateral delivered
pursuant to the terms of this Agreement shall be accompanied to the extent
necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Credit Party and such other instruments or documents as the
Collateral Agent may reasonably request, in each case, subject to the Collateral
and Guarantee Requirement.  Each delivery of Pledged Collateral shall be
accompanied by a supplement to Schedule I hereto describing such Pledged
Collateral, which supplement shall be attached hereto as a supplement to
Schedule I (such supplement may take the form of an amendment and restatement to
Schedule I hereto) and made a part hereof; provided that failure to attach any
such schedule or supplement hereto shall not affect the validity of such pledge
of such Pledged Collateral.  Each schedule so delivered shall supplement any
prior schedules so delivered.

 

Section 2.03                             Representations, Warranties and
Covenants.  Each Credit Party represents, warrants and covenants to the
Collateral Agent, for the benefit of the Secured Parties, that:

 

(a)                                 Schedule I correctly sets forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof (other than Excluded Equity Interests) owned by
such Credit Party as of the Closing Date and all promissory notes or instruments
evidencing Indebtedness for borrowed money (other than Excluded Instruments)
owned by such Credit Party on the Closing Date;

 

(b)                                 (i) The Pledged Collateral has, in each
case, been duly and validly authorized and issued by the issuers thereof,
(ii) the Pledged Equity Securities are fully paid and nonassessable and
(iii) the Pledged Debt Securities are legal, valid and binding obligations of
the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other

 

6

--------------------------------------------------------------------------------


 

similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing; provided, that with
respect to any Pledged Debt Securities or Pledges Equity Securities issued by a
Person other than the Borrower or any Subsidiary thereof, the foregoing
representations are made to the knowledge of the Credit Parties;

 

(c)                                  such Credit Party (i) is the beneficial
owner of the Pledged Collateral indicated on Schedule I as owned by such Credit
Party, (ii) holds the same free and clear of all Liens, other than the security
interests granted hereunder and other than Permitted Liens and (iii) has made no
assignment, pledge, hypothecation or transfer of, or created or permitted to
exist any security interest in or other Lien on, the Pledged Collateral, other
than pursuant to the transactions contemplated hereby and other transactions
permitted by the Credit Agreement and other than Liens granted hereunder and
other than Permitted Liens;

 

(d)                                 other than as permitted in the Credit
Agreement, and except for restrictions and limitations imposed by the Credit
Documents or under applicable law generally or otherwise permitted to exist
pursuant to the terms of the Credit Agreement, the Pledged Equity Securities are
freely transferable and assignable, and none of the Pledged Equity Securities is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that prohibits the
pledge of such Pledged Equity Securities hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

 

(e)                                  other than as set forth in the Credit
Agreement or the schedules thereto, no consent or approval of any Governmental
Authority, any securities exchange or any other person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect), except for any such consent or
approval with respect to which the failure to be obtained would not reasonably
be expected to have a Material Adverse Effect; and

 

(f)                                   as of the Closing Date, the Credit Parties
have caused certificates in respect of all of the Pledged Equity Securities to
be delivered to the Collateral Agent pursuant to Section 2.02.

 

Section 2.04                             Registration in Nominee Name;
Denominations.  The Collateral Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Collateral in the name of the applicable Credit Party, endorsed or assigned in
blank or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent).  If an Event of Default shall have
occurred and be continuing, each Credit Party will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Collateral registered in the name of such Credit Party. 
If an Event of Default shall have occurred and be continuing, the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.  Each Credit Party shall each use its
commercially reasonable efforts to cause any person that is not a party to this
Agreement to comply with a request by the Collateral Agent, pursuant to this
Section 2.04, to exchange certificates representing Pledged Collateral of such
Credit Party for certificates of smaller or larger denominations.

 

7

--------------------------------------------------------------------------------


 

Section 2.05                             Voting Rights; Dividends and Interest,
Etc.  (a) Unless and until an Event of Default shall have occurred and be
continuing, and after the Collateral Agent shall have given written notice
(provided that with respect to any Event of Default pursuant to
Section 8.1(g) or (h) of the Credit Agreement, such notice shall have
automatically, and without further action, been deemed to have been delivered)
to the Borrower of the Collateral Agent’s intention to exercise its rights
hereunder:

 

(i)                                     Each Credit Party shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Collateral or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Credit
Documents; provided that, except as permitted under the Credit Agreement, such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Collateral, the
rights and remedies of the Collateral Agent or any of the other Secured Parties
under this Agreement, the Credit Agreement or any other Credit Document or the
ability of the Secured Parties to exercise the same.

 

(ii)                                  The Collateral Agent shall promptly
execute and deliver to each Credit Party, or cause to be executed and delivered
to such Credit Party, all such proxies, powers of attorney and other instruments
as such Credit Party may reasonably request for the purpose of enabling such
Credit Party to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)                               Each Credit Party shall be entitled to
receive and retain any and all dividends, interest, principal and other
distributions or payments paid on or distributed in respect of the Pledged
Equity Interests to the extent and only to the extent that such dividends,
interest, principal and other distributions or payments are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws; provided
that (A) any non-cash dividends, interest, principal or other non-cash
distributions, payments or other consideration in respect thereof, including any
rights to receive the same to the extent not so distributed or paid, that would
constitute Pledged Equity Interests, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity Interests, received in exchange for Pledged Equity
Interests or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise and (B) any non-cash dividends and other
non-cash distributions or payments paid or payable in respect of any Pledged
Equity Interests that would constitute Pledged Equity Interests in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid in surplus, shall be and become
part of the Pledged Equity Interests, as applicable, and, if received by any
Credit Party, shall not be commingled by such Credit Party with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be promptly delivered to the Collateral Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, and after the Collateral Agent shall have
given written notice (provided that with respect to any Event of Default
pursuant to Section 8.1(g) or (h) of the Credit Agreement, such notice shall be
deemed to have been delivered automatically and without further action) to the
Borrower of the Collateral Agent’s intention to

 

8

--------------------------------------------------------------------------------


 

exercise its rights hereunder, all rights of any Credit Party to dividends,
interest, principal or other distributions or payments that such Credit Party is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.05 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions or payments.  All dividends, interest, principal or other
distributions or payments received by any Credit Party contrary to the
provisions of this Section 2.05 shall not be commingled by such Credit Party
with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the benefit of the Secured Parties, and shall be promptly delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof.  After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Credit Party, without interest, all dividends, interest, principal
or other distributions or payments that such Credit Party would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 2.05 and that remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, and after the Collateral Agent shall have
given written notice (provided that with respect to any Event of Default
pursuant to Section 8.1(g) or (h) of the Credit Agreement, such notice shall be
deemed to have been delivered automatically and without further action) to the
Borrower of the Collateral Agent’s intention to exercise its rights hereunder,
all rights of any Credit Party to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.05, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Requisite Lenders, the Collateral Agent shall have the right
from time to time following the occurrence and during the continuance of an
Event of Default to permit the Credit Parties to exercise such rights.  After
all Events of Default have been cured or waived, each Credit Party shall have
the right to exercise the voting and/or consensual rights and powers that such
Credit Party would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

 

Article III.

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

Section 3.01                             Security Interest.  (a) As security for
the payment or performance when due (whether at the stated maturity, by
acceleration or otherwise), as the case may be, in full of the Obligations of
the Credit Parties, each Credit Party hereby pledges to the Collateral Agent,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Credit Party or in which such Credit Party now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

9

--------------------------------------------------------------------------------


 

(iii)                               all cash, cash equivalents and Deposit
Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all Goods;

 

(vii)                           all General Intangibles;

 

(viii)                        all Instruments (including the Pledged Debt
Securities);

 

(ix)                              all Inventory;

 

(x)                                 all Investment Property (including the
Pledged Equity Interests);

 

(xi)                              all Letters of Credit and Letter of Credit
Rights;

 

(xii)                           all Intellectual Property;

 

(xiii)                        all Commercial Tort Claims, including, without
limitation, those described on Schedule IV hereto;

 

(xiv)                       (1) Securities Accounts, (2) Investment Property
credited to Securities Accounts or Deposit Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in any Securities
Account or Deposit Account and (4) all other money in the possession of the
Collateral Agent;

 

(xv)                          all books and Records pertaining to the
Article 9 Collateral; and

 

(xvi)                       all Proceeds, Supporting Obligations and products of
any and all of the foregoing and all collateral security and guarantees given by
any person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any motor vehicle,
aircraft, airframe, rolling stock and other assets subject to a certificate of
title or ownership, whether now owned or hereafter acquired, (b) any Excluded
Equity Interests, (c) any Letter of Credit Rights relating to any Letter of
Credit with a face amount not in excess of $5,000,000, except to the extent
constituting a support obligation for other Collateral as to which perfection of
a security interest therein can be perfected by the filing of Uniform Commercial
Code (or similar filing in any applicable jurisdiction), and to the extent such
Credit Party is not required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (d) any Credit Party’s
right, title or interest in any lease, license or agreement or any property
subject to a purchase money security interest, Capital Lease Obligation or
similar arrangements to which such Credit Party is a party or any of its right,
title or interest thereunder, the property subject thereto, any insurance in
respect thereof, any management or operating agreement with respect thereto and
deposits made in respect thereof and all rights, title or interest in relation
to any of the foregoing, in each case, to the extent that such a grant would,
under the terms of such lease, license or agreement, purchase money, capital
lease or similar arrangement result in a breach of the terms of, or constitute a
default under, or result in the abandonment, invalidation or unenforceability of
or create a right of termination in favor of or require the consent of any other
party (in each case, other than a Credit Party) to, such lease, license or
agreement

 

10

--------------------------------------------------------------------------------


 

(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any
other applicable law (including, without limitation, Title 11 of the United
States Code)), (e) (i) all owned real property interests with a fair market
value (as reasonably determined by the Borrower in good faith) equal to or less
than $7,500,000; and (ii) all leasehold interests (it is understood that there
shall be no requirement to obtain landlord waivers, estoppels or collateral
access agreements or acknowledgements, bailee waivers and similar letters),
(f)(i) payroll, healthcare and other employee wage and benefit accounts,
(ii) tax accounts, including, without limitation, sales tax accounts,
(iii) escrow, defeasance, discharge and redemption accounts, (iv) fiduciary or
other trust accounts, and, in the case of clauses (i) through (iv), the funds or
other property held in or maintained in such account, (v) zero-balance accounts,
(vi)  accounts in jurisdictions other than in the jurisdiction of organization
of the applicable granting Credit Party, the United States or any state thereof,
and (vii) accounts other than those described in the preceding clauses with
respect to which the average daily balance of the funds maintained on deposit
therein does not exceed $5,000,000 (such accounts in this clause (f) being the
“Excluded Accounts”) (g) any Commercial Tort Claim with an expected value not in
excess of $5,000,000, as determined in good faith by the Borrower, (h) the
Borrower’s or its subsidiaries’ rights in relation to aircraft and airframes,
including rights under any lease, sublease, charter, management, operating,
crew, service, repair, maintenance, storage or other agreement relating to the
aircraft, rights in the aircraft and any parts, accessions and accessories
thereto, rights under insurance policies and security deposits and rights in
income derived from and proceeds of any of the foregoing, in the ordinary
course, (i) assets if the granting of a security interest therein would result
in material adverse tax consequences to any Credit Party as reasonably
determined by the Borrower, (j) those assets as to which the Collateral Agent
and the Borrower reasonably determine in good faith that any of the cost, burden
or consequences (including adverse tax consequences) of obtaining or perfecting
such a security interest in such assets is excessive in relation to the
practical benefit to the Secured Parties of the security to be afforded thereby,
(k) foreign intellectual property, (l) any United States “intent to use”
trademark application or intent-to-use service mark application filed pursuant
to Section 1(b) of the Lanham Act, to the extent and during the period that the
grant of a security interest therein would impair the validity or enforceability
of, or render void or voidable or result in the cancellation of the applicable
Credit Party’s right, title or interest therein or any trademark or service mark
registration that issues as a result of such application under applicable
federal law (including prior to the filing and acceptance of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto), after which period such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral, (m) intellectual property
specifically requiring a filing in a jurisdiction outside of the United States,
(n) any assets (including interests in partnerships, joint ventures and other
non-wholly owned entities) in respect of which and to the extent that pledges
and security interests are prohibited by law or prohibited by agreements
containing anti-assignment clauses not overridden by the New York UCC or other
applicable law and (o) any assets and proceeds thereof subject to a Capital
Lease Obligation or a purchase money lien permitted by Section 6.2(ll) of the
Credit Agreement to the extent such a grant would violate or invalidate the
documents providing for such Capital Lease Obligation or purchase money lien
(the assets described in clauses (a) through (o) above, collectively, the
“Excluded Assets”); provided that such exclusions shall not de facto apply to
the proceeds of any of the property referred to in the foregoing clauses (d),
(k) and (n) of this Section 3.01 or in clauses (A) to and including (I) of
Section 2.01(a).

 

(b)                                 Each Credit Party hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral (including Article 9 Collateral consisting
of Pledged Collateral) or any part thereof and amendments thereto that contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Credit Party is an organization, the type of
organization and any organizational identification number issued to such Credit
Party, (ii) in the case of

 

11

--------------------------------------------------------------------------------


 

a financing statement filed as a fixture filing in a Uniform Commercial Code
filing office, a sufficient description of the property to which such
Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine is necessary to ensure the perfection of the Security
Interest in the Article 9 Collateral granted under this Agreement, including
describing such property as “all assets”, “all assets whether now owned or
hereafter acquired”, or words of similar effect.  Each Credit Party agrees to
provide such information to the Collateral Agent promptly upon request.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary for the purpose of reflecting the
Security Interest granted by each Credit Party, and naming any Credit Party or
the Credit Parties as debtors and the Collateral Agent as secured party. 
Notwithstanding anything to the contrary herein, no Credit Party shall be
required to take any action under the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and its territories and
possessions for the purpose of perfecting the Security Interest in any
Article 9 Collateral of such Credit Party constituting Intellectual Property.

 

(c)                                  The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Credit Party with respect to or arising out of the Collateral.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or the Credit Agreement, (i)  no perfection steps shall be
required by any means other than (A) filings pursuant to the Uniform Commercial
Code in the office of the Secretary of State (or equivalent filing office) of
the relevant State(s) of the respective jurisdictions of organization of each
Credit Party, (B) filings in the United States Patent and Trademark Office and
the United States Copyright Office of the Intellectual Property Security
Agreement, (C) delivery of Collateral consisting of promissory notes and
instruments evidencing Indebtedness for borrowed money; provided that such
delivery shall not be required with respect to (1) promissory notes and
instruments evidencing Indebtedness for borrowed money having an aggregate
principal amount not in excess of $5,000,000, (2) any promissory notes and
instruments evidencing Indebtedness for borrowed money that are promptly
deposited into an investment or securities account, (3) checks received in the
ordinary course of business and (4) promissory notes and instruments evidencing
Indebtedness issued in connection with the extension of trade credit by the
grantor of a security interest, (D) delivery of Collateral consisting of
certificated Equity Interests included in the Collateral and (E) other actions
expressly required by this Agreement or the Credit Agreement or as set forth in
any local law security agreement; (ii) no actions shall be required in order to
create any security interest in assets located or titled outside of the United
States or make enforceable any such security interest; (iii) no security shall
be taken or perfected over movable plant and equipment to the extent requiring
any labeling or segregation of such plant or equipment; (v) no security shall be
taken or perfected over any stock in trade to the extent this would require any
item-specific or periodic listing of stock in trade or any segregation thereof;
(vi) no Control Agreement shall be required to be executed and delivered with
respect to any Deposit Account, Securities Account or Commodity Account included
in the Collateral; (vii) no notice shall be required to be delivered to Account
Debtors or other contractual third parties prior to the occurrence and during
the continuance of an Event of Default; and (viii) no action in addition to the
filings contemplated under clause (i) above shall be required to perfect the
Security Interest in any Commercial Tort Claim or Letter of Credit Right
included in the Collateral.

 

12

--------------------------------------------------------------------------------


 

Section 3.02                             Representations and Warranties.  Each
Credit Party represents and warrants to the Collateral Agent, for itself and for
the benefit of the Secured Parties, that:

 

(a)                                 Such Credit Party has good and valid legal
title to, or valid license, leasehold interest, easement or other limited
property interest in, as applicable, the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder, except where the
failure to have such title, interest or easement would not reasonably be
expected to have a Material Adverse Effect.  Such Credit Party has full power
and authority to grant to the Collateral Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than (x) any consent or approval that has
been obtained and is in full force and effect or has otherwise been disclosed
herein or in the Credit Agreement or (y) any consent or approval with respect to
which the failure to be obtained would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Uniform Commercial Code financing
statements containing a description of the Article 9 Collateral that have been
prepared by the Collateral Agent for filing in the office specified in
Schedule III and attached as Annex I to Schedule III constitute all the filings,
recordings and registrations (except with respect to Intellectual Property) that
are, as of the Closing Date, necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which a security interest may be
perfected by filing such financing statements.

 

(c)                                  A fully executed Intellectual Property
Security Agreement containing a description of all Article 9 Collateral
consisting of United States Patents (and Patents for which United States
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) will have been delivered as of the Closing Date to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
for the purpose of establishing a legal, valid and perfected security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office.

 

(d)                                 The Security Interest constitutes (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Obligations, (ii) subject to the filings
described in Section 3.02(b), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral other than (i) Liens permitted by
Section 6.2 of the Credit Agreement having priority either by operation of
applicable law or (ii) Liens permitted by Section 6.2 of the Credit Agreement
which are permitted to have pari passu or senior priority pursuant to the terms
of the Credit Agreement.

 

(e)                                  The Credit Parties own the
Article 9 Collateral (or, to each Credit Party’s knowledge, in the case of
licenses in respect of Intellectual Property, own the right to use such
licenses), free and clear of any Lien, other than Permitted Liens.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Except as indicated on Schedule IV, none
of the Credit Parties holds any Commercial Tort Claim with a value estimated in
good faith by the Borrower to be in excess of $5,000,000 as of the Closing Date.

 

(g)                                  Except as set forth in Schedule V, as of
the Closing Date, all Accounts have been originated by the Credit Parties and
all Inventory has been produced or acquired by the Credit Parties in the
ordinary course of business.

 

(h)                                 As to itself and its Article 9 Collateral
consisting of Intellectual Property owned by such Credit Party (the
“Intellectual Property Collateral”), to each Credit Party’s actual knowledge:

 

(i)                                     Schedule II sets forth the Intellectual
Property Collateral consisting of the Patents that are issued or the subject of
a pending application and the Trademarks and Copyrights that are registered or
the subject of a pending application, in each case, in the United States Patent
and Trademark Office or United States Copyright Office, and, in each case, owned
by such Credit Party as of the date hereof.

 

(ii)                                  The Patents, Trademarks and Copyrights in
such Intellectual Property Collateral are subsisting and, solely with respect to
the issued Patents and registered Trademarks and registered Copyrights included
therein, have not been adjudged invalid or unenforceable in whole or part
(except for office actions issued in the ordinary course by the United States
Patent and Trademark Office), and are valid and enforceable, in each case except
as would not reasonably be expected to have a Material Adverse Effect.  Such
Credit Party does not have knowledge of any uses of any item of Intellectual
Property Collateral that would be expected to lead to such item becoming invalid
or unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

(iii)                               Such Credit Party has made or performed in
the ordinary course of such Credit Party’s business, acts, including without
limitation filings, recordings and payment of fees and taxes, required to
maintain and protect its interest in each and every Patent, Trademark and
Copyright set forth on Schedule II in full force and effect and such Credit
Party has used proper statutory notice in connection with its use of each
Patent, Trademark and Copyright in such Intellectual Property Collateral, in
each case, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

(iv)                              With respect to each IP Agreement the absence,
termination or violation of which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:  each such IP
Agreement is subsisting, valid and enforceable against the counterparty and is
in full force and effect subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

(v)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no Credit Party or Patent, Trademark,
Copyright or Trade Secret in the Intellectual Property Collateral is subject to
any outstanding consent, settlement, decree, order, injunction, judgment or
ruling restricting the use of such Patent, Trademark, Copyright or

 

14

--------------------------------------------------------------------------------


 

Trade Secret by any Credit Party or that would impair the validity or
enforceability of such Patent, Trademark, Copyright or Trade Secret.

 

(i)                                     [Reserved].

 

(j)                                    As of the Closing Date, such Credit Party
is not a beneficiary or assignee under any letter of credit with a face amount
in excess of $5,000,000, other than the letters of credit described in Schedule
VI hereto and additional letters of credit as to which such Credit Party has
complied with the requirements of Section 3.04(d).

 

Section 3.03                             Covenants.  (a) Each Credit Party
agrees to provide written notice to the Collateral Agent within 30 days after
any change in (i) its corporate or organization name, (ii) its identity or type
of organization or corporate structure or (iii) its organizational
identification number (or equivalent).  Each Credit Party agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the immediately preceding sentence.  Each Credit
Party agrees not to effect or permit any change referred to in the first
sentence of this paragraph unless all filings have been made, or will have been
made within any applicable statutory period, that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all Collateral with the priority
required under the Credit Documents for the benefit of the applicable Secured
Parties.

 

(b)                                 Each Credit Party agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such further actions as the
Collateral Agent may from time to time reasonably request to preserve, protect
and perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith.  If any and all amounts
payable under or in connection with any of the Article 9 Collateral (other than
amounts that in the aggregate for such Credit Party do not exceed $5,000,000)
shall be or become evidenced by any promissory note or other instrument
evidencing Indebtedness for borrowed money, then, such note or instrument shall
be promptly pledged and delivered to the Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

 

(c)                                  After the occurrence of an Event of Default
and during the continuance thereof, the Collateral Agent shall have the right to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification.  The Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party, subject to the confidentiality restrictions set forth in Section 10.16 of
the Credit Agreement.

 

(d)                                 At its option after the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not constituting a Permitted Lien, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Credit Party fails to
do so as required by the Credit Agreement or this Agreement, and each Credit
Party jointly and severally agrees to reimburse the Collateral Agent on demand
for any payment made or any expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that nothing in this
Section 3.03(d) shall be interpreted as excusing any

 

15

--------------------------------------------------------------------------------


 

Credit Party from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Credit Party with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Credit Documents.

 

(e)                                  Each Credit Party (rather than the
Collateral Agent or any Secured Party) shall remain liable for the observance
and performance of all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral.

 

(f)                                   Each Credit Party irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees,
agents or sub-agents designated by the Collateral Agent) as such Credit Party’s
true and lawful agent (and attorney-in-fact) for the purpose, after the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Credit Party on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Credit Party at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement,
the Collateral Agent may, after the occurrence and during the continuation of an
Event of Default, without waiving or releasing any obligation or liability of
the Credit Parties hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance (including by paying premiums
with respect thereto) and take any other actions with respect thereto as the
Collateral Agent reasonably deems advisable.  All sums disbursed by the
Collateral Agent in connection with this Section 3.03(f), including attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by the Credit Parties to the Collateral Agent and shall be
additional Obligations secured hereby.

 

Section 3.04                             Other Actions.  In order to further
ensure the attachment, perfection and priority of, and the ability of the
Collateral Agent to enforce, for the benefit of the Secured Parties, the
Collateral Agent’s Security Interest in the Article 9 Collateral, each Credit
Party agrees, in each case at such Credit Party’s own expense, to take the
following actions:

 

(a)                                 Instruments and Tangible Chattel Paper. 
Except with respect to Excluded Instruments, if any Credit Party shall at any
time hold or acquire any Instruments (other than checks received and processed
in the ordinary course of business) or Tangible Chattel Paper evidencing an
amount in excess of $5,000,000, such Credit Party shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

 

(b)                                 Investment Property.  Except with respect to
any Excluded Equity Interest and Excluded Instrument, if any Credit Party shall
at any time hold or acquire any Certificated Security constituting Pledged
Collateral or Article 9 Collateral, such Credit Party shall promptly endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify and in accordance with
Section 2.02 hereof.  Each Credit Party hereby agrees that if any of the Pledged
Equity Interests are at any time not evidenced by certificates of ownership,
then each applicable Credit Party shall, to the extent permitted by applicable
law, (i) if necessary or desirable to perfect a security interest in such
Pledged Equity Interests, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Equity Interests under the
terms hereof, and (ii) after the occurrence and during the continuance of any
Event of Default, upon request by the Collateral Agent, (A) cause the
Organizational Documents of each such issuer that is a subsidiary of such Credit
Party to be amended to provide that such Pledged Equity Interests shall be

 

16

--------------------------------------------------------------------------------


 

treated as “securities” for purposes of the UCC and (B) cause such Pledged
Equity Interests to become certificated and delivered to the Collateral Agent in
accordance with the provisions of Section 2.02.

 

(c)                                  Commercial Tort Claims.  If any Credit
Party shall at any time hold or acquire a Commercial Tort Claim with a value
estimated in good faith by the Borrower to be in excess of $5,000,000, such
Credit Party shall promptly notify the Collateral Agent thereof in a writing
signed by such Credit Party, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

(d)                                      Letter of Credit Rights.  With respect
to any Letter of Credit Rights of any Credit Party relating to any Letter of
Credit with a face amount in excess of $5,000,000, such Credit Party shall use
its commercially reasonable efforts to take all actions necessary to provide the
Collateral Agent a first priority perfected security interest in any such Letter
of Credit Rights.

 

Section 3.05                             Covenants Regarding Patent, Trademark
and Copyright Collateral.  All references to Patents, Trademarks, Copyrights and
Trade Secrets in this Section 3.05 are referring to Patents, Trademarks,
Copyrights and Trade Secrets that are included in the Intellectual Property
Collateral.  Except as permitted by the Credit Agreement:

 

(a)                     Each Credit Party agrees that it will not knowingly do
any act or omit to do any act (and will exercise commercially reasonable efforts
to contractually prohibit its licensees from doing any act or omitting to do any
act; provided that no Credit Party shall be obligated to amend any agreement
existing as of the date hereof) whereby any issued Patent that is material to
the normal conduct of such Credit Party’s business would become prematurely
invalidated, abandoned, lapsed or dedicated to the public (except, in each case,
to the extent such action or inaction is deemed advisable in such Credit Party’s
reasonable business judgment and except that nothing in this Section 3.05 shall
prohibit such Credit Party from asserting such Patent against any other person).

 

(b)                     Each Credit Party will, and will use its commercially
reasonable efforts to contractually require its licensees and its sublicensees
(provided that no Credit Party shall be obligated to amend any agreement
existing as of the date hereof to so require) to, for each material registered
Trademark necessary to the normal conduct of such Credit Party’s business, use
commercially reasonable efforts to (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration or claim of
trademark or service mark as required under applicable law and (iv) not
knowingly use, or knowingly permit its licensees’ use of, such Trademark in
violation of any third party rights, except, in the case of (i) and (ii) above,
to the extent such action or inaction is deemed advisable in such Credit Party’s
reasonable business judgment.

 

(c)                      Each Credit Party will, and will use its commercially
reasonable efforts to cause its licensees and its sublicensees (provided that no
Credit Party shall be obligated to amend any agreement existing as of the date
hereof to so cause) to, for each material Copyright necessary to the normal
conduct of such Credit Party’s business that it publishes, displays and
distributes, use a copyright notice as necessary to establish and preserve its
rights under applicable copyright laws.

 

(d)                     Each Credit Party shall promptly notify the Collateral
Agent if it has received written notice, other than regular reports with respect
to Patents, Trademarks and Copyrights received in the ordinary course of
business, that any issued Patent, registered Trademark or registered Copyright
material to the normal conduct of such Credit Party’s business may imminently
become abandoned,

 

17

--------------------------------------------------------------------------------


 

lapsed or dedicated to the public, in the case of such Patent or Copyright,
prior to the end of its statutory term under applicable law, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Credit Party’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

 

(e)                      Subject to Section 3.01(d), each Credit Party, either
itself or through any agent, employee, or designee, shall (i) inform the
Collateral Agent on an annual basis of each application by itself, or through
any agent, employee, or designee, for any Patent with the United States Patent
and Trademark Office and each registration of any Trademark or Copyright with
the United States Patent and Trademark Office or the United States Copyright
Office filed during the preceding twelve-month period, and (ii) upon the
reasonable request of the Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark, or Copyright.

 

(f)                       Each Credit Party shall exercise its reasonable
business judgment in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office with respect to
(i) maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of the such Credit Party’s business, and (ii) maintaining any
registration or issuance of each Patent, Trademark, and Copyright that is
material to the normal conduct of such Credit Party’s business, including, when
applicable and necessary in such Credit Party’s reasonable business judgment,
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Credit Party
believes necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(g)                      In the event that any Credit Party receives written
notice that any Article 9 Collateral consisting of a Patent, Trademark,
Copyright or Trade Secret material to the normal conduct of its business has
been materially infringed, misappropriated or diluted by a third party, such
Credit Party shall, if such Credit Party deems it necessary in its reasonable
business judgment, promptly take actions to stop such infringement,
misappropriation or dilution and protect its rights in such Patent, Trademark,
Copyright, or Trade Secret, including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages, in each case, to the extent
it deems reasonably appropriate under the circumstances.

 

(h)                     Each Credit Party shall exercise its reasonable business
judgment in protecting the secrecy of all Trade Secrets owned by such Credit
Party that are material to the normal conduct of such Credit Party’s business,
including, without limitation, if such Credit Party deems it necessary in its
reasonable business judgment, entering into confidentiality agreements with
employees and consultants and labeling and restricting access to secret
information and documents.

 

Section 3.06                             Intercreditor Relations. 
Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to this Agreement shall be, with respect
to all Collateral, prior to the Discharge of Original First Lien Obligations (as
defined in the Intercreditor Agreement), at least pari passu and equal in
priority to the Liens granted to any Senior Priority Agent (as defined in the
Intercreditor Agreement) for the benefit of the holders of the applicable Senior
Priority Claims to secure such Senior Priority Claims (as defined in the
Intercreditor Agreement) pursuant to the applicable Senior Priority Collateral
Documents (as defined in the Intercreditor Agreement) (except as may be
separately otherwise agreed between the Collateral Agent, on behalf of itself
and the Secured Parties, and any Senior Priority Agent (as defined in the
Intercreditor Agreement), on behalf of itself and

 

18

--------------------------------------------------------------------------------


 

the Senior Priority Creditors (as defined in the Intercreditor Agreement)
represented thereby).  The Collateral Agent acknowledges and agrees that the
relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent and any Second Priority Agent (as defined in the
Intercreditor Agreement) shall be determined solely pursuant to the
Intercreditor Agreement, and not by priority as a matter of law or otherwise. 
Notwithstanding anything herein to the contrary, the Liens and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control as among the Collateral Agent,
any other First Priority Agent (as defined in the Intercreditor Agreement) and
any Second Priority Agent (as defined in the Intercreditor Agreement).  In the
event of any such conflict, each Credit Party may act (or omit to act) in
accordance with the Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so. 
Notwithstanding any other provision hereof, until the Discharge of the Senior
Priority Obligations (as defined in the Intercreditor Agreement), any obligation
hereunder to deliver to the Collateral Agent any Collateral shall be satisfied
by causing such Collateral to be delivered to the Senior Priority Representative
(as defined in the Intercreditor Agreement).

 

Article IV.

 

REMEDIES

 

Section 4.01                             Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees to deliver each item of Collateral to the Collateral Agent on demand, and
it is agreed that the Collateral Agent shall have the right, subject to
applicable law, to take any of or all the following actions at the same or
different times:  (a) with respect to any Article 9 Collateral consisting of
Intellectual Property owned by such Credit Party for the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under this Section 4.01 at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Credit Party hereby grants to the Collateral Agent, subject
to pre-existing rights and licenses, an irrevocable (but solely during the
continuance of an Event of Default), non-exclusive world-wide (to the extent it
has such rights) license (exercisable without payment of royalty or other
compensation to such Credit Party), subject, in the case of Trademarks, to any
quality standards and quality control practices in effect by each applicable
Credit Party, with respect to its Trademarks and sufficient to avoid the risk of
invalidation or dilution of such Trademarks, to use, license or sublicense any
of the Intellectual Property now owned or hereafter acquired, developed or
created by such Credit Party, wherever the same may be located; provided, that
such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof to the extent permitted by the terms of the
applicable licenses; provided further that the Collateral Agent shall retain the
confidentiality of any Trade Secrets licensed under this Section 4.01 consistent
with the practices in effect by each applicable Credit Party, with respect to
its confidential information, immediately prior to such Event of Default; and
(b) to take possession of the Collateral and without liability for trespass to
the applicable Credit Party to enter any premises where the Collateral may be
located for the purpose of taking possession of, removing or selling the
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law and
in furtherance of the foregoing, each Credit Party hereby grants to the
Collateral Agent, for the purpose of enabling the Collateral Agent to exercise
rights and remedies during the continuance of an Event of Default, an
irrevocable license (without payment of rent or other compensation to such
Credit Party) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Credit Party.  Without

 

19

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing rights and remedies, each Credit Party
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law (including the Uniform Commercial Code), to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate. 
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof.  Upon
consummation of any such sale of Collateral pursuant to this Section 4.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Credit Party, and each Credit Party hereby waives and
releases (to the extent permitted by law) all rights of redemption, stay,
valuation and appraisal that such Credit Party now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the Borrower and each applicable Credit Party
not less than ten (10) Business Days’ prior written notice (which each Credit
Party agrees is reasonable notice within the meaning of Section 9-611 of the New
York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral.  Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale.  The Collateral, or the portion thereof, to be sold at any
such sale may be sold in one lot as an entirety or in separate parcels in the
Collateral Agent’s own right or by one or more agents and contractors, upon any
premises owned, leased, or occupied by any Credit Party and the Collateral Agent
and any such agent or contractor, in conjunction with any such sale, may augment
the Inventory to be sold with other goods (all of which other goods shall remain
the sole property of the Collateral Agent or such agent or contractor), all as
the Collateral Agent may (in its sole and absolute discretion) determine.  The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in the event that any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in the case of any such failure, such
Collateral may be sold again upon notice given in accordance with provisions
above.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 4.01, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Credit Party (all such rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Credit Party as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property in accordance
with Section 4.02 hereof without further accountability to any Credit Party
therefor.  As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to the

 

20

--------------------------------------------------------------------------------


 

commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

Section 4.02          Application of Proceeds.

 

(a)           The Collateral Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, in the following order of priority: first, to, ratably, pay
any fees, indemnities, or expense reimbursements then due to the Agents, second,
ratably, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower, third, to pay interest due and payable in respect of the Loans and
any other Obligations, ratably, fourth, to (i) payment of that portion of the
Obligations constituting unpaid principal of the Loans and (ii) payment of
breakage, termination and other amounts then due and owing in respect of any
Secured Hedge Agreement and Secured Cash Management Agreement, ratably, fifth,
to the payment of any other Obligation due to the Agents or any other Secured
Party, and sixth, after payment in full in cash of the amounts specified in
clauses first through fifth, subject to the terms of any Intercreditor Agreement
or any other Collateral Document, to the Borrower or as the Borrower shall
direct.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

(b)           If any payment to any Secured Party pursuant to this Section 4.02
of its pro rata share of any distribution would result in overpayment to such
Secured Party, such excess amount shall instead be distributed in respect of the
unpaid Obligations of the other Secured Parties, with each Secured Party whose
Obligations have not been paid in full to receive an amount equal to such excess
amount multiplied by a fraction the numerator of which is the unpaid Obligations
of such Secured Party and the denominator of which is the unpaid Obligations of
all Secured Parties entitled to such distribution.

 

(c)           All payments required to be made hereunder shall be made to the
Administrative Agent for the account of such Secured Parties or as the
Administrative Agent may otherwise direct in accordance with the Credit
Documents.

 

(d)           For purposes of applying payments received in accordance with this
Section 4.02, the Collateral Agent shall be entitled to rely upon the applicable
Secured Parties with respect to payments of Secured Hedge Agreements or Secured
Cash Management Agreements (which the Administrative Agent and each other
Secured Party agrees (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Obligations of the Credit Parties owed to the Secured
Parties.

 

(e)           Subject to the other limitations (if any) set forth herein and in
the other Credit Documents, it is understood that the Credit Parties shall
remain liable to the extent of any deficiency between the amount of the proceeds
of the Collateral and the aggregate amount of the Obligations of the Credit
Parties.

 

(f)            It is understood and agreed by each Credit Party that the
Collateral Agent shall have no liability for any determinations made by it in
this Section 4.02 except to the extent that any of the foregoing are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from its own or its Related Party’s bad faith, gross negligence or
willful misconduct.  Each Credit Party also agrees that the Collateral Agent may
(but shall not be required to), at any time and in its sole discretion, and with
no liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof and of any Intercreditor Agreement, and the Collateral Agent shall be
entitled to wait for, and may conclusively rely on, any such determination.

 

21

--------------------------------------------------------------------------------


 

Section 4.03          Securities Act, Etc.  In view of the position of the
Credit Parties in relation to the Pledged Collateral, or because of other
current or future circumstances, a question may arise under the Securities Act
of 1933, as now or hereafter in effect, or any similar federal statute hereafter
enacted analogous in purpose or effect (such Securities Act and any such similar
statute as from time to time in effect being called the “Federal Securities
Laws”) with respect to any disposition of the Pledged Collateral permitted
hereunder.  Each Credit Party understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect.  Each Credit
Party acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, “blue sky”
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale.  Each Credit Party acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. 
In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

Article V.

 

MISCELLANEOUS

 

Section 5.01          Notices.  All communications and notices hereunder shall
(except as otherwise permitted herein) be in writing and given as provided in
Section 10.1 of the Credit Agreement.  All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower, with such notice
to be given as provided in Section 10.1 of the Credit Agreement.

 

Section 5.02          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Credit Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Credit Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Credit Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) subject only to termination or release of a Credit Party’s
obligations hereunder in accordance with the terms of Section 5.15 hereof, any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Credit Party in respect of the Obligations or this Agreement
(other than a defense of payment or performance).

 

22

--------------------------------------------------------------------------------


 

Section 5.03          Limitation By Law.  All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law.

 

Section 5.04          Binding Effect; Several Agreement.  This Agreement shall
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such party and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or by the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Credit Party and may be amended,
modified, supplemented, waived or released with respect to any Credit Party
without the approval of any other Credit Party and without affecting the
obligations of any other Credit Party hereunder.

 

Section 5.05          Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Credit Party or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.  The Collateral Agent hereunder
shall at all times be the same person that is the Collateral Agent under the
Credit Agreement.  Upon the acceptance of any appointment as the Collateral
Agent under the Credit Agreement by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent pursuant
hereto.

 

Section 5.06          Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification.   The parties hereto agree that the Administrative
Agent and the Collateral Agent shall be entitled to (i) reimbursement of their
respective expenses incurred hereunder and (ii) indemnification for losses,
claims, damages, liabilities and related expenses incurred or asserted, arising
out of, in connection with or as a result of this Agreement, in each case, as
and to the extent provided in Section 10.5 of the Credit Agreement and the
provisions of Section 10.5 of the Credit Agreement shall be incorporated by
reference herein and apply to each Credit Party mutatis mutandis.

 

Section 5.07          Collateral Agent Appointed Attorney-in-Fact.  Each Credit
Party hereby appoints the Collateral Agent the attorney-in-fact of such Credit
Party for the purpose, after the occurrence and during the continuance of an
Event of Default, of carrying out the provisions of this Agreement and taking
any action and executing any instrument that the Collateral Agent may deem
necessary or desirable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  The Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Credit Party, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof, (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral, (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral, (d) to sign the name of any Credit Party on any invoice or
bill of lading relating to any of the Collateral, (e) to send verifications of
Accounts to any

 

23

--------------------------------------------------------------------------------


 

Account Debtor, (f) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral, (h) to notify, or to require any Credit Party to notify, Account
Debtors to make payment directly to the Collateral Agent, and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Credit Party for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct.

 

Section 5.08          APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 5.09          Waivers; Amendment.  (a) No failure or delay by the
Collateral Agent or any Lender in exercising any right, power or remedy
hereunder or under any other Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights, powers and remedies of the Collateral
Agent and the Lenders hereunder and under the other Credit Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any Credit Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 5.09, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Credit Party or Credit Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.8 of the Credit Agreement.

 

Section 5.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE

 

24

--------------------------------------------------------------------------------


 

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

Section 5.11          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Credit Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 5.12          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 5.04 hereof.  Delivery of an executed
counterpart to this Agreement by facsimile or any other electronic transmission
(e.g., “PDF” or “TIFF”) shall be as effective as delivery of a manually signed
original.

 

Section 5.13          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 5.14          Jurisdiction; Consent to Service of Process.  (a) Each
party hereto irrevocably and unconditionally submits for itself and its property
in any legal action or proceeding relating to this Agreement to the exclusive
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”) and
appellate courts from either of them and agrees that any such action or
proceeding shall be brought solely in such New York Courts; provided that
nothing in this agreement shall be deemed or operate to preclude (i) the
Collateral Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any person, or decline (or,
in the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its subsidiaries or affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Section 5.14 would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding.

 

(a)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York Court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(b)           Each party hereto hereby irrevocably and unconditionally agrees
that service of process in any such action or proceeding may be effected by
delivering by registered or certified mail (or substantially similar form of
mail), postage prepaid, return receipt requested, a copy of such process to the
applicable party at its address provided in accordance with Section 10.1 of the
Credit Agreement.

 

25

--------------------------------------------------------------------------------


 

(e) Each party hereto irrevocably and unconditionally agrees that the Collateral
Agent retains the right to serve process in any other manner permitted by law or
to bring proceedings against any Credit Party in the courts of any other
jurisdiction in connection with the exercise of any rights under this Agreement
or the enforcement of any judgment.  Without limiting the foregoing, each Credit
Party hereby agrees that service of process may be effected on the Authorized
Agent designated in the Credit Agreement for such Credit Party, in the manner
provided in Section 10.15 of the Credit Agreement.

 

Section 5.15          Termination or Release.  (a) This Agreement, the pledges
made herein, the Security Interest and all other security interests granted
hereby shall terminate when all the Obligations (other than Obligations in
respect of Secured Hedge Agreements and Cash Management Agreements and
contingent indemnification and reimbursement obligations, in each case, that are
not yet due and payable and for which no claim has been asserted) have been paid
in full in cash and the Commitments of the Lenders to make any Loan or to issue
any Letter of Credit under the Credit Agreement shall have expired or been
sooner terminated and all Letters of Credit have been terminated or cash
collateralized or back-stopped in accordance with the provisions of the Credit
Agreement.

 

(b)           A Credit Party shall automatically be released from its
obligations hereunder and the security interests created hereunder in the
Collateral of such Credit Party shall be automatically released upon the
consummation of any transaction that is permitted by the Credit Agreement, as a
result of which such Credit Party ceases to be a subsidiary, or, to the extent
the procedures for designation are complied with under the Credit Agreement,
such Credit Party otherwise becomes an Immaterial Subsidiary or an Unrestricted
Subsidiary.

 

(c)           Upon any sale or other transfer by any Credit Party of any
Collateral that is permitted by the Credit Agreement, or, upon the effectiveness
of any written consent to the release of a security interest granted in any
Collateral pursuant to Section 10.08 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 5.15, the Collateral Agent shall, in
each case, at such Credit Party’s expense, (i) execute and deliver to any Credit
Party, and make any filing of, all documents that such Credit Party shall
reasonably request to evidence such termination or release (including, without
limitation, making any filings (such as filings of Uniform Commercial Code
termination statements or releases in the United States Patent and Trademark
Office or the United States Copyright Office)), (ii) duly assign and transfer to
such Credit Party such of the Pledged Collateral that may be in the possession
of the Collateral Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement and (iii) take any other action
reasonably requested or demanded to effectuate such release (including making
any filing); provided that the Collateral Agent shall not be required to take
any action under this Section 5.15(d) unless such Credit Party shall have
delivered to the Collateral Agent together with such request, which may be
incorporated into such request, (1) a reasonably detailed description of the
Collateral, which in any event shall be sufficient to effect the appropriate
termination or release without causing the release of any other Collateral and
(2) a certificate of an Authorized Officer of the Borrower or such Credit Party
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was, or will concurrently with the release
be, consummated in compliance with the Credit Documents.  Any execution and
delivery of documents pursuant to this Section 5.15 shall be without recourse to
or warranty by the Collateral Agent.

 

Section 5.16          Additional Subsidiaries.  Upon execution and delivery by
the Collateral Agent and any subsidiary that is required to become a party
hereto by Section 5.11 of the Credit Agreement of an instrument in substantially
the form of Exhibit I hereto (or in such other form reasonably satisfactory to
the Collateral Agent), such subsidiary shall become a Guarantor hereunder with
the same force and

 

26

--------------------------------------------------------------------------------


 

effect as if originally named as a Guarantor on the date hereof.  The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement.  The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

 

[Signature Page Follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit I
 to Security Agreement

 

SUPPLEMENT NO.      TO THE PLEDGE AND SECURITY AGREEMENT

 

SUPPLEMENT NO.     , dated as of                      (this “Supplement”), to
the Pledge and Security Agreement dated as of November [  ], 2015 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, each Guarantor from time to time
party thereto, Morgan Stanley Senior Funding, Inc., as administrative agent (in
such capacity and any successor in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity and any successor in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined therein).

 

A.                                    Reference is made to (i) the Credit and
Guaranty Agreement dated as of November [  ], 2015, (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, certain subsidiaries of the Borrower party
thereto as Guarantors from time to time, the Lenders party thereto from time to
time and Morgan Stanley Senior Funding, Inc., as Administrative Agent and
Collateral Agent and (ii) the Credit Agreement Joinder dated as of
               entered into by               , a                (the “New
Subsidiary”), as required by Section 5.11 of the Credit Agreement.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Security Agreement.

 

C.                                    The Credit Parties have entered into the
Security Agreement in order to induce the Lenders to make extensions of credit
under the Credit Agreement.  Section 5.16 of the Security Agreement provides
that additional subsidiaries may become Guarantors under the Security Agreement
by execution and delivery of an instrument in the form of this Supplement.  The
New Subsidiary is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Guarantor under the Security Agreement in
order to induce the Lenders to make extensions of credit (if available under the
Credit Agreement) and as consideration for extensions of credit previously made
under the Credit Agreement.

 

Accordingly, the Administrative Agent, the Collateral Agent and the New
Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 5.16 of the Security Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Security
Agreement and agrees to be bound by all terms, covenants and conditions
thereunder with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms, covenants
and provisions of the Security Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that (i) with respect to
representations and warranties made by it under the Security Agreement that are
not qualified by materiality, such representations and warranties are true and
correct in all material respects, and (ii) with respect to the representations
and warranties made by it under the Security Agreement that are qualified by
materiality, such representations and warranties are true and correct in all
respects, in each case, on and as of the date hereof.  In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations when due (whether at stated maturity, by acceleration or
otherwise), does hereby create, grant and pledge to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and Lien on all the
New Subsidiary’s right, title and interest in and to the Collateral of the New
Subsidiary and expressly assumes all obligations and liabilities of a Guarantor
under the Security Agreement.  Each reference to a “Guarantor” or “Credit

 

--------------------------------------------------------------------------------


 

Party” in the Security Agreement shall be deemed to include the New Subsidiary. 
The Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 3.  This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract.  Delivery of an executed counterpart to this
Agreement by facsimile or any other electronic transmission (e.g., “PDF” or
“TIFF”) shall be as effective as delivery of a manually signed original. This
Supplement shall become effective when (a) the Collateral Agent shall have
received a counterpart of this Supplement that bears the signature of the New
Subsidiary and (b) the Agents have executed a counterpart hereof.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true, correct and complete schedule of all
the Pledged Collateral of the New Subsidiary as of the date hereof, (b) set
forth on Schedule II attached hereto is a true, correct and complete schedule of
all of the material issued Patents, registered Trademarks and registered
Copyrights owned by the New Subsidiary as of the date hereof, (c) set forth on
Schedule III attached hereto is a true, correct and complete schedule of all
Commercial Tort Claims of the New Subsidiary individually in excess of
$5,000,000 as of the date hereof, (d) set forth on Schedule IV attached hereto,
is the true, correct and complete legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office ,
(e) except as set forth in Schedule V, all Accounts of the New Subsidiary have
been originated by the New Subsidiary and all Inventory has been produced or
acquired by the New Subsidiary in the ordinary course of business, and (f) set
forth on Schedule VI attached hereto is a true, correct and complete schedule of
all Letter of Credit Rights of the New Subsidiary relating to Letters of Credit
with a face amount in excess of $5,000,000 as of the date hereof.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

--------------------------------------------------------------------------------


 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Collateral Agent.

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Agents have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

 

 

[Name of New Subsidiary]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I
to Supplement No.     to the
Security Agreement

 

Pledged Collateral of the New Subsidiary

 

PLEDGED EQUITY SECURITIES

 

Name of Issuer

 

Registered Owner

 

Number and Class
of Pledged Equity
Security

 

Number of Issuer
Certificate (if
applicable)

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

Holder

 

Issuer

 

Principal Amount

 

Date of Pledged
Debt Security

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II
to Supplement No.     to the
Security Agreement

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

--------------------------------------------------------------------------------


 

Schedule III
to Supplement No.     to the
Security Agreement

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

Schedule IV
to Supplement No.     to the
Security Agreement

 

LEGAL NAME, JURISDICTION OF FORMATION AND ADDRESS

 

--------------------------------------------------------------------------------


 

Schedule V
to Supplement No.     to the
Security Agreement

 

MATTERS RELATING TO ACCOUNTS AND INVENTORY

 

--------------------------------------------------------------------------------


 

Schedule VI
to Supplement No.     to the
Security Agreement

 

LETTER OF CREDIT RIGHTS

 

--------------------------------------------------------------------------------


 

Exhibit II
 to Security Agreement

 

[FORM OF]

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “IP Security Agreement”)
dated November [•], 2015, is made by the persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of Morgan Stanley Senior
Funding, Inc., acting through one or more of its branches or any Affiliate
thereof, as collateral agent (in such capacity and any successor in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).  Capitalized terms used in this IP Security
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement (as defined below).

 

WHEREAS, the Grantors have entered into that certain Credit and Guaranty
Agreement, dated as of November [  ], 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with Lannett Company, Inc., a corporation incorporated under the laws of the
State of Delaware (the “Borrower”), the other Credit Parties party thereto,
Morgan Stanley Senior Funding, Inc., as the Administrative Agent and Collateral
Agent, and the Lenders party thereto from time to time;

 

WHEREAS, as a condition precedent to the making of Loans by the Lenders and the
entry into Hedge Agreements and Cash Management Agreements by the Lender
Counterparties from time to time, each Grantor has executed and delivered that
certain Pledge and Security Agreement, dated as of November [  ], 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), by and among the Grantors, the Administrative
Agent and the Collateral Agent; and

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Patent and Trademark Office and
the United States Copyright Office;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Grantor’s right, title and interest in and to the following (collectively, the
“IP Collateral”):

 

(i)                                     the patents and patent applications set
forth in Schedule A hereto;

 

(ii)                               the trademark and service mark registrations
and applications set forth in Schedule B hereto (provided that no security
interest shall be granted in United States intent-to-use trademark applications
or intent-to-use service mark applications filed pursuant to Section 1(b) of the
Lanham Act, to the extent that, the grant of a security interest therein would
impair the validity or enforceability of, or render void or voidable or result
in the cancellation of the applicable Grantor’s right, title or interest therein
or any trademark or service mark issued as a result of such application under
applicable federal law), together with the goodwill symbolized thereby;

 

--------------------------------------------------------------------------------


 

(iii)                               the copyright registrations and applications
set forth in Schedule C hereto;

 

(iv)                              all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing;

 

(v)                                 any and all claims for damages and
injunctive relief for past, present and future infringement of any of the
foregoing; and

 

(vi)                              any and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the foregoing
or arising from any of the foregoing.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in the
IP Collateral by each Grantor under this IP Security Agreement secures the
payment of all Obligations of such Grantor now or hereafter existing under or in
respect of the Credit Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3.  Recordation.  Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

 

SECTION 4.  Counterparts.  This IP Security Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart to this Agreement by facsimile or
any other electronic transmission (e.g., “PDF” or “TIFF”) shall be as effective
as delivery of a manually signed original.

 

SECTION 5.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the IP Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

SECTION 6.  Governing Law.  THIS IP SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS IP SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signatures pages to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

 

[NAME]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
PREPAYMENT NOTICE

 

Date:                    ,     

 

To: Morgan Stanley Senior Funding, Inc., as [Administrative Agent][Swing Line
Lender](1)

 

[  ]

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
November 25, 2015, among Lannett Company, Inc. (the “Borrower”), the guarantors
party thereto from time to time, Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent, and the lenders party thereto from
time to time (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined).

 

The undersigned hereby [gives you notice that] [confirms the telephonic notice
previously provided to you that], pursuant to Section 2.11 of the Credit
Agreement, on [     ], 20[   ] the undersigned intends to make a prepayment of
[Term Loans](2)[Revolving Loans](3)[Swing Line Loans] comprising [Base Rate
Loans][Eurocurrency Rate Loans], in the aggregate principal amount of $
[          ].(4)

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(1)              Insert only for prepayments of Swing Line Loans.

 

(2)              Specify Class of Term Loans that is being prepaid.

 

(3)              Specify Class of Revolving Loans that is being prepaid.

 

(4)              If applicable, in accordance with the first proviso to
Section 2.12(a) of the Credit Agreement, include any conditions to effectiveness
of this prepayment notice in connection with related transactions.

 

Credit and Guaranty Agreement

 

Exhibit J-1

--------------------------------------------------------------------------------


 

 

LANNETT COMPANY, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit J-2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF]
MORTGAGE

 

[Attached.]

 

Credit and Guaranty Agreement

 

Exhibit K-1

--------------------------------------------------------------------------------


 

(68) This instrument was prepared in consultation with counsel in the state in
which the Premises is located by the attorney named below.

 

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([STATE])

 

by and from

 

[                          ], “Mortgagor”

 

to

 

MORGAN STANLEY SENIOR FUNDING, INC., in its capacity as Agent, “Mortgagee”

 

Dated as of [                ]

 

 

Location:

[                ]

 

Municipality:

[                ]

 

County:

[                ]

 

State:

[                ]

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN.

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Attention: Lisa M. Brill, Esq.
File # 08732/00189

 

--------------------------------------------------------------------------------

(68)  Local counsel to advise as to any recording requirements for the cover
page, including need for recording tax notification or a separate tax affidavit,
if applicable.

 

--------------------------------------------------------------------------------


 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([STATE])

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING ([STATE]) (this “Mortgage”) is dated as of [          ], 2015 by and from
[                ], a [              ] [               ] (“Mortgagor”), whose
address is [                        ] to MORGAN STANLEY SENIOR FUNDING, INC., a
Delaware corporation, as Administrative and Collateral Agent (in such capacity,
“Agent”) for the Secured Parties as defined in the Credit Agreement (defined
below), having an address at [                     ] (Agent, together with its
successors and assigns, “Mortgagee”).

 

SECTION 11.
Definitions

 

11.1                                                                       
Definitions.  All capitalized terms used herein without definition shall have
the respective meanings ascribed to them in that certain Credit and Guaranty
Agreement, dated as of [  ], 2015 (as the same may be amended, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Lannett Company, Inc., (the “Borrower”), certain
subsidiaries of the Borrower party thereto as Guarantors from time to time, the
Lenders party thereto from time to time and Morgan Stanley Senior Funding, Inc.,
as administrative agent and Collateral Agent. As used herein, the following
terms shall have the following meanings:

 

“Mortgaged Property”:  The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor (the
“Land”), and all of Mortgagor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Mortgagor, now or at any time situated, placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”), (2) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Mortgagor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Mortgagor now
has or hereafter acquires any rights or any power to transfer rights and that
are or are to become fixtures (as defined in the UCC, defined below) related to
the Land (the “Fixtures”), (3) all goods, accounts, inventory, general
intangibles, instruments, documents, contract rights and chattel paper,
including all such items as defined in the UCC, now owned or hereafter acquired
by Mortgagor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”),
(4) all reserves, escrows or impounds required under the Credit Agreement or any
of the other Loan Documents and all deposit accounts maintained by Mortgagor
with respect to the Mortgaged Property (the “Deposit Accounts”), (5) all leases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant to any Person a possessory
interest in, or the right to use, all or any part of the Mortgaged Property,
together with all related security and other deposits (the “Leases”), (6) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(7) all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment

 

3

--------------------------------------------------------------------------------


 

or ownership of the Mortgaged Property (the “Property Agreements”), (8) all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing, (9) all property tax
refunds payable with respect to the Mortgaged Property (the “Tax Refunds”),
(10) any and all cash proceeds and noncash proceeds from the conversion,
voluntary or involuntary, of any of the Premises or any portion thereof into
cash or liquidated claims (the “Proceeds”), (11) all insurance policies,
unearned premiums therefor and proceeds from such policies covering any of the
above property now or hereafter acquired by Mortgagor (the “Insurance”), and
(12) all awards, damages, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made by any governmental
authority pertaining to any condemnation or other taking (or any purchase in
lieu thereof) of all or any portion of the Land, Improvements, Fixtures or
Personalty (the “Condemnation Awards”).  As used in this Mortgage, the term
“Mortgaged Property” shall mean all or, where the context permits or requires,
any portion of the above or any interest therein.

 

SECTION 12.
GRANT

 

12.1                                                                       
Grant.  To secure the full and timely payment of the Indebtedness and the full
and timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”) and to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Mortgagee.  The maximum amount of the Obligations
secured hereby will not exceed $          , plus, to the extent permitted by
applicable law, collection costs, sums advanced for the payment of taxes,
assessments, maintenance and repair charges, insurance premiums and any other
costs incurred to protect the security encumbered hereby or the lien hereof,
expenses incurred by the Mortgagee by reason of any default by the Mortgagor
under the terms hereof, together with interest thereon, all of which amounts
shall be secured hereby.

 

SECTION 13.
WARRANTIES, REPRESENTATIONS AND COVENANTS

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

13.1                                                                       
Title to Mortgaged Property and Lien of this Instrument.  The Mortgagor hereby
represents and warrants that the representations and warranties set forth in
Section 4.7 of the Credit Agreement as they relate to the Mortgagor or to the
Loan Documents to which the Mortgagor is a party, each of which representations
and warranties is hereby incorporated herein by reference as if fully set forth
herein and the Mortgagee and each other Secured Party shall be entitled to rely
on each of such representations and warranties as if fully set forth herein.

 

13.2                                                                       
First Lien Status.  Mortgagor shall preserve and protect the first lien and
security interest status of this Mortgage and the other Loan Documents.  If any
lien or security interest other than a Permitted Encumbrance or a Permitted Lien
is asserted against the Mortgaged Property, Mortgagor shall promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Credit Agreement
(including the requirement of providing a bond or other security satisfactory to
Mortgagee).

 

4

--------------------------------------------------------------------------------


 

13.3                                                                       
Payment and Performance.  Mortgagor shall pay the Indebtedness when due under
the Credit Agreement and the other Loan Documents and shall perform the
Obligations in full when they are required to be performed.

 

13.4                                                                       
Inspection. Section 5.7 of the Credit Agreement is hereby incorporated by
reference and Mortgagor agrees to comply with Section 5.7 of the Credit
Agreement in accordance with and to the extent provided therein.

 

13.5                                                                       
Insurance; Condemnation Awards and Insurance Proceeds.

 

(a)         Insurance.  Mortgagor shall maintain insurance for the Premises as
set forth in Section 5.2 of the Credit Agreement to the extent applicable.

 

(b)         Condemnation Awards.  Mortgagor agrees to comply with
Section 2.12(a)(i) of the Credit Agreement in accordance with and to the extent
provided therein.

 

(c)          Insurance Proceeds.  Insurance proceeds shall be applied or
disbursed as set forth in Section 5.2 of the Credit Agreement to the extent and
as applicable.

 

13.6                                                                       
Other Covenants.  All of the covenants in the Credit Agreement that are
applicable to Mortgagor are incorporated herein by reference.

 

SECTION 14.
FUTURE ADVANCES

 

14.1                                                                       
Future Advances.  This Mortgage is given to secure the Obligations of the
Mortgagor and the repayment of the aforesaid obligations (including, without
limitation, the Obligations of the Mortgagor with respect to each advance of any
Loan, any renewals or extensions or modifications thereof upon the same or
different terms or at the same or different rate of interest and also to secure
all future advances and readvances thereof that may subsequently be made to the
Mortgagor, the Borrower or any other Credit Party by the Lenders pursuant to the
Credit Agreement or any other Loan Document, and all renewals, modifications,
replacements and extensions thereof).  The lien of such future advances and
re-advances shall relate back to the date of this Mortgage.  Portions of the
Loans represent revolving credit and letter of credit accommodations, all or any
part of which may be advanced to or for the benefit of the Borrower or the
Guarantors, repaid by the Borrower or the Guarantors and re-advanced to or for
the benefit of the Borrower or the Guarantors from time to time subject to the
terms of the Credit Agreement.  The Mortgagor agrees that if the outstanding
balance of any Obligation or revolving credit or letter of credit accommodation
or all of the Loans, principal and interest, is ever repaid to zero, the lien of
this Mortgage shall not be or be deemed released or extinguished by operation of
law or implied intent of the parties.  This Mortgage shall remain in full force
and effect as to any further advances after any such zero balance until such
time as the Loans and the other Obligations then due and owing shall have been
paid in full ,the Commitments have been terminated and no Letters of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized in a manner satisfactory to the applicable issuing lender) (the
date upon which all of such events have occurred, the “Obligations Satisfaction
Date”) or this Mortgage has been cancelled or released of record in accordance
with the requirements of the Credit Agreement, and the Mortgagor waives, to the
fullest extent permitted by applicable law, the operation of any applicable
statute, case law or regulation having a contrary effect.

 

5

--------------------------------------------------------------------------------


 

SECTION 15.
DEFAULT AND FORECLOSURE

 

15.1                                                                       
Remedies.  Upon the occurrence and during the continuance of an Event of
Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

 

(a)         Acceleration.  Subject to any provisions of the Loan Documents
providing for the automatic acceleration of the Indebtedness upon the occurrence
of certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

 

(b)         Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive physical possession thereof and of all books, records and accounts
relating thereto or located thereon.  If Mortgagor remains in possession of the
Mortgaged Property following the occurrence and during the continuance of an
Event of Default and without Mortgagee’s prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.

 

(c)          Operation of Mortgaged Property.  Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee deems necessary or desirable), and apply all Rents and other
amounts collected by Mortgagee in connection therewith in accordance with the
provisions of Section 5.6 hereof.

 

(d)         Foreclosure and Sale.  Institute proceedings for the complete
foreclosure of this Mortgage by judicial action or by power of sale, in which
case the Mortgaged Property may be sold for cash or credit in one or more
parcels.  With respect to any notices required or permitted under the UCC,
Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other Persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor.  Mortgagee or any of the other Secured Parties may be a purchaser at
such sale.  If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Indebtedness in lieu of paying cash.  In the event this Mortgage is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.

 

(e)          Receiver.  Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Mortgagor or regard to the adequacy of the Mortgaged Property for the
repayment of the Indebtedness, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment.  Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 5.6.

 

6

--------------------------------------------------------------------------------


 

(f)           Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity.

 

(g)                                                    Separate Sales.  The
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee in its sole discretion may elect.  The right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.

 

15.2                                                                       
Remedies Cumulative, Concurrent and Nonexclusive.  Mortgagee and the other
Secured Parties shall have all rights, remedies and recourses granted in the
Loan Documents and available at law or equity (including the UCC), which rights
(a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee or such other Secured Party, as the
case may be, (c) may be exercised as often as occasion therefor shall arise, and
the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive.  No action by Mortgagee or any other
Secured Party in the enforcement of any rights, remedies or recourses under the
Loan Documents or otherwise at law or equity shall be deemed to cure any Event
of Default.

 

15.3                                                                       
Release of and Resort to Collateral. Mortgagee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Loan Documents or their status as a first and prior lien and
security interest in and to the Mortgaged Property.  For payment of the
Indebtedness, Mortgagee may resort to any other security in such order and
manner as Mortgagee may elect.

 

15.4                                                                       
Waiver of Redemption, Notice and Marshalling of Assets.  To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all benefit that might accrue to Mortgagor by virtue of any present
or future statute of limitations or law or judicial decision exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of
time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Loan Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

 

15.5                                                                       
Discontinuance of Proceedings.  If Mortgagee or any other Secured Party shall
have proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee or such other Secured Party, as the case may be, shall have
the unqualified right to do so and, in such an event, Mortgagor, Mortgagee and
the other Secured Parties shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee and the other Secured Parties shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of Mortgagee
or any other Secured Party thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

 

15.6                                                                       
Application of Proceeds.  The proceeds of any foreclosure sale of the Premises,
or any part thereof, will be distributed and applied in accordance with the
terms and conditions of the Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

15.7                                                                       
Occupancy After Foreclosure.  Any sale of the Mortgaged Property or any part
thereof in accordance with Section 5.1(d) will divest all right, title and
interest of Mortgagor in and to the property sold.  Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased.  If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

 

15.8                                                                       
Additional Advances and Disbursements; Costs of Enforcement.

 

(a)         Upon the occurrence and during the continuance of any Event of
Default, Mortgagee and each of the other Secured Parties shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Mortgagor.  All sums advanced and expenses incurred at any time by Mortgagee
or any other Secured Party under this Section 5.8, or otherwise under this
Mortgage or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Mortgage.

 

(b)         Mortgagor shall pay all expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.

 

15.9                                                                        No
Mortgagee in Possession.  Neither the enforcement of any of the remedies under
this Article 5, the assignment of the Rents and Leases under Article 6, the
security interests under Article 7, nor any other remedies afforded to Mortgagee
under the Loan Documents, at law or in equity shall cause Mortgagee or any other
Secured Party to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee or any other Secured Party to lease
the Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.

 

SECTION 16.
ASSIGNMENT OF RENTS AND LEASES

 

16.1                                                                       
Assignment.  In furtherance of and in addition to the assignment made by
Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents.  This assignment is an absolute assignment and not an assignment for
additional security only.  So long as no Event of Default shall have occurred
and be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same. 
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing.  Upon the occurrence and
during the continuance of an Event of Default, whether or not legal proceedings
have commenced, and without regard to waste, adequacy of security for the
Obligations or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate, without notice to Mortgagor by Mortgagee
(any such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law).

 

8

--------------------------------------------------------------------------------


 

16.2                                                                       
Perfection Upon Recordation.  Mortgagor acknowledges that Mortgagee has taken
all actions necessary to obtain, and that upon recordation of this Mortgage
Mortgagee shall have, to the extent permitted under applicable law, a valid and
fully perfected, first priority, present assignment of the Rents arising out of
the Leases and all security for such Leases.  Mortgagor acknowledges and agrees
that upon recordation of this Mortgage Mortgagee’s interest in the Rents shall
be deemed to be fully perfected, “choate” and enforced as to Mortgagor and to
the extent permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

 

16.3                                                                       
Bankruptcy Provisions.  Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

16.4                                                                        No
Merger of Estates.  So long as part of the Indebtedness and the Obligations
secured hereby remain unpaid and undischarged, the fee and leasehold estates to
the Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
tenant or any third party by purchase or otherwise.

 

SECTION 17.
SECURITY AGREEMENT

 

17.1                                                                       
Security Interest.  This Mortgage constitutes a “security agreement” on personal
property within the meaning of the UCC and other applicable law and with respect
to the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.  To this
end, Mortgagor grants to Mortgagee a first and prior security interest in the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards and all other Mortgaged
Property which is personal property to secure the payment of the Indebtedness
and performance of the Obligations, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property.  Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards
sent to Mortgagor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Mortgagor.  In the event of any conflict or
inconsistency between the terms of this Mortgage and the terms of the Security
Agreement with respect to the collateral covered both therein and herein, the
Security Agreement shall control and govern to the extent of any such conflict
or inconsistency.

 

17.2                                                                       
Financing Statements.  Mortgagor shall prepare and deliver to Mortgagee such
financing statements, and shall execute and deliver to Mortgagee such documents,
instruments and further assurances, in each case in form and substance
satisfactory to Mortgagee, as Mortgagee may, from time to time, reasonably
consider necessary to create, perfect and preserve Mortgagee’s security interest
hereunder.  Mortgagor hereby irrevocably authorizes Mortgagee to cause financing
statements (and amendments thereto and continuations thereof) and any such
documents, instruments and assurances to be recorded and filed, at such times
and places as may be required or permitted by law to so create, perfect and
preserve such security interest.  Mortgagor represents and warrants to Mortgagee
that Mortgagor’s jurisdiction of organization is the State of
[                 ].

 

9

--------------------------------------------------------------------------------


 

17.3                                                                       
Fixture Filing and Financing Statement.  This Mortgage constitutes a fixture
filing and financing statement as those terms are used in the UCC against all of
the Mortgaged Property which is or is to become fixtures.  The Mortgagor
warrants that, as of the date hereof, the name and address of the “Debtor”
(which is the Mortgagor) are as set forth in the preamble of this Mortgage and a
statement indicating the types, or describing the items, of collateral is set
forth hereinabove.  The Mortgagor warrants that the Mortgagor’s exact legal name
is correctly set forth in the preamble of this Mortgage.  The Mortgagee shall be
deemed to be the “Secured Party” with the address as set forth in the preamble
of this Mortgage and shall have the rights of a secured party under the UCC.  A
statement describing the portion of the Mortgaged Property comprising the
fixtures hereby secured is set forth in Section 1.1 of this Mortgage.  The
information provided in this Section 7.3 is provided so that this Mortgage shall
comply with the requirements of the UCC for a mortgage instrument to be filed as
a financing statement.  [Mortgagor represents and warrants to Mortgagee that
Mortgagor is the record owner of the Mortgaged Property, the employer
identification number of Mortgagor is [          ] and the organizational
identification number of Mortgagor is [           ].](69)

 

SECTION 18.
[INTENTIONALLY OMITTED]

 

SECTION 19.
MISCELLANEOUS

 

19.1                                                                       
Notices.  Any notice required or permitted to be given under this Mortgage shall
be given in accordance with Section 10.1 of the Credit Agreement.

 

19.2                                                                       
Covenants Running with the Land.  All Obligations contained in this Mortgage are
intended by Mortgagor and Mortgagee to be, and shall be construed as, covenants
running with the Land.  As used herein, “Mortgagor” shall refer to the party
named in the first paragraph of this Mortgage and to any subsequent owner of all
or any portion of the Mortgaged Property.  All Persons who may have or acquire
an interest in the Mortgaged Property shall be deemed to have notice of, and be
bound by, the terms of the Credit Agreement and the other Loan Documents;
provided, however, that no such party shall be entitled to any rights thereunder
without the prior written consent of Mortgagee.

 

19.3                                                                       
Attorney-in-Fact.  Mortgagor hereby irrevocably appoints Mortgagee as its
attorney-in-fact, which agency is coupled with an interest and with full power
of substitution, with full authority in the place and stead of Mortgagor and in
the name of Mortgagor or otherwise (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (b) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor;

 

--------------------------------------------------------------------------------

(69)  To be included if local counsel advises that local law requires such
statement.

 

10

--------------------------------------------------------------------------------


 

(2) any sums advanced by Mortgagee in such performance shall be added to and
included in the Indebtedness and shall bear interest at the highest rate at
which interest is then computed on any portion of the Indebtedness;
(3) Mortgagee as such attorney-in-fact shall only be accountable for such funds
as are actually received by Mortgagee; and (4) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to take any action which
it is empowered to take under this Section 9.3.

 

19.4                                                                       
Successors and Assigns.  This Mortgage shall be binding upon and inure to the
benefit of Mortgagee, the other Secured Parties, and Mortgagor and their
respective successors and assigns.  Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

 

19.5                                                                        No
Waiver.  Any failure by Mortgagee or the other Secured Parties to insist upon
strict performance of any of the terms, provisions or conditions of the Loan
Documents shall not be deemed to be a waiver of same, and Mortgagee and the
other Secured Parties shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

 

19.6                                                                       
Credit Agreement.  If any conflict or inconsistency exists between this Mortgage
and the Credit Agreement, the Credit Agreement shall control and govern to the
extent of any such conflict or inconsistency.

 

19.7                                                                       
Release or Reconveyance.  Upon the Obligations Satisfaction Date or payment in
full of the Indebtedness and performance in full of the Obligations or upon a
sale or other disposition of the Mortgaged Property permitted by the Credit
Agreement, Mortgagee, at Mortgagor’s request and expense, shall release the
liens and security interests created by this Mortgage or reconvey the Mortgaged
Property to Mortgagor.

 

19.8                                                                       
Waiver of Stay, Moratorium and Similar Rights.  Mortgagor agrees, to the full
extent that it may lawfully do so, that it will not at any time insist upon or
plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness or Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any other
Secured Party.

 

19.9                                                                       
Applicable Law.  The provisions of this Mortgage regarding the creation,
perfection and enforcement of the liens and security interests herein granted
shall be governed by and construed under the laws of the state in which the
Mortgaged Property is located.  All other provisions of this Mortgage shall be
governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

 

19.10                                                                 Headings. 
The Article, Section and Subsection titles hereof are inserted for convenience
of reference only and shall in no way alter, modify or define, or be used in
construing, the text of such Articles, Sections or Subsections.

 

19.11                                                                
Severability.  If any provision of this Mortgage shall be held by any court of
competent jurisdiction to be unlawful, void or unenforceable for any reason,
such provision shall be deemed severable from and shall in no way affect the
enforceability and validity of the remaining provisions of this Mortgage.

 

19.12                                                                 Entire
Agreement.  This Mortgage and the other Loan Documents embody the entire
agreement and understanding between Mortgagee and Mortgagor relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties

 

11

--------------------------------------------------------------------------------


 

relating to the subject matter hereof and thereof.  Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

 

19.13                                                                
Application of the Foreclosure Law.  If any provision in this Mortgage shall be
inconsistent with any provision of the foreclosure laws of the state in which
the Premises are located, the provisions of such laws shall take precedence over
the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with such laws.

 

19.14                                                                 [Last
Dollars Secured; Priority.  This Mortgage secures only a portion of the
Obligations owing or which may become owing by the Mortgagor to the Secured
Parties.  The parties agree that any payments or repayments of such Obligations
shall be and be deemed to be applied first to the portion of the Obligations
that is not secured hereby, it being the parties’ intent that the portion of the
Obligations last remaining unpaid shall be secured hereby.  If at any time this
Mortgage shall secure less than all of the principal amount of the Obligations,
it is expressly agreed that any repayments of the principal amount of the
Obligations shall not reduce the amount of the lien of this Mortgage until the
lien amount shall equal the principal amount of the Obligations
outstanding.](70)

 

19.15                                                                 Mortgagee
as Agent; Successor Agents.

 

(a)         Agent has been appointed to act as Agent hereunder by the other
Secured Parties.  Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the
Credit Agreement, any related agency agreement among Agent and the other Secured
Parties (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Mortgage.  Mortgagor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.

 

(b)         Mortgagee shall at all times be the same Person that is Agent under
the Agency Documents.  Written notice of resignation by Agent pursuant to the
Agency Documents shall also constitute notice of resignation as Agent under this
Mortgage.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage.  Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage.  Upon the acceptance of
any appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage.  After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the

 

--------------------------------------------------------------------------------

(70)  To be included in mortgages for states with a mortgage recording tax, to
the extent required.

 

12

--------------------------------------------------------------------------------


 

Agency Documents shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was Agent hereunder.

 

19.16                                                                
Subrogation.  If any or all of the proceeds of the Indebtedness are used to
extinguish, extend or renew any indebtedness heretofore existing against the
Mortgaged Property, then, to the extent of the funds so used, Mortgagee and the
other Secured Parties shall be subrogated to all of the rights, claims, liens,
titles, and interests existing against the Mortgaged Property heretofore held
by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Mortgagee and the other Secured
Parties and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Indebtedness and the performance of
the Obligations.

 

SECTION 20.

LOCAL LAW PROVISIONS

 

[To Come]

 

[The remainder of this page has been intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

 

 

 

 

MORTGAGOR:

[                                     ],

 

a [                        ] [                ]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

[New York form of notary acknowledgement]

 

STATE OF                           

)

 

 

)

SS.:

COUNTY OF                        

)

 

 

ON THE      DAY OF            IN THE YEAR        BEFORE ME, THE UNDERSIGNED, A
NOTARY PUBLIC IN AND FOR SAID STATE, PERSONALLY APPEARED                ,
PERSONALLY KNOWN TO ME OR PROVED TO ME ON THE BASIS OF SATISFACTORY EVIDENCE TO
BE THE INDIVIDUAL(S) WHOSE NAME(S) IS (ARE) SUBSCRIBED TO THE WITHIN INSTRUMENT
AND ACKNOWLEDGED TO ME THAT HE/SHE/THEY EXECUTED THE SAME IN HIS/HER/THEIR
CAPACITY(IES), AND THAT BY HIS/HER/THEIR SIGNATURE(S) ON THE INSTRUMENT, THE
INDIVIDUAL(S), OR THE PERSON UPON BEHALF OF WHICH THE INDIVIDUAL(S) ACTED,
EXECUTED THE INSTRUMENT.

 

 

 

 

 

(SIGNATURE AND OFFICE OF INDIVIDUAL TAKING ACKNOWLEDGEMENT)

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Legal Description of premises located at [             ]:

 

[See Attached Page(s) For Legal Description]

 

Exh A-1

--------------------------------------------------------------------------------


 

[EXHIBIT B

 

PERMITTED ENCUMBRANCES]

 

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [              ] on or about the date hereof
pursuant to commitment number [         ].

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF]

INTRA-GROUP SUBORDINATION AGREEMENT

 

[Attached.]

 

Exhibit L-1

--------------------------------------------------------------------------------


 

INTRA-GROUP SUBORDINATION AGREEMENT

 

INTRA-GROUP SUBORDINATION AGREEMENT, dated as of November [  ], 2015, among
MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), as Administrative Agent
(as defined below), Morgan Stanley, as Collateral Agent (as defined below),
LANNETT COMPANY, INC., a corporation incorporated under the laws of the State of
Delaware (the “Borrower”), each subsidiary of the Borrower listed on the
signature pages hereto and each subsidiary of the Borrower that becomes a party
hereto pursuant to Section 3.12 below.

 

A.                                    The Borrower, the Administrative Agent,
the Collateral Agent and the lenders party thereto from time to time have
entered into the Credit and Guaranty Agreement, dated as of the date hereof (as
amended, supplemented, restated, extended, refinanced, renewed, replaced,
defeased, refunded or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which, among other things, the Lenders have agreed to
make loans or otherwise to extend credit to the Borrower upon the terms and
subject to the conditions specified in the Credit Agreement.

 

B.                                    Pursuant to the Credit Documents, each
Guarantor has jointly and severally guaranteed to the Secured Parties the
payment when due of all Obligations.

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE IIDefinitions.

 

Section 2.01.                          Defined Terms.  Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings ascribed to
them in the Credit Agreement. As used in this Agreement, the following terms
have the meanings specified below:

 

“Administrative Agent” shall mean Morgan Stanley, in its capacity as
administrative agent for the Lenders under the Credit Agreement and the other
Credit Documents, together with its successors and permitted assigns under the
Credit Agreement.

 

“Agreement” shall mean this Intra-Group Subordination Agreement, as amended,
supplemented, restated, extended, renewed, replaced or otherwise modified from
time to time in accordance with the terms hereof.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash Management Obligations” shall mean all Obligations in respect of each
Secured Cash Management Agreement.

 

“Claims” shall mean (a) all Obligations, including, without limitation, the
principal amount of all Indebtedness incurred under the Credit Agreement
(including with respect to any Revolving Loan, Swing Line Loan, Incremental
Loans, any Refinancing Loans, any Extended Term Loans or pursuant to any
Extended Revolving Commitment) and the face amount of all Letters of Credit
incurred thereunder, together with any interest, fees,

 

1

--------------------------------------------------------------------------------


 

attorneys’ fees, costs, expenses and indemnities payable on account of such
principal amount or otherwise in respect of, or arising under, the Credit
Agreement or the Credit Documents related thereto or any of them, including all
fees and expenses of the applicable Agent thereunder (without double-counting
the foregoing amounts) and (b) the maximum amount of Cash Management Obligations
and Hedging Obligations (calculated, in the case of Hedging Obligations at any
given date, as the maximum aggregate amount that would be required to be paid if
all Secured Hedge Agreements underlying such Hedging Obligations were terminated
as of such date) plus, in each case for clauses (a) and (b), all interest and
expenses accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Credit Document to the extent that the claim for such
interest or expense is allowed or allowable as a claim in such Insolvency or
Liquidation Proceeding.

 

“Collateral Agent” shall mean Morgan Stanley, in its capacity as collateral
agent for the Secured Parties under the Credit Agreement and the other Credit
Documents, together with its successors and permitted assigns under the Credit
Agreement.

 

“Collateral Documents” shall mean the “Collateral Documents” under and as
defined in the Credit Agreement and any security agreement, pledge agreement,
mortgage or other agreement, document or instrument pursuant to which a Lien is
now or hereafter granted securing any Claims or under which rights or remedies
with respect to such Liens securing any Claims are at any time governed,
including any amendment, supplement, restatement, extension, refinancing,
renewal, replacement, defeasance, refund or other modification from time to
time.

 

“Credit Agreement” shall have the meaning specified in the recitals hereto.

 

“Credit Documents” shall have the meaning set forth in the Credit Agreement,
including any amendment, supplement, restatement, extension, refinancing,
renewal, replacement, defeasance, refund or other modification from time to
time.

 

“Debtor” shall mean each Grantor which owes an Intra-Group Obligation to an
Intra-Group Lender and is party to this Agreement on the date hereof or which
becomes a party to this Agreement in accordance with the terms of Section 3.12.

 

“Discharge of Claims” shall mean, with respect to any Claims (other than
contingent or indemnification obligations not yet due and payable and for which
no claim has been made or asserted), (a) the full and indefeasible cash payment
thereof, including any interest, fees and other charges accruing during an
insolvency proceeding (whether or not allowed in the proceeding) and (b) the
termination or expiration of all Commitments, in each case, in accordance with
the Credit Documents.

 

“Final Discharge Date” shall mean the date on which the Discharge of Claims
shall have occurred.

 

“Grantors” shall mean the Borrower and each of the Borrower’s subsidiaries that
hereafter becomes a party to any Collateral Document.

 

2

--------------------------------------------------------------------------------


 

“Group” shall mean the Borrower and its subsidiaries from time to time.

 

“Hedging Obligations” shall mean all Obligations in respect of each Secured
Hedge Agreement.

 

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Credit Agreement.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Debtor Relief Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, administration,
administrative receivership, liquidation, reorganization, dissolution or other
similar case or proceeding or declaration of a moratorium in any applicable
jurisdiction with respect to any Grantor or with respect to any of its assets,
(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy and including the passing of a resolution or making of an order for
any of the foregoing or (d) any composition, compromise, arrangement or any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor. Notwithstanding the foregoing, any liquidation,
dissolution, reorganization, consolidation or other transaction that is
permitted by Section 6.4 of the Credit Agreement shall not be deemed to be an
“Insolvency or Liquidation Proceeding.”

 

“Intra-Group Enforcement Action” shall mean in relation to any Intra-Group
Obligations:

 

(a)                                 the acceleration of any Intra-Group
Obligations or the making of any declaration that any Intra-Group Obligations
are prematurely due and payable;

 

(b)                                 the making of any declaration that any
Intra-Group Obligations are payable on demand;

 

(c)                                  the making of a demand in relation to an
Intra-Group Obligation that is payable on demand (other than a demand made by an
Intra-Group Lender in relation to any Intra-Group Obligations which are
on-demand Obligations to the extent (i) that the demand is made in the ordinary
course of dealings between the relevant Debtor and Intra-Group Lender and
(ii) that any resulting Payment would be permitted under Section 2.2);

 

(d)                                 the making of any demand against any member
of the Group in relation to any Intra-Group Obligations guaranteed by such
member of the Group;

 

(e)                                  the exercise of any right to require any
member of the Group to acquire any Intra-Group Obligations (including exercising
any put or call option against any member of the Group for the redemption or
purchase of any such Intra-Group Obligations);

 

(f)                                   the exercise of any right of set-off or
recoupment, bankers’ lien, account combination or payment netting against any
member of the Group in respect of any Intra-

 

3

--------------------------------------------------------------------------------


 

Group Obligations other than the exercise of any such right which is otherwise
expressly permitted under or not prohibited by the Credit Documents to the
extent that the exercise of that right gives effect to a Payment permitted under
Section 2.2;

 

(g)                                  the suing for, commencing or joining of any
legal or arbitration proceedings against any member of the Group to recover any
Intra-Group Obligations; and

 

(h)                                 any foreclosure proceeding, the exercise of
any power of sale, the obtaining of a receiver, the seeking of default interest,
the suing on, or otherwise taking any action to enforce the obligation of any
member of the Group to pay any amounts relating to any Intra-Group Obligations
or the taking of any other enforcement action against any asset or property of
any member of the Group.

 

“Intra-Group Lenders” shall mean each member of the Group which has made a loan
available to, granted credit to or made any other financial arrangement having
similar effect with, another member of the Group and which is party to this
Agreement on the date hereof or which becomes a party to this Agreement in
accordance with the terms of Section 3.12.

 

“Intra-Group Obligations” shall mean the Obligations owed by any Debtor to any
of the Intra-Group Lenders.

 

“Lenders” shall mean all Persons holding Claims, including the Secured Parties
and the Agents.

 

“Morgan Stanley” shall have the meaning set forth in the preamble.

 

“Obligations” shall mean, (x) with respect to the Credit Agreement or any
Lender, the “Obligations” as defined in the Credit Agreement and (y) with
respect to any other Person, any payment, performance or other obligations of
such Person of any kind, including any liability of such Person on any claim,
whether or not the right of any creditor to payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any Insolvency or
Liquidation Proceeding.  Without limiting the generality of the foregoing, the
Obligations of any Debtor under any Credit Document include the obligations to
pay principal, reimbursement obligations under letters of credit, interest
(including interest accrued on or accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) or premium on any Indebtedness, letter of credit commissions
(if applicable), charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Debtor to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Debtor.

 

“Payment” shall mean, in respect of any Obligations, a payment, prepayment,
repayment, redemption, defeasance or discharge of those Obligations.

 

“subsidiary” shall mean any “subsidiary” of the Borrower under the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 2.02.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified in accordance
with this Agreement, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein,” “hereof
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) the term “or” is not exclusive.

 

ARTICLE IIISubordination of Intra-Group Obligations to Obligations Held by
Lenders.

 

Section 3.01.                          Restriction on Payments.  Prior to the
Final Discharge Date, no Debtor shall, and the Borrower shall procure that no
other member of the Group will, make any Payment of any Intra-Group Obligation
at any time unless the making or receipt of that Payment is permitted under
Section 2.2.

 

Section 3.02.                          Permitted Payments.

 

(a)                                 Subject to paragraph (b) below and to the
extent permitted by the Credit Agreement, the Debtors may make Payments in
respect of the Intra-Group Obligations (whether principal, interest or
otherwise) from time to time when due, and members of the Group may accept or
agree to accept such Payments at any time.

 

(b)                                 Notwithstanding the foregoing, no Payment in
respect of Intra-Group Obligations described in paragraph (a) above may be made
if (i) such Payment would result in a breach of any Credit Document or (ii) an
Event of Default under any Credit Agreement has occurred and is continuing (for
the avoidance of doubt, after the expiration of all applicable cure or grace
periods), unless, solely in the case of clause (ii) above, (x) the prior written
consent of the Administrative Agent is obtained or (y) such Payment is made to
facilitate Payment of Obligations to the Secured Parties.

 

Section 3.03.                          Payment Obligations Continue. No Debtor
shall be released from the liability to make any Payment (including of default
interest, which shall continue to accrue) in relation to any Intra-Group
Obligation by the operation of Sections 2.1 and 2.2 even if such Debtor’s
obligation to make that Payment is restricted at any time by the terms of either
of those Sections.

 

5

--------------------------------------------------------------------------------


 

Section 3.04.                          Restriction on Enforcement:  Intra-Group
Lenders.  Each Intra-Group Lender hereby agrees that until the Final Discharge
Date pursuant to the terms of the Credit Agreement:

 

(a)                                 Such Intra-Group Lender shall not, without
the prior written consent of the Requisite Lenders, which consent may be
withheld or conditioned in the Requisite Lenders’ sole discretion, commence, or
join or participate in, any Intra-Group Enforcement Action.

 

(b)                                 In the event (i) any Event of Default under
the Credit Agreement or any event of default under, and as defined in, any other
Obligations (or the documentation governing the same) then exists or would
result from such payment on the Intra-Group Obligations (including, without
limitation, pursuant to Section 8 of the Credit Agreement), or (ii) such
Intra-Group Lender receives any payment or prepayment of principal, interest or
any other amount, in whole or in part, of (or with respect to) the Intra-Group
Obligations in violation of the terms of this Agreement or the Credit Agreement,
then, and in any such event, any payment or distribution of any kind or
character, whether in cash, property or securities, which shall be payable or
deliverable with respect to any or all of the Intra-Group Obligations or which
has been received by any Intra-Group Lender shall be held in trust by such
Intra-Group Lender for the benefit of the Secured Parties and shall forthwith be
paid or delivered directly to the Administrative Agent for application to the
payment of the Obligations (after giving effect to the relative payment and
security priorities of such Obligations), to the extent necessary to make
payment in full in cash of all sums due under the Obligations remaining unpaid
and not Cash Collateralized after giving effect to any concurrent payment or
distribution to the Secured Parties. In any such event, the Secured Parties may,
but shall not be obligated to, demand, claim and collect any such payment or
distribution that would, but for these subordination provisions, be payable or
deliverable with respect to the Intra-Group Obligations. Notwithstanding the
foregoing, if one or more Events of Default shall exist, the Administrative
Agent may agree in writing that payments may be made with respect to the
Intra-Group Obligations which would otherwise be prohibited pursuant to this
Agreement.

 

(c)                                  If such Intra-Group Lender shall acquire by
indemnification, subrogation or otherwise, any Lien or other interest in any of
the assets or properties of any Credit Party, that Lien or other interest shall
be subordinate in right of payment to the Obligations and the Lien of the
Obligations as provided herein, and such Intra-Group Lender hereby waives any
and all rights it may acquire by subrogation or otherwise to any Lien of the
Obligations or any portion thereof until such time as all Obligations have been
repaid in full in cash and satisfied or Cash Collateralized pursuant to the
terms of the Credit Agreement.

 

(d)                                 In any case commenced by or against the
Borrower or any of its subsidiaries under any Debtor Relief Law, to the extent
permitted by applicable law, the Requisite Lenders shall have the exclusive
right to exercise any voting rights in respect of the claims of such Intra-Group
Lender against any Credit Party.

 

6

--------------------------------------------------------------------------------


 

(e)                                  If, at any time, all or part of any payment
with respect to Obligations theretofore made (whether by the Borrower, any other
Credit Party or any other Person or enforcement of any right of setoff or
otherwise) is rescinded or must otherwise be returned by the holders of
Obligations for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Borrower or such other Persons),
the subordination provisions set forth herein shall continue to be effective or
be reinstated, as the case may be, all as though such payment had not been made.

 

(f)                                   After the occurrence and during the
continuance of an Event of Default, such Intra-Group Lender shall not object to
the entry of any order or orders approving any cash collateral stipulations,
adequate protection stipulations or similar stipulations executed by the Secured
Parties in any Insolvency or Liquidation Proceeding.

 

(g)                                  Such Intra-Group Lender waives any
marshalling rights with respect to the Secured Parties in any Insolvency or
Liquidation Proceeding.

 

Section 3.05.                          Guarantees and Security.  Any payments
made to, or received by, any Intra-Group Lender in respect of any guaranty or
security in support of the Intra-Group Obligations shall be subject to the terms
of this Agreement and applied on the same basis as payments made directly by the
obligor under such Intra-Group Obligations. To the extent that the Borrower or
any of its subsidiaries (other than the respective obligor or obligors which are
already Intra-Group Lenders hereunder) provides a guaranty or any security in
support of any Intra-Group Obligations, the Intra-Group Lender which is the
lender of the Intra-Group Obligations will cause each such Person to become a
party hereto (if such Person is not already a party hereto) promptly after the
date of the execution and delivery of the respective guarantee or security
documentation, provided that any failure to comply with the foregoing
requirements of this Section 2.5 will have no effect whatsoever on the
subordination provisions contained herein (which shall apply to all payments
received with respect to any guarantee or security for any Intra-Group
Obligations, whether or not the Person furnishing such guarantee or security is
a party hereto).

 

Section 3.06.                          Prohibited Payments.  Each Intra-Group
Lender hereby acknowledges and agrees that no payments will be accepted by it in
respect of the Intra-Group Obligations (unless promptly turned over to the
holders of Obligations as contemplated by Section 2.4 above), to the extent such
payments would be prohibited under any Obligations (or the documentation
governing the same).

 

Section 3.07.                          Representations. Each Intra-Group Lender
and Debtor represents and warrants to the Secured Parties as of the date hereof
that:

 

(a)                                 it is a limited liability company,
corporation or partnership duly organized, incorporated or formed and validly
existing under the laws of its jurisdiction of organization, incorporation or
formation;

 

(b)                                 the obligations expressed to be assumed by
it in this Agreement are legal, valid and binding obligations, enforceable
against such Intra-Group Lender or Debtor in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium,

 

7

--------------------------------------------------------------------------------


 

reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing;

 

(c)                                  the entry into and performance by it of
this Agreement does not and will not:

 

(i)            violate any law, rule or regulation applicable to it or its
Organizational Documents; or

 

(ii)           constitute a default or termination event (however described)
under any agreement or instrument binding on it or any of its assets which would
reasonably be expected to have a Material Adverse Effect; and

 

(d)                                 Schedule I sets forth a list of all
Intra-Group Obligations, other than those which aggregate less than $5.0
million, which, together with any and all of the instruments, agreements and/or
documents related thereto, are subject to (or in accordance with the Credit
Agreement, will be subject to) the terms of this Agreement.

 

Section 3.08.                          Change of Intra-Group Lender. To the
extent permitted by the Credit Documents, any Intra-Group Lender may assign any
of its rights and benefits or transfer any of its rights, benefits and
obligations in respect of any Intra-Group Obligations owing to such Intra-Group
Lender to another member of the Group if that member of the Group is already
party to this Agreement or accedes to this Agreement as an Intra-Group Lender
pursuant to Section 3.12 below.  With effect from the date of delivery of notice
to the Administrative Agent that all of the Intra-Group Obligations owing to an
Intra-Group Lender have been assigned or transferred (and if applicable, the
accession of a new Intra-Group Lender pursuant to Section 3.12 has occurred),
the Intra-Group Lender assigning or transferring such Intra-Group Obligations
shall cease to be an Intra-Group Lender hereunder and shall be discharged from
its rights, benefits and obligations hereunder solely as an Intra-Group Lender
and the replacement Intra-Group Lender shall assume the same obligations
hereunder as an Intra-Group Lender and become entitled to the same rights and
benefits hereunder as an Intra-Group Lender, as if it had been an original
Intra-Group Lender as of the date of this Agreement.

 

Section 3.09.                          New Intra-Group Lender.  If, on or after
the date of this Agreement, any member of the Group that is not a Grantor makes
any loan to, or grants any credit to, or makes any other financial arrangement
having a similar effect with any Debtor, the Borrower will procure that the
member of the Group giving that loan, granting that credit or making that other
financial arrangement (if not already a party to this Agreement as an
Intra-Group Lender) accedes to this Agreement as an Intra-Group Lender, pursuant
to Section 3.12.

 

Section 3.10.                          New Grantor.  The Borrower will procure
that each member of the Group that is a Grantor under any of the Credit
Documents becomes a party to this Agreement promptly after it becomes a Grantor
under any of the Credit Documents.

 

8

--------------------------------------------------------------------------------


 

Section 3.11.                          Subordination.  (a) Anything to the
contrary notwithstanding, all Intra-Group Obligations shall be subordinate and
junior in right of payment, to the extent and in the manner herein set forth, to
the prior payment in full, in cash, and performance of all Obligations under the
Credit Documents.  The foregoing shall apply notwithstanding the availability of
collateral to the Secured Parties or the holders of Intra-Group Obligations or
the actual date and time of execution, delivery, recordation, filing or
perfection of any Liens granted with respect to the Obligations, or the Lien or
priority of payment thereof, and in any instance wherein the Obligations or any
claim for the Obligations is subordinated, avoided or disallowed, in whole or in
part, under any Debtor Relief Law. In the event of an Insolvency or Liquidation
Proceeding with respect to any Debtor, (i) the Lenders shall be entitled to
receive indefeasible payment in full in cash of all such Obligations before any
Intra-Group Lender is entitled to receive any payment on account of any
Intra-Group Obligation, (ii) the Lenders shall be entitled to receive any
payment or distribution of any kind or character, whether in cash, property or
securities or by set-off or otherwise, which may be payable or deliverable in
any Insolvency or Liquidation Proceeding in respect of any Intra-Group
Obligation, (iii) until the Final Discharge Date, any payment or distribution of
assets of any Debtor of any kind or character, whether in cash, property or
securities, to which any Intra-Group Lender would be entitled, except for
payments permitted under Section 2.2, shall be paid or delivered by each
applicable Debtor directly to the Administrative Agent for application in
accordance with the Credit Documents, (iv) each Intra-Group Lender shall
execute, verify, deliver and file any proofs of claim in respect of the
Intra-Group Obligations requested by an Agent in connection with any such
Insolvency or Liquidation Proceeding and hereby irrevocably authorizes, empowers
and appoints each Agent as its agent and attorney-in-fact (and to the extent
required by applicable law, grant a power of attorney to each Agent on such
terms as such Agent may reasonably require) to: (A) execute, verify, deliver and
file such proofs of claim upon the failure of any applicable Intra-Group Lender
promptly to do so prior to 15 days before the expiration of the time to file any
such proof of claim, and (B) vote such claim in any such Insolvency or
Liquidation Proceeding upon the failure of any applicable Intra-Group Lender to
do so prior to five days before the expiration of the time to vote any such
claim; provided that (x) no Agent shall have an obligation to execute, verify,
deliver, file and vote any such proof of claim and (y) if an Agent is not
entitled to take any actions contemplated in clause (A) or (B) above and an
Agent requests any Intra-Group Lender or Debtor to take that action, the
relevant Intra-Group Lender or Debtor shall take that action itself in
accordance with the instructions of such Agent.  In the event that an Agent
votes any claim in accordance with the authority granted hereby, the Intra-Group
Lender shall not be entitled to change or withdraw such vote.

 

(b)                                 In any Insolvency or Liquidation Proceeding
relating to any Debtor, each Intra-Group Lender agrees that the Lenders shall be
entitled to receive payment in full in cash of all their respective Obligations
(including interest accrued on or accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) before any Intra-Group Lender receives payment of any amount
in respect of Intra-Group Obligations.  No right of the Lenders to enforce the
subordination of the Debtors’ obligations hereunder may be impaired by any act
or failure to act by any Debtor or any Intra-Group Lender or by the failure of
any Debtor or any Intra-Group Lender to comply with this Agreement.  No failure
or delay on the part of any party hereto or any holder of Obligations in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further

 

9

--------------------------------------------------------------------------------


 

exercise thereof or the exercise of any other right, power or remedy hereunder. 
If any Debtor or any Intra-Group Lender violates any of the terms of this
Section 2, in addition to any remedies in law, equity or otherwise, each Agent
and each Lender may restrain such violation in any court of law and may
interpose this Agreement as a defense in any action by any Intra-Group Lender. 
Each Intra-Group Lender hereto acknowledges that to the extent that no adequate
remedy at law exists for breach of its obligations under this Agreement, in the
event any Intra-Group Lender fails to comply with its obligations hereunder, the
Collateral Agent shall have the right to obtain specific performance of the
obligations of such defaulting Intra-Group Lender, injunctive relief or such
other equitable relief as may be available.

 

ARTICLE IVMiscellaneous.

 

Section 4.01.                          Term of this Agreement; Severability. 
This Agreement shall terminate upon the Final Discharge Date.  The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 4.02.                          Amendments; Waivers.  No amendment,
supplement, modification, waiver or termination of this Agreement shall be
effective against a party against whom the enforcement of such amendment,
supplement, modification, waiver or termination would be asserted, unless such
amendment, supplement, modification, waiver or termination was made in a writing
signed by such party; provided that amendments hereto shall be effective as
against the Secured Parties only if executed and delivered by the Collateral
Agent.

 

Section 4.03.                          Information Concerning Financial
Condition of the Borrower and the Subsidiaries.  The Agents and the Lenders
shall have no duty to advise any other party hereunder of information known to
it or them regarding the financial condition of the Borrower and its
subsidiaries or otherwise.  In the event that any Agent or any Lender, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation (w) to make, and
the Agents and Lenders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.  The Debtors agree that any information provided to the Agents or
any other Lender may be shared by such Person with any of the other Lenders
notwithstanding a request or demand by such Debtor that such information be kept
confidential; provided that such information shall otherwise be subject to the
respective confidentiality provisions in the Credit Agreement, as applicable.

 

Section 4.04.                          Consent to Jurisdiction; Waivers.  The
parties hereto consent to the exclusive jurisdiction of any state or federal
court located in the New York County of the State of New York, and consent that
all service of process may be made by registered mail directed to such party as
provided in Section 3.5 for such party or, in the case of a Debtor, to the agent
for

 

10

--------------------------------------------------------------------------------


 

service of process for such Person designated in the Credit Agreement.  Service
so made shall be deemed to be completed three days after the same shall be
posted as aforesaid.  The parties hereto waive any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court. 
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT
MATTER HEREOF.

 

Section 4.05.                          Notices.  All notices to the Lenders
permitted or required under this Agreement may be sent to the Administrative
Agent as provided in the Credit Agreement.  All communications and notices
hereunder shall (except as otherwise permitted herein) be in writing and given
as provided in Section 10.1 of the Credit Agreement (or, as to each party hereto
that is not a Grantor, at such other address as may be designated by such party
in a written notice to all of the other parties).

 

Section 4.06.                          Governing Law.  This Agreement shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

 

Section 4.07.                          Section Titles.  The section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of this Agreement.

 

Section 4.08.                          Counterparts.  This Agreement may be
executed in one or more counterparts, including by means of facsimile or
electronic transmission, each of which shall be an original and all of which
shall together constitute one and the same document. Delivery of an executed
counterpart to this Agreement by facsimile or any other electronic transmission
(e.g., “PDF” or “TIFF”) shall be as effective as delivery of a manually signed
original.

 

Section 4.09.                          Authorization.  By its signature, each
Person executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement.  By acceptance of the benefits of this Agreement, each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder, (b) to
confirm that, notwithstanding anything to the contrary contained herein, the
authority to enforce rights and remedies hereunder against the Credit Parties or
any of them shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Collateral Agent in accordance with Section 9 of the Credit
Agreement for the benefit of the Secured Parties and (c) to agree to be bound by
the terms of this Agreement.

 

Section 4.10.                          No Third Party Beneficiaries; Successors
and Assigns.  This Agreement and the rights and benefits hereof shall inure to
the benefit of, and be binding upon, each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of, and
be binding upon, the Lenders.  No other Person shall have or be entitled to

 

11

--------------------------------------------------------------------------------


 

assert rights or benefits hereunder.  Without limiting the generality of the
foregoing, any Person to whom a Lender assigns or otherwise transfers all or any
portion of the Obligations under the Credit Documents in accordance with the
applicable Credit Documents, as the case may be, shall become vested with all
the rights and obligations in respect thereof granted to such Lenders, without
any further consent or action of the other Lenders.

 

Section 4.11.                          Effectiveness.  This Agreement shall
become effective when executed and delivered by the parties hereto.  This
Agreement shall be effective both before and after the commencement of any
Insolvency or Liquidation Proceeding.  All references to the Borrower or any
other Debtor shall include the Borrower or any other Debtor as debtor and
debtor-in-possession and any receiver or trustee for the Borrower or any other
Debtor (as the case may be) in any Insolvency or Liquidation Proceeding.

 

Section 4.12.                          Supplements.  Upon the execution by any
member of the Group of a supplement hereto in substantially the form attached as
Annex I hereto or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, such member shall be a party to this Agreement and shall
be bound by the provisions hereof to the same extent as each other member party
hereto is so bound, it being understood that any member of the Group that is not
a Grantor shall be subject to the provisions hereof solely as an Intra-Group
Lender.

 

Section 4.13.                          Acknowledgement and Consent. To the
extent any of the Intra-Group Obligations owing by any Debtor are pledged by any
Intra-Group Lender under any Collateral Document, each such Debtor hereby
acknowledge (a) notice of such Collateral Document, and consents to the terms
and provisions thereof, including the pledge and assignment to the Collateral
Agent of the Intra-Group Lender’s right, title and interest in any such
Intra-Group Obligation under each such Collateral Document, (b) that such
Intra-Group Lender has provided it with notice of the right of the Collateral
Agent in the exercise of its rights and remedies under such Collateral Document
to make all demands, give all notices, take all actions and exercise all rights
of the Grantor with respect to such Intra-Group Obligations, and (c) that the
Collateral Agent or its designee shall be entitled to exercise any and all
rights and remedies of such Intra-Group Lender with respect to such Intra-Group
Obligations in accordance with the terms of such Collateral Document, and each
such Debtor shall comply in all respects with such exercise.  In the event of
any conflict between the provisions of this Agreement and the provisions of the
documents governing the Intra-Group Obligations, the provisions of this
Agreement shall prevail.  Each Intra-Group Lender agrees to be fully bound by
all terms and provisions contained in this Agreement, both with respect to any
Intra-Group Obligations (including any guarantees thereof and security therefor)
owed to it, and with respect to all Intra-Group Obligations (including all
guarantees thereof and security therefor) owing to it.

 

Section 4.14.                          Conflict. In the event of a conflict
between a term of this Agreement and a term of the Credit Agreement, the terms
of the Credit Agreement shall prevail and this Agreement shall continue in full
force and effect as if the relevant term of the Credit Agreement had been
incorporated into this Agreement (mutatis mutandis) in place if such conflicting
term.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

LANNETT COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LANNETT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CODY LABORATORIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SILARX PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Intra-Group Subordination Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as the Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as the Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Intra-Group Subordination Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF INTRA-GROUP OBLIGATIONS / INTERCOMPANY LOAN AGREEMENTS

 

Schedule I - 1

--------------------------------------------------------------------------------


 

[FORM OF]

INTRA-GROUP SUBORDINATION AGREEMENT SUPPLEMENT

 

THIS SUPPLEMENT (this “Agreement”), dated as of              ,     , is made by
                     , a                        (the “New Subsidiary”). 
Reference is made to the Intra-Group Subordination Agreement, dated as of
November [  ], 2015, among MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”) as administrative agent under the Credit Agreement (as defined
therein) (the “Administrative Agent”), Morgan Stanley, as collateral agent under
the Credit Agreement (the “Collateral Agent”), LANNETT COMPANY, INC., a
corporation incorporated under the laws of the State of Delaware (the
“Borrower”), and the other parties thereto (as amended, restated, supplemented,
extended, renewed, replaced or otherwise modified and in effect from time to
time, the “Existing Agreement”).  Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Existing Agreement.

 

The New Subsidiary hereby agrees as follows with the Administrative Agent, for
the benefit of the Lenders:

 

8.                                                  The New Subsidiary hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a party to the Existing Agreement for all
purposes of the Existing Agreement and the other Credit Documents, and shall
have all of the obligations of a Debtor (to the extent it is a Grantor and owes
any Intra-Group Obligations) and an Intra-Group Lender (to the extent it is owed
any Intra-Group Obligations) thereunder as if it had executed the Existing
Agreement.  The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Existing Agreement, including without limitation, all of the representations
and warranties set forth in Sections 2.7 and 3.9 of the Existing Agreement,
which are deemed to be made as of the date hereof by the New Subsidiary.

 

9.                                                  The New Subsidiary
acknowledges and confirms that it has received a copy of the Existing Agreement.

 

10.                                           The New Subsidiary agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.

 

11.                                           This Agreement shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.

 

12.                                           This Agreement (a) may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute one contract and (b) may, upon
execution, be delivered by facsimile or other electronic submission (e.g. “PDF”
or “TIFF”), which shall be deemed for all purposes to be as effective as
delivery of a manually signed original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

By:

 

 

 

Name:

 

 

Title:

 

Schedule I - 2

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF]

INTERCREDITOR AGREEMENT

 

[Attached.]

 

Schedule I - 3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[Form of]

INTERCREDITOR AGREEMENT

 

by and between

 

[                          ]

 

as Original First Lien Agent

 

and

 

[                          ]

 

as [           ](1) [First/Second](2) Lien Agent

 

Dated as of [         ], 20[  ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

No table of contents entries found.

 

EXHIBITS:

 

 

 

 

Exhibit A

Additional Indebtedness Designation

 

Exhibit B

Additional Indebtedness Joinder

 

Exhibit C

Joinder of Original First Lien Credit Agreement or
[         ](1) [First/Second](2) Lien Credit Agreement

 

 

i

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of [     ], 20[  ], by and between [                 ], in its
capacities as administrative agent and collateral agent (together with its
successors and assigns in such capacities, and as further defined herein, the
“Original First Lien Agent”) for the Original First Lien Lenders referred to
below party from time to time to the Original First Lien Credit Agreement
referred to below, and [                 ], in its capacities [as administrative
agent and collateral agent]  (together with its successors and assigns in such
capacities, and as further defined herein, the
“[         ](1) [First/Second](2) Lien Agent”) for the
[        ](1) [First/Second](2) Lien Lenders referred to below party from time
to time to the [         ](1) [First/Second](2) Lien Credit Agreement referred
to below.  Capitalized terms used herein without other definition are used as
defined in Article I hereof.

 

RECITALS

 

A.                                    Pursuant to the Original First Lien Credit
Agreement, the Original First Lien Creditors made certain loans and other
financial accommodations to or for the benefit of the Original First Lien
Borrower.

 

B.                                    Pursuant to the Original First Lien
Guaranties, the Original First Lien Guarantors unconditionally guaranteed
jointly and severally the payment and performance of the Original First Lien
Borrower’s obligations under the Original First Lien Facility Documentation, as
more particularly provided therein.

 

C.                                    To secure the obligations of the Original
First Lien Borrower and the Original First Lien Guarantors and each other
Subsidiary of the Original First Lien Borrower that is now or hereafter becomes
an Original First Lien Credit Party, the Original First Lien Credit Parties have
granted or will grant to the Original First Lien Agent (for the benefit of the
Original First Lien Creditors) Liens on the Collateral, as more particularly
provided in the Original First Lien Facility Documentation.

 

D.                                    Pursuant to that
[        ](1) [First/Second](2) Lien Credit Agreement, the
[        ](1) [First/Second](2) Lien Lenders have agreed to make certain loans
to or for the benefit of the [       ](3) Borrower, as more particularly
provided therein.

 

E.                                     Pursuant to the
[        ](1) [First/Second](2) Lien Guaranties, the
[        ](1) [First/Second](2) Lien Guarantors have agreed to unconditionally
guarantee jointly and severally the payment and performance of the
[            ](3) Borrower’s obligations under the
[        ](1) [First/Second](2) Lien Facility Documentation, as more
particularly provided therein.

 

F.                                      As a condition to the effectiveness of
the [        ](1) [First/Second](2) Lien Credit Agreement and to secure the
obligations of the [             ](3) Borrower and the
[        ](1) [First/Second](2) Lien Guarantors and each other Subsidiary of the
[       ](3) Borrower that is now or hereafter becomes a
[        ](1) [First/Second](2) Lien Credit Party, the
[        ](1) [First/Second](2) Lien Credit Parties have granted or will grant
to the [        ](1) [First/Second](2) Lien Agent (for the

 

M-1

--------------------------------------------------------------------------------


 

benefit of the [        ](1) [First/Second](2) Lien Lenders) Liens on the
Collateral, as more particularly provided in the
[        ](1) [First/Second](2)  Lien Facility Documentation.

 

G.                                    Pursuant to this Agreement, the Company
may, from time to time, designate certain additional Indebtedness of any Credit
Party as “Additional Indebtedness” by executing and delivering an Additional
Indebtedness Designation, a form of which is attached hereto as Exhibit A, and
by complying with the procedures set forth in Section 7.11, and the holders of
such Additional Indebtedness and any other applicable Additional Creditors shall
thereafter constitute Senior Priority Creditors or Junior Priority Creditors (as
so designated by the Company), as the case may be, and any Additional Agent
therefor shall thereafter constitute a Senior Priority Agent or Junior Priority
Agent (as so designated by the Company), as the case may be, for all purposes
under this Agreement.

 

H.                                   Each of the Original First Lien Agent (on
behalf of the Original First Lien Creditors) and the
[       ](1) [First/Second](2) Lien Agent (on behalf of the
[       ](1) [First/Second](2) Lien Lenders) and, by their acknowledgment
hereof, the Original First Lien Credit Parties and the
[       ](1) [First/Second](2) Lien Credit Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                               UCC Definitions.  The following terms
which are defined in the Uniform Commercial Code are used herein as so defined: 
Deposit Accounts, Financial Assets, Instruments, Investment Property, Money and
Security.

 

Section 1.2                               Other Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

 

“Additional Bank Products Provider” shall mean any Person who (a) has entered
into a Bank Products Agreement with an Additional Credit Party with the
obligations of such Additional Credit Party thereunder being secured by one or
more Additional Collateral Documents and (b) has been designated by the Company
in accordance with the terms of one or more Additional Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, together with its successors and assigns.

 

M-2

--------------------------------------------------------------------------------


 

“Additional Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with (b) if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of such Additional Indebtedness, whether by the same or any
other lender, debt holder or other creditor or group of lenders, debt holders or
other creditors, or the same or any other agent, trustee or representative
therefor, or otherwise, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder provided that all Indebtedness that
is incurred under such other agreement constitutes Additional Indebtedness.  As
used in this definition of “Additional Credit Facilities”, the term
“Indebtedness” shall have the meaning assigned thereto in the Initial Original
First Lien Credit Agreement whether in effect or not.

 

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities.

 

“Additional Credit Party” shall mean any Additional Borrower and each Affiliate
of the Company that is or becomes a party to any Additional Document (other than
in the capacity of an Additional Creditor), and any other Person who becomes a
guarantor under any of the Additional Guaranties.

 

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Providers, Additional
Hedging Providers and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as an “Additional Creditor” under any
Additional Credit Facility; and with respect to any Additional Agent, shall mean
the Additional Creditors represented by such Additional Agent.

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Provider,
any Hedging Agreements between any Credit Party and any Additional Hedging
Provider, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Additional Credit

 

M-3

--------------------------------------------------------------------------------


 

Party or any of its respective Subsidiaries or Affiliates and delivered to any
Additional Agent in connection with any of the foregoing or any Additional
Credit Facility, including any intercreditor or joinder agreement among any of
the Additional Secured Parties or between or among any of the other Secured
Parties and any of the Additional Secured Parties, in each case as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Grantor” shall mean any Additional Credit Party that enters into any
Additional Collateral Documents.

 

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

 

“Additional Hedging Provider” shall mean any Person who (a) has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents and (b) has been designated by the Company in accordance
with the terms of one or more Additional Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as defined below) on Collateral by:

 

(a)                                 prior to the Discharge of Original First
Lien Obligations, Section 6.1 of the Initial Original First Lien Credit
Agreement (if the Initial Original First Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other Original First Lien Credit Agreement then in effect if the Initial
Original First Lien Credit Agreement is not then in effect;

 

(b)                                 prior to the Discharge of
[        ](1) [First/Second](2) Lien Obligations, Section [   ](4) of the
Initial [        ](1) [First/Second](2) Lien Credit Agreement (if the Initial
[        ](1) [First/Second](2) Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any other
[        ](1) [First/Second](2) Lien Credit Agreement then in effect; and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Liens contained in any applicable
Additional Credit Facility then in effect; and

 

M-4

--------------------------------------------------------------------------------


 

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Original First Lien Obligations, in Section 1.1 of the
Initial Original First Lien Credit Agreement (if the Initial Original First Lien
Credit Agreement is then in effect), or in any other Original First Lien Credit
Agreement then in effect (if the Initial Original First Lien Credit Agreement is
not then in effect), (y) for purposes of the preceding clause (1)(b), prior to
the Discharge of [        ](1) [First/Second](2) Lien Obligations, in
Section [    ](5) of the Initial [        ](1) [First/Second](2) Lien Credit
Agreement (if the Initial [        ](1) [First/Second](2) Lien Credit Agreement
is then in effect), or in any other [        ](1) [First/Second](2) Lien Credit
Agreement then in effect (if the Initial [        ](1) [First/Second](2) Lien
Credit Agreement is not then in effect), and (z) for purposes of the preceding
clause (1)(c), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B attached hereto.

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Providers or Additional
Hedging Providers, under any Additional Document, whether for principal,
interest (including interest and fees which, but for the filing of a petition in
bankruptcy with respect to such Additional Credit Party, would have accrued on
any Additional Obligation, whether or not a claim is allowed against such
Additional Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Additional
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

M-5

--------------------------------------------------------------------------------


 

(a)                                 prior to the Discharge of Original First
Lien Obligations, Section 6.2 of the Initial Original First Lien Credit
Agreement (if the Initial Original First Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other Original First Lien Credit Agreement then in effect if
the Initial Original First Lien Credit Agreement is not then in effect;

 

(b)                                 prior to the Discharge of
[        ](1) [First/Second](2) Lien Obligations, Section [ ](6) of the Initial
[        ](1) [First/Second](2) Lien Credit Agreement (if the Initial
[        ](1) [First/Second](2) Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
[        ](1) [First/Second](2) Lien Credit Agreement then in effect; and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Indebtedness contained in any
Additional Credit Facility then in effect.

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Original First Lien Obligations,
in Section 1.1 of the Initial Original First Lien Credit Agreement (if the
Initial Original First Lien Credit Agreement is then in effect), or in any other
Original First Lien Credit Agreement then in effect (if the Initial Original
First Lien Credit Agreement is not then in effect), (y) for purposes of the
preceding clause (b), prior to the Discharge of
[        ](1) [First/Second](2) Lien Obligations, in Section [    ](5) of the
Initial [        ](1) [First/Second](2) Lien Credit Agreement (if the Initial
[        ](1) [First/Second](2) Lien Credit Agreement is then in effect), or in
any other [        ](1) [First/Second](2) Lien Credit Agreement then in effect
(if the Initial [        ](1) [First/Second](2) Lien Credit Agreement is not
then in effect), and (z) for purposes of the preceding clause (c), prior to the
Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.  In the event that any Indebtedness as defined in any
such Credit Document shall not be Indebtedness as defined in any other such
Credit Document, but is or may be incurred in compliance with such other Credit
Document, such Indebtedness shall constitute Additional Specified Indebtedness
for purposes of such other Credit Document.

 

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
purposes of this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise; and “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,

 

M-6

--------------------------------------------------------------------------------


 

return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking products or services as may be requested
by any Credit Party (other than letters of credit and other than loans except
Indebtedness arising from services described in clauses (a) through (c) of this
definition).

 

“Bank Products Provider” shall mean any Original First Lien Bank Products
Provider, any [          ](1) [First/Second](2) Lien Bank Products Provider or
any Additional Bank Products Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Borrower” shall mean any of the Original First Lien Borrower, the
[        ](1) [First/Second](2) Lien Borrower and any Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Capital Lease Obligations” shall have the meaning assigned thereto in the
Original First Lien Credit Agreement whether in effect or not.

 

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

 

“Cash Equivalents” shall have the meaning assigned thereto in the Original First
Lien Credit Agreement whether in effect or not.

 

“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Borrower or any Guarantor in or upon which a Lien is granted or
purported to be granted to any Agent under any of the Original First Lien
Collateral Documents, the [        ](1) [First/Second](2) Lien Collateral
Documents or the Additional Collateral Documents, together with all rents,
issues, profits, products, and Proceeds thereof.

 

“Company” shall mean Lannett Company, Inc., a Delaware Corporation, and any
successor in interest thereto.

 

M-7

--------------------------------------------------------------------------------


 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party or any agent therefor.

 

“Controlling Junior Priority Secured Parties” shall mean, at any time, the
Secured Parties whose Agent is the Junior Priority Representative.

 

“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the Original First Lien Agent is the Senior Priority Representative, the
Original First Lien Secured Parties, and (ii) at any other time, the Secured
Parties whose Agent is the Senior Priority Representative.

 

“Credit Documents” shall mean the Original First Lien Facility Documentation,
the [        ](1) [First/Second](2)  Lien Facility Documentation and any
Additional Documents.

 

“Credit Parties” shall mean the Original First Lien Credit Parties, the
[        ](1) [First/Second](2) Lien Credit Parties and any Additional Credit
Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Designated Agent” shall mean any Party that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party or the joinder of such
Party to this Agreement), as and to the extent so designated.  Such designation
may be for all purposes of this Agreement, or may be for one or more specified
purposes hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of [        ](1) [First/Second](2) Lien Obligations” shall mean
(a) the payment in full in cash of the applicable
[        ](1) [First/Second](2) Lien Obligations that are outstanding and unpaid
(and excluding, for the avoidance of doubt, unasserted contingent
indemnification or other unasserted contingent obligations) at the time all
Indebtedness under the applicable [        ](1) [First/Second](2) Lien Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such [        ](1) [First/Second](2) Lien Credit Agreement (which shall not
exceed an amount equal to [   ]% of the aggregate undrawn amount of such letters
of credit) and (b) the termination of all then outstanding commitments to extend
credit under the [        ](1) [First/Second](2) Lien Facility Documentation.

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other unasserted contingent obligations) at the
time all Additional Indebtedness under such Additional Credit Facility is paid
in full in cash, including (if applicable), with respect to amounts available to
be drawn under

 

M-8

--------------------------------------------------------------------------------


 

outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Credit Facility
(which shall not exceed an amount equal to [   ]% of the aggregate undrawn
amount of such letters of credit) and (b) the termination of all then
outstanding commitments to extend credit under the applicable Additional Credit
Facility.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
[the Discharge of [    ](1) Second Lien Obligations and](7) the Discharge of
Additional Obligations in respect of Junior Priority Debt.

 

“Discharge of Original First Lien Obligations” shall mean (a) the payment in
full in cash of the applicable Original First Lien Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other unasserted contingent obligations) at the
time all Indebtedness under the applicable Original First Lien Credit Agreement
is paid in full in cash, including (if applicable), with respect to amounts
available to be drawn under outstanding letters of credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit), delivery or provision of cash or backstop
letters of credit in respect thereof in compliance with the terms of any such
Original First Lien Credit Agreement (which shall not exceed an amount equal to
103% of the aggregate undrawn amount of such letters of credit) and (b) the
termination of all then outstanding commitments to extend credit under the
Original First Lien Facility Documentation.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Original First Lien Obligations [, the Discharge of
[        ](1) First Lien Obligations] (8)(10) and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

“Event of Default” shall mean an Event of Default under any Original First Lien
Credit Agreement, any [        ](1) [First/Second](2) Lien Credit Agreement or
any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)                                 the taking of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code, or taking any action to enforce any right or power to
repossess, replevy, attach, garnish, levy upon or collect the Proceeds of any
Lien;

 

(b)                                 the exercise of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, by self help repossession, by notification to account
obligors of any Grantor, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;

 

M-9

--------------------------------------------------------------------------------


 

(c)                                  the taking of any action or the exercise of
any right or remedy in respect of the collection on, set off against, marshaling
of, injunction respecting or foreclosure on the Collateral or the Proceeds
thereof;

 

(d)                                 the appointment of a receiver, receiver and
manager or interim receiver of all or part of the Collateral;

 

(e)                                  subject to pre-existing rights and
licenses, the sale, lease, license, or other disposition of all or any portion
of the Collateral by private or public sale or any other means permissible under
applicable law;

 

(f)                                   the exercise of any other right of a
secured creditor under Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)                                  the exercise of any voting rights relating
to any Capital Stock included in the Collateral; and

 

(h)                                 the delivery of any notice, claim or demand
relating to the Collateral to any Person (including any securities intermediary,
depository bank or landlord) in possession or control of, any Collateral.

 

For the avoidance of doubt, (i) filing a proof of claim or statement of interest
in Insolvency Proceeding, (ii) the imposition of a default rate or late fee,
(iii) the cessation of lending pursuant to the provisions of any applicable
Senior Priority Documents or Junior Priority Documents, (iv) the consent by any
Senior Priority Agent to the disposition by any Grantor of any Collateral under
the Senior Priority Documents or (v) seeking adequate protection shall not be
deemed to be an Exercise of Secured Creditor Remedies.

 

“Federal District Court” shall have the meaning set forth in Section 7.17(a).

 

“Foreign Subsidiary” shall have the meaning assigned thereto in the Initial
Original First Lien Credit Agreement whether in effect or not.

 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any governmental entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Grantor” shall mean any Grantor as defined in the in Original First Lien
Facility Documentation, the [        ](1) [First/Second](2)  Lien Facility
Documentation or any Additional Grantor.

 

“Guarantor” shall mean any of the Original First Lien Guarantors, the “[       
   ] (1) [First/Second] (2) Lien Guarantors or any Additional Guarantor.

 

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity,
credit or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity, credit or equity

 

M-10

--------------------------------------------------------------------------------


 

values (including, without limitation, any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.

 

“Impairment of Series of Junior Priority Debt” shall have the meaning set forth
in Section 4.1(g).

 

“Impairment of Series of Senior Priority Debt” shall have the meaning set forth
in Section 4.1(e).

 

“Indebtedness” shall have the meaning assigned thereto in the Original First
Lien Credit Agreement whether in effect or not.

 

“Initial [        ](1) [First/Second](2) Lien Credit Agreement” shall have the
meaning given such term in the definition of
“[        ](1) [First/Second](2) Lien Credit Agreement”.

 

“Initial Original First Lien Credit Agreement” shall have the meaning given such
term in the definition of “Original First Lien Credit Agreement”.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Judicial Code” shall mean title 28 of the United States Code.

 

“Junior Intervening Creditor” shall have the meaning set forth in
Section 4.1(f).

 

“Junior Priority Agent” shall mean [any of the [        ](1) Second Lien Agent
and](9) any Additional Agent under any Junior Priority Documents.

 

 

“Junior Priority Collateral Documents” shall mean [the [        ](1) Second Lien
Collateral Documents and](9) any Additional Collateral Documents in respect of
any Junior Priority Obligations.

 

“Junior Priority Credit Agreement” shall mean [the [        ](1) Second Lien
Credit Agreement and](9) any Additional Credit Facility in respect of any Junior
Priority Obligations.

 

“Junior Priority Creditors” shall mean [the Second Lien Creditors and](9) any
Additional Creditor in respect of any Junior Priority Obligations.

 

“Junior Priority Debt” shall mean [:

 

(1)                                 all [        ](1) Second Lien Obligations;
and

 

M-11

--------------------------------------------------------------------------------


 

(2)](9)              any Additional Obligations of any Credit Party so long as
on or before the date on which the relevant Additional Indebtedness is incurred,
such Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean [the [        ](1) Second Lien Facility
Documentation and](9) any Additional Documents in respect of any Junior Priority
Obligations.

 

“Junior Priority Lien” shall mean a Lien granted [(a) by a [        ](1) Second
Lien Collateral Document to the [        ](1) Second Lien Agent or (b)](9) by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean [the [        ](1) Second Lien
Obligations and](9) any Additional Obligations constituting Junior Priority
Debt.

 

“Junior Priority Representative” shall mean the Junior Priority Agent (other
than a Designated Agent) designated by the Junior Priority Agents to act on
behalf of the Junior Priority Agents hereunder, acting in such capacity.  [The
Junior Priority Representative shall initially be the [        ](1) Second Lien
Agent.](9)

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Junior Standstill Period” shall have the meaning set forth in
Section 2.3(a)(i).

 

“Lien” shall mean any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
leases evidencing Capital Lease Obligations having substantially the same
economic effect as any of the foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the Original First Lien
Agent, the Original First Lien Creditors, the
[        ](1) [First/Second](2) Lien Agent, the
[        ](1) [First/Second](2) Lien Creditors, any Additional Agent or any
Additional Creditors in the Collateral, the order of priority of such Lien as
specified in Section 2.1.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

 

“New York Courts” shall have the meaning set forth in Section 7.17(a).

 

“New York Supreme Court” shall have the meaning set forth in Section 7.17(a).

 

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

 

M-12

--------------------------------------------------------------------------------


 

“Original First Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under the Original First
Lien Credit Agreement.

 

“Original First Lien Bank Products Provider” means any Person that has entered
into a Bank Products Agreement with an Original First Lien Credit Party with the
obligations of such Original First Lien Credit Party thereunder being secured by
one or more Original First Lien Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Original First Lien Borrower” shall mean the Company.

 

“Original First Lien Collateral Documents” shall mean all Collateral Documents
as defined in the Original First Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Original First Lien Credit Agreement, in
each case as the same may be amended, restated, modified or supplemented from
time to time.

 

“Original First Lien Credit Agreement” shall mean (a) that certain Credit
Agreement, dated as of November [·], 2015, among the Original First Lien
Borrower, the Original First Lien Lenders and the Original First Lien Agent, as
such agreement may be amended, restated, supplemented, or otherwise modified
from time to time (the “Initial Original First Lien Credit Agreement”), together
with (b) if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Original First Lien Obligations, whether by the same
or any other lender, debt holder or group of lenders or debt holders or the same
or any other agent, trustee or representative therefor and whether or not
increasing the amount of any Indebtedness that may be incurred thereunder (it
being understood that in connection with the entry by the Company into any
Original First Lien Credit Agreement pursuant to clause (b) it shall execute a
joinder agreement substantially in the form of Exhibit C hereto and a reasonable
time prior to delivery of such joinder, shall have delivered to the Original
First Lien Agent, the [       ](1) [First/Second](2) Lien Agent and any other
Additional Agent then party to this Agreement complete and correct copies of any
such Original First Lien Credit Agreement, Original First Lien Guarantees and
Original First Lien Collateral Documents with respect to such Original First
Lien Credit Agreement upon giving effect to such designation (which may be
unexecuted copies of such documents to be executed and delivered concurrently
with the effectiveness of such designation).

 

“Original First Lien Credit Parties” shall mean the Original First Lien
Borrower, the Original First Lien Guarantors and each other Affiliate of the
Company that is now or hereafter becomes a party to any Original First Lien
Facility Documentation.

 

“Original First Lien Creditors” shall mean the Original First Lien Lenders
together with all Original First Lien Bank Products Providers and Original First
Lien Hedging Providers, and

 

M-13

--------------------------------------------------------------------------------


 

all successors, assigns, transferees and replacements thereof, as well as any
Person designated as a “Lender” or “First Lien Creditor” under any Original
First Lien Credit Agreement.

 

“Original First Lien Facility Documentation” shall mean the Original First Lien
Credit Agreement, the Original First Lien Guaranties, the Original First Lien
Collateral Documents, any Bank Product Agreements between any Original First
Lien Credit Party and any Original First Lien Bank Products Provider, any
Hedging Agreements between any Original First Lien Credit Party, any Original
First Lien Hedging Provider and those other ancillary agreements as to which the
Original First Lien Agent or any Original First Lien Creditor is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Original First Lien Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
Original First Lien Agent, in connection with any of the foregoing or any
Original First Lien Credit Agreement, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Original First Lien Guaranties” shall mean the Guaranty, as defined in the
Original First Lien Credit Agreement, and all other guaranties executed under or
in connection with any Original First Lien Credit Agreement, in each case as the
same may be amended, restated, modified or supplemented from time to time.

 

“Original First Lien Guarantors” shall mean each direct and indirect Subsidiary
of the Original First Lien Borrower that at any time is a guarantor under any of
the Original First Lien Guaranties.

 

“Original First Lien Hedging Provider” shall mean any Person that is a party to
a Hedging Agreement with a Credit Party with the obligations of such Credit
Party thereunder being secured by one or more Original First Lien Collateral
Documents.

 

“Original First Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the Original First Lien Credit Agreement
(including any such financial institution or lender in its capacity as an issuer
of letters of credit thereunder), together with their successors, assigns,
transferees and replacements thereof.

 

“Original First Lien Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind,  nature and
description, whether now existing or hereafter arising, whether arising before,
during or after the commencement of any case with respect to any Original First
Lien Credit Party under the Bankruptcy Code or any other Insolvency Proceeding,
owing by each Original First Lien Credit Party from time to time owed to the
Original First Lien Agent, the Original First Lien Lenders, any Original First
Lien Bank Products Providers or any Original First Lien Hedging Providers or any
of them, under any Original First Lien Facility Documentation, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such Original First Lien Credit Party,
would have accrued on any Original First Lien Obligation, whether or not a claim
is allowed against such Original First Lien Credit Party for such interest and
fees in the related bankruptcy proceeding), reimbursement of amounts drawn under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all

 

M-14

--------------------------------------------------------------------------------


 

other amounts owing or due under the terms of the Original First Lien Facility
Documentation, as amended, restated, supplemented, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Original First Lien Secured Parties” shall mean the Original First Lien Agent
and the Original First Lien Creditors.

 

“Party” shall mean any of the Original First Lien Agent, the
[        ](1) [First/Second](2) Lien Agent or any Additional Agent, and
“Parties” shall mean all of the Original First Lien Agent, the
[        ](1) [First/Second](2) Lien Agent and any Additional Agent.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly owned
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Intervening Creditor” shall have the meaning set forth in
Section 4.1(h).

 

“Senior Priority Agent” shall mean any of the Original First Lien Agent[, the
[         ] First Lien Agent] or any Additional Agent under any Senior Priority
Documents.

 

“Senior Priority Collateral Documents” shall mean the Original First Lien
Collateral Documents [, the [  ] First Lien Collateral Documents](10) and the
Additional Collateral Documents relating to any Senior Priority Debt.

 

“Senior Priority Credit Agreement” shall mean any of the Original First Lien
Credit Agreement, [, the [     ] First Lien Credit Agreement](10) and any
Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Creditors” shall mean the Original First Lien Creditors [, the
[     ] First Lien Creditors](10) and any Additional Creditor in respect of any
Senior Priority Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)                                 all Original First Lien Obligations; and

 

M-15

--------------------------------------------------------------------------------


 

[(2)                             all [       ] First Lien Obligations](10)

 

[(2/3)]              any Additional Obligations of any Credit Party so long as
on or before the date on which the relevant Additional Indebtedness is incurred,
such Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the Original First Lien Facility
Documentation [, the [     ] First Lien Facility Documentation] (10) and any
Additional Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Lien” shall mean a Lien granted (a) by an Original First Lien
Collateral Document to the Original First Lien Agent, [, (b) a [     ](1) First
Lien Collateral Document to the [     ](1) First Lien Agent ] NOTEREF
_Ref432943196 \h 11 or [(b/c)] by an Additional Collateral Document to any
Additional Agent for the purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the Original First Lien Obligations [,
the [     ] First Lien Obligations](10) and any Additional Obligations
constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning set forth in Section 5.3.

 

[“Senior Priority Representative” shall mean the Original First Lien Agent
acting for the Senior Priority Secured Parties, until the Discharge of Original
First Lien Obligations, and thereafter (unless otherwise agreed in writing
between [the First Lien Agent and] (10) any Additional Agents under any Senior
Priority Documents), [the [          ](11) First Lien Agent](12) [any Additional
Agent under any Senior Priority Documents (or, if there are then in effect
Senior Priority Documents with respect to more than one Series of Senior
Priority Debt, the Senior Priority Documents under which the greatest principal
amount of Senior Priority Obligations is outstanding at the time) acting for the
Senior Priority Secured Parties.]

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, [(a) the Indebtedness
outstanding under the [        ](1) Second Lien Credit Agreement and (b)](9) the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Initial Original First Lien Credit Agreement, [[(b)] the
Indebtedness outstanding under the [     ] First Lien Credit Agreement,](10)
[(b/c)] the Indebtedness under each other Original First Lien Credit Agreement
and [(c/d)] the Indebtedness outstanding under each Additional Credit Facility
in respect of or constituting Senior Priority Debt.

 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a

 

M-16

--------------------------------------------------------------------------------


 

contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Original First Lien Borrower.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

“United States Trustee” shall have the meaning assigned thereto in the Judicial
Code.

 

“[           ](1) [First/Second](2) Lien Agent” shall have the meaning assigned
thereto in the Preamble hereto and shall include any successor thereto as well
as any Person designated as the “Agent” or “Administrative Agent” under any
[        ](1) [First/Second](2) Lien Credit Agreement.

 

“[           ](1) [First/Second](2) Lien Bank Products Provider” shall mean any
Person that (a) is a party to a Bank Products Agreement with a Credit Party with
the obligations of such Credit Party being secured by one or more
[          ](1) [First/Second](2) Lien Collateral Documents and (b) has been
designated by the Company in accordance with the terms of one or more Additional
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, at any time be a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

“[           ](1) [First/Second](2) Lien Borrower” shall mean
[                       ], together with its successors and assigns.

 

“[           ](1) [First/Second](2) Lien Collateral Documents” shall mean all
“Collateral Documents” as defined in the [        ](1) [First/Second](2) Lien
Credit Agreement, and all other security agreements, mortgages, deeds of trust
and other collateral documents executed and delivered in connection with any
[        ](1) [First/Second](2) Lien Credit Agreement, in each case as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“[           ](1) [First/Second](2) Lien Credit Agreement” shall mean (a) the
[              ], dated as of the date hereof, among the
[        ](1) [First/Second](2) Lien Borrower,
[                                ], the [        ](1) [First/Second](2) Lien
Lenders and the [        ](1) [First/Second](2) Lien Agent, as such agreement
may be amended, supplemented, restated or otherwise modified from time to time

 

M-17

--------------------------------------------------------------------------------


 

(the “Initial [        ](1) [First/Second](2) Lien Credit Agreement”), together
with (b) if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the [        ](1) [First/Second](2) Lien Obligations,
whether by the same or any other lender, debt holder or group of lenders or debt
holders or the same or any other agent, trustee or representative therefor and
whether or not increasing the amount of any Indebtedness that may be incurred
thereunder (it being understood that in connection with the entry by the Company
into any [        ](1) [First/Second](2) Lien Credit Agreement pursuant to
clause (b) it shall execute a joinder agreement substantially in the form of
Exhibit C hereto a reasonable period of time prior to delivery of such joinder,
shall have delivered to the Original First Lien Agent, the
[       ](1) [First/Second](2) Lien Agent and any other Additional Agent then
party to this Agreement complete and correct copies of any such
[        ](1) [First/Second](2) Lien Credit Agreement,
[           ](1) [First/Second](2) Lien Guaranties and
[           ](1) [First/Second](2) Lien Collateral Documents with respect to
such [        ](1) [First/Second](2) Lien Credit Agreement upon giving effect to
such designation (which may be unexecuted copies of such documents to be
executed and delivered concurrently with the effectiveness of such designation).

 

“[           ](1) [First/Second](2) Lien Credit Parties” shall mean the
[        ](1) [First/Second](2) Lien Borrower, the
[        ](1) [First/Second](2) Lien Guarantors and each other Affiliate of the
Company that is now or hereafter becomes a party to any
[        ](1) [First/Second](2) Lien Facility Document.

 

“[           ](1) [First/Second](2) Lien Creditors” shall mean the
“[           ](1) [First/Second](2) Lien Lenders together with all
[           ](1) [First/Second](2) Lien Bank Products Providers,
[           ](1) [First/Second](2) Lien Hedging Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as a “Lender” or “[First/Second](2) Lien Creditor” under any
[           ](1) [First/Second](2) Lien Credit Agreement. (12)

 

“[           ](1) [First/Second](2) Lien Facility Documentation” shall mean the
[        ](1) [First/Second](2) Lien Credit Agreement, the
[        ](1) [First/Second](2) Lien Guaranties, the
[        ](1) [First/Second](2) Lien Collateral Documents, any Bank Products
Agreement between any [           ](1) [First/Second](2) Lien Credit Party and
any [           ](1) [First/Second](2) Lien Bank Products Provider, any Hedging
Agreement between any [           ](1) [First/Second](2) Lien Credit Party and
any [        ](1) [First/Second](2) Lien Hedging Providers, those other
ancillary agreements as to which the [        ](1) [First/Second](2) Lien Agent
or any [       ](1) [First/Second](2) Lien Lender is a party or a beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any [        ](1) [First/Second](2) Lien
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the [        ](1) [First/Second](2) Lien Agent, in connection with any of the
foregoing or any [        ](1) [First/Second]Lien Credit Agreement, in each case
as the same may be amended, restated, modified or supplemented from time to
time.

 

“[           ](1) [First/Second](2) Lien Guaranties” shall mean the guarantee
agreement dated as of [    ], and all other guaranties executed under or in
connection with any [        ](1)

 

M-18

--------------------------------------------------------------------------------


 

[First/Second](2) Lien Credit Agreement, in each case as the same may be
amended, restated, modified or supplemented from time to time.

 

“[           ](1) [First/Second](2) Lien Guarantors” shall mean the collective
reference to each direct and indirect Subsidiary of the
[        ](1) [First/Second](2) Lien Borrower that at any time is a guarantor
under any of the [        ](1) [First/Second](2) Lien Guaranties.

 

“[           ](1) [First/Second](2) Lien Hedging Provider” shall mean (a) any
Person that is a party to a Hedging Agreement with a Credit Party with the
obligations of such Credit Party thereunder being secured by one or more
[           ](1) [First/Second](2) Lien Collateral Documents and (b) has been
designated by the Company in accordance with the terms of one or more
[           ](1) [First/Second](2) Lien Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, at any time be a Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“[           ](1) [First/Second](2) Lien Lenders” shall mean the financial
institutions and other lenders party from time to time to the
[        ](1) [First/Second](2) Lien Credit Agreement, together with their
successors, assigns, transferees and replacements thereof.

 

“[           ](1) [First/Second](2) Lien Obligations” shall mean any and all
loans and all other obligations, liabilities and indebtedness of every kind,
nature and description, whether now existing or hereafter arising, whether
arising before, during or after the commencement of any case with respect to any
[     ](1) [First/Second Lien](2) Lien Credit Party under the Bankruptcy Code or
any other Insolvency Proceeding, owing by each
[        ](1) [First/Second](2) Lien Credit Party from time to time owed to the
[        ](1) [First/Second](2) Lien Agent, [        ](1) [First/Second](2) Lien
Lenders, any [         ](1) [First/Second] Lien Bank Products Providers, any
[        ](1) [First/Second] Lien Hedging Providers or any of them, under any
[        ](1) [First/Second](2) Lien Facility Documentation, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such [        ](1) [First/Second](2) Lien
Credit Party, would have accrued on any [        ](1) [First/Second](2) Lien
Obligation, whether or not a claim is allowed against such
[        ](1) [First/Second](2) Lien Credit Party for such interest and fees in
the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the
[        ](1) [First/Second](2) Lien Facility Documentation, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

 

“[           ](1) [First/Second](2) Lien Secured Parties” shall mean the
[        ](1) [First/Second](2) Lien Agent and the [        ](1)
[First/Second](2) Lien Creditors.

 

Section 1.3                               Rules of Construction.  Unless the
context of this Agreement clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified.

 

M-19

--------------------------------------------------------------------------------


 

Any reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation.

 

ARTICLE II

 

LIEN PRIORITY

 

Section 2.1                               Agreement to Subordinate.

 

(a)                                 Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Senior Priority Agent or any Senior Priority Creditors in respect
of all or any portion of the Collateral, or of any Liens granted to any Junior
Priority Agent or any Junior Priority Creditors in respect of all or any portion
of the Collateral, and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any Senior Priority Agent, any Senior Priority Creditors, any
Junior Priority Agent or any Junior Priority Creditors in any Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of any Senior Priority Documents or Junior Priority
Documents, (iv) whether any Senior Priority Agent or any Junior Priority Agent,
in each case either directly or through agents, holds possession of, or has
control over, all or any part of the Collateral, (v) the fact that any such
Liens in favor of any Senior Priority Agent or any Senior Priority Creditors
securing any of the Senior Priority Obligations are (x) subordinated to any Lien
securing any other obligation of any Credit Party or (y) otherwise subordinated,
voided, avoided, invalidated or lapsed or (vi) any other circumstance of any
kind or nature whatsoever, each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, hereby agrees
that:

 

(i)             any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be junior and subordinate in all respects to all Liens granted
to any of the Senior Priority Agents and the Senior Priority Creditors in such
Collateral to secure all or any portion of the Senior Priority Obligations;

 

(ii)          any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all

 

M-20

--------------------------------------------------------------------------------


 

respects to all Liens granted to any of the Junior Priority Agents and the
Junior Priority Creditors in such Collateral to secure all or any portion of the
Junior Priority Obligations;

 

(iii)       except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Creditors represented thereby, any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Senior Priority Agent or any Senior Priority Creditor that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Agent or any other Senior Priority Creditor that secures all or any
portion of the Senior Priority Obligations; and

 

(iv)      except as may be separately otherwise agreed in writing by and between
or among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, and subject to
Section 4.1(g) hereof, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Junior Priority Agent or
any Junior Priority Creditor that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Agent or any other
Junior Priority Creditor that secures all or any portion of the Junior Priority
Obligations.

 

(b)                                 Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Senior Priority Agent or any Senior Priority Creditors in respect
of all or any portion of the Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of any other Senior Priority Agent
or any other Senior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents, (iv) whether any Senior Priority Agent, in
each case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Senior Priority Agent or any Senior Priority Creditors securing any
of the Senior Priority Obligations are (x) subordinated to any Lien securing any
other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Senior Priority Agent, for and on behalf of itself and
the Senior Priority Creditors represented thereby, hereby agrees that except as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby, subject to Section 4.1(e) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Agent or any Senior Priority
Creditor that secures all or any portion of the Senior Priority Obligations
shall be pari passu and equal in priority in all respects with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other

 

M-21

--------------------------------------------------------------------------------


 

Senior Priority Agent or any other Senior Priority Creditor that secures all or
any portion of the Senior Priority Obligations.

 

(c)                                  Notwithstanding any failure by any Senior
Priority Secured Party to perfect its security interests in the Collateral or
any avoidance, invalidation, priming or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to any of the Senior Priority Secured Parties, the priority and rights
as (x) between the respective classes of Senior Priority Secured Parties
(subject, however, to Section 4.1(e) hereof), and (y) between the Senior
Priority Secured Parties, on the one hand, and the Junior Priority Secured
Parties, on the other hand, with respect to the Collateral shall be as set forth
herein.  Notwithstanding any failure by any Junior Priority Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
of the security interests in the Collateral granted to any of the Junior
Priority Secured Parties, the priority and rights as between the respective
classes of Junior Priority Secured Parties (subject, however, to
Section 4.1(g) hereof) with respect to the Collateral shall be as set forth
herein.  Lien priority as among the Senior Priority Obligations and the Junior
Priority Obligations with respect to any Collateral will be governed solely by
this Agreement, except as may be separately otherwise agreed in writing by or
among any applicable Parties.

 

(d)                                 The Original First Lien Agent, for and on
behalf of itself and the Original First Lien Creditors, acknowledges and agrees
that (x) concurrently herewith, the [        ](1) [First/Second](2) Lien Agent,
for the benefit of itself and the [       ](1) [First/Second](2) Lien Lenders,
has been granted [Senior/Junior](14) Priority Liens upon all of the Collateral
in which the Original First Lien Agent has been granted Senior Priority Liens,
and the Original First Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the Original First Lien Agent has been
granted Senior Priority Liens, and the Original First Lien Agent hereby consents
thereto.

 

(e)                                  The [       ](1) [First/Second](2) Lien
Agent, for and on behalf of itself and the [       ](1) [First/Second](2) Lien
Lenders, acknowledges and agrees that (x) the Original First Lien Agent, for the
benefit of itself and the Original First Lien Creditors, has been granted Senior
Priority Liens upon all of the Collateral in which the [     ](1)
[First/Second](2) Lien Agent has been granted [Senior/Junior](13) Priority
Liens, and the [     ](1) [First/Second](2) Lien Agent hereby consents thereto,
and (y) one or more Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which the
[       ](1) [First/Second](2) Lien Agent has been granted [Senior/Junior](14)
Priority Liens, and the [       ](1) [First/Second](2) Lien Agent hereby
consents thereto.

 

(f)                                   Each Additional Agent, for and on behalf
of itself and any Additional Creditors represented thereby, acknowledges and
agrees that, (x) the Original First Lien Agent, for the benefit of itself and
the Original First Lien Creditors, has been granted Senior Priority Liens upon
all of the Collateral in which such Additional Agent is being granted Liens, and
such Additional Agent hereby consents thereto, (y) the
[       ](1) [First/Second](2) Lien Agent, for the

 

M-22

--------------------------------------------------------------------------------


 

benefit of itself and the [        ](1) [First/Second](2) Lien Lenders, has been
granted [Senior/Junior](14) Priority Liens upon all of the Collateral in which
such Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto, and (z) one or more other Additional Agents, each on behalf of
itself and any Additional Creditors represented thereby, have been or may be
granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto.

 

(g)                                  The subordination of Liens by each Junior
Priority Agent in favor of the Senior Priority Agents shall not be deemed to
subordinate the Liens of any Junior Priority Agent to the Liens of any other
Person.  The provision of pari passu and equal priority as between Liens of any
Senior Priority Agent and Liens of any other Senior Priority Agent, in each case
as set forth herein, shall not be deemed to provide that the Liens of the Senior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person, or to subordinate any Liens of any Senior Priority Agent to the
Liens of any Person.  The provision of pari passu and equal priority as between
Liens of any Junior Priority Agent and Liens of any other Junior Priority Agent,
in each case as set forth herein, shall not be deemed to provide that the Liens
of the Junior Priority Agent will be pari passu or of equal priority with the
Liens of any other Person.

 

Section 2.2                               Waiver of Right to Contest Liens.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Senior Priority Agent or any
Senior Priority Creditor in respect of the Collateral, or the provisions of this
Agreement.  Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for itself and on behalf of the Junior Priority Creditors
represented thereby, agrees that no Junior Priority Agent or Junior Priority
Creditor will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any Senior Priority Agent or any Senior Priority
Creditor under the Senior Priority Documents with respect to the Collateral. 
Except to the extent expressly set forth in this Agreement, each Junior Priority
Agent, for itself and on behalf of the Junior Priority Creditors represented
thereby, hereby waives any and all rights it or such Junior Priority Creditors
may have as a junior lien creditor or otherwise to contest, protest, object to
or interfere with the manner in which any Senior Priority Agent or any Senior
Priority Creditor seeks to enforce its Liens in any Collateral.

 

(b)                                 Except as may separately otherwise be agreed
in writing by and between or among any applicable Senior Priority Agents, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of any other
Senior Priority Agent or any Senior Priority Creditors represented by such other
Senior Priority Agent, or the provisions of this Agreement.  Except to the
extent expressly set forth in this Agreement, or as may be separately otherwise
agreed in writing by and between

 

M-23

--------------------------------------------------------------------------------


 

or among any applicable Senior Priority Agents, each Senior Priority Agent, for
and on behalf of itself and the Senior Priority Creditors represented thereby,
agrees that none of such Senior Priority Agent and Senior Priority Creditors
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by, and not prohibited under this Agreement to be undertaken
by, any other Senior Priority Agent or any Senior Priority Creditor represented
by such other Senior Priority Agent under any applicable Senior Priority
Documents with respect to the Collateral.  Except to the extent expressly set
forth in this Agreement, or as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, each Senior Priority
Agent, on behalf of itself and the Senior Priority Creditors represented
thereby, hereby waives any and all rights it or such Senior Priority Creditors
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any other Senior Priority Agent or any
Senior Priority Creditor represented by such other Senior Priority Agent seeks
to enforce its Liens in any Collateral so long as such other Senior Priority
Agent or Senior Priority Creditor is not prohibited from taking such action
under this Agreement.

 

(c)                                  Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and any Junior Priority Creditors represented
thereby, each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, parity, enforceability, or perfection of the Liens of
any other Junior Priority Agent or any Junior Priority Creditors represented by
such other Junior Priority Agent, or the provisions of this Agreement.  Except
to the extent expressly set forth in this Agreement, or as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that none of such Junior
Priority Agent and Junior Priority Creditors will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by, and not
prohibited under this Agreement to be undertaken by, any other Junior Priority
Agent or any Junior Priority Creditor represented by such other Junior Priority
Agent under any applicable Junior Priority Documents with respect to the
Collateral.  Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, hereby waives any
and all rights it or such Junior Priority Creditors may have as a pari passu
lien creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Junior Priority Agent or any Junior Priority Creditor
represented by such other Junior Priority Agent seeks to enforce its Liens in
any Collateral so long as such other Junior Priority Agent or Junior Priority
Creditor is not prohibited from taking such action under this Agreement.

 

(d)                                 The assertion of priority rights established
under the terms of this Agreement or in any separate written agreement
contemplated hereby between any of the parties hereto shall not be considered a
challenge to Lien priority of any Party prohibited by this Section 2.2.

 

M-24

--------------------------------------------------------------------------------


 

Section 2.3                               Remedies Standstill.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that, until the Discharge of Senior Priority Obligations, such Junior Priority
Agent and such Junior Priority Creditors:

 

(i)                           will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to the
Collateral without the written consent of each Senior Priority Agent; provided
that any Junior Priority Agent may Exercise Any Secured Creditor Remedies (other
than any remedies the exercise of which is otherwise prohibited by this
Agreement, including, without limitation, Section 6) after a period of 180
consecutive days has elapsed from the date of delivery of written notice by such
Junior Priority Agent to each Senior Priority Agent stating that (x) an Event of
Default (as defined under the applicable Junior Priority Credit Agreement) has
occurred and is continuing thereunder, (y) the Junior Priority Obligations are
currently due and payable in full (whether as a result of the acceleration
thereof or otherwise) in accordance with the terms of the Junior Priority
Documents and (z) stating its intention to Exercise Any Secured Creditor
Remedies (the “Junior Standstill Period”), and then only so long as (1) no Event
of Default relating to the payment of interest, principal, fees or other Senior
Priority Obligations shall have occurred and be continuing and (2) no Senior
Priority Secured Party shall have commenced (or attempted to commence or given
notice of its intent to commence) the Exercise of Secured Creditor Remedies with
respect to the Collateral (including seeking relief from the automatic stay or
any other stay in any Insolvency Proceeding) and, in each case, such Junior
Priority Agent has notice thereof; and

 

(ii)                        will not take, receive or accept any Proceeds of the
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Collateral in a Deposit Account controlled by the Junior Priority
Representative shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative.

 

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

 

(b)                                 Any Senior Priority Agent, on behalf of
itself and any Senior Priority Creditors represented thereby, agrees that such
Senior Priority Agent and such Senior Priority Creditors will not Exercise Any
Secured Creditor Remedies with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not take, receive
or accept any Proceeds of Collateral (except as may be separately otherwise
agreed in writing by and between or among all Senior Priority Agents, in each
case on behalf of itself and the Senior

 

M-25

--------------------------------------------------------------------------------


 

Priority Creditors represented thereby), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
such Senior Priority Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Senior Priority
Representative; provided that nothing in this sentence shall prohibit any Senior
Priority Agent from taking such actions in its capacity as Senior Priority
Representative, if applicable.  The Senior Priority Representative may Exercise
Any Secured Creditor Remedies under the Senior Priority Documents or applicable
law as to any Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof.  Notwithstanding the equal priority of the Liens
securing each Series of Senior Priority Debt, the Senior Priority Representative
may deal with the Collateral as if the Senior Priority Representative had a
senior and exclusive Lien on such Collateral to the extent not in contravention
of this Agreement.  The Senior Priority Representative or any other Senior
Priority Secured Party shall not be liable for any action taken or omitted to be
taken by the Senior Priority Representative in accordance with the provisions of
this Agreement.(14)

 

(c)                                  Nothing in this Agreement shall prohibit
the receipt by any Junior Priority Secured Party of the required payments of
interest, principal and other amounts owed in respect of the Junior Priority
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by any Junior Priority Secured Party of rights or remedies as a secured
creditor in respect of the Collateral (including set-off) or enforcement in
contravention of this Agreement of any Lien held by it.

 

Section 2.4                               Exercise of Rights.

 

(a)                                 No Other Restrictions.  Except as expressly
set forth in this Agreement, each Agent and each Creditor shall have any and all
rights and remedies it may have as a creditor under applicable law, including
the right to the Exercise of Secured Creditor Remedies (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that the Exercise of Secured Creditor Remedies with respect
to the Collateral shall be subject to the Lien Priority and to the provisions of
this Agreement, including Section 4.1.  Each Senior Priority Agent may enforce
the provisions of the applicable Senior Priority Documents, each Junior Priority
Agent may enforce the provisions of the applicable Junior Priority Documents,
and each Agent may Exercise Any Secured Creditor Remedies, all in such order and
in such manner as each may determine in the exercise of its sole discretion,
consistent with and not in contravention of the terms of this Agreement and
mandatory provisions of applicable law (except as may be separately otherwise
agreed in writing by and between or among any applicable Parties, solely as
among such Parties and the Creditors represented thereby); provided, however,
that each Agent agrees to provide to each other such Party copies of any notices
that it is required under applicable law to deliver to any Credit Party;
provided, further, however, that any Senior Priority Agent’s failure to provide
any such copies to any other such Party shall not impair any Senior Priority
Agent’s rights hereunder or under any of the applicable Senior Priority
Documents, and any Junior Priority Agent’s failure to provide any such copies to
any other such Party shall not impair any Junior Priority Agent’s rights
hereunder or under any of the applicable Junior Priority Documents.  Each Agent
agrees for and on behalf of itself and each Creditor

 

M-26

--------------------------------------------------------------------------------


 

represented thereby that such Agent and each such Creditor will not institute or
join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit or other proceeding any claim, (x) in the case of any Junior Priority Agent
and any Junior Priority Creditor represented thereby, against any Senior
Priority Secured Party, and (y) in the case of any Senior Priority Agent and any
Senior Priority Creditor represented thereby, against any Junior Priority
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken.  Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, each Senior Priority Agent agrees for and on
behalf of any Senior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute or join in any suit, Insolvency Proceeding
or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any other Senior Priority Agent or any Senior
Priority Creditor represented thereby seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken. 
Except as may be separately otherwise agreed in writing by and between or among
any Junior Priority Agents, in each case on behalf of itself and the Junior
Priority Creditors represented thereby, each Junior Priority Agent agrees for
and on behalf of any Junior Priority Creditors represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Junior Priority Agent or any Junior
Priority Creditor represented thereby seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

 

(b)                                 Release of Liens by Junior Secured Parties. 
In the event of (A) any private or public sale of all or any portion of the
Collateral in connection with any Exercise of Secured Creditor Remedies by or
with the consent of the Senior Priority Representative, (B) any sale, transfer
or other disposition of all or any portion of the Collateral so long as such
sale, transfer or other disposition is then permitted by the Senior Priority
Documents, or (C) the release of the Senior Priority Secured Parties’ Liens on
all or any portion of the Collateral, which release under this clause (C) shall
have been approved by all of the requisite Senior Priority Secured Parties (as
determined pursuant to the applicable Senior Priority Documents), in the case of
clause (B) and clause (C) only to the extent occurring prior to the Discharge of
Senior Priority Obligations and not in connection with a Discharge of Senior
Priority Obligations (and irrespective of whether an Event of Default has
occurred), each Junior Priority Agent agrees, for and on behalf of itself and
the Junior Priority Creditors represented thereby, that (x) so long as, if
applicable, the net cash proceeds of any such sale, if any, described in clause
(A) above are applied as provided in Section 4.1, such sale or release will be
free and clear of the Liens on such Collateral securing the Junior Priority
Obligations and (y) such Junior Priority Secured Parties’ Liens with respect to
the Collateral so sold, transferred, disposed or released shall terminate and

 

M-27

--------------------------------------------------------------------------------


 

be automatically released without further action.  In furtherance of, and
subject to, the foregoing, each Junior Priority Agent agrees that it will
execute any and all Lien releases or other documents reasonably requested by any
Senior Priority Agent and at the expense of the Company in connection therewith,
so long as the net cash proceeds, if any, from such sale described in clause
(A) above of such Collateral are applied in accordance with the terms of this
Agreement.  Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

Section 2.5                               No New Liens.

 

(a)                                 Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and any
Junior Priority Creditors represented thereby, hereby agrees that:

 

(i)                           no Junior Priority Secured Party shall acquire or
hold (x) any guaranty of Junior Priority Obligations by any Person unless such
Person also provides a guaranty of the Senior Priority Obligations, or (y) any
Lien on any assets of any Credit Party securing any Junior Priority Obligation
which assets are not also subject to the Lien of each Senior Priority Agent
under the Senior Priority Documents, subject to the Lien Priority set forth
herein; and

 

(ii)                        if any such Junior Priority Secured Party shall
(nonetheless and in breach hereof) acquire or hold any guaranty of Junior
Priority Obligations by any Person who does not also provide a guaranty of
Senior Priority Obligations or any Lien on any assets of any Credit Party
securing any Junior Priority Obligation, which assets are not also subject to
the Lien of each Senior Priority Agent under the Senior Priority Documents,
subject to the Lien Priority set forth herein, then such Junior Priority Agent
(or the relevant Junior Priority Creditor) shall, without the need for any
further consent of any other Junior Priority Secured Party and notwithstanding
anything to the contrary in any other Junior Priority Document, be deemed to
also hold and have held such guaranty or Lien for the benefit of the Senior
Priority Agents as security for the Senior Priority Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify each Senior
Priority Agent in writing of the existence of such Lien.

 

(b)                                 Until the Discharge of Senior Priority
Obligations, except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case, on behalf
of itself and any Senior Priority Creditors represented thereby,

 

M-28

--------------------------------------------------------------------------------


 

each Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that:

 

(i)                           no such Senior Priority Secured Party shall
knowingly acquire or hold (x) any guaranty of any Senior Priority Obligations by
any Person unless such Person also provides a guaranty of all the other Senior
Secured Obligations, or (y) any Lien on any assets of any Credit Party securing
any Senior Priority Obligation which assets are not also subject to the Lien of
each other Senior Priority Agent under the Senior Priority Documents, subject to
the Lien Priority set forth herein; and

 

(ii)                        if any such Senior Priority Secured Party shall
nonetheless acquire or hold any guaranty of any Senior Priority Obligations by
any Person who does not also provide a guaranty of all other Senior Priority
Obligations or any Lien on any assets of any Credit Party securing any Senior
Priority Obligation which assets are not also subject to the Lien of each other
Senior Priority Agent under the Senior Priority Documents, subject to the Lien
Priority set forth herein, then such Senior Priority Agent (or the relevant
First Priority Creditor) shall, without the need for any further consent of any
other Senior Priority Secured Party and notwithstanding anything to the contrary
in any other Senior Priority Document, be deemed to also hold and have held such
guaranty or Lien for the benefit of each other Senior Priority Agent as security
for the other Senior Priority Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify each Senior Priority Agent in
writing of the existence of such Lien.

 

(c)                                  Until the Discharge of Junior Priority
Obligations, except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case, on behalf
of itself and any Junior Priority Creditors represented thereby, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, hereby agrees that:

 

(i)                           no such Junior Priority Secured Party shall
knowingly acquire or hold (x) any guaranty of any Junior Priority Obligations by
any Person unless such Person also provides a guaranty of all the other Junior
Priority Obligations, or (y) any Lien on any assets of any Credit Party securing
any Junior Priority Obligation which assets are not also subject to the Lien of
each other Junior Priority Agent under the Junior Priority Documents, subject to
the Lien Priority set forth herein; and

 

(ii)                        if any such Junior Priority Secured Party shall
nonetheless acquire or hold any guaranty of any Junior Priority Obligations by
any Person who does not also provide a guaranty of all other Junior Priority
Obligations or any Lien on any assets of any Credit Party securing any Junior
Priority Obligation which assets are not also subject to the Lien of each other
Junior Priority Agent under the Junior Priority Documents, subject to the Lien
Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held
guaranty or such Lien for the benefit of each other Junior Priority Agent as
security for the other Junior Priority

 

M-29

--------------------------------------------------------------------------------


 

Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Junior Priority Agent in writing of the existence of such
Lien.

 

(d)                                 No Secured Party shall be deemed to be in
breach of this Section 2.5 as a result of any other Secured Party expressly
declining, in writing (by virtue of the scope of the grant of Liens, including
exceptions thereto, exclusions therefrom, and waivers and releases thereof), to
acquire, hold or continue to hold any Lien in any asset of any Credit Party.

 

Section 2.6                               Waiver of Marshalling.  Until the
Discharge of Senior Priority Obligations, each Junior Priority Agent (including
in its capacity as Junior Priority Representative, if applicable), on behalf of
itself and the Junior Priority Secured Parties represented thereby, agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1                               Certain Actions Permitted. 
Notwithstanding anything herein to the contrary, (a) each Agent may make such
demands or file such claims in respect of the Senior Priority Obligations or
Junior Priority Obligations, as applicable, owed to such Agent and the Creditors
represented thereby as are necessary to prevent the waiver or bar of such claims
under applicable statutes of limitations or other statutes, court orders, or
rules of procedure at any time, (b) in any Insolvency Proceeding commenced by or
against the Company or any other Credit Party, the Junior Priority Agent or the
Junior Priority Creditors may file a proof of claim or statement of interest
with respect to the Junior Priority Obligations, (c) the Junior Priority
Creditors shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Junior Priority Creditors, including without limitation any
claims secured by the Collateral, if any, in each case if not otherwise in
contravention of the terms of this Agreement, (d) the Junior Priority Creditors
shall be entitled to file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Credit
Parties arising under either Bankruptcy Law or applicable non-bankruptcy law, in
each case if not otherwise in contravention of the terms of this Agreement,
(e) the Junior Priority Creditors shall be entitled to file any proof of claim
and other filings and make any arguments and motions in order to preserve or
protect its Liens on the Collateral that are, in each case, not otherwise in
contravention of the terms of this Agreement, with respect to the Junior
Priority Obligations and the Collateral and (f) the Junior Priority Agent or any
Junior Priority Creditor may exercise any of its rights or remedies with respect
to the Collateral after the termination of the Junior Standstill Period to the
extent permitted by Section 2.3 above.

 

Section 3.2                               Delivery of Control
Collateral.                                  Each Credit Party shall deliver all
Control Collateral when required to be delivered pursuant to the Credit
Documents to (x) until the

 

M-30

--------------------------------------------------------------------------------


 

Discharge of Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative.

 

(b)                                 In the event that any Secured Party receives
any Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1.  The Senior Priority
Representative shall not have any obligation whatsoever to the other Secured
Parties to assure that such Control Collateral is genuine or owned by any Credit
Party or any other Person or to preserve rights or benefits of any Person
therein.  The duties or responsibilities of the Senior Priority Representative
under this Section 3.2 are and shall be limited solely to holding or maintaining
control of such Control Collateral as agent for the other Parties for purposes
of perfecting the Lien held by the Secured Parties.  The Senior Priority
Representative is not and shall not be deemed to be a fiduciary of any kind for
any Secured Party or any other Person.

 

Section 3.3                               Sharing of Information and Access.  In
the event that any Junior Priority Agent shall, in the exercise of its rights
under the applicable Junior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Credit Party that contain
information identifying or pertaining to the Collateral, such Junior Priority
Agent shall, upon request from any other Agent, and as promptly as practicable
thereafter, either make available to such Agent such books and records for
inspection and duplication or provide to such Agent copies thereof.  In the
event that any Senior Priority Agent shall, in the exercise of its rights under
the applicable Senior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Senior Priority Credit
Party that contain information identifying or pertaining to the Collateral, such
Agent shall, upon request from any other Senior Priority Agent, and as promptly
as practicable thereafter, either make available to such Agent such books and
records for inspection and duplication or provide to such Agent copies thereof.

 

Section 3.4                               Insurance.  Proceeds of Collateral
include insurance proceeds and, therefore, the Lien Priority shall govern the
ultimate disposition of casualty insurance proceeds.  The Senior Priority
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral.  The
Senior Priority Representative shall have the sole and exclusive right, as
against any Secured Party, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of Collateral.  All proceeds of such
insurance shall be remitted to the Senior Priority Representative, and each
other Agent shall cooperate (if necessary) in a reasonable manner in effecting
the payment of insurance proceeds in accordance with Section 4.1.

 

Section 3.5                               No Additional Rights for the Credit
Parties Hereunder.  Except as provided in Section 3.6, if any Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, the Credit Parties shall not be entitled to use such violation as a
defense to any action by any Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any Secured Party.

 

M-31

--------------------------------------------------------------------------------


 

Section 3.6                               Actions upon Breach.  If any Junior
Priority Secured Party, contrary to this Agreement, commences or participates in
any action or proceeding against the Credit Parties or the Collateral, the
Credit Parties, with the prior written consent of the Senior Priority
Representative, may interpose as a defense or dilatory plea the making of this
Agreement, and any Senior Priority Secured Party may intervene and interpose
such defense or plea in its own name or in the name of the Credit Parties. 
Should any Junior Priority Secured Party, contrary to this Agreement, in any way
take, or attempt or threaten to take, any action with respect to the Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Creditor represented thereby, that the Senior
Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Secured Parties represented thereby, waives any
defense that the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages.

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1                               Application of Proceeds.

 

(a)                                 Revolving Nature of Certain First Lien
Obligations.  Each Agent, for and on behalf of itself and the Secured Parties
represented thereby, expressly acknowledges and agrees that (i) the Original
First Lien Credit Agreement [and the [       ] [First/Second] Lien Credit
Agreement](15) includes (and future Additional Credit Facilities may include) a
revolving commitment, that in the ordinary course of business the Original First
Lien Agent [and] certain Original First Lien Lenders [, the [       ] Agent and
certain [      ] Lenders](16) will (and any Additional Agent and Additional
Creditors may) apply payments and make advances thereunder; (ii) the amount of
the Original First Lien Obligations [, [        ] Obligations](17) or Additional
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
Original First Lien Obligations [, [        ] [First][Second] Lien
Obligations](17) or Additional Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the Original First Lien
Obligations [, [        ] Obligations](17) or Additional Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which the Original First Lien
Agent [or] any Original First Lien Creditor [, the [      ] Agent or any
[      ] Lenders](16) (or any Additional Agent or Additional Creditor) commences
the Exercise of Secured Creditor Remedies, all amounts received by the Original
First Lien Agent [or] any such Original First Lien Creditor [, the [      ]
Agent or any [      ] Lenders](16) (or any such Additional Agent or Additional
Creditor) shall be applied as specified in this Section 4.1.  The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the

 

M-32

--------------------------------------------------------------------------------


 

Original First Lien Obligations, the [       ](1) [First/Second](2) Lien
Obligations, or any Additional Obligations, or any portion thereof.

 

(b)                                 Application of Proceeds of Collateral. 
Except as may be separately otherwise agreed in writing by and between or among
any applicable Agents, each Agent, for and on behalf of itself and the Secured
Parties represented thereby, hereby agrees that all Collateral, and all Proceeds
thereof, received by any Agent in connection with any Exercise of Secured
Creditor Remedies shall be applied subject to clause (e) of this Section 4.1,

 

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority
Representative), which costs and expenses shall be payable in accordance with
paragraph third of this clause (b) to the extent that such costs and expenses
constitute Junior Priority Obligations),

 

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

 

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

 

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(c)                                  Limited Obligation or Liability.  In
exercising remedies, whether as a secured creditor or otherwise, no Senior
Priority Agent shall have any obligation or liability to any Junior Priority
Secured Party, or (except as may be separately agreed in writing by and between
or among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby) to any other Senior
Priority Secured Party, in each case regarding the adequacy of any Proceeds or
for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by such Senior Priority Agent
under the terms of this Agreement.  In exercising remedies, whether as a secured
creditor or otherwise, no Junior Priority Agent shall have any obligation or
liability (except as may be separately agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Creditors represented thereby) to any other Junior Priority
Secured Party, in each case regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by such Junior Priority Agent under
the terms of this Agreement.

 

(d)                                 Turnover of Cash Collateral After
Discharge.  Upon the Discharge of Senior Priority Obligations, each Senior
Priority Agent shall deliver to the Junior Priority Representative or shall
execute such documents as the Original First Lien Borrower [, the [        ] 
First Lien Borrower](9) or as the Junior Priority Representative may reasonably
request to enable it

 

M-33

--------------------------------------------------------------------------------


 

to have control over any Cash Collateral or Control Collateral still in such
Senior Priority Agent’s possession, custody or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.  As between any Junior Priority Agent and any
other Junior Priority Agent, any such Cash Collateral or Control Collateral held
by any such Party shall be held by it subject to the terms and conditions of
Section 3.2.

 

(e)                                  Impairment of Senior Priority Debt.  Each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Secured Parties represented by it, hereby acknowledges and agrees that solely as
among the Senior Priority Secured Parties, notwithstanding anything herein to
the contrary it is the intention of the Senior Priority Secured Parties of each
Series of Senior Priority Debt that the Senior Priority Creditors of such
Series of Senior Priority Debt (and not the Senior Priority Secured Parties of
any other Series of Senior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Senior Priority
Obligations of such Series of Senior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Senior Priority Debt), (y) any of the Senior Priority Obligations of
such Series of Senior Priority Debt do not have an enforceable security interest
in any of the Collateral securing any other Series of Senior Priority Debt
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Senior Priority Debt) on a basis
ranking prior to the security interest of such Series of Senior Priority Debt
but junior to the security interest of any other Series of Senior Priority Debt
or (ii) the existence of any Collateral for any other Series of Senior Priority
Debt that is not also Collateral for such Series of Senior Priority Debt (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Senior Priority Debt, an “Impairment of Series of Senior Priority
Debt”).  In the event of any Impairment of Series of Senior Priority Debt with
respect to any Series of Senior Priority Debt, the results of such Impairment of
Series of Senior Priority Debt shall be borne solely by the holders of such
Series of Senior Priority Debt, and the rights of the holders of such Series of
Senior Priority Debt (including, without limitation, the right to receive
distributions in respect of such Series of Senior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Senior Priority Debt are borne
solely by the holders of the Series of Senior Priority Debt subject to such
Impairment of Series of Senior Priority Debt.

 

(f)                                   Senior Intervening Creditor. 
Notwithstanding anything in Section 4.1(b) to the contrary, solely as among the
Senior Priority Secured Parties with respect to any Collateral for which a third
party (other than a Senior Priority Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Senior Priority Debt but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Senior Priority Debt (such third party, a “Senior Intervening
Creditor”), the value of any Collateral or Proceeds that are allocated to such
Senior Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds thereof to be distributed in respect of the Series of
Senior Priority Debt with respect to which such Impairment of Series of Senior
Priority Debt exists.

 

M-34

--------------------------------------------------------------------------------


 

(g)                                  Impairment of Junior Priority Debt.  Each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented by it, hereby acknowledges and agrees that solely as
among the Junior Priority Secured Parties, notwithstanding anything herein to
the contrary it is the intention of the Junior Priority Secured Parties of each
Series of Junior Priority Debt that the holders of Junior Priority Debt of such
Series of Junior Priority Debt (and not the Junior Priority Secured Parties of
any other Series of Junior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Junior Priority
Obligations of such Series of Junior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Junior Priority Debt), (y) any of the Junior Priority Obligations of
such Series of Junior Priority Debt do not have an enforceable security interest
in any of the Collateral securing any other Series of Junior Priority Debt
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Junior Priority Debt) on a basis
ranking prior to the security interest of such Series of Junior Priority Debt
but junior to the security interest of any other Series of Junior Priority Debt
or (ii) the existence of any Collateral for any other Series of Junior Priority
Debt that is not also Collateral for such Series of Junior Priority Debt (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Junior Priority Debt, an “Impairment of Series of Junior Priority
Debt”).  In the event of any Impairment of Series of Junior Priority Debt with
respect to any Series of Junior Priority Debt, the results of such Impairment of
Series of Junior Priority Debt shall be borne solely by the holders of such
Series of Junior Priority Debt, and the rights of the holders of such Series of
Junior Priority Debt (including, without limitation, the right to receive
distributions in respect of such Series of Junior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Junior Priority Debt are borne
solely by the holders of the Series of Junior Priority Debt subject to such
Impairment.

 

(h)                                 Junior Intervening Creditor. 
Notwithstanding anything in Section 4.1(b) to the contrary, solely as among the
Junior Priority Secured Parties with respect to any Collateral for which a third
party (other than a Junior Priority Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Junior Priority Debt but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Junior Priority Debt (such third party, a “Junior Intervening
Creditor”), the value of any Collateral or Proceeds that are allocated to such
Junior Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds thereof to be distributed in respect of the Series of
Junior Priority Debt with respect to which such Impairment of Series of Junior
Priority Debt exists.

 

Section 4.2                               Specific Performance.  Each Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Credit Party shall have complied with any of the provisions of any of
the Credit Documents, at any time when any other Party shall have failed to
comply with any of the provisions of this Agreement applicable to it.  Each
Agent, for and on behalf of itself and the Secured Parties represented thereby,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

 

M-35

--------------------------------------------------------------------------------


 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1                               Notice of Acceptance and Other
Waivers.

 

(a)                                 All Senior Priority Obligations at any time
made or incurred by any Credit Party shall be deemed to have been made or
incurred in reliance upon this Agreement, and each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Creditors represented thereby,
hereby waives notice of acceptance of, or proof of reliance by any Senior
Priority Agent or any Senior Priority Creditors on, this Agreement, and notice
of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Senior Priority Obligations.

 

(b)                                 None of the Senior Priority Agents, the
Senior Priority Creditors, or any of their respective Affiliates, or any of the
respective directors, officers, employees, or agents of any of the foregoing,
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement.  If any
Senior Priority Agent or Senior Priority Creditor honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Senior
Priority Credit Agreement or any other Senior Priority Document, whether or not
such Senior Priority Agent or Senior Priority Creditor has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Junior Priority Credit Agreement or any other Junior
Priority Document (but not a default under this Agreement) or would constitute
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if any Senior Priority Agent
or Senior Priority Creditor otherwise should exercise any of its contractual
rights or remedies under any Senior Priority Documents (subject to the express
terms and conditions hereof), no Senior Priority Agent or Senior Priority
Creditor shall have any liability whatsoever to any Junior Priority Agent or
Junior Priority Creditor as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement).  Each Senior Priority Secured Party shall be entitled to manage
and supervise its loans and extensions of credit under the relevant Senior
Priority Credit Agreement and other Senior Priority Documents as it may, in its
sole discretion, deem appropriate, and may manage its loans and extensions of
credit without regard to any rights or interests that the Junior Priority Agents
or Junior Priority Creditors have in the Collateral, except as otherwise
expressly set forth in this Agreement.  Each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that no
Senior Priority Agent or Senior Priority Creditor shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof pursuant to the Senior
Priority Documents, in each case so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

M-36

--------------------------------------------------------------------------------


 

Section 5.2                               Modifications to Senior Priority
Documents and Junior Priority Documents.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
agrees that, without affecting the obligations of such Junior Priority Secured
Parties hereunder, each Senior Priority Agent and the Senior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Junior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Junior Priority Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Senior Priority Documents in any manner whatsoever, including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;

 

(ii)                        retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any additional Senior Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guaranty or other
obligations of any Person obligated in any manner under or in respect of the
Senior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    retain or obtain the primary or secondary obligation of
any other Person with respect to any of the Senior Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Senior Priority
Obligations, as the applicable Senior Priority Agent shall deem appropriate.

 

(b)                                 Each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Creditors represented thereby, hereby
agrees that, without affecting the obligations of such Senior Priority Secured
Parties hereunder, each Junior Priority Agent and the Junior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Senior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Senior Priority Secured Party or impairing or releasing the priority
provided for herein, amend, restate, supplement, replace, refinance, extend,

 

M-37

--------------------------------------------------------------------------------


 

consolidate, restructure, or otherwise modify any of the Junior Priority
Documents in any manner whatsoever, but in each case, to the extent not
prohibited under any Senior Priority Document, including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Junior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Junior Priority Obligations or any of the Junior Priority Documents;

 

(ii)                        subject to Section 2.5(a) hereof, retain or obtain a
Lien on any Property of any Person to secure any of the Junior Priority
Obligations, and in connection therewith to enter into any additional Junior
Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guaranty or other
obligations of any Person obligated in any manner under or in respect of the
Junior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    subject to Section 2.5(a) hereof, retain or obtain the
primary or secondary obligation of any other Person with respect to any of the
Junior Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Junior Priority
Obligations, as the Junior Priority Agent shall deem appropriate.

 

(c)                                  Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Secured Parties represented thereby,
agrees that each Junior Priority Collateral Document shall include the following
language (or language to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of [      ],
20[  ] (as amended, restated, supplemented or otherwise modified, replaced or
refinanced from time to time, the “Intercreditor Agreement”), initially among
[                   ], in its capacities as administrative agent and collateral
agent for the Original First Lien Lenders to the Original First Lien Credit
Agreement, [                                ], in its capacities as
[administrative agent and collateral agent] for the [       ](1)
[First/Second](2) Lien Lenders to the Second Lien Credit Agreement, and certain
other persons party or that may become party thereto from time to time.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

 

M-38

--------------------------------------------------------------------------------


 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

(d)                                 Except as may be separately otherwise agreed
in writing by and between or among any applicable Senior Priority Agents, in
each case on behalf of itself and the Senior Priority Creditors represented
thereby, each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, any other
Senior Priority Agent and any Senior Priority Creditors represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Senior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Senior Priority
Documents to which such other Senior Priority Agent or any Senior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
but in each case, to the extent not prohibited under any Senior Priority
Document, including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;

 

(ii)                        subject to Section 2.5(b) hereof, retain or obtain a
Lien on any Property of any Person to secure any of the Senior Priority
Obligations, and in connection therewith to enter into any Senior Priority
Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guaranty or other
obligations of any Person obligated in any manner under or in respect of the
Senior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    subject to Section 2.5(b) hereof, retain or obtain the
primary or secondary obligation of any other Person with respect to any of the
Senior Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Senior Priority
Obligations as such other Senior Priority Agent shall deem appropriate.

 

(e)                                  Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and the Junior

 

M-39

--------------------------------------------------------------------------------


 

Priority Creditors represented thereby, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
agrees that, without affecting the obligations of such Junior Priority Secured
Parties hereunder, any other Junior Priority Agent and any Junior Priority
Creditors represented thereby may, at any time and from time to time, in their
sole discretion without the consent of or notice to any such Junior Priority
Secured Party (except to the extent such notice or consent is required pursuant
to the express provisions of this Agreement), and without incurring any
liability to any such Junior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Junior Priority Documents to which such other Junior Priority Agent or any
Junior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

 

(i)                           change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Junior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Junior Priority Obligations or any of the Junior Priority Documents;

 

(ii)          subject to Section 2.5(c) hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Junior Priority Obligations, and in
connection therewith to enter into any Junior Priority Documents;

 

(iii)                     amend, or grant any waiver, compromise, or release
with respect to, or consent to any departure from, any guaranty or other
obligations of any Person obligated in any manner under or in respect of the
Junior Priority Obligations;

 

(iv)                    release its Lien on any Collateral or other Property;

 

(v)                       exercise or refrain from exercising any rights against
any Credit Party or any other Person;

 

(vi)                    subject to Section 2.5(c) hereof, retain or obtain the
primary or secondary obligation of any other Person with respect to any of the
Junior Priority Obligations; and

 

(vii)                 otherwise manage and supervise the Junior Priority
Obligations as such other Junior Priority Agent shall deem appropriate.

 

(f)                                   The Senior Priority Obligations and the
Junior Priority Obligations may be refunded, replaced or refinanced, in whole or
in part, whether or not increasing the amount of Indebtedness thereunder, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, all without affecting the Lien
Priorities provided for herein or the other provisions hereof; provided,
however, that (x) if the Indebtedness refunding, replacing or refinancing any
such Senior Priority Obligations or Junior Priority Obligations is to constitute
Senior Priority Obligations or Junior Priority Obligations hereunder (as
designated by the Company), the holders of such Indebtedness

 

M-40

--------------------------------------------------------------------------------


 

(or an authorized agent or trustee on their behalf) shall bind themselves in
writing to the terms of this Agreement pursuant to an Additional Indebtedness
Joinder and any such refunding, replacement or refinancing transaction shall be
in accordance with any applicable provisions of the Senior Priority Documents
and the Junior Priority Documents and (y) for the avoidance of doubt, the Senior
Priority Obligations and Junior Priority Obligations may be refunded, replaced
or refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refunding,
replacement or refinancing transaction under any Senior Priority Document or any
Junior Priority Document) of any Senior Priority Agent, Senior Priority
Creditors, Junior Priority Agent or Junior Priority Creditors, as the case may
be, to the incurrence of Additional Indebtedness, subject to Section 7.11.

 

Section 5.3                               Reinstatement and Continuation of
Agreement.  If any Senior Priority Agent or Senior Priority Creditor is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Senior Priority Obligations (a “Senior Priority
Recovery”), then the Senior Priority Obligations shall be reinstated to the
extent of such Senior Priority Recovery.  If this Agreement shall have been
terminated prior to such Senior Priority Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Senior Priority
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of each
Agent, each Senior Priority Creditor, and each Junior Priority Creditor under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, any Credit Party in respect of the Senior Priority Obligations or
the Junior Priority Obligations.  No priority or right of any Senior Priority
Agent or any Senior Priority Creditor shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of any Borrower or
any Guarantor or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the Senior Priority Documents, regardless of any
knowledge thereof which any Senior Priority Agent or any Senior Priority
Creditor may have.

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1                               DIP Financing.                     If
any Credit Party shall be subject to any Insolvency Proceeding in the United
States at any time prior to the Discharge of Senior Priority Obligations, and
any Senior Priority Agent or Senior Priority Creditors shall seek to provide any
Credit Party with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code would
be Collateral), then each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented thereby, agrees that it will raise no
objection and will not directly or indirectly support or act in concert with any
other party in raising an objection to such DIP

 

M-41

--------------------------------------------------------------------------------


 

Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Junior Priority Agent
securing the applicable Junior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and, to the extent the Liens
securing the Senior Priority Obligations are subordinated to or pari passu with
the Liens securing such DIP Financing, will subordinate its Liens on the
Collateral to (i) the Liens securing such DIP Financing (and all obligations
relating thereto), (ii) any adequate protection liens provided to the Senior
Priority Creditors, and (iii) any “carve-out” for professional or United States
Trustee fees agreed to by the Senior Priority Agent, so long as (x) such Junior
Priority Agent retains its Lien on the Collateral to secure the applicable
Junior Priority Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code), (y) all Liens on
Collateral securing any such DIP Financing are senior to or on a parity with the
Liens of the Senior Priority Agents and the Senior Priority Creditors on the
Collateral securing the Senior Priority Obligations and (z) if any Senior
Priority Agent receives an adequate protection Lien on post-petition assets of
the debtor to secure the Senior Priority Obligations, each Junior Priority Agent
also receives an adequate protection Lien on such post-petition assets of the
debtor to secure the related Junior Priority Obligations, provided that (x) such
Liens in favor of such Senior Priority Agent and such Junior Priority Agent
shall be subject to the provisions of Section 6.1(b) hereof and (y) the
foregoing provisions of this Section 6.1(a) shall not prevent any Junior
Priority Agent or Junior Priority Creditor from objecting to any provision in
any DIP Financing relating to any provision or content of a plan of
reorganization.

 

(b)                                 All Liens granted to any Senior Priority
Agent or Junior Priority Agent in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by the Parties to be and shall be deemed
to be subject to the Lien Priority and the other terms and conditions of this
Agreement; provided, however, that the foregoing shall not alter the
super-priority of any Liens securing any DIP Financing.

 

Section 6.2                               Relief from Stay.  Until the Discharge
of Senior Priority Obligations, each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees not to seek
relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent.

 

Section 6.3                               No Contest.  Each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that, prior to the Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any Senior Priority Agent or Senior Priority
Creditor for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1(a)), or (ii) any objection by any Senior Priority
Agent or Senior Priority Creditor to any motion, relief, action or proceeding
based on a claim by such Senior Priority Agent or Senior Priority Creditor that
its interests in the Collateral (unless in contravention of Section 6.1(a)) are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to such Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement.  Except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and any

 

M-42

--------------------------------------------------------------------------------


 

Senior Priority Creditors represented thereby, any Senior Priority Agent, for
and on behalf of itself and any Senior Priority Creditors represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (a) any request by any other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent for adequate
protection of its interest in the Collateral, or (b) any objection by such other
Senior Priority Agent or any Senior Priority Creditor to any motion, relief,
action, or proceeding based on a claim by such other Senior Priority Agent or
any Senior Priority Creditor represented by such other Senior Priority Agent
that its interests in the Collateral are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as any Liens granted to such other Senior Priority Agent as adequate protection
of its interests are subject to this Agreement.  Except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and any Junior Priority
Creditors represented thereby, any Junior Priority Agent, for and on behalf of
itself and any Junior Priority Creditors represented thereby, agrees that, prior
to the applicable Discharge of Junior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (a) any
request by any other Junior Priority Agent or any Junior Priority Creditor
represented by such other Junior Priority Agent for adequate protection of its
interest in the Collateral, or (b) any objection by such other Junior Priority
Agent or any Junior Priority Creditor to any motion, relief, action, or
proceeding based on a claim by such other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such other Junior Priority Agent as adequate protection of its
interests are subject to this Agreement.

 

Section 6.4                               Asset Sales.  Each Junior Priority
Agent agrees, for and on behalf of itself and the Junior Priority Creditors
represented thereby, that it will not oppose any sale consented to by any Senior
Priority Agent of any Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding) so long as the proceeds of such sale are applied in accordance with
this Agreement.

 

Section 6.5                               Separate Grants of Security and
Separate Classification.  Each Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the Senior Priority Collateral Documents and
the Junior Priority Collateral Documents constitute separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Senior Priority Obligations are fundamentally different from the
Junior Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Senior Priority Secured Parties,
on the one hand, and the Junior Priority Secured Parties, on the other hand, in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of Senior Priority Obligation claims and Junior Priority
Obligation claims against the Credit Parties, with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Priority Secured Parties), the
Senior Priority Secured Parties shall be entitled to receive, in

 

M-43

--------------------------------------------------------------------------------


 

addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from the Collateral for each of the Senior Priority
Secured Parties, before any distribution from the Collateral is made in respect
of the claims held by the Junior Priority Secured Parties, with the Junior
Priority Secured Parties hereby acknowledging and agreeing to turn over to the
Senior Priority Secured Parties amounts otherwise received or receivable by them
from the Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing their aggregate
recoveries.  The foregoing sentence is subject to any separate agreement by and
between any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and any other Agent, on behalf of itself and the Creditors
represented thereby, with respect to the Additional Obligations owing to any
such Additional Agent and Additional Creditors.

 

Section 6.6                               Enforceability.  The provisions of
this Agreement are intended to be and shall be enforceable as a “subordination
agreement” under Section 510(a) of the Bankruptcy Code.

 

Section 6.7                               Senior Priority Obligations
Unconditional.  All rights of any Senior Priority Agent hereunder, and all
agreements and obligations of the other Senior Priority Agents, the Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Senior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Senior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Senior Priority Obligations
or any guarantee or guaranty thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of the Company or any other Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations, or of any of the Junior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

Section 6.8                               Junior Priority Obligations
Unconditional.  All rights of any Junior Priority Agent hereunder, and all
agreements and obligations of the Senior Priority Agents, the other Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

M-44

--------------------------------------------------------------------------------


 

(a)                                 any lack of validity or enforceability of
any Junior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Junior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Junior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral, or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Junior Priority Obligations
or any guarantee or guaranty thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Junior Priority Obligations, or of any of the Senior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

Section 6.9                               Adequate Protection.  Except to the
extent expressly provided in Section 6.1 and this Section 6.9, nothing in this
Agreement shall limit the rights of any Agent and the Secured Parties
represented thereby from seeking or requesting adequate protection with respect
to their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of the Junior Priority Obligations and
such adequate protection is granted in the form of a Lien on additional
collateral comprising assets of the type of assets that constitute Collateral,
then each Junior Priority Agent, on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that each Senior Priority Agent shall also
be granted a senior Lien on such collateral as security for the Senior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations; (b) in the event that any Senior Priority Agent,
for or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then such Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, agrees that each other Senior
Priority Agent shall also be granted a pari passu Lien on such collateral as
security for the Senior Priority Obligations owing to such other Senior Priority
Agent and the Senior Priority Secured Parties represented thereby, and that any
such Lien on such collateral securing such Senior Priority Obligations shall be
pari passu to each such other Lien on such collateral securing such other Senior
Priority Obligations (except as may be separately otherwise agreed in writing by
and

 

M-45

--------------------------------------------------------------------------------


 

between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Secured Parties represented thereby).

 

Section 6.10               Reorganization Securities and Other Plan-Related
Issues.

 

(a)                                 If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of claims of the Senior
Priority Creditors and/or on account of claims of the Junior Priority Creditors,
then, to the extent the debt obligations distributed on account of claims of the
Senior Priority Creditors and/or on account of claims of the Junior Priority
Creditors are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

(b)                                 Each Junior Priority Agent and the other
Junior Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each Senior Priority Agent or to the extent any such plan is
proposed or supported by the number of Senior Priority Creditors required under
Section 1126(d) of the Bankruptcy Code.

 

(c)                                  Each Senior Priority Agent and the other
Senior Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each other Senior Priority Agent.

 

Section 6.11               Certain Waivers.

 

(a)                                 Each Junior Priority Agent, for itself and
on behalf of the Junior Priority Creditors represented thereby, waives any claim
any Junior Priority Creditor may hereafter have against any Senior Priority
Creditor arising out of the election by any Senior Priority Creditor of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law.

 

(b)                                 Each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that none
of them shall (i) object, contest, or directly or indirectly support any other
Person objecting to or contesting, any request by any Senior Priority Agent or
any of the other Senior Priority Creditors for the payment of interest, fees,
expenses or other amounts to such Senior Priority Agent or any other Senior
Priority Creditor under Section 506(b) of the Bankruptcy Code or otherwise, or
(ii) assert or directly or indirectly support any claim against any Senior
Priority Creditor for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law.

 

(c)                                  So long as the Senior Priority Agents and
holders of the Senior Priority Obligations shall have received and continue to
receive all accrued post-petition Interest, default

 

M-46

--------------------------------------------------------------------------------


 

interest, premiums, fees or expenses with respect to the Senior Priority
Obligations, neither any Senior Priority Agent nor any other holder of Senior
Priority Obligations shall object to, oppose, or challenge any claim by the
Junior Priority Agent or any holder of Junior Priority Obligations for allowance
in any Insolvency Proceeding of Junior Priority Obligations consisting of
post-petition interest, default interest, premiums, fees, or expenses.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                               Rights of Subrogation.  Each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that no payment by such Junior Priority Agent or any
such Junior Priority Creditor to any Senior Priority Agent or Senior Priority
Creditor pursuant to the provisions of this Agreement shall entitle such Junior
Priority Agent or Junior Priority Creditor to exercise any rights of subrogation
in respect thereof until the Discharge of Senior Priority Obligations shall have
occurred.  Following the Discharge of Senior Priority Obligations, each Senior
Priority Agent agrees to execute such documents, agreements, and instruments as
any Junior Priority Agent or Junior Priority Creditor may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Senior Priority Obligations resulting from payments to such Senior Priority
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Senior Priority Agent are paid by such Person upon request for payment
thereof.

 

Section 7.2                               Further Assurances.  The Parties will,
at the expense of the Company and at any time and from time to time, promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that any Party may reasonably
request, in order to protect any right or interest granted or purported to be
granted hereby or to enable such Party to exercise and enforce its rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 7.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

 

Section 7.3                               Representations.  The Original First
Lien Agent represents and warrants to each other Agent that it has the requisite
power and authority under the Original First Lien Facility Documentation to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Original First Lien Creditors.  The
[       ](1) [First/Second](2) Lien Agent represents and warrants to each other
Agent that it has the requisite power and authority under the
[       ](1) [First/Second](2) Lien Facility Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
[        ](1) [First/Second](2) Lien Creditors.  Each Additional Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the applicable Additional Documents to enter into, execute,
deliver,

 

M-47

--------------------------------------------------------------------------------


 

and carry out the terms of this Agreement on behalf of itself and any Additional
Creditors represented thereby.

 

Section 7.4                               Amendments.

 

(a)                                 No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by each
Senior Priority Agent and each Junior Priority Agent.  Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement
substantially in the form of Exhibit C attached hereto as provided for in the
definition of “Original First Lien Credit Agreement” or
“[        ](1) [First/Second](2) Lien Credit Agreement”, as applicable.  No
amendment, modification or waiver of any provision of this Agreement, and no
consent to any departure therefrom by any Party hereto, that changes, alters,
modifies or otherwise affects any power, privilege, right, remedy, liability or
obligation of, or otherwise adversely affects in any manner, any Additional
Agent that is not then a Party, or any Additional Creditor not then represented
by an Additional Agent that is then a Party (including but not limited to any
change, alteration, modification or other effect upon any power, privilege,
right, remedy, liability or obligation of or other adverse effect upon any such
Additional Agent or Additional Creditor that may at any subsequent time become a
Party or beneficiary hereof) shall be effective unless it is consented to in
writing by the Company (regardless of whether any such Additional Agent or
Additional Creditor ever becomes a Party or beneficiary hereof).  Any amendment,
modification or waiver of any provision of this Agreement that would have the
effect, directly or indirectly, through any reference in any Credit Document to
this Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying such Credit Document, or any term or provision thereof, or any right
or obligation of any Credit Party thereunder or in respect thereof, shall not be
given such effect except pursuant to a written instrument executed by the
Company and each other affected Credit Party.  Any amendment, modification or
waiver of clause (b) in any of the definitions of the terms “Additional Credit
Facilities,” “Original First Lien Credit Agreement” and
“[        ](1) [First/Second](2) Lien Credit Agreement” shall not be given
effect except pursuant to a written instrument executed by the Company.

 

(b)                                 In the event that any Senior Priority Agent
or the requisite Senior Priority Creditors enter into any amendment, waiver or
consent in respect of or replace any Senior Priority Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Priority Collateral Document
relating to the Collateral or changing in any manner the rights of any Senior
Priority Agent, the Senior Priority Creditors represented thereby, or any Credit
Party with respect to the Collateral (including the release of any Liens on
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors represented thereby; provided, that (i) no such amendment, waiver or
consent shall have the effect of removing assets subject to the Lien of any
Junior Priority Collateral Document, except to the extent that a release of such
Lien is permitted by the terms hereof, or (ii) such amendment, waiver or consent
does not materially adversely affect the rights or interests of such Junior
Priority Creditors in the Collateral.  The applicable Senior Priority Agent
shall, at the Company’s request and expense, give written notice of such
amendment, waiver or consent to the Junior Priority Agents; provided that the
failure to give such notice shall not affect the

 

M-48

--------------------------------------------------------------------------------


 

effectiveness of such amendment, waiver or consent with respect to the
provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

 

Section 7.5                               Addresses for Notices  Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, faxed, sent by electronic mail or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a facsimile, upon
receipt of electronic mail sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient) or five (5) days
after deposit in the United States mail (certified, with postage prepaid and
properly addressed).  The addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 7.5) shall be as set
forth below or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties.

 

Original First Lien Agent:

 

[                                          ]

[                                          ]

Attention:  [                        ]

Facsimile:  [                        ]

Telephone:  [                        ]

Email:  [                        ]

 

with a copy (which copy shall not constitute notice) to:

[                                          ]

[                                          ]

Attention:  [                        ]

Facsimile:  [                        ]

Telephone:  [                        ]

Email:  [                        ]

 

[        ](1) [First/Second](2) Lien Agent:

 

[                                          ]

[                                          ]

Attention:  [                        ]

Facsimile:  [                        ]

Telephone:  [                        ]

Email:  [                        ]

 

M-49

--------------------------------------------------------------------------------


 

with a copy (which copy shall not constitute notice) to:

[                                          ]

[                                          ]

Attention:  [                        ]

Facsimile:  [                        ]

Telephone:  [                        ]

Email:  [                        ]

 

Any Additional
Agent:                                                                        As
set forth in the Additional Indebtedness Joinder executed and delivered by such
Additional Agent pursuant to Section 7.11.

 

Section 7.6                               No Waiver, Remedies.  No failure on
the part of any Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 7.7                               Continuing Agreement, Transfer of
Secured Obligations.  This Agreement is a continuing agreement and shall
(a) remain in full force and effect (x) with respect to all Senior Priority
Secured Parties and Senior Priority Obligations, until the Discharge of Senior
Priority Obligations shall have occurred, subject to Section 5.3 and (y) with
respect to all Junior Priority Secured Parties and Junior Priority Obligations,
until the later of the Discharge of Senior Priority Obligations and the
Discharge of Junior Priority Obligations, (b) be binding upon the Parties and
their successors and assigns, and (c) inure to the benefit of and be enforceable
by the Parties and their respective successors, transferees and assigns. 
Nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral, subject to Section 7.11.  All references to any Credit Party shall
include any Credit Party as debtor-in-possession and any receiver or trustee for
such Credit Party in any Insolvency Proceeding.  Without limiting the generality
of the foregoing clause (c), any Senior Priority Agent, Senior Priority
Creditor, Junior Priority Agent or Junior Priority Creditor may assign or
otherwise transfer all or any portion of the Senior Priority Obligations or the
Junior Priority Obligations, as applicable, to any other Person, and such other
Person shall thereupon become vested with all the rights and obligations in
respect thereof granted to such Senior Priority Agent, Junior Priority Agent,
Senior Priority Creditor or Junior Priority Creditor, as the case may be, herein
or otherwise.  The Senior Priority Secured Parties and the Junior Priority
Secured Parties may continue, at any time and without notice to the other
Parties hereto, to extend credit and other financial accommodations, lend monies
and provide Indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

 

Section 7.8                               Governing Law; Entire Agreement.  The
validity, performance, and enforcement of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.  This
Agreement constitutes the entire agreement and understanding among the Parties
with respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

M-50

--------------------------------------------------------------------------------


 

Section 7.9                               Counterparts.  This Agreement may be
executed in any number of counterparts, and it is not necessary that the
signatures of all Parties be contained on any one counterpart hereof; each
counterpart will be deemed to be an original, and all together shall constitute
one and the same document.  Delivery of an executed counterpart of a signature
page of this Agreement by fax or other electronic means (e.g., “.pdf” or “.tif”)
shall be effective as delivery of a manually executed counterpart hereof.

 

Section 7.10                        No Third-Party Beneficiaries.  This
Agreement and the rights and benefits hereof shall inure to the benefit of each
of the parties hereto and its respective successors and assigns and shall inure
to the benefit of each of the Senior Priority Agents, the Senior Priority
Creditors, the Junior Priority Agents, the Junior Priority Creditors and, except
for purposes of Sections 3.6, 7.4(b), and 7.11, the Company and the other Credit
Parties.  No other Person shall have or be entitled to assert rights or benefits
hereunder.

 

Section 7.11                        Designation of Additional Indebtedness;
Joinder of Additional Agents.           The Company may designate any Additional
Indebtedness complying with the requirements of the definition thereof as
Additional Indebtedness for purposes of this Agreement, upon complying with the
following conditions:

 

(i)             one or more Additional Agents for one or more Additional
Creditors in respect of such Additional Indebtedness shall have executed the
Additional Indebtedness Joinder with respect to such Additional Indebtedness,
and the Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to the Original First Lien Agent, the
[       ](1) [First/Second](2) Lien Agent and any other Additional Agent then
party to this Agreement;

 

(ii)          a reasonable period of time prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the Original First
Lien Agent, the [       ](1) [First/Second](2) Lien Agent and any other
Additional Agent then party to this Agreement complete and correct copies of any
Additional Credit Facility, Additional Guaranties and Additional Collateral
Documents that will govern such Additional Indebtedness upon giving effect to
such designation (which may be unexecuted copies of Additional Documents to be
executed and delivered concurrently with the effectiveness of such designation);

 

(iii)       the Company shall have executed and delivered to the Original First
Lien Agent, the [       ](1) [First/Second](2) Lien Agent and any other
Additional Agent then party to this Agreement the Additional Indebtedness
Designation (including whether such Additional Indebtedness is designated Senior
Priority Debt or Junior Priority Debt) with respect to such Additional
Indebtedness; and

 

(iv)      all state and local stamp, recording, filing, intangible and similar
taxes or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the Original First Lien Agent, the
[       ](1) [First/Second](2) Lien Agent and any other Additional Agent then
party to this Agreement.

 

M-51

--------------------------------------------------------------------------------


 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)                                 Upon satisfaction of the conditions
specified in the preceding Section 7.11(a), the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any credit facility
under which such Additional Indebtedness is or may be incurred shall constitute
an “Additional Credit Facility”, any holder of such Additional Indebtedness or
other applicable creditor shall constitute an “Additional Creditor”, and any
agent for any such Additional Creditor shall constitute an “Additional Agent”
for all purposes under this Agreement.  The date on which such conditions
specified in clause (a) shall have been satisfied with respect to any Additional
Indebtedness is herein called the “Additional Effective Date” with respect to
such Additional Indebtedness.  Prior to the Additional Effective Date with
respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the Original First Lien Agent,
the [       ](1) [First/Second](2) Lien Agent and each other Additional Agent
then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is not then designated.  On and after the Additional
Effective Date with respect to such Additional Indebtedness, all references
herein to Additional Indebtedness shall be deemed to take into account such
Additional Indebtedness, and the rights and obligations of the Original First
Lien Agent, the [       ](1) [First/Second](2) Lien Agent and each other
Additional Agent then party to this Agreement shall be determined on the basis
that such Additional Indebtedness is then designated.

 

(c)                                  In connection with any designation of
Additional Indebtedness pursuant to this Section 7.11, each of the Original
First Lien Agent, the [       ](1) [First/Second](2) Lien Agent and each
Additional Agent then party hereto agrees (x) to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Original First Lien Collateral
Documents, [       ](1) [First/Second](2) Lien Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
recording any mortgage subordination or similar agreement), at the expense of
the Company and as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant to this Section 7.11 and by this Agreement), and (y) otherwise to
reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, without limitation, if requested, by
executing an acknowledgment of any Additional Indebtedness Joinder or of the
occurrence of any Additional Effective Date).

 

Section 7.12                        Priority Representatives; Notice of Priority
Representative Changes.

 

(a)                                 The Senior Priority Representative shall act
for the Senior Priority Secured Parties as provided in this Agreement, and shall
be entitled to so act at the direction or with the consent of the Controlling
Senior Priority Secured Parties, or of the requisite percentage of such
Controlling Senior Priority Secured Parties as provided in the applicable Senior
Priority Documents (or the agent or representative with respect thereto).  Until
a Party (other than the existing Senior Priority Representative) receives
written notice from the existing Senior Priority Representative, in accordance
with Section 7.5,

 

M-52

--------------------------------------------------------------------------------


 

of a change in the identity of the Senior Priority Representative, such Party
shall be entitled to act as if the existing Senior Priority Representative is in
fact the Senior Priority Representative.  Each Party (other than the existing
Senior Priority Representative) shall be entitled to rely upon any written
notice of a change in the identity of the Senior Priority Representative which
facially appears to be from the then existing Senior Priority Representative and
is delivered in accordance with Section 7.5 and such Agent shall not be required
to inquire into the veracity or genuineness of such notice.  Each existing
Senior Priority Representative from time to time agrees at the Company’s request
and expense to give prompt written notice to each Party of any change in the
identity of the Senior Priority Representative.

 

(b)                                 The Junior Priority Representative shall act
for the Junior Priority Secured Parties as provided in this Agreement, and shall
be entitled to so act at the direction or with the consent of the Controlling
Junior Priority Secured Parties, or of the requisite percentage of such
Controlling Junior Priority Secured Parties as provided in the applicable Junior
Priority Documents (or the agent or representative with respect thereto).  Until
a Party (other than the existing Junior Priority Representative) receives
written notice from the existing Junior Priority Representative, in accordance
with Section 7.5, of a change in the identity of the Junior Priority
Representative, such Party shall be entitled to act as if the existing Junior
Priority Representative is in fact the Junior Priority Representative.  Each
Party (other than the existing Junior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Junior
Priority Representative which facially appears to be from the then existing
Junior Priority Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing Junior Priority Representative from time to time
agrees at the Company’s request and expense to give prompt written notice to
each Party of any change in the identity of the Junior Priority Representative.

 

Section 7.13                        Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the Senior Priority Secured Parties
and the Junior Priority Secured Parties, respectively.  Nothing in this
Agreement is intended to or shall impair the rights of any Credit Party, or the
obligations of any Credit Party to pay any Original First Lien Obligations, any
[        ](1) [First/Second](2) Lien Obligations and any Additional Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

Section 7.14                        Headings.  The headings of the articles and
sections of this Agreement are inserted for purposes of convenience only and
shall not be construed to affect the meaning or construction of any of the
provisions hereof.

 

Section 7.15                        Severability.  If any of the provisions in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement and shall not invalidate the Lien
Priority or the application of Proceeds and other priorities set forth in this
Agreement.

 

Section 7.16                        Attorneys’ Fees.  The Parties agree that if
any dispute, arbitration, litigation, or other proceeding is brought with
respect to the enforcement of this Agreement or any provision hereof, the
prevailing party in such dispute, arbitration, litigation, or other proceeding
shall be entitled to recover its reasonable attorneys’ fees and all other costs
and expenses incurred in the enforcement of this Agreement, irrespective of
whether suit is brought.

 

M-53

--------------------------------------------------------------------------------